Case 19-10547         Doc 160        Filed 05/30/19        Entered 05/30/19 16:48:39             Page 1 of 203



                             UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF LOUISIANA


    IN RE:

    FALCON V, L.L.C., et al.,1                                        CASE NO. 19-10547
                                                                      CHAPTER 11
          DEBTORS.                                                    JOINTLY ADMINISTERED


     SECOND INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN
    POSTPETITION SENIOR SECURED SUPERPRIORITY FINANCING AND (B) USE
          CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
    PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
    (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

         Considering the emergency motion (the “Motion”) of Falcon V, LLC., et al., debtors and

debtors-in-possession (the “Debtors”) in these cases (the “Chapter 11 Cases”), for entry of interim

and final orders pursuant to title 11 of the United States Code (the “Bankruptcy Code”) sections

105, 361, 362, 363, 364 and 507, Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

2002, 4001, 6004, and 9014, and the Local Rules (the “Bankruptcy Local Rules”) of the United

States Bankruptcy Court for the Middle District of Louisiana, (i) authorizing the Debtors to

(a) obtain postpetition financing up to an aggregate principal amount of $5.8 million on a final

basis and up to $1.5 million on an interim basis (the “Financing”) pursuant to that certain

Superpriority Debtor in Possession Credit Facility dated as of May 14, 2019 attached to the Motion

(the “DIP Credit Agreement”)2, and other agreements, documents, certificates and instruments

delivered or executed from time to time in connection therewith, including the agreements related

to the Financing, (the “DIP Loan Documents”), among Debtors, as borrowers (the “Borrowers”),


1
        The “Debtors” are the following entities (the corresponding bankruptcy case numbers follow in parentheses):
Falcon V, L.L.C. (Case No. 19-10547), ORX Resources, L.L.C. (Case No. 19-10548), and Falcon V Holdings, L.L.C.
(Case No. 19-10561). The address of the Debtors is 400 Poydras Street, Suite 1100, New Orleans, Louisiana 70130..
2
       Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the DIP Credit
Agreement (as defined below), as applicable. A copy of the DIP Credit Agreement is attached hereto as Exhibit A.
Case 19-10547       Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39         Page 2 of 203



405 Baxterville, LLC and the financial institutions from time to time parties thereto as lenders

(each individually a “DIP Lender,” and collectively, the “DIP Lenders”), and 405 Baxterville,

LLC, as administrative and collateral agent for the DIP Lenders (the “DIP Agent” together with

the DIP Lenders, the “DIP Secured Parties”); (b) authorizing the Debtors to use “cash collateral”

as such term is defined in Bankruptcy Code section 363 (the “Cash Collateral”), (ii) grant (x) to

the DIP Agent for the benefit of the DIP Secured Parties the DIP Liens (defined below) on the DIP

Collateral (defined below) to secure all amounts owed under the DIP Loan Documents (the “DIP

Obligations”) on a first priority priming basis and (y) to the DIP Secured Parties the DIP

Superpriority Claims (as defined below) in respect of the DIP Obligations, subject to the terms and

conditions of this order; (iii) modify the automatic stay to the extent this order provides; and (iv)

grant adequate protection to the Prepetition Lenders (as defined below); and (b) in accordance with

Bankruptcy Rule 4001(c)(2), requesting that this court schedule a final hearing (the “Final

Hearing”) to consider entry of a final order (the “Final Order”) granting on a final basis the relief

the Motion requests; the May 14, 2019 hearing (the “First Interim Hearing”) to consider the

Motion on an interim basis; and the court's entry of the Interim Order [P-58] (the “First Interim

Order”) on May 14, 2019 (the “Interim Order Entry Date”); the second hearing held May 29, 2019,

which the Debtors, the DIP Secured Parties and the Prepetition Secured Parties agreed would be a

second interim hearing (“Second Interim Hearing”) to consider issuance of a second interim order

instead of a Final Order (“Second Interim Order”) and the pleadings filed with the court, the

evidence presented at the Interim Hearing, the Second Interim Hearing and the entire record of

these cases; the Debtors having given notice of the Motion, the Interim Hearing and the Second

Interim Hearing pursuant to Bankruptcy Rule 4001(b); and that proper notice of the Motion, the

Interim Hearing and the Second Interim Hearing has been given;
Case 19-10547        Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39          Page 3 of 203



               THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:

               A.      Filing Date. On May 10, 2019 (the “First Petition Date”), Falcon V., LLC,

and ORX Resources, LLC each filed voluntary petitions for relief under chapter 11 of the

Bankruptcy Code in this court. On May 14, 2019, Falcon V Holdings, LLC filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in this court.

               B.      Jurisdiction; Venue. The court has jurisdiction over the Chapter 11 Cases,

the parties, and the Debtors’ property pursuant to 28 U.S.C. §1334. This is a core proceeding

pursuant to 28 U.S.C. §157(b)(2)(D). Venue of the Chapter 11 Cases and the Motion is proper

under 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief sought are Bankruptcy

Code sections 105, 361, 362, 363, 364, 365 and 507; Bankruptcy Rules 2002, 4001, 6004 and

9014; and the Bankruptcy Local Rules.

               C.      Committee Formation.        On May 21, 2019, the United States Trustee

appointed the committee of unsecured creditors pursuant to Bankruptcy Code section 1102 of the

(the “Committee”).

               D.      Stipulations Regarding DIP Loan Documents and DIP Secured Parties. In

requesting the Financing, the Debtors acknowledge, represent, stipulate, and agree that:

                       (a)     none of the DIP Secured Parties are control persons or insiders of

                               the Debtors by virtue of determining to make any loan, providing

                               the Financing or performing obligations under the DIP Loan

                               Documents;

                       (b)     as of the date of this order, no claims or causes of action exist against

                               any of the DIP Secured Parties with respect to, in connection with,
Case 19-10547   Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 4 of 203



                          related to, or arising from the DIP Loan Documents that may be

                          asserted by the Debtors;

                  (c)     the Debtors forever and irrevocably release, discharge, and acquit

                          the former, future or current DIP Secured Parties and each of their

                          respective former, current, or future officers, employees, directors,

                          agents, representatives, owners, members, partners, financial

                          advisors, legal advisors, shareholders, managers, consultants,

                          accountants, attorneys, affiliates, and predecessors in interest

                          (collectively, the “DIP Releasees”) of and from any and all claims,

                          demands, liabilities, responsibilities, disputes, remedies, causes of

                          action, indebtedness and obligations, rights, assertions, allegations,

                          actions, suits, controversies, proceedings, losses, damages, injuries,

                          attorneys’ fees, costs, expenses, or judgments of every type, whether

                          known, unknown, asserted, unasserted, suspected, unsuspected,

                          accrued, unaccrued, fixed, contingent, pending, or threatened as of

                          the date hereof including, without limitation, all legal and equitable

                          theories of recovery, arising under common law, statute or

                          regulation or by contract, of every nature and description, arising

                          out of, in connection with, or relating to the Financing, the DIP Loan

                          Documents, the DIP Obligations, and ancillary documentation,

                          guarantees, security documentation and collateral documents

                          executed in support of the foregoing or the transactions

                          contemplated hereunder or thereunder including, without limitation,
Case 19-10547       Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39          Page 5 of 203



                              (i) any avoidance, reduction, set off, offset, recharacterization,

                              subordination (whether equitable, contractual, or otherwise), except

                              as permitted in this order, so-called “lender liability” claims,

                              counterclaims, cross-claims, recoupment, defenses, disallowance

                              (whether equitable or otherwise), impairment, or any other

                              challenges under the Bankruptcy Code or any other applicable

                              domestic or foreign law or regulation by any person or entity,

                              (ii) any and all claims and causes of action arising under the

                              Bankruptcy Code, and (iii) any and all claims and causes of action

                              with respect to the validity, priority, perfection or avoidability of the

                              liens or claims of the DIP Secured Parties with respect to the DIP

                              Loan Documents. This release does not constitute a release of any

                              claims against any DIP Releasees in any other capacity or role other

                              than with respect to the Financing and DIP Loan Documents. The

                              releases by the Debtors of the DIP Releasees granted in paragraph

                              D shall not be Challenge Matters and shall be effective upon the

                              Interim Order Entry Date.

               E.      Stipulations Concerning Prepetition Loan Documents and Prepetition

Secured Parties. Subject to paragraphs 16 and 17 of this Second Interim Order, the Debtors admit,

stipulate, and agree that:

                       (a)    Prepetition Loan Documents.          Falcon V, L.L.C., Falcon V.

                       Holdings, L.L.C., and ORX Resources, L.L.C., as borrowers, 405

                       Baxterville LLC., as administrative agent (in its capacity as such, the
Case 19-10547   Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 6 of 203



                  “Prepetition Agent”), and the lenders party thereto (in their respective

                  capacities as such, the “Prepetition Lenders”) are parties to that Loan

                  Agreement dated as of May 24, 2018 (as amended, restated, supplemented,

                  or otherwise modified from time       to   time,   the   “Prepetition   Loan

                  Agreement,” and together with all related loan and security documents (in

                  each case as amended, restated, supplemented or otherwise modified from

                  time to time, collectively with the Prepetition Loan Agreement, the

                  “Prepetition Loan Documents”).

                  (b)     Prepetition Indebtedness. The principal amount of the obligations

                  the Debtors (as defined below) owed on a joint and several basis to the

                  Prepetition Agent and Prepetition Lenders under the Prepetition Loan

                  Agreement, exclusive of accrued but unpaid interest, costs, fees and

                  expenses, was not less than $42,583,523.65 as of the Petition Date. All

                  obligations of the Debtors arising under or in connection with the

                  Prepetition Loan Agreement or any other Prepetition Loan Document shall

                  collectively be referred to in this order as the “Prepetition Indebtedness.”

                  (c)     Prepetition First Liens, Prepetition Collateral.     Pursuant to the

                  Prepetition Loan Documents, the Prepetition Agent was granted, for its

                  benefit and the benefit of the Prepetition Lenders and the other secured

                  parties thereunder (the “Prepetition Secured Parties”), first-priority and

                  properly perfected continuing liens, mortgages, and security interests

                  (subject to liens expressly permitted under the Prepetition Loan Documents)

                  on and in the Prepetition Collateral (as defined below in this sub-paragraph),
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 7 of 203



                      which for the avoidance of doubt, includes all Cash Collateral, to secure the

                      repayment of the Prepetition Indebtedness. Such liens, mortgages, and

                      security interests of the Prepetition Agent on and in the Prepetition

                      Collateral are referred to in this order as the “Prepetition Liens.” The

                      “Prepetition Collateral” shall mean the “Collateral” (as defined in the

                      Prepetition Loan Agreement).

                      (d)     Not Control Persons. None of the Prepetition Secured Parties are

                      control persons or insiders of the Debtors. As of the date of this order, no

                      claims or causes of action that may be asserted by the Debtors exist against

                      any of the Prepetition Secured Parties with respect to, in connection with,

                      related to, or arising from the Prepetition Loan Documents.

               F.     Necessity of Financing. The Debtors are unable to obtain adequate

unsecured credit allowable as an administrative expense under Bankruptcy Code section 503, or

other financing under Bankruptcy Code sections 364(c) or (d), on equal or more favorable terms

than those set forth in the DIP Loan Documents. A loan facility in the amount provided by the

DIP Loan Documents is not available to the Debtors without granting the DIP Agent, for the

benefit of the DIP Secured Parties, superpriority claims and priming liens and security interests,

pursuant to Bankruptcy Code sections 364(c)(1), (2), (3), and 364(d), as provided in this Second

Interim Order and the DIP Loan Documents. After considering all alternatives, the Debtors have

concluded, in the exercise of their prudent business judgment, that the credit facility provided

under the DIP Loan Documents represents the best and only working capital financing available

to the Debtors at this time. The Debtors have been unsuccessful in their attempts to find any

alternative financing. Additionally, the terms of the Financing are fair and reasonable and reflect
Case 19-10547         Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39       Page 8 of 203



the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties.

                 G.     Purpose of Financing. The Debtors require the Financing described in the

Motion and as expressly provided in the DIP Loan Documents to: (i) pay costs, fees and expenses

associated with or payable under the Financing under the terms of this Second Interim Order;

(ii) pay professional fees subject to the DIP Budget (as defined below); (iii) provide ongoing

working capital requirements of the Debtors and to pay fees, costs, expenses and other

administrative expenses relating to the Chapter 11 Cases, in each case, subject to any necessary

Court approvals and consistent with the DIP Budget subject to any Budget Variances (defined

below); and (iv) make the currently identified capital expenditures and other payments of

postpetition payables as permitted under the DIP Loan Documents, in each case subject to the

conditions as set forth in this order and in the DIP Loan Documents and consistent in all material

respects with the DIP Budget and any Budget Variances.

                 H.     Debtors’ Stipulations Regarding Interim Borrowing.       Pursuant to the

Interim Order, among other things the court authorized the Debtors to borrow up to $1.5 million

of the DIP Financing. Pursuant to the Interim Order, the court authorized and empowered the

Debtors to execute and deliver the DIP Loan Documents and to incur and perform all of the DIP

Obligations in accordance with, and subject to, the terms of the Interim Order and DIP Loan

Documents. On May 16, 2019, the DIP Credit Agreement was executed and the Debtors were

authorized to borrow on the terms and conditions set forth in the DIP Loan Documents and the

Interim Order.

                 I.     Adequate Protection.     The Prepetition Lenders are entitled to receive

adequate protection to the extent of any diminution in value of their interests in the Prepetition

Collateral (including Cash Collateral) pursuant to Bankruptcy Code sections 361, 362, 363 and
Case 19-10547        Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39       Page 9 of 203



364 of the (the “Adequate Protection Obligations”). Pursuant to Bankruptcy Code sections 361,

363 and 507(b), as adequate protection, the Prepetition Lenders shall receive postpetition

replacement liens and superpriority adequate protection claims in accordance with the terms of

this Second Interim Order. Furthermore, the Prepetition Lenders will be entitled to certain

reporting from the Debtors. Financial Reports provided to the Prepetition Lenders and DIP Lenders

will be contemporaneously provided to the Committee.

               J.       DIP Budget. Attached to this order as Exhibit B is a 13-week budget setting

forth the Debtors’ anticipated cash receipts and expenditures for the next 13-weeks (the “Initial

DIP Budget”).       The “DIP Budget” shall mean the Initial DIP Budget, together with such

modifications and amendments thereto as may be agreed to in form and substance by the Debtors

and the DIP Agent, reviewed by the Committee (which shall have the right to object to any such

modifications and amendments), and approved by the court, including the form of Budget for

which approval will be sought at the Final Hearing, which shall reflect the Debtors’ good-faith

projection of all weekly cash receipts and disbursements in connection with the operation of the

Debtors’ business during such 13-week period, delivered pursuant to the terms of the DIP Loan

Documents, delivered by the Debtors to counsel for the DIP Agent and DIP Lenders. Good Cause.

Based upon the record presented to the court by the Debtors, it appears that the ability of the

Debtors to obtain sufficient working capital and liquidity under the DIP Loan Documents and use

Cash Collateral is vital to the Debtors and the Debtors’ estates and creditors. The Debtors

reasonably believe that the liquidity to be provided under the DIP Loan Documents and from use

of Cash Collateral will enable the Debtors to continue to operate their businesses in the ordinary

course, preserve and maximize the value of their businesses, and provide sufficient funding to

enable the Debtors to proceed toward confirming a plan of reorganization. Good cause has,
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39        Page 10 of 203



therefore, been shown for the relief sought in the Motion and for the setting of a Final Hearing on

it.

               K.      Good Faith.    The DIP Secured Parties and their respective affiliates,

subsidiaries, parents, officers, shareholders, directors, employees, investment advisers and sub-

advisers, attorneys, and agents have acted in good faith in negotiating the terms of the DIP Loan

Documents. The Financing and the DIP Loan Documents have been negotiated in good faith and

at arm’s length among the Debtors and the DIP Secured Parties, and all the obligations and

indebtedness arising under, in respect of or in connection with the Financing and the DIP Loan

Documents shall be deemed to have been extended by each of the DIP Secured Parties in

accordance with the DIP Loan Documents, in good faith, as that term is used in Bankruptcy Code

section 364(e) and in express reliance upon the protections offered by Bankruptcy Code

section 364(e); and the DIP Obligations, the DIP Liens and the DIP Superpriority Claims shall be

entitled to the full protection of Bankruptcy Code section 364(e) and the terms, conditions,

benefits, and privileges of the Interim Order and this Second Interim Order, regardless of whether

the Interim Order or this Second Interim Order is subsequently reversed, vacated, modified, or

otherwise is no longer in full force and effect or the Chapter 11 Cases are subsequently converted

or dismissed. Additionally, the Prepetition Agent and the Prepetition Lenders and their respective

affiliates, subsidiaries, parents, officers, shareholders, directors, employees, investment advisers

and sub-advisers, attorneys, and agents have acted in good faith in consenting or not otherwise

objecting to the Debtors' use of Cash Collateral pursuant to the Interim Order and this Second

Interim Order. The agreements and arrangements authorized in the Interim Order and this Second

Interim Order have been negotiated at arms’ length with all parties represented by experienced

counsel, are fair and reasonable under the circumstances, are enforceable in accordance with their
Case 19-10547       Doc 160      Filed 05/30/19    Entered 05/30/19 16:48:39         Page 11 of 203



terms and have been entered into in good faith. Accordingly, the Debtors use' Cash Collateral and

other Prepetition Collateral pursuant to the Interim Order and this Second Interim Order shall be

deemed to have been negotiated in good faith.

               L.      Consideration.     The Debtors will receive and have received fair

consideration and reasonably equivalent value in exchange for access to the Financing, and all

other financial accommodations provided under the Financing, the DIP Loan Documents, the

Interim Order and this Second Interim Order.

               M.      Immediate Entry of Second Interim Order. The Debtors have requested

immediate entry of this Second Interim Order pursuant to Bankruptcy Rule 4001(b)(2) and (c)(2).

The permission granted in this order to enter into the DIP Loan Documents and to obtain funds

thereunder on a Second Interim basis under the DIP Budget is necessary to avoid immediate and

irreparable harm to the Debtors, and loss of valuable assets and rights of the Debtors’ estates.

Granting the relief set forth in this Second Interim Order is in the best interests of the Debtors and

the Debtors’ estates and creditors as its implementation will, among other things, allow for the

continued flow of supplies and services to the Debtors necessary to sustain the operation of the

Debtors’ existing businesses during the pendency of these Chapter 11 Cases. Based upon the

foregoing findings, acknowledgements, and conclusions; and considering the record at the Interim

Hearing and Second Interim Hearing:

                                        IT IS ORDERED:


               1.      Disposition. Any objections to the Motion that have not previously been

withdrawn, waived, settled or resolved and all reservations of rights included therein are denied

and overruled on their merits.
Case 19-10547      Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39        Page 12 of 203




              2.      Effectiveness. This Second Interim Order shall be immediately valid on

signing and effective and enforceable on the date it is entered on the docket of the Chapter 11

Cases (the “Second Interim Order Entry Date”).

              3.      Authorization of the Financing and DIP Loan Documents


                      (a)     The Debtors are authorized to execute and enter into the DIP Loan

       Documents. The DIP Loan Documents, the Interim Order, and this Second Interim Order

       shall govern the financial and credit accommodations to be provided to the Debtors by the

       DIP Lenders in connection with the Financing.

                      (b)     The Borrowers are authorized on a Second Interim basis to borrow

       up to the principal amount of $3.75 million (inclusive of the amount authorized by the First

       Interim Order), all of which the Debtors shall use as expressly permitted by the DIP Loan

       Documents, the DIP Budget and any Budget Variances. The Debtors are authorized to use

       proceeds of the Financing in accordance with the DIP Budget subject to the variance set

       forth in section 6.26 of the DIP Credit Agreement (the “Budget Variance”). The first

       Budget Variance Report showing budget to actual and any variance shall be delivered by

       the Debtors to the DIP Agent and DIP Lenders in accordance with the terms of the DIP

       Loan Documents, and shall also be provided to the Committee and the Prepetition Lenders.

       This Second Interim Order approves only the use of Cash Collateral to pay the budgeted

       items in Exhibit B through Week 4 of the DIP Budget. The Committee reserves its right

       as to the classification of the amounts advanced to pay insurance premiums under the DIP

       Budget and that such amounts should not be DIP Obligations, with the Debtors, DIP Agent

       and DIP Lenders reserving their rights to contest any such argument.
Case 19-10547    Doc 160      Filed 05/30/19     Entered 05/30/19 16:48:39        Page 13 of 203




                     (c)     In furtherance of the foregoing and without further approval of this

      court, the Debtors are authorized, and directed, if so required under the terms of the DIP

      Loan Documents, to perform all acts, to make, execute and deliver all instruments and

      documents (including, without limitation, the execution or recordation of security

      agreements, mortgages and financing statements), and to pay all related fees and expenses,

      that may be required or necessary for the Debtors’ performance of their obligations under

      the Financing, including, without limitation:

                         (i) the execution, delivery, and performance of the DIP Loan

             Documents, including, without limitation, the DIP Credit Agreement, any security

             and pledge agreements, and any mortgages contemplated thereby;

                         (ii) subject to paragraph 10 of this order, the execution, delivery and

             performance of one or more amendments, waivers, consents, or other modifications

             to and under the DIP Loan Documents, in each case in such form as agreed among

             the Debtors and the required other parties as set forth in more detail in paragraph

             11 below;

                         (iii) the non-refundable payment of the fees referred to in the DIP Loan

             Documents and described in more detail in the Motion, including the fees of the

             DIP Agent, and, subject to paragraph 7, costs and expenses payable under the DIP

             Loan Documents; and

                         (iv) the performance of all other acts required under or in connection

             with the DIP Loan Documents.

                     (d)     All of the DIP Liens and Prepetition Lenders’ Adequate Protection

      Liens shall be valid, enforceable, effective and perfected as of the Interim Order Entry Date

      and the Second Interim Order Date and without the necessity of the execution of mortgages,
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39        Page 14 of 203




       security agreements, pledge agreements, financing statements, or other agreements. The

       Prepetition Lenders’ Adequate Protection Liens are valid and enforceable only to the extent

       that the prepetition liens of the Prepetition Lenders are valid, enforceable and not subject

       to avoidance.

                       (e)    The DIP Loan Documents and DIP Obligations constitute valid,

       binding and non-avoidable obligations of the Debtors enforceable against each of their

       successors and assigns, and each person or entity party to the DIP Loan Documents in

       accordance with their respective terms and the terms of the Interim Order and this Second

       Interim Order, and shall survive conversion of the Chapter 11 Cases to cases under

       chapter 7 of the Bankruptcy Code or the dismissal of the Chapter 11 Cases. No obligation,

       payment, transfer, or grant of security under the DIP Loan Documents, the Interim Order

       or this Second Interim Order shall be stayed, restrained, voidable, avoidable, or recoverable

       under the Bankruptcy Code or under any applicable law, or subject to any avoidance,

       reduction, setoff, recoupment, offset, recharacterization, subordination (whether equitable,

       contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance (whether

       equitable or otherwise), impairment, or any other challenges under the Bankruptcy Code

       or any other applicable foreign or domestic law or regulation by any person or entity.

               4.      Carve-Out. The Debtors’ obligations to the DIP Secured Parties and the

liens, security interests and superpriority claims granted in this order and/or under the DIP Loan

Documents, including the DIP Liens, the DIP Superpriority Claims and the Adequate Protection

Claims, shall be subject and subordinate to the Carve-Out. “Carve-Out” shall mean the sum of

(i) fees and expenses incurred by bankruptcy professionals (x) whose retention has been approved

by the court that are unpaid as of the delivery of the Carve-Out Trigger Notice (as defined below)
Case 19-10547      Doc 160      Filed 05/30/19      Entered 05/30/19 16:48:39         Page 15 of 203



and (y) provided for in the DIP Budget; (ii) fees and expenses in an amount not to exceed $150,000

incurred from and after the delivery of a Carve-Out Trigger Notice (as defined below) by

bankruptcy professionals whose retention has been approved by the court (the “Post-Termination

Fee Carve-Out”); and (iii) fees owed pursuant to 28 U.S.C. §1930 or fees owed the clerk of the

court. “Carve-Out Trigger Notice” shall mean the written notice, including by email, delivered by

the DIP Agent (at the direction of the DIP Lenders) to the Debtors, their counsel, the U.S. Trustee,

counsel for the Prepetition Lenders and counsel for the Committee, which may be delivered

following the occurrence and continuation of an Event of Default or the Termination Date in

accordance with the terms of the DIP Loan Documents. Notwithstanding the foregoing, the Carve-

Out shall not include, apply to or be available for any fees or expenses incurred by any party in

connection with the investigation, initiation or prosecution of any claims, causes of action,

adversary proceedings or other litigation against any of the DIP Secured Parties or their respective

officers, directors, employees, agents, advisers and counsel, including, without limitation,

challenging the amount, validity, perfection, priority or enforceability of or asserting any defense,

counterclaim or offset to, the obligations and the liens and security interests granted under the DIP

Loan Documents in favor of the DIP Agent, for the benefit of the DIP Secured Parties. For the

avoidance of doubt and notwithstanding anything to the contrary in this order, in the DIP Credit

Agreement, or in any loan or financing documents, the Carve-Out shall be senior to all liens and

claims securing the DIP Obligations, any prepetition secured obligations, and any and all other

forms of adequate protection, liens or claims securing the DIP Obligations or any prepetition

secured obligations. None of the proceeds of the DIP Collateral or the DIP Loans shall be used in

connection with the initiation or prosecution of any claims, causes of action, adversary proceedings

or other litigation against the DIP Secured Parties or their respective officers, directors, employees,
Case 19-10547       Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39        Page 16 of 203



agents, advisors and counsel, including with respect to any of the liens created in connection with

the DIP Financing. For the avoidance of doubt, payments made by the Debtors pursuant to the

DIP Budget prior to delivery of the Carve-Out Trigger Notice shall not be subject to avoidance by

any party-in-interest in these Chapter 11 Cases, including, without limitation, the DIP Secured

Parties, the Prepetition Agent, the Prepetition Lenders, any committee or examiner appointed in

these Chapter 11 Cases, and the Debtors, and their respective successors and assigns (including

any trustee or fiduciary hereinafter appointed as a legal representative of the Debtors or with

respect to the property of the estate of the Debtors) whether in these Chapter 11 Cases, in any

Superseding Cases, or upon any dismissal of any such chapter 11 or chapter 7 case.

               5.      DIP Lender Superpriority Claim.            Pursuant to Bankruptcy Code

section 364(c)(1), all the DIP Obligations shall constitute allowed senior administrative expense

claims against the Debtors with priority over any and all other administrative expenses, adequate

protection claims, diminution claims and all other claims against the Debtors, now existing or

hereafter arising, of any kind or nature whatsoever, including all administrative expenses of the

kind specified in Bankruptcy Code sections 503(b) and 507(b), and over any and all other

administrative expenses or other claims arising under Bankruptcy Code sections 105, 326, 328,

330, 331, 503(b), 506(c), 507(a), 507(b), 546, 726, 1113 or 1114 (the “DIP Superpriority Claims”),

which for purposes of Bankruptcy Code section 1129(a)(9)(A) shall be considered administrative

expenses allowed under Bankruptcy Code section 503(b). The DIP Superpriority Claims shall be

payable from and have recourse to all pre- and postpetition property of the Debtors and their estates

and all proceeds thereof, excluding Avoidance Actions (as defined below) but including, solely to

the extent that all other DIP Collateral is insufficient to satisfy the DIP Obligations, Avoidance

Proceeds (as defined below).
Case 19-10547       Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39         Page 17 of 203



               6.      DIP Liens.


                       (a)     As security for the DIP Obligations, effective and perfected as of the

Interim Order Entry Date and the Second Interim Order Date, the following security interests and

liens, are granted by the Debtors to each of the DIP Secured Parties on DIP Collateral as defined

in this order. The “DIP Collateral” shall mean all property of the Debtors of any kind or nature

whatsoever, including, but not be limited to, (i) any cash of the Debtors (wherever maintained)

and any investment of such cash, inventory, accounts receivable, other rights to payment whether

arising before or after the Petition Dates, contracts, properties, plants, equipment, general

intangibles, documents, instruments, interests in oil and gas leases and wells, interests in

leaseholds, real properties, patents, copyrights, trademarks, trade names, other intellectual

property, equity interests, any seismic data and any claims and causes of the Debtors, including,

but not limited to, claims under section 549 of the Bankruptcy Code; (ii) any commercial tort

claims and causes of action of any of the Debtors and any claims or causes of action against any

directors or officers of the Debtors as well as including any proceeds of, or property recovered in

connection with, any successful claims and causes of action against any directors or officers of the

Debtors; and (iii) excluding any claims and causes of action of the Debtors under Bankruptcy Code

sections 544, 545, 547, 548, and 550, or any other avoidance actions under the Bankruptcy Code

or other applicable law (collectively, the “Avoidance Actions” which, for the avoidance of doubt,

excludes Debtors’ claims and causes of action under Bankruptcy Code section 549 or similar state

or other applicable law and the proceeds of each of the foregoing), but including, solely to the

extent that all other DIP Collateral is insufficient to satisfy the DIP Obligations secured by the DIP

Liens, any proceeds of, or property recovered in connection with, any successful Avoidance Action

(whether by judgment, settlement or otherwise, and unencumbered or not, the “Avoidance
Case 19-10547     Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39         Page 18 of 203




Proceeds”). All such liens on and security interests in the DIP Collateral granted to the DIP

Secured Parties, pursuant to the Interim Order, this Second Interim Order or the DIP Loan

Documents (collectively, the “DIP Liens”), are as follows:


                        (i) Priming Lien Pursuant to Section 364(d)(1).            A first priority,

              priming security interest in and lien pursuant to Bankruptcy Code section 364(d)(1)

              on all encumbered DIP Collateral (the “Section 364(d)(1) Liens”), which shall be

              senior to any existing liens or claims, including, but not limited to, the Prepetition

              Liens of the Prepetition Lenders or postpetition liens granted to the Prepetition

              Lenders, and subject only to (i) the Carve-Out, (ii) valid, perfected, and non-

              avoidable liens on property of a Debtor that are in existence on the Petition Date

              and are senior in priority to the Prepetition Liens, and (iii) valid and non-avoidable

              liens on property of a Debtor that are perfected subsequent to the Petition Date as

              permitted by Bankruptcy Code section 546(b) and are senior in priority to the

              Prepetition Liens (the foregoing clauses (ii) and (iii) being referred to collectively

              as the “Permitted Prior Liens”);

                        (ii) First Priority Lien on Unencumbered Property Pursuant to Section

              364(c)(2). A first priority security interest in and lien pursuant to Bankruptcy Code

              section 364(c)(2) on all unencumbered DIP Collateral (the “Section 364(c)(2)

              Liens”), which be subject only to the Carve-Out;

                        (iii) Junior Lien on Certain Encumbered Property Pursuant to Section

              364(c)(3). A junior security interest and lien pursuant to Bankruptcy Code section

              364(c)(3) on all DIP Collateral that is subject to a Permitted Prior Lien (the “Section

              364(c)(3) Liens,”) which also shall be subject to the Carve-Out;
Case 19-10547       Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39         Page 19 of 203



                          (iv) Liens Senior to Certain Other Liens. The DIP Liens shall not be

               subject or subordinate to (a) any lien or security interest that is avoided and

               preserved for the benefit of the Debtors and their estates under Bankruptcy Code

               section 551 or (b) any liens arising after the Petition Dates including, without

               limitation, liens granted under prior orders of the court, or any liens or security

               interests granted in favor of any federal, state, municipal, or other governmental

               unit, commission, board, or court for any liability of the Debtors.


                       (b)     The DIP Liens shall be effective immediately upon the Interim

Order Entry Date.

                       (c)     The DIP Liens shall be and are fully perfected liens and security

interests, effective and perfected upon the Interim Order Entry Date without the necessity of

execution by the Debtors of mortgages, security agreements, pledge agreements, financing

agreements, financing statements, or other agreements or documents, such that no additional steps

need be taken by the DIP Secured Parties to perfect such liens and security interests. Any provision

of any lease, agreement, contract, or other instrument or agreement that requires the consent or

approval of one or more landlords, licensors, or other parties, or requires the payment of any fees

or obligations to any governmental entity, non-governmental entity or any other person, in order

for any Debtor to pledge, grant, mortgage, sell, assign, or otherwise transfer any fee or leasehold

interest or the proceeds thereof or other collateral, shall have no force or effect with respect to the

transactions granting the DIP Liens in the Debtor’s interest in such fee, leasehold or other interest

or other collateral or the proceeds of any assignment, sale or other transfer thereof.

                       (d)     Subject to the Carve Out, the DIP Liens, DIP Superpriority Claim,

and other rights, benefits, and remedies granted under the Interim Order and this Second Interim
Case 19-10547       Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39         Page 20 of 203




Order to the DIP Secured Parties shall continue in the Chapter 11 Cases, in any superseding case

under the Bankruptcy Code resulting from conversion of the Chapter 11 Cases (the “Superseding

Cases”) and following any dismissal of the Chapter 11 Cases, and such liens, security interests,

and claims shall maintain their priority as provided in the Interim Order and this Second Interim

Order until all the DIP Obligations have been indefeasibly paid in full in cash and completely

satisfied and all of the commitments thereunder have been terminated in accordance with the DIP

Loan Documents.

               7.      Fees and Expenses of DIP Agent, DIP Lenders, Prepetition Agent and

Prepetition Lenders. The Debtors shall, no later than fourteen (14) days after receipt of a summary

statement setting forth the applicable timekeepers, as well as the hours worked by and expenses

incurred by such timekeepers, in connection with the Chapter 11 Cases whether incurred before or

after the Petition Date (with copies provided via electronic mail to the U.S. Trustee and counsel

for the Committee (collectively, the “Fee Notice Parties”)), indefeasibly pay or reimburse, the DIP

Agent, the DIP Lenders, the Prepetition Agent and Prepetition Lenders for their respective

reasonable fees and out-of-pocket costs, expenses and charges (collectively, the “ DIP Lender

Professional Fees”), including, but not limited to, the reasonable fees, costs, and expenses of

Hunton Andrews Kurth LLP as counsel to DIP Agent and Prepetition Agent, and any other

advisors or professionals retained by the DIP Agent, DIP Lenders, Prepetition Agent or Prepetition

Lenders. The Debtors and the Fee Notice Parties may object to the reasonableness of the fees,

costs and expenses included in any such professional fee invoice; provided that, any such objection

shall be barred and deemed waived unless filed with this court and served on the applicable

professional by 12:00 p.m., prevailing Central Time, on the date that is no later than fourteen (14)

days after the objecting party’s receipt of the applicable professional fee invoice. If such objection
Case 19-10547      Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39        Page 21 of 203



is timely received, the Debtors shall promptly pay the portion of such invoice not subject to such

objection, and this court shall determine any such objection unless otherwise resolved by the

applicable parties. Any hearing on an objection to payment of any fees, costs, and expenses set

forth in a professional fee invoice shall be limited to the reasonableness of the particular items or

categories of the fees, costs, and expenses which are the subject of such objection and whether the

DIP Agent, DIP Lenders, Prepetition Agent or Prepetition Lenders are entitled to such fees, costs

and expenses under this Second Interim Order. For the avoidance of doubt, none of the fees, costs,

and expenses of the DIP Agent, DIP Lenders, Prepetition Agent, or Prepetition Lenders shall be

subject to court approval (except in the event of an objection as described below) or U.S. Trustee

guidelines, and no recipient of any such payment shall be required to file with respect thereto any

interim or final fee application with this court. All fees, costs and expenses payable under the DIP

Loan Documents to the DIP Secured Parties shall be included and constitute part of the DIP

Obligations and be secured by the DIP Liens. Notwithstanding anything to the contrary in this

order, the fees, costs, and expenses of the DIP Secured Parties under and in connection with

negotiation and preparation of the DIP Loan Documents, including, without limitation, the legal

fees and expenses of any professionals retained by the DIP Agent in accordance with the DIP Loan

Documents, shall be earned, non-refundable and payable pursuant to the terms of the DIP Loan

Documents out of the Interim Funding Loan and fully entitled to all protections of Bankruptcy

Code section 364(e). For the avoidance of doubt, the Debtors shall be responsible to pay, subject

to the procedures outlined in this paragraph, all fees and expenses incurred by the DIP Agent, DIP

Lenders, Prepetition Agent or Prepetition Lenders in connection with any action taken in these

Chapter 11 Cases including, but not limited to, acting as a stalking horse purchaser and/or credit

bidding on any proposed sale of assets by the Debtors. The Committee reserves its right to later
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39        Page 22 of 203



seek to recharacterize payments made to the Prepetition Agent or Prepetition Lenders as principal

payments of the Prepetition Indebtedness or, alternatively, payment of the Prepetition Lenders’

Adequate Protection Superpriority Claims, if any, in the event the Prepetition Agent and

Prepetition Lenders are determined to be undersecured by the court pursuant to Bankruptcy Code

section 506, and the Prepetition Agent and Prepetition Lenders reserve all of their rights regarding

same.

               8.      Prepetition Lenders’ Adequate Protection.


                       (a)    Prepetition Lenders’ Adequate Protection Liens. Pursuant to and to

the extent required by Bankruptcy Code sections 361, 362, 363 and 364, if there is a diminution in

value of the interests of the Prepetition Lenders in their Prepetition Collateral (including Cash

Collateral) from and after the Interim Order Entry Date which diminution is entitled to protection

by Bankruptcy Code sections 361, 362, 363 and 364 resulting from the use, sale, or lease by the

Debtors of the applicable collateral (including Cash Collateral), the granting of the DIP

Superpriority Claims, the granting of the DIP Liens, the subordination of the Prepetition Lenders’

Prepetition Liens thereto and to the Carve-Out, and the imposition or enforcement of the automatic

stay of Bankruptcy Code section 362(a) (“Diminution in Prepetition Lenders’ Collateral Value”),

the Prepetition Lenders are granted, subject to the terms and conditions set forth below, pursuant

to Bankruptcy Code sections 361, 363(e) and 364, replacement Liens upon all of the DIP Collateral

(such adequate protection replacement liens, the “Prepetition Lenders’ Adequate Protection

Liens”), which shall be subject and subordinate only to the DIP Liens, Permitted Prior Liens and

the Carve-Out and shall be senior in priority to the prepetition liens of the Prepetition Lenders.

The Prepetition Lenders’ Adequate Protection Liens and the Prepetition Lenders’ Adequate

Protection Superpriority Claim (as defined below) (A) shall not be subject to Bankruptcy Code
Case 19-10547      Doc 160      Filed 05/30/19      Entered 05/30/19 16:48:39         Page 23 of 203




sections 510, 549, 550 or 551, subject to entry of the Final Order, Bankruptcy Code section 506(c)

or the “equities of the case” exception of Bankruptcy Code section 552, (B) shall not be

subordinate to, or pari passu with, (x) any lien that is avoided and preserved for the benefit of the

Debtors and their estates under Bankruptcy Code section 551 or otherwise or (y) any intercompany

or affiliate liens or claims of the Debtors, and (C) shall be valid and enforceable against any trustee

or any other estate representative appointed in these Chapter 11 Cases or any Superseding Cases,

and/or upon the dismissal of the cases.

                       (b)     Prepetition Lenders’ Adequate Protection Superpriority Claims. To

the extent of Diminution in Value of the Prepetition Lenders’ Collateral, the Prepetition Lenders

are further granted allowed superpriority administrative claims (such adequate protection

superpriority claims, the “Prepetition Lenders’ Adequate Protection Superpriority Claims”),

pursuant to Bankruptcy Code section 507(b), with priority over all administrative expense claims

and unsecured claims against the Debtors and their estates, now existing or hereafter arising, of

any kind or nature whatsoever, including, without limitation, administrative expenses of the kind

specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a),

507(b), 546(c), 546(d), 726 (to the extent permitted by law), 1113, and 1114 and any other

provision of the Bankruptcy Code, junior only to the DIP Superpriority Claims, any super-priority

adequate protection claims of holders of Permitted Prior Liens and the Carve-Out to the extent

provided herein and in the DIP Loan Documents, and payable from and having recourse to all

prepetition and postpetition property of the Debtors and all proceeds thereof; provided, however,

that the Prepetition Lenders shall not receive or retain any payments, property, or other amounts

in respect of the Prepetition Lenders’ Adequate Protection Superpriority Claims unless and until

all DIP Obligations have been paid in full. For the avoidance of doubt, the Prepetition Lenders’

Adequate Protection Superpriority Claims shall only be payable from Avoidance Proceeds to the
Case 19-10547        Doc 160   Filed 05/30/19      Entered 05/30/19 16:48:39        Page 24 of 203




extent all other DIP Collateral is insufficient to satisfy the Prepetition Lenders’ Adequate

Protection Superpriority Claims.

               9.      Right to Seek Additional Adequate Protection. Notwithstanding any other

provision in this order, the grant of adequate protection to the Prepetition Lenders by this order is

without prejudice to the right of the Prepetition Lenders to seek, including in connection with the

Final Order, a modification of the grant of adequate protection provided so as to provide different

or additional adequate protection, and without prejudice to the right of the Debtors or any other

party in interest including the Committee to contest such modification. Nothing in this order shall

be deemed to waive, modify or otherwise impair the respective rights of the Prepetition Lenders

under their prepetition agreements or under equity or law, and the Prepetition Lenders expressly

reserve all of their respective rights and remedies whether now existing or hereafter arising under

their prepetition agreements and/or equity or law in connection with all termination events and

defaults and events of default under such agreements and all parties in interest including the

Committee reserve any objections thereto. Notwithstanding repayment of the DIP Obligations, all

covenants, agreements and Events of Default contained in the DIP Loan Documents shall remain

in full force and effect and apply to the Debtors use of Cash Collateral.

               10.     Reporting. The Debtors shall provide to the Prepetition Agent and the

Committee the financial statements that the Debtors are required to provide to the DIP Agent under

the DIP Credit Agreement.

               11.     Amendments, Consents, Waivers, and Modifications. The Debtors, with

the express written consent of the DIP Agent, acting at the direction of the required DIP Lenders,

and, to the extent required by the DIP Credit Agreement, may enter into any amendments,

consents, waivers, or modifications to the DIP Loan Documents that are not materially adverse to
Case 19-10547        Doc 160   Filed 05/30/19      Entered 05/30/19 16:48:39        Page 25 of 203



the Debtors without the need for further notice and hearing or any order of this court; provided,

however, that, without the consent of the court on notice and a hearing, no such amendments,

consents, waivers or modifications shall (i) shorten the maturity of the Financing, (ii) increase the

commitments thereunder or the rate of interest payable under the DIP Loan Documents,

(iii) require the payment of any new or additional fee, or (iv) amend the Events of Default or

covenants in the DIP Loan Documents to be materially more restrictive to the Debtors. No consent

shall be implied by any other action, inaction, or acquiescence of any of the DIP Secured Parties.

Advance copies of any proposed amendments, waivers, consents, or other modifications will be

provided to counsel for the Committee, which shall have three business days to object on grounds

that the proposed amendments, waivers, consents, or other modification are material and should

be subject to court approval, upon notice to parties in interest. The foregoing shall be without

prejudice to the Debtors’ right to seek court approval of any modification or amendment on an

expedited basis or the rights of the Committee to object to any such approval.

               12.     Perfection of DIP Liens.

                       (a)     The DIP Agent is authorized, but not required, to file or record

       financing statements, trademark filings, copyright filings, mortgages, notices of lien or

       similar instruments in any jurisdiction, or take possession of or control over, or take any

       other action in order to validate and perfect the liens and security interests granted to them

       hereunder, in each case, without the necessity to pay any mortgage recording fee or similar

       fee or tax. Whether or not the DIP Agent, on behalf of the DIP Secured Parties in its sole

       discretion, choose to file such financing statements, trademark filings, copyright filings,

       mortgages, notices of lien or similar instruments, or take possession of or control over, or

       otherwise confirm perfection of the liens and security interests granted to them hereunder,
Case 19-10547        Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 26 of 203



       such liens and security interests shall be deemed valid, perfected, allowed, enforceable,

       non-avoidable, and not subject to challenge, dispute or subordination. The Debtors shall,

       if requested, execute and deliver to the DIP Agent all such agreements, financing

       statements, instruments and other documents as the DIP may reasonably request to more

       fully evidence, confirm, validate, perfect, preserve, and enforce the DIP Liens and all such

       documents will be deemed to have been recorded and filed as of the Petition Date.

                        (b)    A certified copy of the Interim Order or Second Interim Order may

be filed by the DIP Agent with or recorded in filing or recording offices in addition to or in lieu of

such financing statements, mortgages, notices of lien, or similar instruments, and all filing offices

are directed to accept such certified copy of the Interim Order or this Second Interim Order for

filing and recording.

               13.      Access to Collateral. (a) The Debtors shall provide the Committee, DIP

Lenders and the Prepetition Lenders, and/or their agents, representatives, or professionals, with

access to, and on-site inspections of, the Debtors’ property and company records, as may be

reasonably requested, during normal business hours, on no less than three (3) Business Days’

advance notice to Debtors’ counsel, and within seven (7) Business Days of the request being made

to the Debtors’ counsel, unless the parties agree otherwise on the actual inspection date.

                        (b)    Notwithstanding anything in this order to the contrary, and without

limiting any other rights or remedies of the DIP Secured Parties in the Interim Order or this Second

Interim Order or the DIP Loan Documents, or otherwise available at law or in equity, and subject

to the terms of the DIP Loan Documents, upon five (5) Business Days’ written notice to the

landlord, lienholder, licensor, or other third party owner of any leased or licensed premises or

intellectual property with a contemporary copy to the Committee, that an Event of Default under
Case 19-10547         Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39         Page 27 of 203



the DIP Loan Documents or a default by the Debtors of any of their obligations under this Second

Interim Order has occurred and is continuing, the DIP Agent (i) may, only subject to any separate

agreement by and between the applicable landlord or licensor (the terms of which shall be

reasonably acceptable to the parties thereto), enter upon any leased or licensed premises of the

Debtors for the purpose of exercising any remedy with respect to DIP Collateral located thereon

and (ii) subject to applicable law, shall be entitled to all the Debtors’ rights and privileges as lessee

or licensee under the applicable license and to use any and all trademarks, trade-names, copyrights,

licenses, patents or any other similar assets of the Debtors, which are owned by or subject to a lien

or license of any third party and which are used by the Debtors in their businesses, in either the

case of subparagraph (i) or (ii) of this paragraph without interference from lienholders or licensors

thereunder. To the extent applicable law prohibits the forgoing access or use of rights, the DIP

Agent shall have the right to an expedited hearing on five (5) Business Days’ notice to obtain court

authorization to obtain such access and/or use of such rights.

                14.     Automatic Stay Modified.         The automatic stay of Bankruptcy Code

section 362 is modified without the need for any further court order to:


                        (a)     whether or not an Event of Default (as defined in the DIP Loan

        Documents) under the DIP Loan Documents has occurred, (i) require proceeds from DIP

        Collateral and other collections received by the Debtors to be deposited in accordance with

        the requirements of the DIP Loan Documents, and to apply any amounts so deposited and

        other amounts paid to or received by the DIP Secured Parties under the DIP Loan

        Documents in accordance with any requirements of the DIP Loan Documents, and

        (ii) require mandatory prepayments in accordance with the requirements of the DIP Loan

        Documents, in each case, without further order of this court; and
Case 19-10547    Doc 160      Filed 05/30/19     Entered 05/30/19 16:48:39         Page 28 of 203




                     (b)     immediately upon the occurrence and during the continuation of an

      Event of Default (as defined in DIP Loan Documents), allow the DIP Agent (acting at the

      direction of the required DIP Lenders) to deliver a written notice of its intention to declare

      a termination of the Debtors’ ability and rights to access or use proceeds of the Financing

      (any such declaration, a “Termination Declaration”). The Termination Declaration shall

      be given by written notice (including electronic mail) to the Debtors, the U.S. Trustee, and

      counsel to the Committee (the date any such Termination Declaration is given shall be

      referred to herein as the “Termination Declaration Date”).           Upon the Termination

      Declaration Date, unless such Event of Default is waived in writing (including via email)

      by the DIP Agent in its sole discretion, cured by the Debtors, or otherwise stayed or

      invalidated by this court, the authority and approval of the Debtors to access or use the

      Financing and the commitment of the DIP Secured Parties to provide additional financing

      pursuant to the Interim Order or this Second Interim Order shall automatically terminate.

      Unless the Debtors or the Committee have obtained a court order within five (5) Business

      Days after the Termination Declaration Date staying or otherwise modifying the

      Termination Declaration, the DIP Agent and DIP Secured Parties are authorized to exercise

      any and all rights and remedies in accordance with the terms of the DIP Loan Documents,

      and to take all actions required or permitted by the DIP Loan Documents without necessity

      of further court orders; provided that the DIP Agent shall give not fewer than five (5)

      Business Days’ prior written notice (including electronic mail) of such action to the

      Debtors, the U.S. Trustee and counsel to the Committee. During the five (5) business days

      after the Termination Declaration Date (the “Remedies Notice Period”), the Debtors shall

      be entitled to continue to use Cash Collateral in accordance with the terms of this Second

      Interim Order, and, during the Remedies Notice Period, the Debtors or the Committee may
Case 19-10547        Doc 160   Filed 05/30/19      Entered 05/30/19 16:48:39         Page 29 of 203




       request an expedited hearing before the Court (the DIP Agent, the DIP Secured Parties, the

       Debtors and the Committee consent to an expedited hearing on any request to stay or

       modify the Termination Declaration or for the nonconsensual use of Cash Collateral)

       solely to determine whether an Event of Default has occurred and is continuing and/or seek

       nonconsensual use of Cash Collateral. Unless the Debtors cure, the DIP Agent waives, the

       court otherwise stays or invalidates the applicable Event of Default, or the court orders

       otherwise, the automatic stay shall automatically be terminated at the end of the Remedies

       Notice Period as to the DIP Agent, DIP Lenders, Prepetition Agent and Prepetition Lenders

       without further notice to or order of this court, and the Debtors shall, other than to fund the

       Carve Out to the extent provided in this Second Interim Order, no longer have the right to

       use Cash Collateral unless otherwise ordered by the court and the DIP Agent, DIP Lenders,

       Prepetition Agent or Prepetition Lenders shall be permitted to exercise any and all remedies

       set forth herein, in the DIP Loan Documents or the Prepetition Loan Documents, and as

       otherwise available at law against their respective collateral, without further order of or

       notice, application or motion to this court, and without restriction or restraint by any stay

       under Bankruptcy Code sections 362 or 105 or otherwise.

               15.     Subsequent Reversal or Modification. This Second Interim Order is entered

pursuant to, inter alia, Bankruptcy Code section 364 and Bankruptcy Rules 4001(b) and (c),

granting the DIP Secured Parties all protections afforded by Bankruptcy Code section 364(e). If

any or all of the provisions of this Second Interim Order are hereafter reversed, modified, vacated

or stayed, that action will not affect (i) the validity of any obligation, indebtedness or liability

incurred hereunder by the Debtors to the DIP Secured Parties prior to the date of receipt by the

DIP Agent of written notice of the effective date of such action, (ii) the payment of any fees

required under this Second Interim Order or the DIP Loan Documents, and/or (iii) the validity and
Case 19-10547        Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39         Page 30 of 203




enforceability of any lien, claim, obligation, right, remedy or priority authorized or created under

this Second Interim Order or pursuant to the DIP Loan Documents as of such date.

               16.     Restriction on Use of DIP Lenders’ Funds. Notwithstanding anything in

this order to the contrary, no Cash Collateral, DIP Collateral, proceeds thereof, proceeds of the

Financing, or any portion of the Carve-Out may be used by the Debtors, the Debtors’ estates, the

Committee, any trustee or examiner appointed in the Chapter 11 Cases or any chapter 7 trustee, or

any other person, party or entity to, in any jurisdiction anywhere in the world, directly or indirectly

to (a) request authorization to obtain postpetition financing (whether equity or debt) or other

financial accommodations pursuant to Bankruptcy Code section 364(c) or (d), or otherwise, other

than (i) from the DIP Agent or (ii) if the financing is sufficient to indefeasibly pay all DIP

Obligations in full in cash and the financing upon approval by the court (which may be in

connection with a plan of reorganization), is immediately so used; (b) assert, join, commence,

support, investigate, or prosecute any action for any claim, counter-claim, action, cause of action,

proceeding, application, motion, objection, defense, or other contested matter seeking any order,

judgment, determination, or similar relief against, or adverse to the interests of, solely in their

capacity as DIP Lenders, and DIP Releasees with respect to (i) any action arising under the

Bankruptcy Code against a DIP Releasee; (ii) any so-called “lender liability” claims and causes of

action against a DIP Releasee; (iii) any action with respect to the legality, enforceability, validity,

extent (other than the amount thereof), perfection, and priority of the DIP Obligations, the DIP

Superpriority Claims, the DIP Loan Documents, or the legality, enforceability, validity, extent,

perfection, and priority of the DIP Liens; (iv) any action seeking to invalidate, set aside, avoid,

reduce, set off, offset, recharacterize, subordinate (whether equitable, contractual, or otherwise),

recoup against, disallow, impair, raise any defenses, cross-claims, or counter claims or raise any

other challenges under the Bankruptcy Code or any other applicable domestic or foreign law or
Case 19-10547        Doc 160   Filed 05/30/19      Entered 05/30/19 16:48:39        Page 31 of 203




regulation against or with respect to the DIP Liens, DIP Obligations, or the DIP Superpriority

Claims, in whole or in part; (v) appeal or otherwise challenge this Second Interim Order, the DIP

Loan Documents, or any of the transactions contemplated herein or therein; and/or (vi) any action

that has the effect of preventing, hindering, or delaying (whether directly or indirectly) the DIP

Secured Parties’ rights in respect of their respective liens on and security interests in the DIP

Collateral or any of their rights, powers, or benefits hereunder or in the DIP Loan Documents

anywhere in the world; (c) seek to modify any of the rights granted to the DIP Secured Parties

hereunder or under the DIP Loan Documents and/or (d) pay any claim of a prepetition creditor

except as permitted under the DIP Loan Documents in accordance with the DIP Budget.

Notwithstanding the foregoing, the restrictions and limitations of paragraph 15 shall not apply to

a successful action on the part of the Debtors or the Committee whereby under paragraph 13 of

this Second Interim Order the Debtors or the Committee obtain a court order staying or otherwise

modifying a Termination Declaration.

               17.     Restriction on Use of Cash Collateral. Notwithstanding anything in this

Second Interim Order to the contrary, but subject to the last sentence of this paragraph, no more

than $35,000 of the proceeds of the DIP Financing, the DIP Collateral, the Prepetition Collateral,

the Cash Collateral, or the Carve Out shall be used for the payment or reimbursement of Estate

Professional Fees incurred in connection with, or with respect to, any action, suit, arbitration,

proceeding, application, motion, complaint, adversary proceeding, or other litigation of any type,

kind, or nature whatsoever (or the investigation, preparation, or prosecution of any of the

foregoing) against any of the Prepetition Agent or Prepetition Lenders, including (a) to investigate,

assert, commence, or prosecute any claims or causes of action whatsoever (whether for monetary

or injunctive relief, including any actions under chapter 5 of the Bankruptcy Code), (b) to prepare

or prosecute an objection to, contest or challenge in any manner, or raise any defenses to, the
Case 19-10547         Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39          Page 32 of 203




validity, perfection, priority, or enforceability of any of their respective claims, security interests,

or liens in, on or against the Debtors or the Prepetition Collateral or seeking to invalidate, set aside,

avoid, or subordinate, in whole or in part, any of such claims, security interests, or liens, or (c), to

object, contest, or interfere with in any way the enforcement or realization upon any of the

Prepetition Collateral by any of the Prepetition Lenders upon an Event of Default or termination

of use of Cash Collateral; or (d) to investigate or pursue any of the Challenge Matters (as defined

below). For the avoidance of doubt, no restriction on the use of proceeds of the Financing as set

forth in paragraph 15 or the use of Cash Collateral set forth in paragraph 16 shall be construed to

restrict or limit the ability of the Committee to fulfill and comply with its statutory duties under

the Bankruptcy Code, but shall limit the authorization for the use of proceeds of the Financing or

Cash Collateral to pay for any such exercise.

                18.     Preservation of Rights.

                a.      Subject to paragraph 16 and 17 of this Second Interim Order and the

                limitations specified in this paragraph 18 of this Second Interim Order, the

                stipulations, admissions, releases, and waivers contained in paragraph E of this

                Second Interim Order (collectively, the “Challenge Matters”) shall be binding on

                all Persons, entities, and parties in interest, including the estates and any committee

                appointed in these cases, if any, and any subsequent trustee of the Debtors’ estates,

                whether in the Chapter 11 Cases or any subsequently filed chapter 11 case or

                chapter 7 case (a “Successor Case”), unless, and solely to the extent that, any such

                party in interest with standing and requisite authority, has filed a complaint or other

                appropriate pleadings commencing an adversary proceeding challenging or

                otherwise contesting the Challenge Matters (a “Challenge Proceeding”) prior to the
Case 19-10547    Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 33 of 203



            “Action Filing Deadline,” which means the date that is (i) 60 days after the Petition

            Date for parties other than the Committee and (ii) 60 days after the appointment of

            the Committee, for the Committee. To the extent no such party in interest obtains

            standing and timely and properly commences such Challenge Proceeding prior to

            the Action Filing Deadline, then, without further notice, motion, or application to,

            order of, or hearing before, this court and without the need or requirement to file

            any proof of claim, the Challenge Matters shall become binding, conclusive, and

            final on the Committee, the Debtors (and any subsequent trustee of the Debtors’

            estates) and any other Person, entity or party in interest in the Chapter 11 Cases and

            any Successor Case, and the Prepetition Indebtedness and the Prepetition Liens

            shall be deemed enforceable, valid, non-avoidable, and perfected with a first

            priority for all purposes in the Chapter 11 Cases and any Successor Case and shall

            not be subject to challenge or objection by any Person, entity, or other party in

            interest. For the avoidance of doubt, the Debtors are not authorized and shall not

            bring any Challenge Matters.

            b.     Notwithstanding anything to the contrary in this order, if any such

            Challenge Proceeding is properly and timely commenced, the Challenge Matters

            shall nonetheless remain binding on all Persons, entities, and parties in interest and

            preclusive as provided in the foregoing sub-paragraph above except to the extent

            that such Challenge Matters are expressly challenged in such Challenge

            Proceeding.

            c.     Nothing in the Interim Order or this Second Interim Order confers standing

            on any Person, entity, or party in interest (including any statutory committee
Case 19-10547        Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39         Page 34 of 203



               appointed in these Chapter 11 Cases) to assert any claim on behalf of any Debtor

               or any estate of any Debtor, or relieves any Person, entity, or party in interest

               (including any statutory committee, if any) from any requirement under the

               Bankruptcy Code or otherwise to obtain standing and authorization from this court

               prior to asserting any claim on behalf of any Debtor or any estate of any Debtor,

               provided however that the Committee is not required to send any “La. World

               Exposition” type demand letter to the Debtors, or take any other action or formality

               prior to filing a pleading requesting standing and authority to pursue Challenge

               Matters.


               19.     Collateral Rights. Except as expressly provided in the DIP Budget or

permitted in the Interim Order, this Second Interim Order or the DIP Loan Documents, in the event

that any person or entity that holds a lien on or security interest in DIP Collateral of the Debtors’

estates, that is junior and/or subordinate to the DIP Liens receives or is paid the proceeds of such

DIP Collateral, prior to indefeasible payment in full in cash and the complete satisfaction of all

DIP Obligations under the DIP Loan Documents, and termination of the commitments under the

DIP Loan Documents, such junior or subordinate lienholder shall be deemed to have received, and

shall hold, the proceeds of any such DIP Collateral of the Debtors’ estates, in trust for the DIP

Lenders, and shall immediately turnover such proceeds to the DIP Agent for application in

accordance with the DIP Loan Documents and this Second Interim Order.

               20.     Prohibition on Additional Liens. Except as provided in the DIP Loan

Documents or this Second Interim Order, the Debtors shall be enjoined and prohibited from, at

any time during the Chapter 11 Cases until such time as the DIP Obligations have been

indefeasibly paid in full, granting liens on or security interests in the DIP Collateral or any portion
Case 19-10547        Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39        Page 35 of 203




thereof to any other entities, pursuant to Bankruptcy Code section 364(d) or otherwise, which liens

are junior to, senior to, or pari passu with the DIP Liens or the Adequate Protection Liens.

               21.     No Waiver. This Second Interim Order shall not be construed in any way

as a waiver or relinquishment of any rights that any of the DIP Secured Parties or Prepetition

Lenders or the Committee may have to bring or be heard on any matter brought before this court.

               22.     Sale/Conversion/Dismissal/Plan.


                       (a)     No order providing for either the sale of the ownership of the stock

       of the Debtors or the sale of all or substantially all of the assets of the Debtors under

       Bankruptcy Code section 363 shall be entered by the court unless, in connection and

       concurrently with any such event, (i) the proceeds of such sale shall be used to indefeasibly

       pay in full in cash and completely satisfy the DIP Obligations and the commitments under

       the DIP Loan Documents are terminated; (ii) such sale is expressly permitted under the

       DIP Loan Documents; or (iii) DIP Agent otherwise consents.

                       (b)     If an order dismissing or converting the Chapter 11 Cases under

       Bankruptcy Code sections 305 or 1112 or otherwise or an order appointing a chapter 11

       trustee or an examiner with expanded powers is at any time entered:

                       i.      Unless otherwise agreed to by the DIP Agent, such order shall, in

               each case subject to the Carve-Out and the Permitted Prior Liens, be subject to:

               (a) the DIP Liens, the DIP Superpriority Claim, the DIP Obligations and the DIP

               Loan Documents, which shall continue in full force and effect, remain binding on

               all parties-in-interest, and maintain their priorities as provided in this Second

               Interim Order until all DIP Obligations hereunder are indefeasibly paid in full in

               cash and completely satisfied and the commitments under the DIP Loan Documents
Case 19-10547        Doc 160   Filed 05/30/19      Entered 05/30/19 16:48:39          Page 36 of 203



               are terminated in accordance with the DIP Loan Documents, and (b) all postpetition

               indebtedness, obligation or liability incurred by the Debtors to the DIP Secured

               Parties prior to the date of such order, including, without limitation, the DIP

               Obligations, shall be governed in all respects by the original provisions of the

               Interim Order and this Second Interim unless the Final Order has been entered, in

               which case the Final Order shall govern, and the DIP Secured Parties shall be

               entitled to all the rights, remedies, privileges, and benefits granted herein and in the

               DIP Loan Documents with respect to all such indebtedness, obligation or liability;

                       ii.     to the extent permitted by applicable law, this court shall retain

               jurisdiction, notwithstanding such dismissal, for purposes of enforcing the Carve-

               Out, DIP Liens and the DIP Superpriority Claims.


               23.     Priority of Terms. To the extent of any conflict between or among (a) the

express terms or provisions of any of the DIP Loan Documents, the Motion, any other order of this

court, or any other agreements, on the one hand, and (b) the terms and provisions of the Interim

Order or this Second Interim Order, on the other hand, unless such term or provision is phrased in

terms of “as defined in” or “as more fully described in” the DIP Loan Documents or words of

similar import, the terms and provisions of the Interim Order or this Second Interim Order shall

govern. To the extent of any conflict between the Interim Order and this Second Interim Order,

the Second Interim Order shall govern.          Except as specifically amended, supplemented,

inconsistent with or otherwise modified by this Second Interim Order, all the provisions of the

Interim Order shall remain in effect and are ratified by this Second Interim Order.
Case 19-10547        Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39       Page 37 of 203




               24.     No Third Party Beneficiary. Except as explicitly set forth in this Second

Interim Order, no rights are created under this order for the benefit of any third party, any creditor

or any direct, indirect or incidental beneficiary.

               25.     Rights Under Sections 363(k) and 1129(b). The full amount of the DIP

Obligations may be used by the DIP Lenders to “credit bid” for the assets and property of the

Debtors as provided for in Bankruptcy Code section 363(k) without the need for further court order

authorizing the same and whether such sale is effectuated through Bankruptcy Code section 363

and/or section 1129(b) or otherwise. The Debtor shall pay the fees and expenses of the DIP Lender

in connection with any such credit bid, subject to the procedures set forth in paragraph 7 hereof.

Subject to entry of the Final Order and subject to paragraphs 17 and 18 of this order, the full

amount of the Prepetition Obligations may be used by the Prepetition Lenders to “credit bid” for

the assets and property of the Debtors as provided for in Bankruptcy Code section 363(k) without

the need for further court order authorizing the same and whether such sale is effectuated through

Bankruptcy Code section 363 and/or section 1129(b) or otherwise. The Debtor shall pay the fees

and expenses of the Prepetition Lenders in connection with any such credit bid, subject to the

procedures set forth in paragraph 7 of this order.

               26.     Preservation of Prepetition Priorities. Nothing in this Second Interim Order

is intended to change or otherwise modify the prepetition priorities among prepetition secured

creditors of the Debtors, including (i) any lien or recoupment rights to the extent such liens or

rights are valid, enforceable, nonavoidable and perfected, and (ii) any claims of the lienholders or

any other mechanic or materialmen to the extent their liens are valid, enforceable, non-avoidable

and perfected, including as permitted by Bankruptcy Code section 546(b); and nothing in this

Second Interim Order, including the granting of adequate protection liens or DIP Liens, shall be

deemed to have changed or modified such prepetition priorities, all of which are expressly
Case 19-10547        Doc 160    Filed 05/30/19    Entered 05/30/19 16:48:39        Page 38 of 203




preserved. The preservation of prepetition priorities expressly includes lien, setoff, recoupment,

contract and other security rights.

               27.     Proofs of Claim. Notwithstanding anything to the contrary contained in any

prior or subsequent order of the court, none of the DIP Agent, any of the DIP Lenders, the

Prepetition Agent or any of the Prepetition Lenders shall be required to file proofs of claim in the

Chapter 11 Cases for any claim allowed herein in or otherwise in relation to the DIP Credit

Agreement, the DIP Loan Documents or the Prepetition Loan Documents.

               28.     Best Efforts. If requested to do so by the DIP Agent, the Debtors shall use

their best efforts (subject to applicable law, including, without limitation, the Debtors’ fiduciary

duties thereunder) to assist and cooperate with the sale of the DIP Collateral.

               29.     No Consent. No action, inaction or acquiescence by the DIP Secured

Parties, including funding the Debtors’ ongoing operations under the Interim Order or this Second

Interim Order, shall be deemed to be or shall be considered as evidence of any alleged consent by

the DIP Secured Parties or Prepetition Secured Parties to a charge against the DIP Collateral

pursuant to Bankruptcy Code sections 506(c), 552(b) or 105(a) or any other provision of the

Bankruptcy Code or applicable law. Subject to entry of a Final Order, none of the DIP Secured

Parties or Prepetition Secured Parties shall be subject in any way whatsoever to the equitable

doctrine of “marshaling” or any similar doctrine with respect to the DIP Collateral. Subject to

entry of the Final Order, the DIP Secured Parties and the Prepetition Secured Parties are entitled

to all rights and benefits of Bankruptcy Code section 552(b) and the “equities of the case”

exception shall not apply.

               30.     Milestones. For the avoidance of doubt, failure of the Debtors to satisfy the

milestones (the “Milestones”) set forth in the DIP Loan Documents shall constitute an Event of

Default under the terms of the DIP Loan Documents; provided that the failure of the Debtors to
Case 19-10547        Doc 160   Filed 05/30/19      Entered 05/30/19 16:48:39        Page 39 of 203




satisfy the Milestones caused solely as a result of scheduling issues with the court shall not

constitute an Event of Default. A copy of the Milestones are attached to this order as Exhibit C.

               31.     No Marshalling. Subject to entry of the Final Order, the DIP Secured

Parties and the Prepetition Secured Parties shall not be subject to the equitable doctrine of

“marshalling” with respect to any of their respective interests in the DIP Collateral or Prepetition

Collateral.

               32.     Section 506(c) Waiver. Subject to entry of the Final Order, no costs or

expenses of administration or other charge, lien, assessment or claim incurred at any time

(including any expenses set forth in the Approved Budget) by any Debtors or any other person or

entity shall be imposed against any or all of the DIP Secured Parties or Prepetition Secured Parties,

their respective claims, or their respective collateral under Bankruptcy Code section 506(c) or

otherwise, and the Debtors, on behalf of their estates, waive any such rights.

               33.     Disposition of DIP Collateral. Subject to entry of the Final Order, unless the

DIP Obligations and the Prepetition Secured Debt are indefeasibly paid in full, in cash, upon the

closing of a sale or other disposition of the DIP Collateral or Prepetition Collateral, the Debtors

shall not sell, transfer, lease, encumber, or otherwise dispose of any portion of the DIP Collateral

or any Prepetition Collateral (or enter into any binding agreement to do so) (other than the sale of

crude oil, natural gas, or other hydrocarbons in the ordinary course of business) without the prior

written consent of the DIP Agent and, solely with respect to the Prepetition Collateral, the

Prepetition Agent (and no such consent shall be implied from any other action, inaction, or

acquiescence by any DIP Secured Party or Prepetition Secured Party or any order of this Court),

except as permitted in the DIP Loan Documents and/or the Prepetition Loan Documents, as

applicable, and this Second Interim Order. Except to the extent otherwise expressly provided in

the DIP Loan Documents, all proceeds from the sale, transfer, lease, encumbrance, or other
Case 19-10547        Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 40 of 203




disposition of any DIP Collateral (other than the sale of crude oil, natural gas, or other

hydrocarbons in the ordinary course of business) shall be remitted to the DIP Agent for application

to the DIP Obligations in accordance with the DIP Loan Documents. Subject to entry of the Final

Order, any additional proceeds after payment of the DIP Obligations shall then be remitted to the

Prepetition Agent for payment of the Prepetition Secured Debt in accordance with the terms of the

Final Order, the DIP Loan Documents or the Prepetition Loan Documents, as the case may be.

               34.     No Duty to Monitor Compliance. The DIP Agent, DIP Lenders, Prepetition

Agent and Prepetition Lenders may assume the Debtors will comply with this Second Interim

Order and the DIP Budget and shall not: (a) have any obligation with respect to the Debtors’ use

of Cash Collateral or proceeds of the Financing (other than its consent to the use of Cash Collateral

or proceeds of the Financing in accordance with and subject to terms of this Second Interim Order;

(b) be obligated to directly pay any expenses incurred or authorized to be incurred pursuant to this

Second Interim Order (including any amounts specified in the DIP Budget); or (c) be obligated to

ensure or monitor that sufficient Cash Collateral or proceeds of the Financing exists to pay any

expenses incurred or authorized to be incurred pursuant to this Second Interim Order.

               35.     Adequate Notice. The notice given by the Debtors of the Second Interim

Hearing was given in accordance with Bankruptcy Rules 2002 and 4001(c)(2) and the Bankruptcy

Local Rules. Under the circumstances, no further notice of the request for the relief granted at the

Second Interim Hearing is required. The Debtors shall promptly serve copies of this Second

Interim Order and notice of the Final Hearing on any person included on the limited master service

list approved or established in this case within five (5) Business Days of the Second Interim Order

Entry Date. Any objection to the relief sought at the Final Hearing shall be made in writing setting

forth with particularity the grounds thereof, and filed with the court no later than five (5) Business

Days before the Final Hearing.
Case 19-10547          Doc 160   Filed 05/30/19    Entered 05/30/19 16:48:39         Page 41 of 203




                 36.     Binding Effect Successors and Assigns. The DIP Loan Documents and the

provisions of the Interim Order and this Second Interim Order, including all findings in this order,

shall be binding upon all parties-in-interest in this Chapter 11 Cases, including, without limitation,

the DIP Secured Parties, the Prepetition Agent, the Prepetition Lenders, any committee or

examiner appointed in this Chapter 11 Case, and the Debtors, and their respective successors and

assigns (including any trustee or fiduciary hereinafter appointed as a legal representative of the

Debtors or with respect to the property of the estate of the Debtors) whether in these Chapter 11

Cases, in any Superseding Cases, or upon any dismissal of any such chapter 11 or chapter 7 case

and shall inure to the benefit of the DIP Secured Parties and the Debtors, and their respective

successors and assigns, provided, however, that the agreement of the DIP Secured Parties to extend

financing under the DIP Loan Documents, in each case, shall terminate upon the appointment of

any chapter 7 or 11 trustee, examiner with expanded powers, or similar responsible person

appointed for the estates of the Debtors. In determining to make any loan (whether under the DIP

Credit Agreement, a promissory note, or otherwise) or in exercising any rights or remedies as and

when permitted pursuant to the Interim Order, this Second Interim Order or the DIP Loan

Documents, the DIP Secured Parties shall not (i) be deemed to be in control of the operations of

the Debtors, or (ii) owe any fiduciary duty to the Debtors, or their creditors, shareholders, or

estates. Each stipulation, admission and agreement contained in part D of this Second Interim

Order shall also be binding upon all persons and entities under all circumstances and for all

purposes.

                 37.     Headings. Section headings used in this order are for convenience only and

are not to affect the construction of or to be taken into consideration in interpreting this Second

Interim Order.
Case 19-10547        Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 42 of 203




               38.     Final Hearing Date. The Final Hearing to consider the entry of the Second

Interim Order approving relief sought in the Motion shall be held on June 13, 2019 at 2:00 p.m.

(CT) before the Honorable Douglas D. Dodd in the United States Bankruptcy Court, Middle

District of Louisiana, 707 Florida Street, Baton Rouge, Louisiana 70801 (the “Final Hearing”).

The notice of form of proposed Final Order shall be filed with the court at least three (3) days prior

to the Final Hearing. Objections and responses to the Motion with respect to entry of the Final

Order shall be filed and served on or before June 6, 2019 at 4:00 p.m., except that objections and

responses to the Motion by the Committee and the United States Trustee shall be filed and served

on or before June 10, 2019 at 4:00 p.m.

               39.     Retention of Jurisdiction. This court has and will retain jurisdiction to

enforce this Second Interim Order.

                       Baton Rouge, Louisiana, May 30, 2019.

                                            s/ Douglas D. Dodd
                                           DOUGLAS D. DODD
                                   UNITED STATES BANKRUPTCY JUDGE
Case 19-10547   Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 43 of 203



                                    EXHIBIT A

                           DIP CREDIT AGREEMENT

                     1.     DIP Term Loan Credit Agreement
                     2.     Promissory Note
                     3.     Security Agreement
                     4.     Pledge Agreement
Case 19-10547      Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39     Page 44 of 203




                   SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION
                          TERM LOAN CREDIT AGREEMENT

                                          AMONG

                                     FALCON V, L.L.C.,
                              FALCON V HOLDINGS, L.L.C.,
                                 ORX RESOURCES, L.L.C.,
                                    AND SUBSIDIARIES
       each as Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,
                                         as Borrowers

                                              and

                                 405 BAXTERVILLE LLC,
                                  as Administrative Agent

                                              and

                          THE LENDERS SIGNATORY HERETO,
                                     as Lenders



                                        May 14, 2019




HW_US:73367004.8
Case 19-10547       Doc 160           Filed 05/30/19               Entered 05/30/19 16:48:39                        Page 45 of 203



                                              TABLE OF CONTENTS

                                                                                                                                     Page

ARTICLE I

                   DEFINITIONS AND INTERPRETATION .......................................................2
          1.1      Terms Defined Above .........................................................................................2
          1.2      Additional Defined Terms ...................................................................................2
          1.3      Undefined Financial Accounting Terms ...........................................................22
          1.4      References .........................................................................................................23
          1.5      Articles and Sections .........................................................................................23
          1.6      Number and Gender ..........................................................................................23
          1.7      Incorporation of Schedules and Exhibits ..........................................................23
          1.8      Negotiated Transaction .....................................................................................23

ARTICLE II

                   TERMS OF DIP FACILITY.............................................................................24
          2.1      Term Loans. ......................................................................................................24
          2.2      Use of Loan Proceeds ........................................................................................24
          2.3      Repayment of Term Loans. ...............................................................................25
          2.4      Fees....................................................................................................................25
          2.5      Outstanding Amounts ........................................................................................25
          2.6      Taxes and Time, Place, and Method of Payments. ...........................................26
          2.7      Pro Rata Treatment; Adjustments. ....................................................................28
          2.8      Voluntary Prepayments .....................................................................................29
          2.9      Mandatory Prepayments ....................................................................................29
          2.10     Loans to Satisfy Obligations of Borrowers .......................................................30
          2.11     General Provisions Relating to Interest. ............................................................30
          2.12     Yield Protection.................................................................................................31
          2.13     Replacement Lenders. .......................................................................................32
          2.14     Security Interest in Accounts; Right of Offset ..................................................33
          2.15     Illegality ............................................................................................................33
          2.16     Regulatory Change ............................................................................................33
          2.17     Power of Attorney .............................................................................................34
          2.18     Keepwell............................................................................................................34
          2.19     Joint and Several Liability.................................................................................35
          2.20     Termination of the DIP Facility ........................................................................35
          2.21     Priority and Liens. .............................................................................................35
          2.22     Payment of Obligations. ....................................................................................37

ARTICLE III

                   CONDITIONS ..................................................................................................37
          3.1      Conditions of the Closing Date .........................................................................37
          3.2      Conditions of the Funding Date ........................................................................40


HW_US:73367004.8
Case 19-10547       Doc 160           Filed 05/30/19              Entered 05/30/19 16:48:39                        Page 46 of 203



          3.3      Conditions to All Term Loans ...........................................................................40
          3.4      Conditions to All Term Loan Disbursements ...................................................41

ARTICLE IV

                   REPRESENTATIONS AND WARRANTIES .................................................42
          4.1      Due Authorization .............................................................................................42
          4.2      Existence ...........................................................................................................42
          4.3      Valid and Binding Obligations ..........................................................................43
          4.4      Security Documents ..........................................................................................43
          4.5      Title to Property ................................................................................................43
          4.6      Scope and Accuracy of Financial Statements ...................................................43
          4.7      No Material Adverse Effect or Default .............................................................43
          4.8      No Material Misstatements ...............................................................................44
          4.9      Liabilities, Litigation and Restrictions ..............................................................44
          4.10     Authorizations; Consents ..................................................................................44
          4.11     Compliance with Laws ......................................................................................44
          4.12     ERISA ...............................................................................................................44
          4.13     Environmental Laws .........................................................................................44
          4.14     Compliance with Federal Reserve Regulations ................................................45
          4.15     Investment Company Act Compliance .............................................................45
          4.16     Proper Filing of Tax Returns; Payment of Taxes Due ......................................45
          4.17     Refunds..............................................................................................................45
          4.18     Gas Contracts ....................................................................................................45
          4.19     Intellectual Property ..........................................................................................46
          4.20     Casualties or Taking of Property .......................................................................46
          4.21     Location of Borrowers ......................................................................................46
          4.22     Subsidiaries .......................................................................................................46
          4.23     Compliance with Anti-Terrorism Laws ............................................................46
          4.24     Identification Numbers ......................................................................................47
          4.25     Bankruptcy Orders ............................................................................................47
          4.26     Budget ...............................................................................................................47
          4.27     Related Party Transactions ................................................................................47
          4.28     Pre-Petition Indebtedness and Pre-Petition Collateral ......................................47

ARTICLE V

                   AFFIRMATIVE COVENANTS.......................................................................48
          5.1      Maintenance and Access to Records .................................................................48
          5.2      Monthly Unaudited Financial Statements and Compliance Certificates ..........48
          5.3      Annual Audited Financial Statements and Compliance Certificate ..................48
          5.4      Reserve Reports; LOE Reports; Production Reports; Payables Aging;
                   Additional Drilling Plans and Financial Projections.........................................48
          5.5      Title Opinions; Title Defects; Mortgaged Properties. .......................................49
          5.6      Notices of Certain Events ..................................................................................50
          5.7      Letters in Lieu of Transfer Orders or Division Orders......................................50
          5.8      Commodity Hedging .........................................................................................51

                                                        -2-
HW_US:73367004.8
Case 19-10547       Doc 160           Filed 05/30/19               Entered 05/30/19 16:48:39                        Page 47 of 203



          5.9      Tax Returns .......................................................................................................51
          5.10     Additional Information ......................................................................................51
          5.11     Compliance with Laws ......................................................................................51
          5.12     Payment of Assessments and Charges ..............................................................51
          5.13     Maintenance of Existence or Qualification and Good Standing .......................51
          5.14     Payment of Notes; Performance of Obligations ................................................51
          5.15     Further Assurances ............................................................................................52
          5.16     Initial Expenses of Agent ..................................................................................52
          5.17     Subsequent Expenses of Agent and Lenders.....................................................52
          5.18     Maintenance and Inspection of Properties ........................................................53
          5.19     Maintenance of Insurance .................................................................................53
          5.20     Environmental Indemnification.........................................................................53
          5.21     General Indemnification ....................................................................................54
          5.22     Evidence of Compliance with Anti-Terrorism Laws ........................................54
          5.23     Board and Management Meetings.....................................................................54
          5.24     Intentionally Deleted .........................................................................................54
          5.25     Borrower Report ................................................................................................54
          5.26     Budget Variance Report, Cash Forecasts & Lender Conference Calls. ............55
          5.27     Certain Other Bankruptcy Orders .....................................................................55
          5.28     Certain Case Milestones ....................................................................................56
          5.29     Appointment of Chief Restructuring Officer ....................................................56

ARTICLE VI

                   NEGATIVE COVENANTS .............................................................................56
          6.1      Indebtedness ......................................................................................................56
          6.2      Contingent Obligations .....................................................................................57
          6.3      Liens ..................................................................................................................57
          6.4      Sales of Assets ...................................................................................................57
          6.5      Leasebacks ........................................................................................................57
          6.6      Sale or Discount of Receivables........................................................................57
          6.7      Loans or Advances ............................................................................................57
          6.8      Investments........................................................................................................57
          6.9      Dividends and Distributions ..............................................................................58
          6.10     Issuance of Equity; Changes in Corporate Structure ........................................58
          6.11     Transactions with Affiliates and Certain Other Person .....................................58
          6.12     Lines of Business ..............................................................................................58
          6.13     Plan Obligation ..................................................................................................58
          6.14     Anti-Terrorism Laws .........................................................................................58
          6.15     Amendment of Material Contracts ....................................................................59
          6.16     Provisions of Commodity Hedge Agreements ..................................................59
          6.17     Maintenance of Commodity Hedge Agreements ..............................................59
          6.18     Deposit Accounts ..............................................................................................59
          6.19     Drilling Plans.....................................................................................................59
          6.20     Subsidiaries .......................................................................................................59
          6.21     Intentionally Omitted ........................................................................................59
          6.22     Capital Expenditures .........................................................................................59

                                                         -3-
HW_US:73367004.8
Case 19-10547       Doc 160           Filed 05/30/19              Entered 05/30/19 16:48:39                        Page 48 of 203



          6.23     Intentionally Omitted. .......................................................................................59
          6.24     Intentionally Omitted. .......................................................................................59
          6.25     Intentionally Omitted ........................................................................................60
          6.26     Budget Variances ..............................................................................................60
          6.27     Organizational Documents ................................................................................60
          6.28     Use of Proceeds .................................................................................................61
          6.29     Additional Bankruptcy Matters .........................................................................61
          6.30     Prepayments or Amendments of Existing Debt ................................................61

ARTICLE VII

                   EVENTS OF DEFAULT ..................................................................................62
          7.1      Enumeration of Events of Default .....................................................................62
          7.2      Remedies. ..........................................................................................................65

ARTICLE VIII

                   THE AGENT ....................................................................................................66
          8.1      Appointment ......................................................................................................66
          8.2      Delegation of Duties..........................................................................................67
          8.3      Exculpatory Provisions .....................................................................................67
          8.4      Reliance by Agent .............................................................................................67
          8.5      Notice of Default ...............................................................................................68
          8.6      Non-Reliance on Agent and Other Lenders ......................................................68
          8.7      Indemnification .................................................................................................69
          8.8      Restitution .........................................................................................................69
          8.9      Agent in Its Individual Capacity .......................................................................70
          8.10     Successor Agent ................................................................................................70
          8.11     Applicable Parties .............................................................................................70
          8.12     Releases .............................................................................................................70

ARTICLE IX

                   MISCELLANEOUS .........................................................................................71
          9.1      Assignments; Participations. .............................................................................71
          9.2      Survival of Representations, Warranties, and Covenants .................................72
          9.3      Notices and Other Communications .................................................................72
          9.4      Parties in Interest ...............................................................................................74
          9.5      Rights of Third Parties ......................................................................................74
          9.6      Renewals; Extensions ........................................................................................74
          9.7      No Waiver; Rights Cumulative .........................................................................74
          9.8      Survival Upon Unenforceability .......................................................................74
          9.9      Amendments; Waivers ......................................................................................74
          9.10     Controlling Agreement ......................................................................................75
          9.11     Disposition of Collateral ...................................................................................75
          9.12     Governing Law ..................................................................................................75


                                                        -4-
HW_US:73367004.8
Case 19-10547       Doc 160           Filed 05/30/19              Entered 05/30/19 16:48:39                        Page 49 of 203



          9.13     Forum Selection and Consent to Non-Exclusive Jurisdiction; Waiver of
                   Jury Trial. ..........................................................................................................75
          9.14     Integration .........................................................................................................76
          9.15     Waiver of Punitive and Consequential Damages ..............................................77
          9.16     Counterparts ......................................................................................................77
          9.17     USA Patriot Act Notice .....................................................................................77
          9.18     Tax Shelter Regulations ....................................................................................77
          9.19     Contribution and Indemnification .....................................................................78
          9.20     Inconsistencies with Other Documents .............................................................78




                                                        -5-
HW_US:73367004.8
Case 19-10547          Doc 160           Filed 05/30/19             Entered 05/30/19 16:48:39                        Page 50 of 203




LIST OF SCHEDULES

Schedule 1.2B      –   Percentage Shares .................................................................................. S-1.2B-i
Schedule 4.5A      –   Liens..........................................................................................................S-4.5-i
Schedule 4.5B      –   Real Property ............................................................................................S-4.5-i
Schedule 4.6       –   Accounts Payable ......................................................................................S-4.6-i
Schedule 4.9       –   Liabilities and Litigation ...........................................................................S-4.9-i
Schedule 4.10      –   Authorizations; Consents ........................................................................S-4.10-i
Schedule 4.13      –   Environmental Disclosures .....................................................................S-4.13-i
Schedule 4.17      –   Refunds ...................................................................................................S-4.17-i
Schedule 4.18      –   Gas Contracts ..........................................................................................S-4.18-i
Schedule 4.22      –   Subsidiaries .............................................................................................S-4.22-i
Schedule 4.24      –   EIN, Jurisdiction of Formation and Location .........................................S-4.24-i
Schedule 4.27      –   Related Party Transfers ...........................................................................S-4.27-i
Schedule 6.18      –   Deposit Accounts ....................................................................................S-6.18-i

LIST OF EXHIBITS

Exhibit A              Form of Note .................................................................................................. A-i
Exhibit B              Form of Compliance Certificate .................................................................... B-i
Exhibit C              Form of Assignment Agreement .................................................................... C-i
Exhibit D              Form of Budget Compliance Certificate ........................................................ D-i
Exhibit E              Form of Borrowing Request ........................................................................... E-i




                                                           -6-
HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39       Page 51 of 203



                   SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION
                          TERM LOAN CREDIT AGREEMENT

        This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION TERM LOAN
CREDIT AGREEMENT is made and entered into effective May 14, 2019, by and among
FALCON V, L.L.C., a Louisiana limited liability company (“Falcon”), FALCON V
HOLDINGS, L.L.C., a Delaware limited liability company (“Holdings”), and ORX
RESOURCES, L.L.C., a Delaware limited liability company (“ORX”), and each direct and
indirect Subsidiary of any of the foregoing, each a Debtor and Debtor-in-Possession under
Chapter 11 of the Bankruptcy Code (each a “Borrower” and, collectively, the “Borrowers”), each
lender that is a signatory hereto or becomes a party hereto as provided in Section 9.1
(individually, together with its successors and assigns, a “Lender” and, collectively, together
with their respective successors and assigns, the “Lenders”), and 405 BAXTERVILLE LLC, a
Delaware limited liability company (“Baxterville”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity pursuant to the terms hereof, the
“Agent”).

                               PRELIMINARY STATEMENTS

       WHEREAS, on May 10, 2019 (the “Petition Date”), Falcon, Holdings and ORX filed
voluntary petitions with the Bankruptcy Court (such entities filing such petitions, together with
any other Affiliates that become debtors in the Cases, are hereinafter referred to as the
“Debtors”), initiating their respective cases that are pending under Chapter 11 of the Bankruptcy
Code (the case of each Debtor, each, a “Case” and collectively, the “Cases”);

      WHEREAS, the Debtors have continued in the possession of their assets and in the
management of their business pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

       WHEREAS, for their general working capital and other corporate needs, the Borrowers
have requested the Lenders provide a multiple delayed draw term loan facility denominated in
Dollars in the aggregate principal amount at any time outstanding not in excess of $5,800,000.00
(the “DIP Facility”);

       WHEREAS, the Lenders are willing to extend such credit to the Borrowers on the terms
and subject to the conditions set forth herein;

        WHEREAS, the priority of the DIP Facility with respect to the Collateral shall be as set
forth in the Interim Order, upon entry thereof by the Bankruptcy Court, and in the Security
Documents;

        WHEREAS, all of the claims and the Liens granted under the Orders and the Loan
Documents to the Agent and for the benefit of the Lenders in respect of the DIP Facility shall be
subject to the Carve-Out (other than the Primed Liens); and

       NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties hereto, such parties hereby agree as follows:




HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19    Entered 05/30/19 16:48:39       Page 52 of 203



                                             ARTICLE I

                              DEFINITIONS AND INTERPRETATION

        1.1    Terms Defined Above As used in this Agreement, each of the terms “Agent,”
“Baxterville,” “Borrower,” “Borrowers,” “Case,” “Cases,” “Debtors,” “DIP Facility,” “Falcon,”
“Holdings,” “Lender,” “Lenders,” “ORX” and “Petition Date” shall have the meaning assigned
to such term hereinabove.

       1.2     Additional Defined Terms. As used in this Agreement, each of the following
terms shall have the meaning assigned thereto in this Section 1.2 or in Sections referred to in this
Section 1.2, unless the context otherwise requires:

                   “AAA” shall mean the American Arbitration Association.

               “Additional Amount” shall have the meaning set forth for such term in
        Section 2.6.

                “Additional Costs” shall mean costs which are attributable to the
        obligation of the Agent or any Lender to maintain the Term Loan, or any
        reduction in any amount receivable by the Agent or such Lender in respect of any
        such obligation or any Term Loan, resulting from any Regulatory Change which
        (a) changes the basis of taxation of any amounts payable to the Agent or such
        Lender under this Agreement or any Note in respect of any Term Loan (other than
        taxes imposed on the overall net income of the Agent or such Lender or its
        Applicable Lending Office (including franchise or similar taxes) for the Term
        Loan), (b) imposes or modifies any reserve, special deposit, minimum capital,
        capital ratio or similar requirement relating to any extensions of credit or other
        assets of, or any deposits with or other liabilities of, the Agent or such Lender
        with respect to the Term Loans and Dollar deposits in the London interbank
        market in connection with the Term Loans, or the Commitment of the Agent or
        such Lender to maintain the Term Loans, or the London interbank market or (c)
        imposes any other condition affecting this Agreement or any Note or any of such
        extensions of credit, liabilities or Commitments, in each case with respect to the
        Term Loans.

               “Adjusted Strip Prices” shall mean the 12-month average closing
        settlement price for crude oil and natural gas future contracts for calendar year
        2018 and the 12-month average closing settlement price for each of the
        succeeding three calendar years, as applicable hereunder, in each case as
        published by NYMEX and, if not already so adjusted in such published prices,
        adjusted for severance taxes, ad valorem taxes, gathering, transportation and
        marketing expenses and historical basis differential.

                   “Administrator” shall have the meaning assigned to such term in Section
        9.13.



                                             -2-
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39        Page 53 of 203



                “Affiliate” shall mean, as to any Person, any other Person directly or
        indirectly, controlling, or under common control with, such Person and includes,
        as to the Borrowers, any Subsidiary of the Borrowers and any “affiliate” of the
        Borrowers within the meaning of Rule 12b-2 promulgated by the Securities and
        Exchange Commission pursuant to the Securities Exchange Act of 1934, with
        “control,” as used in this definition, meaning possession, directly or indirectly, of
        the power to direct or cause the direction of management, policies or action
        through ownership of voting securities, contract, voting trust, or membership in
        management or in the group appointing or electing management or otherwise
        through formal or informal arrangements or business relationships.

               “Agent Observer” shall mean any representative of the Agent designated
        by the Agent from time to time by written notice to the Borrowers.

               “Agreement” shall mean this Superpriority Secured Debtor-In-Possession
        Term Loan Credit Agreement, as it may be amended, supplemented, restated, or
        otherwise modified from time to time.

              “Anti-Terrorism Laws” shall mean any laws relating to terrorism or
        money laundering, including Executive Order No. 13224 and the USA Patriot
        Act.

                “Applicable Lending Office” shall mean, for each Lender, the lending
        office of such Lender (or an Affiliate of such Lender) designated on the signature
        pages hereof or in an Assignment Agreement or such other office of such Lender
        (or an Affiliate of such Lender) as such Lender may from time to time specify to
        the Agent and the Borrowers as the office by which its Percentage Share of the
        Term Loan is to be made and maintained.

                “Approved Budget” shall mean the Budget attached to the Interim Order,
        in form and substance satisfactory to the Agent and the Required Lenders, in their
        sole discretion.

               “Approved Hedge Counterparty” shall mean (a) BP, (b) any Lender or (c)
        a counterparty to a Commodity Hedge Agreement with the Borrowers approved
        by the Agent.

                “Approved Purposes” shall mean the Operating Disbursements, the Other
        Disbursements, and any disbursements approved by the Required Lenders during
        the term of this Agreement.

               “Arbitration Order” shall have the meaning assigned to such term in
        Section 9.13.

               “Assignment Agreement” shall mean an Assignment Agreement in
        substantially the form of Exhibit C, with appropriate insertions or such other form
        as approved by the Agent.


                                            -3-
HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19   Entered 05/30/19 16:48:39       Page 54 of 203



               “Avoidance Actions” shall have the meaning assigned to such term in
        Section 2.21(a).

               “Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of
        1978 (11 U.S.C. § 101, et seq.).

               “Bankruptcy Court” shall mean the United States Bankruptcy Court for
        the District of Delaware or any other court having jurisdiction over the Cases
        from time to time.

               “Benefited Lender” shall have the meaning assigned to such term in
        Section 2.7(c).

                “Blocked Funding Account” shall mean the blocked account, Account No.
        ending in 0316, held at Citibank, N.A., which blocked account is subject to a
        blocked account control agreement in favor of the Agent for the benefit of the
        Lenders, in form and substance satisfactory to the Agent in its sole discretion or
        other similar agreement or arrangement satisfactory to the Agent in its sole
        discretion.

                   “Blocked Person” shall have the meaning assigned to such term in Section
        4.23.

                “Borrowing Request” shall mean shall mean a written borrowing request
        in the form of Exhibit E, executed by a Responsible Officer of the Borrowers.

                   “BP” shall mean BP Energy Company.

                “Budget” shall mean the thirteen-week rolling operating budget and cash
        flow forecast which shall reflect the good faith projection of the Borrowers in the
        cases of all weekly cash receipts and disbursements in connection with the
        operation of the Borrowers’ business during such thirteen-week period, including
        but not limited to, collections, payroll, capital expenditures and other major cash
        outlays, in form and substance satisfactory to Agent and the Required Lenders in
        their sole discretion.

               “Budget Compliance Certificate” shall mean a certificate substantially in
        the form of Exhibit D.

               “Budget Variance Report” shall mean a report, in each case certified by
        the CRO, if applicable, or a Financial Officer of the Borrowers, in form
        reasonably satisfactory to the Lenders, delivered in accordance with Section 5.26,
        showing the amount, if any, by which projected cash receipts and expenditures set
        forth for the applicable week in the Budget exceed actual cash receipts and
        expenditures in such week, expressed as a percentage.




                                             -4-
HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19    Entered 05/30/19 16:48:39        Page 55 of 203



               “Business Day” shall mean any day other than a Saturday, Sunday, legal
        holiday for commercial banks under the laws of the State of New York, or any
        other day when banking is suspended in the State of New York.

                “Business Entity” shall mean a corporation, partnership, joint venture,
        limited liability company, joint stock association, business trust, or other business
        entity.

                “CapEx Account” shall mean the deposit account maintained by the Agent
        at Citibank, N.A. in which funds for Capital Expenditures shall be held.

                   “Capital Expenditures” shall have the meaning assigned to such term by
        GAAP.

                “Carry Forward Amount” shall mean the amount of (i) any projected
        Operating Disbursements or Professional Fees not expended in a given Testing
        Period or (ii) any total net Receipts exceeding projected Receipts, each of which
        shall carry forward into, and be available for use in, future Testing Periods.

                “Carve-Out” shall mean an amount equal to the sum of (i) fees and
        expenses incurred by bankruptcy Professionals (A) which fees are unpaid as of
        the delivery of the Carve Out Trigger Notice (as defined below) and (B) which
        fees are provided for the in the Budget; (ii) fees and expenses in an amount not to
        exceed $150,000 incurred by bankruptcy Professionals from and after the delivery
        of the Carve Out Trigger Notice (the “Post-Termination Fee Carve Out”); and (iii)
        fees payable pursuant to 28 U.S.C.§ 1930 or to the clerk of the Bankruptcy Court.

                 Notwithstanding the foregoing, the Carve-Out shall not include, apply to
        or be available for any fees or expenses incurred by any party in connection with
        (a) the investigation (except to the extent required by the Bankruptcy Court),
        initiation or prosecution of any claims, causes of action, adversary proceedings or
        other litigation (i) against any of the Lenders or the Agent, and their respective
        agents, attorneys, advisors or representatives, or (ii) challenging the amount,
        validity, perfection, priority or enforceability of or asserting any defense,
        counterclaim or offset to, the obligations and the Liens and security interests
        granted under the Loan Documents (whether in such capacity or otherwise),
        including, in each case, without limitation, for lender liability or pursuant to
        section 105, 506(c), 510, 544, 547, 548, 549, 550, or 552 of the Bankruptcy Code,
        applicable non-bankruptcy law or otherwise; (b) attempts to modify any of the
        rights granted to the Lenders or the Agent; (c) attempts to prevent, hinder or
        otherwise delay any of the Lenders’ or the Agent’s assertion, enforcement or
        realization upon any Collateral in accordance with the Loan Documents and the
        Final Order other than to seek a determination that an Event of Default has not
        occurred or is not continuing; or (d) paying any amount on account of any claims
        arising before the commencement of the Cases unless such payments are
        approved by an order of the Bankruptcy Court.



                                             -5-
HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19    Entered 05/30/19 16:48:39        Page 56 of 203



                For the avoidance of doubt and notwithstanding anything to the contrary
        herein or in the Loan Documents, the Carve-Out shall be senior to all liens and
        claims securing the Loan Documents, any adequate protection liens, if any, and
        the Superpriority Claims, and any and all other Liens or claims securing the DIP
        Facility.

               “Carve-Out Trigger Notice” shall mean the written notice delivered by the
        Agent (at the direction of the Lenders) to the Debtors, their lead counsel, the U.S.
        Trustee and lead counsel to the Committee, which notice may be delivered
        following the occurrence and continuation of an Event of Default.

               For the avoidance of doubt, until the delivery of a Carve Out Trigger
        Notice, the Borrowers shall be permitted to pay fees and expenses incurred by
        bankruptcy Professionals as the same shall become due and payable, subject to
        the terms and conditions set forth hereunder (the payment of which shall not
        reduce the Post-Termination Fee Carve Out).

               “Cash Collateral” shall have the meaning specified in the Interim Order or
        the Final Order, as applicable.

                “Change of Management” shall mean James E. Orth shall cease to be
        active in the day to day management of the Borrowers.

                “Chapter 11 Plan” shall have the meaning assigned to such term in Section
        5.28(a).

                   “Closing Date” shall mean the Effective Date of this Agreement.

                “Collateral” shall mean the Oil and Gas Properties, all of the Equity
        Interests in Falcon and ORX and any other Property of any Person now or at any
        time used or intended as security for the payment or performance of all or any
        portion of the Obligations, and expressly including “as extracted collateral” as
        defined in the UCC or the Uniform Commercial Code of any other applicable
        state.

               “Commitment” shall mean, as to each Lender, its obligations to make its
        Percentage Share of the Term Loans.

               “Committee” shall mean any Official Committee of Unsecured Creditors
        appointed in the Cases, as amended from time to time.

               “Commodity Exchange Act” shall mean the Commodity Exchange Act
        (7 U.S.C. § 1 et seq.).

               “Commodity Hedge Agreement” shall have the meaning assigned to such
        term in Section 1a(47) of the Commodity Exchange Act and, if not within the
        scope of such definition, shall include any crude oil, natural gas or other
        hydrocarbon floor, collar, cap, swap, price protection or hedge agreements,

                                              -6-
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39        Page 57 of 203



        including any schedules, annexes and supplements thereto and trade
        confirmations thereunder.

             “Commonly Controlled Entity” shall mean any Person which is under
        common control with the Borrowers within the meaning of Section 4001 of
        ERISA.

               “Compliance Certificate” shall mean each certificate, substantially in the
        form attached hereto as Exhibit B, executed by the Financial Officer of the
        Borrowers and furnished to the Agent from time to time in accordance with the
        provisions of Section 5.2 or Section 5.3, as the case may be.

               “Confirmation Order” shall have the meaning assigned to such term in
        Section 5.28(c).

                “Contingent Obligation” shall mean, as to any Person, any obligation of
        such Person guaranteeing or in effect guaranteeing any Indebtedness, leases,
        dividends, or other obligations of any other Person (for purposes of this definition,
        a “primary obligation”) in any manner, whether directly or indirectly, including
        any obligation of such Person, regardless of whether such obligation is
        contingent, (a) to purchase any primary obligation or any Property constituting
        direct or indirect security therefor, (b) to advance or supply funds (i) for the
        purchase or payment of any primary obligation, or (ii) to maintain working or
        equity capital of any other Person in respect of any primary obligation, or
        otherwise to maintain the net worth or solvency of any other Person, (c) to
        purchase Property, securities or services primarily for the purpose of assuring the
        owner of any primary obligation of the ability of the Person primarily liable for
        such primary obligation to make payment thereof, or (d) otherwise to assure or
        hold harmless the owner of any such primary obligation against loss in respect
        thereof, with the amount of any Contingent Obligation being deemed to be equal
        to the stated or determinable amount of the primary obligation in respect of which
        such Contingent Obligation is made or, if not stated or determinable, the
        maximum reasonably anticipated liability in respect thereof as determined by such
        Person in good faith.

               “Contract Rate” shall mean ten percent (10.0%) per annum, but in no
        event shall such rate exceed, as to any Lender, the Highest Lawful Rate.

               “Contribution Percentage” shall mean, for each party obligated to make a
        payment due pursuant to the provisions of Section 9.19, the percentage obtained
        by dividing such party’s Obtained Benefit by the aggregate Obtained Benefits of
        the Borrowers.

              “CRO” shall mean the Chief Restructuring Officer for the Debtors, whose
        employment is approved by the Bankruptcy Court in the Cases, if any.

             “Current Assets” shall mean all assets which would, in accordance with
        GAAP, be included as current assets on a consolidated balance sheet of the

                                            -7-
HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19    Entered 05/30/19 16:48:39       Page 58 of 203



        Borrowers as of the date of calculation, after deducting adequate reserves in each
        case in which a reserve is proper in accordance with GAAP, but excluding
        deferred tax assets, if any, and non-cash derivative current assets to the extent
        such positions have not been closed arising from Commodity Hedge Agreements,
        if any, otherwise included as an asset in preparing such a balance sheet.

                 “Current Liabilities” shall mean the sum of (a) all liabilities which would,
        in accordance with GAAP, be included as current liabilities on a consolidated
        balance sheet of the Borrowers as of the date of calculation, (b) payments on other
        Liabilities pursuant to the provisions of Section 2.3(a) or Section 2.10, other than
        the payment of principal due on the Maturity Date and (c) payments on other
        Liabilities not prohibited by applicable provisions of this Agreement, if any, but
        excluding from the resulting amount (x) deferred tax obligations, if any, due
        within one year after the date of determination of such sum, (y) required principal
        payments in reduction of the Loan Balance and (z) non-cash derivative current
        liabilities arising from Commodity Hedge Agreements, including those arising
        from the application of ASC Topic 815, Derivatives and Hedging or ASC Topic
        410, Asset Retirement and Environmental Obligations, to extent any of such items
        (x), (y) or (z) would otherwise be included as a liability in determining such sum.

                “Default” shall mean any event or occurrence, which with the lapse of
        time or the giving of notice or both would become an Event of Default.

               “Default Rate” shall mean an interest rate equal to the Contract Rate plus
        three percent (3%) per annum, but in no event shall such rate exceed the Highest
        Lawful Rate.

                “Disbursement Date” shall mean the date upon which the Agent on behalf
        of the Lenders makes disbursements of the Term Loans to the Borrower pursuant
        to the terms and conditions of this Agreement.

               “Disbursement Line Items” shall mean any disbursement line item in a
        Budget, unless designated as an immaterial line item by the Agent and Required
        Lenders in their approval thereof; provided that, in no event will Professionals
        Fees be deemed a “Disbursement Line Item”.

               “Disclosure Statement” shall have the meaning assigned to such term in
        Section 5.28(b).

                “Disclosure Statement Order” shall have the meaning assigned to such
        term in Section 5.28(b).

                   “Dispute” shall have the meaning assigned to such term in Section 9.13.

                “Dollars” and “$” shall mean dollars in lawful currency of the United
        States of America.



                                              -8-
HW_US:73367004.8
Case 19-10547      Doc 160      Filed 05/30/19     Entered 05/30/19 16:48:39         Page 59 of 203



                “Drilling Plan” shall mean the Borrowers’ drilling and capital expenditure
        plan, in form and substance satisfactory to the Agent in its sole discretion. The
        Drilling Plan shall provide for proposed maintenance and development of the Oil
        and Gas Properties during the pendency of the Cases and shall include capital
        expenditures related to the Major Ivy well.

               “Effective Date” shall mean the date on which the conditions specified in
        Section 3.1 are satisfied.

                “Eligible Contract Participant” shall have the meaning assigned to such
        term in the Commodity Exchange Act and the regulations thereunder.

                “Environmental Complaint” shall mean any written or oral complaint,
        order, directive, claim, citation, notice of environmental report or investigation, or
        other notice by any Governmental Authority or any other Person with respect to
        (a) air emissions, (b) spills, releases, or discharges to soils, any improvements
        located thereon, surface water, groundwater, or the sewer, septic, waste treatment,
        storage, or disposal systems servicing any Property of the Borrowers, (c) solid or
        liquid waste disposal, (d) the use, generation, storage, transportation, or disposal
        of any Hazardous Substance, or (e) other environmental, health, or safety matters
        affecting any Property of the Borrowers or the business conducted thereon.

                “Environmental Laws” shall mean (a) the following federal laws as they
        may be cited, referenced, and amended from time to time: the Clean Air Act, the
        Clean Water Act, the Safe Drinking Water Act, the Comprehensive
        Environmental Response, Compensation and Liability Act, the Endangered
        Species Act, the Resource Conservation and Recovery Act, the Hazardous
        Materials Transportation Act, the Occupational Safety and Health Act, the Oil
        Pollution Act, the Resource Conservation and Recovery Act, the Superfund
        Amendments and Reauthorization Act, and the Toxic Substances Control Act; (b)
        any and all equivalent environmental statutes of any state in which Property of
        any Borrower is situated, as they may be cited, referenced and amended from time
        to time; (c) any rules or regulations promulgated under or adopted pursuant to the
        above federal and state laws; and (d) any other equivalent federal, state, or local
        statute or any requirement, rule, regulation, code, ordinance, or order adopted
        pursuant thereto, including those relating to the generation, transportation,
        treatment, storage, recycling, disposal, handling, or release of Hazardous
        Substances.

                “Equity Interests” shall mean shares of capital stock, partnership interests,
        membership interests in a limited liability company, beneficial interests in a trust
        or other equity ownership interests in a Person, and any warrants, options or other
        rights entitling the holder thereof to purchase or acquire any such Equity Interest.

               “ERISA” shall mean the Employee Retirement Income Security Act of
        1974, and the regulations thereunder and interpretations thereof.



                                            -9-
HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39      Page 60 of 203



                   “Event of Default” shall mean any of the events specified in Section 7.1.

               “Excess Payments” shall have the meaning assigned to such term in
        Section 9.19.

               “Excluded Assets” shall have the meaning assigned to such term in
        Section 2.21(d).

                 “Excluded Swap Obligation” shall mean, with respect to the Borrowers,
        any Swap Obligation if, and to the extent that, all or a portion of the grant by the
        relevant Borrower of a Lien to secure such Swap Obligation is or becomes illegal
        under the Commodity Exchange Act or any rule, regulation or order of the
        Commodity Futures Trading Commission (or the application or official
        interpretation of any thereof) by virtue of the relevant Borrower’s failure, for any
        reason, to constitute an Eligible Contract Participant at the time the grant of such
        Lien becomes effective with respect to such Swap Obligation and, if a Swap
        Obligation arises under a master agreement governing more than one Swap, such
        exclusion shall apply only to the portion of such Swap Obligation that is
        attributable to Commodity Hedge Agreements for which such Lien is or becomes
        illegal.

                “Excluded Taxes” shall mean, with respect to any and all payments to the
        Agent, any Lender or any recipient of any payment to be made by or on account
        of any Obligation, net income taxes, branch profits taxes, franchises and excise
        taxes (to the extent imposed in lieu of net income taxes), and all interest, penalties
        and liabilities with respect thereto, imposed on the Agent or any Lender.

               “Executive Order No. 13224” shall mean Executive Order No. 13224 on
        Terrorist Financing, effective September 24, 2001, as the same has been, or shall
        hereafter be, renewed, extended, amended or replaced.

                “Federal Funds Rate” shall mean, for any day, the rate per annum
        (rounded upwards to the nearest 1/100 of 1%) equal to the weighted average of
        the rates on overnight Federal funds transactions with members of the Federal
        Reserve System, as published by the Federal Reserve Bank on the Business Day
        next succeeding such day; provided that (a) if such day is not a Business Day, the
        Federal Funds Rate for such day shall be such rate on such transactions on the
        next preceding Business Day as so published on the next succeeding Business
        Day, and (b) if no such rate is so published on such next succeeding Business
        Day, the Federal Funds Rate for such day shall be the average rate charged to the
        Agent on such day on such transactions as determined by the Agent.

               “Final Order” shall mean an order of the Bankruptcy Court authorizing the
        DIP Facility, on a final basis, in substantially the form of the Interim Order, with
        only such modifications in form and substance that are satisfactory to the Agent
        and the Required Lenders (as the same may be amended, supplemented or
        modified from time to time after entry thereof with the written consent of the


                                              - 10 -
HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39      Page 61 of 203



        Agent and the Required Lenders, in their sole discretion), approving this
        Agreement and entry into the Loan Documents, which Final Order shall, among
        other things (i) have been entered on such prior notice as approved in the Interim
        Order, (ii) authorize the extensions of credit in respect of the DIP Facility, each in
        the amounts and on the terms set forth herein, (iii) grant the Superpriority Claim
        status and other Collateral and Liens referred to herein and in the other Loan
        Documents, and (iv) approve the payment by the Borrowers of the fees provided
        for herein.

               “Final Order Entry Date” shall mean the date on which the Final Order is
        entered by the Bankruptcy Court.

                “Financial Officer” shall mean, for any Business Entity, the designated
        company representative, principal accounting officer, treasurer, manager or
        controller of such Business Entity.

                “Financial Statements” shall mean statements of the financial condition of
        the Borrowers on a consolidated basis, as at the point in time and for the period
        indicated, including all notes thereto, and consisting of at least a balance sheet and
        related statements of operations, shareholders, members’ or partners’ equity and
        cash flows and, when required by applicable provisions of this Agreement, to be
        audited, accompanied by the unqualified certification of a nationally-recognized
        or regionally-recognized firm of independent certified public accountants or other
        independent certified public accountants reasonably acceptable to the Agent and
        footnotes to any of the foregoing, all of which, unless otherwise indicated, shall
        be prepared in accordance with GAAP consistently applied and in comparative
        form with respect to the corresponding period of the preceding fiscal year.

                   “Foreign Lender” shall have the meaning assigned to such term in Section
        2.6(f).

                “GAAP” shall mean generally accepted accounting principles established
        by the Financial Accounting Standards Board or the American Institute of
        Certified Public Accountants and in effect in the United States of America from
        time to time.

                “Governmental Authority” shall mean any nation, country,
        commonwealth, territory, government, state, county, parish, municipality, or other
        political subdivision and any entity exercising executive, legislative, judicial,
        regulatory, or administrative functions of or pertaining to government.

               “Hazardous Substances” shall mean flammables, explosives, radioactive
        materials, hazardous wastes, asbestos, or any material containing asbestos,
        polychlorinated biphenyls (PCBs), toxic substances or related materials,
        petroleum, petroleum products, associated oil or natural gas exploration,
        production, and development wastes, or any substances defined as “hazardous
        substances,” “hazardous materials,” “hazardous wastes,” or “toxic substances”


                                             - 11 -
HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39      Page 62 of 203



        under the Comprehensive Environmental Response, Compensation and Liability
        Act, the Superfund Amendments and Reauthorization Act, the Hazardous
        Materials Transportation Act, the Resource Conservation and Recovery Act, the
        Toxic Substances Control Act, or any other Requirement of Law.

                “Highest Lawful Rate” shall mean, with respect to any Lender, the
        maximum non-usurious interest rate, if any (or, if the context so requires, an
        amount calculated at such rate), that at any time or from time to time may be
        contracted for, taken, reserved, charged or received under laws applicable to such
        Lender, as such laws are presently in effect or, to the extent allowed by applicable
        law, as such laws may hereafter be in effect and which allow a higher maximum
        non-usurious interest rate than such laws now allow.

                “Hydrocarbon Interests” shall mean all rights, titles, interests and estates
        now or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
        or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
        royalty and royalty interests, net profit interests and production payment interests,
        including any reserved or residual interests of whatever nature.

                “Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
        gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
        all products refined or separated therefrom.

                 “Indebtedness” shall mean, as to any Person, without duplication, (a) all
        liabilities (excluding capital, surplus, reserves for deferred income taxes, deferred
        compensation liabilities and other deferred liabilities and credits) which in
        accordance with GAAP would be included in determining total liabilities as
        shown on the liability side of a balance sheet, (b) all obligations of such Person
        evidenced by bonds, debentures, promissory notes or similar evidences of
        indebtedness, (c) all other indebtedness of such Person for borrowed money,
        (d) all obligations of others, to the extent any such obligation is secured by a Lien
        on the assets of such Person (whether or not such Person has assumed or become
        liable for the obligation secured by such Lien), (e) the principal component of all
        direct or contingent obligations of such Person under letters of credit, banker’s
        acceptances and similar instruments and (f) net obligations of such Person
        payable with respect to any Commodity Hedge Agreements, except for ordinary
        course of business settlement payments.

                   “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

                   “Indemnitee” shall have the meaning assigned to such term in Section
        5.20.

                “Initial Budget” shall mean the Budget setting forth the projected financial
        operations of the Debtors for the 13-week period commencing with the week in
        which the Final Order Entry Date occurs, approved and in form and substance
        satisfactory to the Agent and the Required Lenders, in their sole discretion.


                                            - 12 -
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39       Page 63 of 203



                “Insolvency Proceeding” shall mean application (whether voluntary or
        instituted by another Person) for or the consent to the appointment of a receiver,
        trustee, conservator, custodian, or liquidator of any Person or of all or a
        substantial part of the Property of such Person, or the filing of a petition (whether
        voluntary or instituted by another Person) commencing a case under Title 11 of
        the United States of America Code, seeking liquidation, reorganization, or
        rearrangement or taking advantage of any bankruptcy, insolvency, debtor’s relief,
        or other similar law of the United States of America, the State of Delaware, or any
        other jurisdiction.

               “Intellectual Property” shall mean patents, patent applications, trademarks,
        tradenames, copyrights, technology, know-how, and processes.

                “Interest Payment Date” shall mean, with respect to any Term Loan, the
        first Business Day of each calendar month.

               “Interim Order” shall mean an interim order of the Bankruptcy Court
        authorizing Borrowers, among other things, to obtain interim financing and incur
        post-petition indebtedness on terms satisfactory to Agent and the Required
        Lenders, in their sole discretion.

               “Interim Order Entry Date” shall mean the date on which the Interim
        Order is entered by the Bankruptcy Court.

                “Investment” in any Person shall mean any stock, bond, note or other
        evidence of Indebtedness, or any other security (other than current trade and
        customer accounts) of, investment or partnership interest in or loan to, such
        Person.

                “Lender Termination Date” shall have the meaning assigned to such term
        in Section 2.13.

                “Liabilities” shall mean, for the Borrowers on a consolidated basis, all
        Indebtedness and other liabilities and obligations, whether matured or unmatured,
        liquidated or unliquidated, primary or secondary, direct or indirect or absolute,
        fixed or contingent, and whether or not required to be considered for purposes of
        compliance with GAAP.

                “Lien” shall mean any interest in Property securing an obligation owed to,
        or a claim by, a Person other than the owner of such Property, whether such
        interest is based on common law, statute, or contract, and including, but not
        limited to, the lien or security interest arising from a mortgage, ship mortgage,
        encumbrance, pledge, security agreement, conditional sale or trust receipt, or a
        lease, consignment, or bailment for security purposes (other than true leases or
        true consignments), liens of mechanics, materialmen, and artisans, maritime liens
        and reservations, exceptions, encroachments, easements, rights of way, covenants,
        conditions, restrictions, leases, and other title exceptions and encumbrances
        affecting Property which secure an obligation owed to, or a claim by, a Person

                                           - 13 -
HW_US:73367004.8
Case 19-10547      Doc 160      Filed 05/30/19       Entered 05/30/19 16:48:39       Page 64 of 203



        other than the owner of such Property (for the purpose of this Agreement, the
        Borrowers shall be deemed to be the owner of any Property which it has acquired
        or holds subject to a conditional sale agreement, financing lease, or other
        arrangement pursuant to which title to the Property has been retained by or vested
        in some other Person for security purposes).

               “Limitation Period” shall mean, with respect to any Lender, any period
        while any amount remains owing on the Note payable to such Lender and interest
        on such amount, calculated at the Contract Rate, plus any fees or other sums
        payable to such Lender under any Loan Document and deemed to be interest
        under applicable law, would exceed the amount of interest which would accrue at
        the Highest Lawful Rate.

               “Loan Balance” shall mean, at any point in time, the aggregate
        outstanding principal balance of the Notes at such time.

               “Loan Date” shall mean the Interim Funding Date or the Funding Date, as
        context may require.

               “Loan Documents” shall mean this Agreement, the Notes, the Security
        Documents and all other documents and instruments now or hereafter delivered
        pursuant to the terms of or in connection with any of the foregoing, and all
        renewals and extensions of, amendments and supplements to, and restatements of,
        any or all of the foregoing from time to time in effect.

               “Lockbox” shall mean the Post Office Box maintained with or through
        Citibank, N.A.

              “Lockbox Account” shall mean the deposit account maintained by the
        Agent with Citibank, N.A. and associated with the Lockbox.

               “Material Adverse Effect” shall mean (a) any adverse effect on the
        business, operations, properties, liabilities or financial condition of the Borrowers,
        on a consolidated basis, which increases, in any material respect, the risk that any
        of the Obligations will not be repaid as and when due, other than as customarily
        occurs as a result of events leading up to and following the commencement of a
        proceeding under Chapter 11 of the Bankruptcy Code and the commencement of
        the Cases, (b) any material and adverse effect upon the Collateral, including any
        material and adverse effect upon the value or impairment of any Borrowers’ or
        any other Person’s ownership of any material portion of the Collateral, (c) any
        material adverse effect on the validity or enforceability of any Loan Document or
        (d) any material adverse effect on the rights or remedies of the Agent or any
        Lender under an Loan Document.

               “Maturity Date” shall mean the date that is 140 days after the Final Order
        Entry Date.



                                            - 14 -
HW_US:73367004.8
Case 19-10547         Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39      Page 65 of 203



               “Minimum Required Commodity Hedge Agreements” shall mean
        Commodity Hedge Agreements between one or more of the Borrowers and one or
        more Approved Hedge Counterparties that are in place as of the date hereof and
        subject to that certain Intercreditor Agreement dated May 24, 2018 among the
        Borrowers, Approved Hedge Counterparties and Pre-Petition Agent.

                “Mortgaged Properties” shall mean all Oil and Gas Properties of the
        Borrowers subject to a perfected first priority Lien (subject only to Permitted
        Liens) in favor of the Agent, as security for the Obligations.

               “Mortgages” shall mean, collectively, the mortgages executed by the
        Borrowers to the Agent for the benefit of the Lenders providing a lien on all Real
        Property and Oil and Gas Properties owned or leased by the Borrowers.

                “Notes” shall mean, collectively, the promissory note or notes executed by
        the Borrowers and payable to each Lender in the face amount of the Percentage
        Share of such Lender of the amount of the Term Loan in the form attached hereto
        as Exhibit A with all blanks in such form completed appropriately, together with
        all renewals, extensions for any period, increases and rearrangements thereof.

               “Notice of Termination” shall have the meaning assigned to such term in
        Section 2.13.

                   “NYMEX” shall mean the New York Mercantile Exchange.

                “Obligations” shall mean, without duplication of the same amount in more
        than one category, (a) all Indebtedness of the Borrowers evidenced by the Notes,
        (b) all other obligations and liabilities of the Borrowers to the Agent or the
        Lenders, now existing or hereafter incurred, under, arising out of or in connection
        with any other Loan Document, and (c) amounts owing or to be owing by any
        Borrowers under any Commodity Hedge Agreements between such Borrowers
        and any Approved Hedge Counterparty (which it is agreed shall rank pari passu
        with all other items listed in this definition), except Excluded Swap Obligations,
        and to the extent that any of the foregoing includes or refers to the payment of
        amounts deemed or constituting interest, only so much thereof as shall have
        accrued, been earned and which remains unpaid at each relevant time of
        determination.

               “Obtained Benefit” shall mean, with respect to any Borrower, the
        aggregate amount of benefits, both direct and indirect, obtained by the relevant
        Borrower from the extension of credit to the Borrowers under this Agreement and
        not repaid by the relevant Borrower.

               “OFAC” shall mean the Office of Foreign Assets Control of the United
        States of America Department of the Treasury, or any other any successor
        Governmental Authority.



                                          - 15 -
HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39     Page 66 of 203



                “Oil and Gas Properties” shall mean (a) Hydrocarbon Interests; (b) the
        Properties now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
        presently existing or future unitization, pooling agreements and declarations of
        pooled units and the units created thereby (including without limitation all units
        created under orders, regulations and rules of any Governmental Authority) which
        may affect all or any portion of the Hydrocarbon Interests; (d) all operating
        agreements, contracts and other agreements, including production sharing
        contracts and agreements, which relate to any of the Hydrocarbon Interests or the
        production, sale, purchase, exchange or processing of Hydrocarbons from or
        attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under and
        which may be produced and saved or attributable to the Hydrocarbon Interests,
        including all oil in tanks, and all rents, issues, profits, proceeds, products,
        revenues and other incomes from or attributable to the Hydrocarbon Interests; (f)
        all tenements, hereditaments, appurtenances and Properties in any manner
        appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and (g)
        all Properties, rights, titles, interests and estates described or referred to above,
        including any and all Property, real or personal, now owned or hereafter acquired
        and situated upon, used, held for use or useful in connection with the operating,
        working or development of any of such Hydrocarbon Interests or Property
        (excluding drilling rigs, automotive equipment, rental equipment or other personal
        Property which may be on such premises for the purpose of drilling a well or for
        other similar temporary uses) and including any and all oil wells, gas wells,
        injection wells or other wells, buildings, structures, fuel separators, liquid
        extraction plants, plant compressors, pumps, pumping units, field gathering
        systems, tanks and tank batteries, fixtures, valves, fittings, machinery and parts,
        engines, boilers, meters, apparatus, equipment, appliances, tools, implements,
        cables, wires, towers, casing, tubing and rods, surface leases, rights-of-way,
        easements and servitudes together with all additions, substitutions, replacements,
        accessions and attachments to any and all of the foregoing.

                “Operating Accounts” shall mean, collectively, one or more separate
        deposit accounts, including the deposit accounts maintained by one or more of the
        Borrowers with Whitney Bank as reflected on Schedule 6.18, each of which
        deposit accounts shall be subject to a Deposit Account Control Agreement with
        shifting control among the Borrowers, Whitney Bank and the Agent.

                “Operating Disbursements” shall mean disbursements for post-petition
        operating expenses, capital expenditures and working capital needs of the
        Borrowers, including, but not limited to, those necessary to fund the Drilling Plan
        and those activities required to remain in, or return to compliance with the laws in
        accordance with 28 U.S.C. § 959, and such general and administrative expenses
        as are contained within the applicable Approved Budget, Initial Budget and any
        successor Budget.

                   “Orders” shall mean the Interim Order and Final Order.



                                             - 16 -
HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39       Page 67 of 203



                “Other Disbursements” shall mean disbursements other than Operating
        Disbursements, as are contained within the applicable Approved Budget, Initial
        Budget and any successor Budget, including those to pay (i) interest, fees and
        expenses (including attorneys’ fees) to the Lenders in accordance with the DIP
        Facility; (ii) Professional Fees and expenses, (iii) income Taxes, (iv) deposits
        made to utilities pursuant to an order of the Bankruptcy Court, (v) checks
        outstanding on the Petition Date that are re-issued in accordance with an order of
        the Bankruptcy Court, and (vi) fees due the Office of the United States Trustee.

                “Other Taxes” shall mean any and all present or future stamp or
        documentary taxes or any other excise or property taxes, charges or similar levies
        arising from any payment made under any Loan Document or from the execution,
        delivery or enforcement of, or otherwise with respect to, any Loan Document.

                   “PDP” shall mean Proved Developed Producing Reserves.

               “Percentage Share” shall mean, as to each Lender, the applicable
        percentage set forth on Schedule 1.2B.

                 “Permitted Liens” shall mean (a) Liens for taxes, assessments, or other
        governmental charges or levies not yet due or which (if foreclosure, distraint, sale,
        or other similar proceedings shall not have been initiated) are being contested in
        good faith by appropriate proceedings, and such reserve as may be required by
        GAAP shall have been made therefor, (b) Liens in connection with workers’
        compensation, unemployment insurance or other social security (other than Liens
        created by Section 4068 of ERISA), old-age pension, employee benefits, or public
        liability obligations which are not yet due or which are being contested in good
        faith by appropriate proceedings, if such reserve as may be required by GAAP
        shall have been made therefor, (c) Liens in favor of vendors, carriers,
        warehousemen, repairmen, mechanics, workmen, materialmen, constructors,
        laborers, landlords or similar Liens arising by operation of law in the ordinary
        course of business in respect of obligations that are not yet due or which are being
        contested in good faith by appropriate proceedings, if such reserve as may be
        required by GAAP shall have been made therefor, (d) Liens securing leases of
        equipment up to the aggregate amount of $100,000 at any time outstanding,
        provided that, as to any particular lease, the Lien covers only the relevant leased
        equipment and secures only amounts which are not yet due and payable under the
        relevant lease or are being contested in good faith by appropriate proceedings and
        such reserve as required by GAAP shall have been made therefor, (e) Liens in
        favor of the Agent securing the Obligations and other Liens expressly permitted
        hereunder or in the Security Documents, and (f) Liens securing the Indebtedness
        under the Prepetition Loan Documents, provided, however, such Liens shall in all
        respects be subject and subordinate in priority to the Liens created by the Security
        Documents as provided herein.

               “Permitted Variances” shall have the meaning assigned to it in Section
        6.26(b).

                                           - 17 -
HW_US:73367004.8
Case 19-10547         Doc 160      Filed 05/30/19      Entered 05/30/19 16:48:39      Page 68 of 203



                 “Person” shall mean an individual, corporation, partnership, limited
        liability company, trust, unincorporated organization, government, any agency or
        political subdivision of any government or any other form of entity.

                   “PIK Interest” shall have the meaning assigned to it in Section 2.3(b).

                “Plan” shall mean, at any time, any employee benefit plan which is
        covered by Title IV of ERISA and in respect of which the Borrowers, or any
        Commonly Controlled Entity is (or, if such plan were terminated at such time,
        would under Section 4069 of ERISA be deemed to be) an “employer” as defined
        in Section 3(5) of ERISA.

               “Prepetition Agent” shall mean Baxterville, as administrative agent for the
        lenders under the Prepetition Loan Agreement.

               “Pre-Petition Debt” means, collectively, the Indebtedness of each Debtor
        outstanding and unpaid on the Petition Date.

              “Prepetition Loan Agreement” shall mean that certain Term Loan Credit
        Agreement dated May 24, 2018, by and among Falcon, Holdings and ORX, as
        borrowers, the lenders party thereto and Prepetition Agent.

                “Prepetition Loan Documents” shall mean the Loan Documents as defined
        in the Prepetition Loan Agreement.

                “Pre-Petition Payment” shall mean a payment (by way of adequate
        protection or otherwise) of principal or interest or otherwise on account of any (i)
        Pre-Petition Debt, (ii) “critical vendor payments” or (iii) reclamation claims or
        other pre-petition claims against any Debtor.

                “Primed Liens” shall have the meaning assigned to such term in Section
        2.21(a).

                “Priming Liens” shall have the meaning assigned to such term in Section
        2.21(a).

                “Principal Office” shall mean the principal office of the Agent in New
        York, New York, presently located at 405 Lexington Avenue, 59th Floor, New
        York, New York 10174 or such other location as Agent may designate from time
        to time.

               “Professional Fees” shall mean attorneys’ fees and expenses and the fees
        and expenses of any other Professionals.

               “Professionals” shall mean professionals whose retention for the
        Borrowers or the Committee is approved by order of the Bankruptcy Court within
        the Bankruptcy Cases.


                                              - 18 -
HW_US:73367004.8
Case 19-10547         Doc 160      Filed 05/30/19      Entered 05/30/19 16:48:39         Page 69 of 203



              “Property” shall mean any interest in any kind of property or asset,
        whether real, personal or mixed, tangible or intangible.

                “Proved Developed Producing Reserves” has the meaning assigned to
        such term in the SPE/SEC Standards.

               “Proved Reserves” has the meaning assigned to such term in the SPE/SEC
        Standards.

               “Proved Undeveloped Reserves” has the meaning assigned such term in
        the SPE/SEC Standards.

                   “PUD” shall mean Proved Undeveloped Reserves.

                   “PV-10” shall mean present value discounted at ten percent (10%).

                “Qualified ECP Borrower” shall mean, in respect of any Swap Obligation,
        each Borrower that has total assets exceeding $10,000,000 at the time the relevant
        grant of any Lien becomes effective with respect to such Swap Obligation or such
        other Person as constitutes an Eligible Contract Participant and can cause another
        Person to qualify as an Eligible Contract Participant at such time by entering into
        a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

                “Receipts” shall mean all cash or other collections received from
        operations in the ordinary course of business, other than cash proceeds or
        collections from dispositions of Property, any insurance claims or the proceeds of
        any Term Loans.

                “Real Property” shall mean all of each Borrower’s right, title and interest
        in and to the owned and leased premises (other than the Oil and Gas Properties) as
        of the date hereof or which is hereafter owned or leased by any Borrower.

                   “Register” shall have the meaning assigned to it in Section 9.1(b).

                “Regulatory Change” shall mean, with respect to any Lender, the passage,
        adoption, institution, or amendment of any federal, state, local, or foreign
        Requirement of Law, or any interpretation, directive, or request (whether or not
        having the force of law) of any Governmental Authority or monetary authority
        charged with the enforcement, interpretation, or administration thereof, occurring
        after the Closing Date and applying to a class of lenders including such Lender.

                “Release of Hazardous Substances” shall mean any emission, spill,
        release, disposal, or discharge, except in accordance with a valid permit, license,
        certificate, or approval of the relevant Governmental Authority, of any Hazardous
        Substance into or upon (a) the air, (b) soils or any improvements located thereon,
        (c) surface water or groundwater, or (d) the sewer or septic system, or the waste
        treatment, storage, or disposal system servicing any Property of the Borrowers.


                                              - 19 -
HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39       Page 70 of 203



               “Reorganization Plan” shall mean a plan of reorganization in any or all of
        the Cases of the Debtors in form and substance acceptable to the Agent and the
        Lender, in their sole discretion.

               “Replacement Lenders” shall have the meaning assigned to such term in
        Section 2.13.

                 “Required Lenders” shall mean Lenders whose Percentage Shares total at
        least fifty one percent (51%).

                “Requirement of Law” shall mean, as to any Person, the certificate or
        articles of incorporation and by-laws, the certificate or articles of organization and
        regulations, operating agreement or limited liability company agreement, the
        agreement of limited partnership or other organizational or governing documents
        of such Person, and any applicable law, treaty, ordinance, order, judgment, rule,
        decree, regulation or determination of an arbitrator, court or other Governmental
        Authority, including rules, regulations, orders and requirements for permits,
        licenses, registrations, approvals or authorizations, in each case as such now exist
        or may be hereafter amended and are applicable to or binding upon such Person or
        any of its Property or to which such Person or any of its Property is subject.

               “Reserve Report” shall mean each internally-prepared report addressed to
        the Agent and the Lenders, covering the Reserves attributable to the interests of
        one or more of the Borrowers in Oil and Gas Properties.

                   “Reserves” shall mean volumes of Hydrocarbons.

                “Responsible Officer” shall mean, as to any Business Entity, its President,
        any of its Vice Presidents, its Financial Officer, CRO (if applicable) or any other
        Person duly authorized, in accordance with the applicable organizational
        documents, bylaws, regulations or resolutions, to act on behalf of such Business
        Entity.

               “SEC” shall mean the Securities and Exchange Commission or any
        successor Governmental Authority.

                “Security Documents” shall mean, collectively, (a) the security documents
        executed and delivered by the Borrowers securing the Term Loans, and (b) other
        documents and instruments at any time executed as security for all or any portion
        of the Obligations, as such instruments may be amended, supplemented, restated
        or otherwise modified from time to time.

                “Specified Equity Contribution” shall mean any voluntary equity
        contribution in the form of the purchase of common Equity Interests or other
        Equity Interests of any Borrower having terms acceptable to the Agent made for
        the purpose of curing a Default or Event of Default as set forth in Section 6.25
        hereof.


                                            - 20 -
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39      Page 71 of 203



               “SPE Definitions” shall mean, with respect to any term, the definition
        thereof as adopted by the Board of Directors of the Society of Petroleum
        Engineers (SPE).

               “SPE/SEC Standards” shall mean the more restrictive of the standards
        and/or definitions, as determined by the Agent, set forth by (a) the SEC and (b)
        the Society of Petroleum Engineers or the SPE Definitions.

               “Subordinated Indebtedness” shall mean any sum of money and/or
        property, whether now owing or otherwise, owed by one or more of the
        Borrowers to: (i) any other Borrower, (ii) any manager, member or officer of any
        Borrower, and (iii) any other party directly or indirectly related to any Borrower.

                 “Subsidiary” shall mean, as to any Person, any Business Entity of which
        shares of stock or other Equity Interests having ordinary voting power (other than
        stock having such power only by reason of the happening of a contingency) to
        elect a majority of the board of directors or other governing body or managers of
        such Business Entity are at the time owned, or the management of which is
        otherwise controlled, directly or indirectly through one or more intermediaries, or
        both, by such Person; provided that Online Resources, L.L.C., a Louisiana limited
        liability company, shall not be deemed a “Subsidiary” only for purposes of
        determining the “Borrowers”.

                “Superfund Site” shall mean those sites listed on the Environmental
        Protection Agency National Priority List and eligible for remedial action or any
        comparable state registries or list in any state of the United States of America.

               “Superpriority Claims” shall have the meaning assigned to such term in
        Section 2.21(a).

             “Swap” has the meaning assigned to such term in Section 1a(47) of the
        Commodity Exchange Act.

                “Swap Obligation” shall mean, with respect to the Borrowers, any
        obligation to pay or perform under any agreement, contract or transaction that
        constitutes a Swap.

                “Taxes” shall mean any and all present or future taxes, levies, imposts,
        duties, fees, deductions, charges or withholdings imposed by any Governmental
        Authority.

               “Terminated Lender” shall have the meaning assigned to such term in
        Section 2.13.

               “Termination Date” shall mean the earliest of (a) the Maturity Date; (b) 15
        days after the Debtors file a motion with the Bankruptcy Court for approval of the
        DIP Facility (the “DIP Motion”) if the Interim Order has not been entered prior to
        such date; (c) 45 days after the date the DIP Motion is filed if the Final Order has

                                           - 21 -
HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39      Page 72 of 203



        not been entered prior to such date; (d) the date on which the Commitments have
        been terminated, all obligations to permit the disbursement of funds from the
        Blocked Funding Account have been terminated or all or any portion of the Term
        Loans have been declared or become due and payable as provided in Section 9.2;
        (e) the effective date of a confirmed plan of reorganization or liquidation that
        provides for indefeasible payment in full, in cash of all obligations owing under
        the DIP Facility or such treatment that is otherwise acceptable to the Agent and
        the Lenders in their sole discretion; (f) the date which is the closing date of any
        sale of all or substantially all of the Debtor’s assets; (g) the filing of a motion or
        other pleading requesting (or the entry of an order approving) the appointment of
        a trustee or an estate fiduciary or an examiner with special powers with the
        Debtors fail to timely oppose without the prior written consent of the Lenders; (h)
        the entry of an order by the Bankruptcy Court approving the dismissal or
        conversion of the Cases; and (i) the filing or support by and Debtor of a plan of
        reorganization that (x) does not provide for indefeasible payment in full, in cash
        of all obligations owing under the DIP Facility or provide for such treatment that
        is otherwise acceptable to the Agent and the Lenders in their sole discretion and
        (y) is not otherwise acceptable to the Agent and the Lenders in their sole
        discretion.

                “Term Loans” shall mean the loans made by the Lenders to or for the
        benefit of the Borrowers pursuant to this Agreement.

                “Testing Date” shall have the meaning assigned to such term in Section
        5.26(a).

                   “Testing Period” shall mean the one week period ending on the Testing
        Date.

                   “Total Proved Reserves” shall be as defined in the SPE/SEC Standards.

                “Transferee” shall mean any Person to which any Lender has sold,
        assigned, transferred or granted a participation in any of the Obligations, as
        authorized pursuant to the provisions of Section 9.1, and any Person acquiring, by
        purchase, assignment, transfer or participation, from any such purchaser, assignee,
        transferee or participant, any part of such Obligations.

                “UCC” shall mean the Uniform Commercial Code as from time to time in
        effect in the State of New York.

               “USA Patriot Act” shall mean the Uniting and Strengthening America by
        Providing Appropriate Tools required to Intercept and Obstruct Terrorism Act of
        2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall
        hereafter be, renewed, extended, amended or replaced.

       1.3    Undefined Financial Accounting Terms. Financial accounting terms used in this
Agreement without definition are used herein with the respective meanings assigned thereto in
accordance with GAAP at the time in effect.

                                             - 22 -
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39      Page 73 of 203



        1.4     References. References in this Agreement to Schedule, Exhibit, Article or
Section numbers shall be to Schedules, Exhibits, Articles or Sections of this Agreement, unless
expressly stated to the contrary. References in this Agreement to “hereby,” “herein,”
“hereinafter,” “hereinabove,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
shall be to this Agreement in its entirety and not only to the particular Schedule, Exhibit, Article
or Section in which such reference appears. Specific enumeration herein shall not exclude the
general and, in such regard, the terms “includes” and “including” used herein shall mean
“includes, without limitation,” or “including, without limitation,” as the case may be. Except as
otherwise indicated, references in this Agreement to statutes, sections or regulations are to be
construed as including all statutory or regulatory provisions consolidating, amending, replacing,
succeeding or supplementing the statute, section or regulation referred to. References in this
Agreement to (i) a matter or item being “approved” “consented to” or words of similar import
shall mean such action is taken in writing and (ii) “writing” shall include printing, typing,
lithography, facsimile reproduction and other means of reproducing words in a tangible visible
form. References in this Agreement to agreements and other contractual instruments shall be
deemed to include all exhibits and appendices attached thereto and all subsequent amendments
and other modifications to such instruments, but only to the extent such amendments and other
modifications are not prohibited by the terms of this Agreement. References in this Agreement
to Persons include their respective successors and permitted assigns.

        1.5    Articles and Sections. This Agreement, for convenience only, has been divided
into Articles and Sections; and it is understood that the rights and other legal relations of the
parties hereto shall be determined from this instrument as an entirety and without regard to the
aforesaid division into Articles and Sections and without regard to headings prefixed to such
Articles or Sections.

       1.6     Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the plural shall be
understood to include the singular. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless otherwise indicated.
Words denoting sex shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the general but shall be
construed as cumulative.

       1.7   Incorporation of Schedules and Exhibits. The Schedules and Exhibits attached to
this Agreement are incorporated herein and shall be considered a part of this Agreement for all
purposes.

       1.8    Negotiated Transaction. Each party to this Agreement affirms to the others that it
has had the opportunity to consult, and discuss the provisions of this Agreement with,
independent counsel and fully understands the legal effect of each provision.




                                           - 23 -
HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39    Page 74 of 203



                                           ARTICLE II

                                    TERMS OF DIP FACILITY

        2.1        Term Loans.

               (a)    Subject to the terms and conditions of this Agreement, each Lender
severally agrees to make Term Loans (i) on the date of the entry of the Interim Order, which
shall be the Closing Date (assuming all conditions to the Closing Date are met) (such date the
“Interim Funding Date”, and such Term Loan made on the Closing Date, the “Interim Funding
Loan”), in an amount not to exceed such Lender’s Percentage Share of $1,250,000.00; and (ii) on
the Final Order Entry Date (such date the “Funding Date”, and such Term Loan made on the
Funding Date, the “Funding Date Loan”) in an amount not to exceed such Lender’s Percentage
Share of $4,550,000.00. Each Lender shall severally make available to the Agent an amount
equal to such Lender’s Percentage Share of the Interim Funding Loan and the Funding Date
Loan to the Blocked Funding Account by 11:00 a.m., New York time, on the Interim Funding
Date and the Funding Date, respectively. Any amount of the Interim Funding Loan or the
Funding Date Loan that is disbursed to Borrowers and subsequently repaid or prepaid may not be
re-borrowed. Each Lender’s Commitment shall be permanently reduced without further action
upon the making of any Term Loan by such Lender in an amount equal to such Lender’s
Percentage Share of such Term Loan. The portion of the aggregate amount of all Term Loans to
be repaid to each Lender shall be evidenced by a single Note in favor of such Lender. The
amounts so received by the Agent shall, upon receipt of all requested funds and subject to the
terms and conditions hereof, be made available to one or more of the Borrowers, as directed by
the Borrowers pursuant to a Borrowing Request, in immediately available funds, in accordance
with this Agreement.

               (b)    The Borrowers may request the disbursement of the Term Loans from the
Blocked Funding Account by providing at least three (3) Business Days prior written notice
thereof to the Agent, in the form of a Borrowing Request, including the date of the requested
disbursement and the principal amounts requested to be borrowed (which shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof); provided that the
Borrowers may submit one (1) Borrowing Request during any ten (10) Business Day period.

              (c)      The failure of any Lender to make the portion of a Term Loan required to
be made by it hereunder shall not relieve any other Lender of its obligation to make the portion
of the Term Loan required to be made by it, and no Lender shall be responsible for the failure of
any other Lender to make its portion of any Term Loan. Borrower reserves all rights against any
such Lender that fails to make the portion of a Term Loan required to be made by it hereunder.

       2.2    Use of Loan Proceeds. The Borrowers shall use the proceeds of the Term Loans
solely for the following purposes (and to the extent identified in the Budget): (a) to fund
Operating Disbursements, (b) to fund Other Disbursements, and (c) to fund any other purpose
approved by Agent and the Required Lenders.




                                           - 24 -
HW_US:73367004.8
Case 19-10547         Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39    Page 75 of 203



        2.3        Repayment of Term Loans.

              (a)    Principal. The Borrowers hereby agree to repay the outstanding principal
amount of all Term Loans in full on the Termination Date, together with all other amounts due
under this Agreement or the other Loan Documents.

                (b)    Interest. Each Term Loan shall bear interest on the principal amount
thereof from the applicable Loan Date, (x) at a rate per annum equal to the Contract Rate in the
case of the first three (3) Interest Payments Dates following the Effective Date, which will be
payable (A) in kind (“PIK Interest”) or (B) so long as the Borrowers shall have given the Agent
at least three (3) Business Days’ written notice before the applicable Interest Payment Date, in
cash, and (y) at a rate per annum equal to the Contract Rate on each Interest Payment Date
thereafter, which will be payable in cash. Accrued cash interest on each Term Loan shall be paid
in cash in arrears on each Interest Payment Date applicable to such Term Loan and any PIK
Interest shall increase the principal amount of the Term Loans by the accrued amount of PIK
Interest on each Interest Payment Date. Interest on past-due principal and, to the extent
permitted by applicable law, past-due interest, shall accrue at the Default Rate and shall be
payable upon demand by the Agent. Notwithstanding the foregoing, during the existence of any
Event of Default, such interest shall be payable upon demand by the Agent. While any Event of
Default exists or after acceleration, interest shall accrue and the Borrowers shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by law) on any amount
payable by the Borrowers hereunder, at a per annum rate equal to the lesser of (A) the Highest
Lawful Rate and (B) the Default Rate.

        2.4        Fees.

               (a)     Upfront Payment on the Interim Funding Date. The Borrowers shall pay
to the Agent for the ratable account of the Lenders a non-refundable upfront payment (which will
be structured as a deemed Term Loan to be funded as part of the Interim Funding Loan) equal to
$37,500.00, which payment shall be earned on the Interim Order Entry Date and due and payable
on the Interim Funding Date.

               (b)    Upfront Payment on the Funding Date. The Borrowers shall pay to the
Agent for the ratable account of the Lenders a non-refundable upfront payment (which will be
structured as a deemed Term Loan to be funded as part of the Funding Date Loan) equal to
$136,500, which payment shall be earned on the Final Order Entry Date and due and payable on
the Funding Date.

        2.5    Outstanding Amounts. The outstanding principal balance of the Note of each
Lender reflected by the notations of such Lender on its records shall be deemed presumptive
evidence of the principal amount owing on such Note. The liability for payment of principal and
interest evidenced by each Note shall be limited to principal amounts actually advanced and
outstanding pursuant to this Agreement and interest on such amounts calculated in accordance
with this Agreement. The Agent shall maintain accounts in which it will record (i) the amount of
each Term Loan made hereunder; (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrowers to each Lender hereunder; and (iii) the amount of
any sum received by the Agent hereunder for the account of the Lenders and each Lender’s share


                                          - 25 -
HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39     Page 76 of 203



thereof. The entries made in the accounts maintained pursuant to this paragraph shall be prima
facie evidence of the existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Agent to maintain such accounts or any error therein shall not in any
manner affect the obligations of the Borrowers to repay the Term Loans in accordance with their
terms. In the event of any conflict between the records maintained by any Lender and the
records of the Agent in respect of such matters, the records of the Agent shall control in the
absence of manifest error.

        2.6        Taxes and Time, Place, and Method of Payments.

                (a)    All payments required pursuant to this Agreement or the Notes shall be
made without set-off or counterclaim in Dollars and in immediately available funds free and
clear of, and without deduction for, any Indemnified Taxes or Other Taxes; provided, however
that if any Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased by the amount (the “Additional Amount”)
necessary so that after making all required deductions (including deductions applicable to
additional sums described in this Section 2.6(a)) the Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such deductions been made,
(ii) each Borrower shall make any such deductions and (iii) each Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with applicable law. In
addition, to the extent not paid in accordance with the preceding sentence, each Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with applicable law.

                (b)     Subject to the provisions of Section 2.13, the Borrowers, on a joint and
several basis with any other Borrower, shall indemnify the Agent and each Lender for
Indemnified Taxes and Other Taxes payable by such Person, provided, however, that no
Borrower shall be obligated to make payment to the Agent or any Lender in respect of penalties,
interest and other similar liabilities attributable to such Indemnified Taxes or Other Taxes if such
penalties, interest or other similar liabilities are attributable to the gross negligence or willful
misconduct of the Person seeking indemnification; provided further, that neither any Lender nor
the Agent shall be entitled to indemnification for Indemnified Taxes and Other Taxes paid by
such Person more than three months prior to the date such Lender or the Agent gives notice and
demand thereof to the Borrowers (except that, if the indemnification is based on a Regulatory
Change giving rise to such Indemnified Taxes or Other Taxes the effect of which is retroactive,
then the three month period referred to above shall be extended to include the period of
retroactive effect thereof).

               (c)    If a Lender or the Agent shall become aware that it is entitled to claim a
refund from a Governmental Authority in respect of Indemnified Taxes or Other Taxes paid by
any Borrower pursuant to this Section 2.6, including Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrowers, or with respect to which any Borrower has paid
Additional Amounts pursuant to the Loan Documents, it shall promptly notify the relevant
Borrower of the availability of such refund claim and, if the Lender or the Agent, as the case may
be, determines in good faith that making a claim for refund will not have an adverse effect to its
taxes or business operations, it shall, within 10 days after receipt of a request by the Borrowers,
make a claim to such Governmental Authority for such refund at the expense of the Borrowers.
If a Lender or the Agent receives a refund in respect of any Indemnified Taxes or Other Taxes

                                            - 26 -
HW_US:73367004.8
Case 19-10547      Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39      Page 77 of 203



paid by any Borrower pursuant to the Loan Documents, it shall within 30 days from the date of
such receipt pay over such refund to the relevant Borrower (but only to the extent of Indemnified
Taxes or Other Taxes paid pursuant to the Loan Documents, including indemnity payments made
or Additional Amounts paid, by the relevant Borrower under this Section 2.6 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all reasonable out of pocket
expenses of such Lender or the Agent, as the case may be, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such refund).

                (d)     If any Lender or the Agent is or becomes eligible under any applicable
law, regulation, treaty or other rule to a reduced rate of taxation, or a complete exemption from
withholding, with respect to Indemnified Taxes or Other Taxes on payments made to it by the
Borrowers or any of them, such Lender or the Agent, as the case may be, shall, upon the request,
and at the cost and expense, of the Borrowers, complete and deliver from time to time any
certificate, form or other document demanded by the Borrowers, the completion and delivery of
which are a precondition to obtaining the benefit of such reduced rate or exemption, provided
that the taking of such action by such Lender or the Agent, as the case may be, would not, in the
reasonable judgment of such Lender or the Agent, as the case may be, be disadvantageous or
prejudicial to such Lender or the Agent, as the case may be, or inconsistent with its internal
policies or legal or regulatory restrictions. For any period with respect to which a Lender or the
Agent, as the case may be, has failed to provide any such certificate, form or other document
requested by any Borrower, such Lender or the Agent, as the case may be, shall not be entitled to
any payment under this Section 2.6 in respect of any Indemnified Taxes or Other Taxes that
would not have been imposed but for such failure.

                 (e)   Each Lender organized under the laws of a jurisdiction in the United
States of America, any State thereof or the District of Columbia (other than Lenders that are
corporations or otherwise exempt from United States of America backup withholding Tax) shall
(i) deliver to the Borrowers and the Agent, when such Lender first becomes a Lender, upon the
written request of the Borrowers or the Agent, two original copies of United States of America
Internal Revenue Service Form W-9 or any successor form, properly completed and duly
executed by such Lender, certifying that such Lender is exempt from United States of America
backup withholding Tax on payments of interest made under the Loan Documents and (ii)
thereafter at each time it is so reasonably requested in writing by the Borrowers or the Agent,
deliver within a reasonable time two original copies of an updated Form W-9 or any successor
form thereto.

                (f)     Each Lender that is organized under the laws of a jurisdiction other than
the United States of America, any State thereof or the District of Columbia (each such Lender, a
“Foreign Lender”) that is entitled to an exemption from or reduction of withholding Tax under
the laws of the jurisdiction in which the Borrowers are located, or any treaty to which such
jurisdiction is a party, with respect to payments under the Loan Documents shall deliver to the
Borrowers and the Agent, but only at the written request of any Borrower or the Agent, such
properly completed and duly executed documentation prescribed by applicable law or reasonably
requested by the Borrowers or the Agent as will permit such payments to be made without
withholding or at a reduced rate, unless in the good faith opinion of any Foreign Lender such
documentation would expose such Foreign Lender to any material adverse consequence or risk.
Such documentation shall be delivered by such Foreign Lender on or before the date it becomes

                                          - 27 -
HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39   Page 78 of 203



a Lender. In addition, each Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign Lender. Each
Lender (and, in the case of a Foreign Lender its lending office), represents that on the Closing
Date, payments made hereunder by the Borrowers or the Agent to it would not be subject to
United States of America federal withholding tax.

                 (g)     Notwithstanding the provisions of Section 2.6(a), the Borrowers shall not
be required to indemnify any Foreign Lender or to pay any Additional Amounts to any Foreign
Lender, in respect of United States of America federal withholding tax pursuant to Section
2.6(a), (i) to the extent that the obligation to withhold amounts with respect to United States of
America federal withholding tax existed on the date such Foreign Lender became a Lender; (ii)
with respect to payments to a new lending office with respect to such Lender’s Percentage Share
of the Loan Balance, but only to the extent that such withholding tax exceeds any withholding
tax that would have been imposed on such Lender had it not designated such new lending office;
(iii) with respect to a change by such Foreign Lender of the jurisdiction in which it is organized,
incorporated, controlled or managed, or in which it is doing business, from the date such Foreign
Lender changed such jurisdiction, but only to the extent that such withholding tax exceeds any
withholding tax that would have been imposed on such Lender had it not changed the
jurisdiction in which it is organized, incorporated, controlled or managed, or in which it is doing
business; or (iv) to the extent that the obligation to indemnify any Foreign Lender or to pay such
Additional Amounts would not have arisen but for a failure by such Foreign Lender to comply
with the provisions of Section 2.6(f).

               (h)     All payments by any Borrower hereunder shall be made not later than 1:00
p.m., New York time, on the date specified for payment under this Agreement to the Agent at the
Principal Office in Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after 1:00 p.m., New York time,
shall be deemed to have been made on the next succeeding Business Day for all purposes.
Except as provided to the contrary herein, if the due date of any payment hereunder or under any
Note would otherwise fall on a day which is not a Business Day, such date shall be extended to
the next succeeding Business Day, and interest shall be payable for any principal so extended for
the period of such extension.

        2.7        Pro Rata Treatment; Adjustments.

               (a)    Except to the extent otherwise expressly provided herein (for the
avoidance of doubt, including Section 9.9), (i) the borrowings pursuant to this Agreement shall
be made from the Lenders pro rata in accordance with their respective Percentage Shares, (ii)
each payment by the Borrowers of fees shall be made for the account of the Agent or the Lenders
as agreed among them, (iii) each payment in reduction of the Loan Balance shall be made for the
account of the Lenders pro rata in accordance with their respective shares of the Loan Balance,
(iv) each payment of interest hereunder shall be made for the account of the Lenders pro rata in
accordance with their respective shares of the aggregate amount of interest due and payable to
the Lenders, and (v) each payment by the Borrowers under Commodity Hedge Agreements with
a Lender shall be made only to the Person or Persons entitled thereto.




                                            - 28 -
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39      Page 79 of 203



                 (b)    The Agent shall distribute all payments with respect to the Obligations to
the Lenders promptly upon receipt in like funds as received. In the event that any payments
made hereunder by the Borrowers or one or more of them at any particular time are insufficient
to satisfy in full the Obligations due and payable at such time, such payments shall be applied (i)
first, to fees and expenses due pursuant to the terms of this Agreement or any other Loan
Document, (ii) second, to accrued interest and (iii) third, to the Loan Balance and any other
Obligations pro-rata on the basis of the ratio of the amount of all such Obligations then owing to
the Agent or the relevant Lender or Affiliate of any Lender, as the case may be, to the total
amount of the Obligations then owing.

                (c)    If any Lender (for purposes of this Section 2.7(c), a “Benefited Lender”)
shall at any time receive any payment of all or part of its portion of the Obligations, or receive
any Collateral in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 7.1(e) or Section 7.1(f) or otherwise) in
an amount greater than such Lender was entitled to receive pursuant to the terms hereof, such
Benefited Lender shall purchase for cash from the other Lenders such portion of the Obligations
of such other Lenders, or shall provide such other Lenders with the benefits of any such
collateral or the proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral or proceeds with each of the Lenders according
to the terms hereof. If all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded and the purchase price
and benefits returned by such Lender, to the extent of such recovery, but without interest. The
Borrowers agree that each such Lender so purchasing a portion of the Obligations of another
Lender may exercise all rights of payment (including rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion. If any Lender ever
receives, by voluntary payment, exercise of rights of set-off or banker’s lien, counterclaim,
cross-action or otherwise, any funds of any Borrowers to be applied to the Obligations, or
receives any proceeds by realization on or with respect to any Collateral, all such funds and
proceeds shall be forwarded immediately to the Agent for distribution in accordance with the
terms of this Agreement.

        2.8    Voluntary Prepayments. Subject to applicable provisions of this Agreement, the
Borrowers shall have the right, at any time or from time to time, to prepay the Loan Balance;
provided, however, that (a) the Borrowers shall give the Agent written notice of each such
prepayment no less than three (3) Business Days prior to prepayment, (b) the Borrowers shall
pay all accrued and unpaid interest on the amounts prepaid, and (c) no such prepayment shall
serve to postpone the repayment when due of any Obligation or any installments thereof. If any
such notice is given, the amount specified in such notice shall be due and payable on the date set
forth in such notice.

        2.9    Mandatory Prepayments. In addition to payments in reduction of the Loan
Balance provided for in Section 2.3, the Borrowers shall immediately pay to the Agent, for
application to reduce the amount of the payment due at the Termination Date to repay the then
existing Loan Balance in full all proceeds (net of reasonable and customary transaction costs)
from:



                                           - 29 -
HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39   Page 80 of 203



                (a)    the incurrence of any Indebtedness not permitted by the proviso to Section
6.1 (without waiving or modifying in any way remedies available to the Agent or the Lenders as
a result of any Event of Default arising from such incurrence of Indebtedness by any one or more
of the Borrowers); and

               (b)    asset sales not permitted by the proviso to Section 6.4 (without waiving or
modifying in any way remedies available to the Agent or the Lenders as a result of any Event of
Default arising from such asset sales by any one or more of the Borrowers), and any insurance
claim, except as to any proceeds allowed by the Agent to repair or replace damaged Property
giving rise to the relevant insurance claim; provided that no prepayment shall be required
pursuant to this Section 2.9(b) to the extent the net cash proceeds from such asset sales and
insurance claims do not exceed $100,000 in a single transaction or related series of transactions
or $200,000 in the aggregate for the term of this Agreement (and only such excess shall be
required to be prepaid) and to the extent any net cash proceeds from such asset sales and
insurance claims remain after the foregoing application to the Obligations, the remaining
Commitments of the Lenders shall be permanently reduced dollar for dollar on a pro rata basis
by such remaining net cash proceeds.

             The Borrowers shall provide one (1) Business Day’s prior written notice of any
mandatory prepayment required hereunder.

        2.10 Loans to Satisfy Obligations of Borrowers. Upon the occurrence and during the
continuation of a Default or an Event of Default, the Lenders may, but shall not be obligated to,
make loans for the benefit of the Borrowers or any of them and apply proceeds thereof to the
satisfaction of any condition, warranty, representation or covenant of any Borrowers contained in
this Agreement or any other Loan Document. Such loans shall be and shall bear interest at the
Contract Rate, subject, however, to the provisions of Section 2.3 regarding the accrual of interest
at the Default Rate, which provisions shall be applicable to any loan made for the benefit of one
or more of the Borrowers pursuant to the preceding sentence of this Section 2.10.

        2.11       General Provisions Relating to Interest.

                (a)    It is the intention of the parties hereto to comply strictly with the usury
laws of the State of New York and the United States of America. In this connection, there shall
never be collected, charged or received on the sums advanced hereunder plus the amount of the
original issue discount interest in excess of that which would accrue at the Highest Lawful Rate.

               (b)     Notwithstanding anything herein or in the Notes to the contrary, during
any Limitation Period, the interest rate to be charged on amounts evidenced by the Notes shall be
the Highest Lawful Rate, and the obligation, if any, of the Borrowers for the payment of fees or
other charges deemed to be interest under applicable law shall be suspended. During any period
or periods of time following a Limitation Period, to the extent permitted by applicable laws of
the State of New York or the United States of America, the interest rate to be charged hereunder
shall remain at the Highest Lawful Rate until such time as there has been paid to each applicable
Lender (i) the amount of interest in excess of that accruing at the Highest Lawful Rate that such
Lender would have received during the Limitation Period had the interest rate remained at the



                                              - 30 -
HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39      Page 81 of 203



otherwise applicable rate and (ii) all interest and fees otherwise payable to such Lender but for
the effect of such Limitation Period.

                 (c)    If, under any circumstances, the aggregate amounts paid on the Notes or
under this Agreement or any other Loan Document include amounts which by law are deemed
interest and which would exceed the amount permitted if the Highest Lawful Rate were in effect,
the Borrowers stipulate that such payment and collection will have been and will be deemed to
have been, to the extent permitted by applicable laws of the State of New York or the United
States of America, the result of mathematical error on the part of the Borrowers, the Agent and
the Lenders; and the party receiving such excess shall promptly refund the amount of such
excess (to the extent only of such interest payments in excess of that which would have accrued
and been payable on the basis of the Highest Lawful Rate) upon discovery of such error by such
party or notice thereof from the Borrowers. In the event that the maturity of any Obligation is
accelerated, by reason of an election by the Lenders or otherwise, or in the event of any required
or permitted prepayment, then the consideration constituting interest under applicable laws may
never exceed that payable on the basis of the Highest Lawful Rate, and excess amounts paid
which by law are deemed interest, if any, shall be credited by the Agent and the Lenders on the
principal amount of the Obligations, or if the principal amount of the Obligations shall have been
paid in full, refunded to the Borrowers.

              (d)      All sums paid, or agreed to be paid, to the Agent and the Lenders for the
use, forbearance and detention of the proceeds of any advance hereunder shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread throughout the full
term hereof until paid in full so that the actual rate of interest is uniform but does not exceed the
Highest Lawful Rate throughout the full term hereof.

        2.12       Yield Protection.

               (a)     The Borrowers shall pay to each Lender, from time to time on request,
such amounts as such Lender may reasonably determine are necessary to compensate such
Lender for any costs attributable to the maintenance by such Lender, pursuant to any Regulatory
Change, of its Percentage Share of the Loan Balance, including costs attributable to the
maintenance of capital in respect of its Percentage Share of the Loan Balance, as well as for any
reduction of the rate of return on assets or equity of such Lender to a level below that which such
Lender could have achieved but for such Regulatory Change.

                (b)    Determinations by the Agent or any Lender for purposes of this Section
2.12 of the effect of any Regulatory Change on capital maintained, its costs or rate of return, its
obligation to make and maintain its Percentage Share of the Loan Balance or on amounts
receivable by it in respect of its Percentage Share of the Loan Balance or such other obligations
and the additional amounts required to compensate the Agent and such Lender under this Section
2.12 shall be conclusive, absent manifest error, provided that such determinations are made on a
reasonable basis. The Agent or the relevant Lender shall furnish the Borrowers with a certificate
setting forth in reasonable detail the basis and amount of any loss, cost or expense incurred as a
result of any such event, and the statements set forth therein shall be conclusive, absent manifest
error. The Agent or the relevant Lender shall notify the Borrowers, as promptly as practicable
after the Agent or such Lender obtains knowledge of any sums payable pursuant to this Section

                                            - 31 -
HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39      Page 82 of 203



2.12 and determines to request compensation therefor, of any event occurring after the Closing
Date which will entitle the Agent or such Lender to compensation pursuant to this Section 2.12.
Any compensation requested by the Agent or any Lender pursuant to this Section 2.12 shall be
due and payable within 30 days of receipt by the Borrowers of any such notice.

                (c)   The Agent and the Lenders agree not to request, and the Borrowers shall
not be obligated to pay, any sums payable pursuant to this Section 2.12 unless similar sums
payable are also generally assessed by the Agent or such Lender against other customers
similarly situated where such customers are subject to documents providing for such assessment.

        2.13       Replacement Lenders.

               (a)     If any Lender has notified the Borrowers of its incurring any loss, cost or
expense under Section 2.12, the Borrowers may, unless such Lender has notified the Borrowers
that the circumstances giving rise to such notice no longer apply, terminate, in whole but not in
part, the Commitment of such Lender (other than Baxterville) (the “Terminated Lender”) at any
time upon five (5) Business Days’ prior written notice to the Terminated Lender and the Agent
(such notice referred to herein as a “Notice of Termination”).

               (b)    In order to effect the termination of the Commitment of the Terminated
Lender, the Borrowers shall (i) obtain an agreement with one or more Lenders to increase their
Commitments and/or (ii) request any one or more other banking institutions to become a
“Lender” in place and instead of such Terminated Lender and agree to accept a Commitment;
provided, however, that such one or more other banking institutions are reasonably acceptable to
the Agent and become parties hereto by executing an Assignment Agreement (the Lenders or
other banking institutions that agree to accept in whole or in part the Commitment of the
Terminated Lender being referred to herein as the “Replacement Lenders”), such that the
aggregate increased and/or accepted Commitments of the Replacement Lenders under clauses (i)
and (ii) immediately above equal the Commitment of the Terminated Lender.

               (c)     The Notice of Termination shall include the name of the Terminated
Lender, the date the termination will occur (the “Lender Termination Date”), the Replacement
Lender or Replacement Lenders to which the Terminated Lender will assign its Commitment,
and, if there will be more than one Replacement Lender, the portion of the Terminated Lender’s
Commitment to be assigned to each Replacement Lender.

                (d)    On the Termination Date, (i) the Terminated Lender shall, by execution
and delivery of an Assignment Agreement, assign its Commitment to the Replacement Lender or
Replacement Lenders (pro rata, if there is more than one Replacement Lender, in proportion to
the portion of the Terminated Lender’s Commitment to be assigned to each Replacement
Lender) indicated in the Notice of Termination and shall assign to the Replacement Lender or
Replacement Lenders its Percentage Share of the Loan Balance pro rata as aforesaid), (ii) the
Terminated Lender shall endorse its Note, payable, without recourse, representation or warranty,
to the order of the Replacement Lender or Replacement Lenders (pro rata as aforesaid), (iii) the
Replacement Lender or Replacement Lenders shall purchase the Note held by the Terminated
Lender (pro rata as aforesaid) at a price equal to the unpaid principal amount thereof plus interest
and fees, if any, accrued and unpaid to the Termination Date and (iv) the Replacement Lender or


                                           - 32 -
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39      Page 83 of 203



Replacement Lenders will thereupon (pro rata as aforesaid) succeed to and be substituted in all
respects for the Terminated Lender with like effect as if becoming a Lender pursuant to the terms
of Section 9.1(b), and the Terminated Lender will have the rights and benefits of an assignor
under Section 9.1(b). To the extent not in conflict, the terms of Section 9.1(b) shall supplement
the provisions of this Section 2.13.

              (e)     Any Terminated Lender shall reimburse the Borrowers for all reasonable
and necessary fees and expenses of counsel to the Borrowers and, if required by the Replacement
Lender or Replacement Lenders, of counsel to the Replacement Lender or Replacement Lenders
in connection with replacing such Terminated Lender with a Replacement Lender or
Replacement Lenders.

        2.14 Security Interest in Accounts; Right of Offset. As security for the payment and
performance of the Obligations, the Borrowers hereby transfer, assign and pledge to the Agent
and each Lender (for the pro rata benefit of all Lenders) and grant to the Agent and each Lender
(for the pro rata benefit of all Lenders) a security interest in all funds of such Borrower now or
hereafter or from time to time on deposit with the Agent or such Lender, with such interest of the
Agent and the Lenders to be retransferred, reassigned and/or released at the expense of the
Borrowers upon payment in full and complete performance by the Borrowers of all Obligations.
All remedies as secured party or assignee of such funds shall be exercisable by the Agent and the
Lenders with the oral consent (confirmed promptly in writing) of the Required Lenders upon the
occurrence of any Event of Default, regardless of whether the exercise of any such remedy
would result in any penalty or loss of interest or profit with respect to any withdrawal of funds
deposited in a time deposit account prior to the maturity thereof. Furthermore, the Borrowers
hereby grant to the Agent and each Lender (for the pro rata benefit of all Lenders) the right,
exercisable at such time as any Obligation shall mature, whether by acceleration of maturity or
otherwise, of offset or banker’s lien against all funds of such Borrowers now or hereafter or from
time to time on deposit with the Agent or such Lender, regardless of whether the exercise of any
such remedy would result in any penalty or loss of interest or profit with respect to any
withdrawal of funds deposited in a time deposit account prior to the maturity thereof. If the
foregoing provisions conflict with the provisions of any of the Security Documents, the relevant
provision of the relevant Security Document shall control.

        2.15 Illegality. Notwithstanding any other provision of this Agreement, in the event
that it becomes unlawful for any Lender or its Applicable Lending Office to maintain loans
bearing interest at a rate determined by the Agent to exceed the Maximum Lawful Rate, then the
Agent shall charge an interest rate with respect to the Term Loans that will approximate the
Contract Rate or Default Rate, as applicable, that was initially agreed to in this Agreement by the
parties hereto as reasonably determined by the Agent such that the interest no longer Exceeds the
Maximum Lawful Rate.

        2.16 Regulatory Change. In the event that by reason of any Regulatory Change or any
other circumstance arising after the Closing Date affecting any Lender, such Lender (a) incurs
Additional Costs based on or measured by the excess above a level, as prescribed from time to
time by any Governmental Authority with jurisdiction, of the amount of a category of deposits or
other liabilities of such Lender which included deposits by reference to which the interest rate
applicable to the Loan Balance owed to such Lender is determined as provided in this Agreement

                                          - 33 -
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39      Page 84 of 203



or a category of extensions of credit or other assets of such Lender or (b) becomes subject to
restrictions on the amount of such a category of liabilities or assets which it may hold, then, at
the election of such Lender with notice to the Agent and the Borrowers, the obligation of such
Lender to maintain loans bearing interest at the Contract Rate shall be suspended until such time
as such Regulatory Change or other circumstance ceases to be in effect, and the Agent shall
charge an interest rate with respect to the Term Loans that will approximate the Contract Rate or
Default Rate, as applicable, that was initially agreed to in this Agreement by the parties hereto as
reasonably determined by the Agent.

        2.17 Power of Attorney. The Borrowers hereby designate the Agent as its agent and
attorney-in-fact, to act in its name, place and stead solely for the purpose of completing and
delivering any and all of the letters in lieu of transfer or division orders delivered by such
Borrowers pursuant to the provisions of clause (i) of Article III or Section 5.7, including
completing any blanks contained in such letters and attaching exhibits thereto describing the
relevant Collateral. The Borrowers hereby ratify and confirm all that the Agent shall lawfully do
or cause to be done by virtue of this power of attorney and the rights granted with respect to such
power of attorney. This power of attorney is coupled with the interest of the Agent and the
Lenders in the Collateral, shall commence and be in full force and effect as of the Closing Date
and shall remain in full force and effect and shall be irrevocable so long as any Obligations
(other than contingent Obligations with respect to which no claim has been made) remain
outstanding. The powers conferred on the Agent by this appointment are solely to protect the
interests of the Agent and the Lenders under the Loan Documents and Commodity Hedge
Agreements with respect to the assignment of production proceeds under certain of the Security
Documents and shall not impose any duty upon the Agent to exercise any such powers. The
power of attorney under this Section 2.17 is expressly limited to the rights and powers set forth
herein and no additional rights or powers are herein created or implied. The Agent shall be
accountable only for amounts that it actually receives as a result of the exercise of such powers
and shall not be responsible to the Borrowers or any other Person for any act or failure to act
with respect to such powers, except for gross negligence or willful misconduct.

        2.18 Keepwell.       Each Qualified ECP Borrower hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or other support as
may be needed from time to time by each other Borrower to honor all of its obligations in respect
of Swap Obligations constituting a portion of the Obligations; provided, however, that each
Qualified ECP Borrower shall only be liable under this Section 2.18 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations under this Section
2.18, or otherwise hereunder or under any other Loan Document, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not of any greater amount. The
obligations of each Qualified ECP Borrower under this Section 2.18 shall remain in full force
and effect until the Obligations are paid and performed in full. Each Qualified ECP Borrower
intends that this Section 2.18 constitute, and this Section 2.18 shall be deemed to constitute, a
“keepwell, support or other agreement” for the benefit of each other Borrower for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. Notwithstanding any other
provisions of this Agreement or any other Loan Document, the Obligations owed by any
Borrower or secured by any Lien granted by such Borrowers under any Loan Document shall
exclude all Excluded Swap Obligations with respect to such Borrower.


                                           - 34 -
HW_US:73367004.8
Case 19-10547         Doc 160      Filed 05/30/19     Entered 05/30/19 16:48:39    Page 85 of 203



       2.19 Joint and Several Liability. The Borrowers acknowledge and agree that each
Borrower shall be jointly and severally liable for all obligations of the Borrowers or any of them
hereunder or under any other Loan Document.

       2.20 Termination of the DIP Facility. The DIP Facility and the Commitments shall
terminate on the Termination Date.

        2.21       Priority and Liens.

                (a)     Each Borrower hereby covenants and agrees that, subject to Bankruptcy
Court approval, the Orders shall provide that its obligations hereunder and under the Loan
Documents, including all Term Loans, shall, at all times: (i) pursuant to Section 364(c)(1) of the
Bankruptcy Code, be entitled to joint and several super-priority administrative expense claim
status in the Case of each Borrower (the “Superpriority Claims”); (ii) pursuant to Section
364(c)(2) of the Bankruptcy Code, be secured by a valid, binding, continuing, enforceable
perfected first priority security interest and Lien on the Collateral of each Borrower (A) to the
extent such Collateral is not subject to valid, perfected and non-avoidable Liens as of the Petition
Date and (B) excluding claims and causes of action under sections 502(d), 544, 545, 547, 548,
549, 550 and 553 of the Bankruptcy Code (collectively “Avoidance Actions”) (it being
understood and agreed that notwithstanding such exclusion of Avoidance Actions, upon entry of
the Final Order, to the extent approved by the Bankruptcy Court, such Lien shall attach to any
proceeds of Avoidance Actions solely to the extent that all other Collateral is insufficient to
satisfy the obligations hereunder and under the Loan Documents secured by the Priming Liens);
(iii) except as otherwise provided in the immediately following clause (iv), pursuant to Section
364(c)(3) of the Bankruptcy Code, be secured by a valid, binding, continuing, enforceable junior
perfected security interest and Lien on the Collateral of each Borrower to the extent that such
Collateral is subject to (A) valid, perfected and unavoidable Liens in favor of third parties that
were in existence immediately prior to the Petition Date, subject as to priority to such Liens in
favor of such third parties, or (B) valid and unavoidable Liens (or rights to such Liens) in favor
of third parties that were in existence immediately prior to the Petition Date that were perfected
subsequent to the Petition Date as permitted by Section 546(b) of the Bankruptcy Code (other
than the existing Liens that secure obligations of the applicable Borrower under the Prepetition
Loan Documents, which existing Liens will be primed by the Liens described in clause (iv)
below), subject as to priority to such Liens in favor of such third parties; and (iv) pursuant to
Section 364(d)(1) of the Bankruptcy Code, be secured by a valid, binding, continuing,
enforceable perfected first priority priming security interest and Lien on the Collateral of each
Borrower (collectively, the “Priming Liens”) to the extent that such Collateral is subject to
existing Liens that secure the obligations of the applicable Borrower under the Prepetition Loan
Documents (the “Primed Liens”), all of which Primed Liens shall be primed by and made subject
and subordinate to the perfected first priority senior Liens to be granted to the Agent, which
senior Priming Liens in favor of the Agent shall also prime any Liens granted after the
commencement of the Cases to provide adequate protection Liens in respect of any of the Primed
Liens ((i) through (iv) above, subject in each case to the Carve-Out and as set forth in the
Orders).

             (b)    Each Borrower hereby confirms and acknowledges that, subject to
Bankruptcy Court approval and entry of the Orders, (x) the Liens in favor of the Agent on behalf

                                             - 35 -
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39       Page 86 of 203



of and for the benefit of the Lenders in the DIP Collateral (as defined in the Interim Order),
which includes, without limitation, all of such Borrower’s Real Property and Oil and Gas
Properties, shall be created and perfected without the recordation or filing in any land records or
filing offices of any mortgage, deed of trust, assignment or similar instrument and (y) without
limiting the foregoing clause (x), subject to Section 2.21(d) below, to secure the full and timely
payment and performance of the Obligations, each Borrower hereby MORTGAGES, GRANTS,
BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to the Agent, for the ratable
benefit of the Lenders, the Oil and Gas Properties, TO HAVE AND TO HOLD by the Agent,
and such Borrower does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to such property, assets and interests unto the Agent.

                 (c)    Subject to Bankruptcy Court approval and entry of the Interim Order, all
of the Liens described in this Section 2.21 shall be effective and perfected upon the Interim
Order Entry Date without the necessity of the execution, recordation of filings by the Debtors of
mortgages, security agreements, control agreements, pledge agreements, financing statements or
other similar documents, or the possession or control by the Agent of, or over, any Collateral, as
set forth in the Interim Order.

                (d)     Notwithstanding anything to the contrary herein, except as set forth in the
Orders, in no event shall the Collateral include (A) if and to the extent invoked pursuant to the
Orders, proceeds in an amount equal to the Carve-Out (provided that Collateral shall include
residual interest in the Carve-Out), (B)(i) any General Intangibles (as defined in the UCC in
effect in the State of New York) or other rights arising under any contracts, instruments, licenses
or other documents to the extent the grant, assignment, transfer, creation, attachment, perfection
or enforcement of a security interest would (x) constitute a violation of a valid and enforceable
restriction in favor of a third party on such grant, assignment, transfer, creation, attachment,
perfection or enforcement, unless and until any required consents shall have been obtained,
which the applicable Borrower shall use commercially reasonable efforts to obtain or (y) give
any other party to such contract, instrument, license or other document a valid and enforceable
right to terminate its obligations thereunder or to take any other default remedy thereunder,
unless and until any required consents shall have been obtained, which the applicable Borrower
shall use commercially reasonable efforts to obtain; provided, that in any event any money or
other amounts due or to become due under any such General Intangible, contract, agreement,
instrument or license shall not be Excluded Assets (as defined below) and (ii) any property to the
extent that the Borrowers are prohibited from granting a security interest in, pledge of, or lien
upon any such property by reason of (x) an existing and enforceable negative pledge provision to
the extent such provision does not violate the terms of this Agreement, unless and until any
required consents shall have been obtained, which the applicable Borrower shall use
commercially reasonable efforts to obtain or (y) applicable law or regulation to which such
Borrowers are subject, except (in the case of either of the foregoing clauses (ii)(x) and (ii)(y)) to
the extent such restriction, termination right or prohibition is rendered unenforceable or
ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or other applicable law
(including the Bankruptcy Code or any order of the Bankruptcy Court entered in connection with
the Cases), and (C) Avoidance Actions (but including, subject only to the entry of the Final
Order, proceeds thereof solely to the extent that all other Collateral is insufficient to satisfy the
obligations hereunder and under the Loan Documents secured by the Priming Liens) (the items
referred to in clauses (A) through (C) above being collectively referred to as the “Excluded

                                           - 36 -
HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39   Page 87 of 203



Assets”); provided that any proceeds of Excluded Assets (that do not otherwise constitute
Excluded Assets) shall be Collateral. For the avoidance of doubt, notwithstanding the foregoing,
the Excluded Assets shall not include the Oil and Gas Properties or any seismic data, rights or
related agreements of the Borrowers.

                (e)    Unless the Reorganization Plan provides for the indefeasible payment in
full in cash and the complete satisfaction of the obligations hereunder and under the Loan
Documents or provides for such treatment otherwise acceptable to the Agent and Lenders in their
sole discretion, each of the Borrowers agree that (i) its obligations under the Loan Documents
shall not be discharged by the entry of an order confirming the Reorganization Plan (and each of
the Borrowers, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such
discharge) and (ii) the Superpriority Claim granted to the Agent and the Lenders pursuant to the
Orders and the Liens granted to the Agent and the Lenders pursuant to the Orders shall not be
affected in any manner by the entry of an order confirming the Reorganization Plan.

        2.22       Payment of Obligations.

               (a)    Subject to Section 7.2, upon the maturity (whether by acceleration or
otherwise) of any of the Obligations of the Borrowers under this Agreement or any of the other
Loan Documents, the Agent and the Lenders shall be entitled to immediate payment of such
Obligations without further application to or order of the Bankruptcy Court.

               (b)     Each Borrower agrees that to the extent that the Obligations hereunder
have not been satisfied in full in cash (other than contingent indemnity or expense
reimbursement obligations that are cash collateralized) (i) its Obligations arising hereunder shall
not be discharged by the entry of any order of the Bankruptcy Court, including but not limited to
an order confirming any chapter 11 plan or plans filed in any or all of the Cases and (ii) the
Superpriority Claims granted to the Agent and the Lenders pursuant to the Orders and described
in Section 2.21 and the Liens granted to Agent pursuant to the Orders and described in Section
2.21 shall not be affected in any manner by the entry of any order of the Bankruptcy Court,
including, but not limited to, any order confirming such plan.

                                             ARTICLE III

                                             CONDITIONS

        3.1    Conditions of the Closing Date. The obligations of the Lenders to close this
Agreement and to make the Interim Funding Loan, if any, is subject to the satisfaction of each of
the following conditions:

               (a)       Loan Documents. This Agreement, the Notes in favor of each Lender and
the Agent fee letter, if applicable, together with any other applicable Loan Documents, shall have
been duly authorized, executed and delivered to the Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or thereunder;

                 (b)    Security Documents. The Agent shall have received a counterpart of all
other agreements, documents or instruments required by Agent in its sole discretion to evidence
that first-priority (or second priority, as applicable) security interests in all of the Borrowers’

                                             - 37 -
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39       Page 88 of 203



assets have been granted to Agent for the benefit of the Lenders pursuant to the Loan
Documents, included without limitation, the Security Documents;

                (c)    Interim Order. The Interim Order Entry Date shall have occurred by
within five (5) days after the Petition Date (or such later date as the Lenders may agree), and the
Interim Order shall contain provisions granting the superpriority claims and Liens, adequate
protection Liens (including, without limitation, payment of interest owed under the Prepetition
Loan Documents to the administrative agent thereunder on a current basis) and other Liens
described under Section 2.21, which Interim Order shall not have been vacated, reversed,
modified, amended or stayed without the prior written consent of the Lenders;

               (d)   Appointment of Trustee or Examiner. No trustee under Chapter 7 or
Chapter 11 of the Bankruptcy Code or examiner with expanded powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code shall have been appointed in any of the
Cases;

               (e)    Approved Budget. The Agent and the Lenders shall have received the
Approved Budget certified by a Responsible Officer of the Borrowers as having been prepared in
good faith based upon assumptions believed by the Borrowers to be reasonable at the time made;

               (f)     Other Agreements. The Lenders shall be satisfied in their reasonable
judgment that there shall not occur as a result of, and after giving effect to, the initial extension
of credit hereunder (other than resulting from the filing of the Cases), a default (or any event
which with the giving of notice or lapse of time or both would be a default) under any of the
Borrowers’ material debt instruments and other material agreements which would permit the
counterparty thereto to exercise remedies thereunder on a post-petition basis;

                (g)     No Litigation. There shall exist no material unstayed action, suit,
investigation, litigation or proceeding pending or (to the knowledge of the Borrowers) threatened
in any court or before any arbitrator or governmental instrumentality;

                (h)     Approvals. All government and third party approvals (including any
consents) necessary in connection with continuing operations of the Borrowers and the
transactions contemplated by the Loan Documents shall have been obtained and be in full force
and effect (without the imposition of any adverse conditions that are not reasonably acceptable to
the Lenders), and no law or regulation shall be applicable in the judgment of the Lenders that
restrains, prevents or imposes materially adverse conditions upon this Agreement, the extension
of credit thereunder or the transactions contemplated thereby;

               (i)     Insurance. The Agent shall have received (i) a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in accordance with
Section 5.19, and (ii) and with respect to any real property on which a “building” or “mobile
home” (in each case, as such terms are defined for purposes of the National Flood Insurance
Program) is located, (A) a flood determination certificate or letter issued by the appropriate
Governmental Authority or third party indicating whether such property is designated as a “flood
hazard area” and (B) if such property is designated to be in a “flood hazard area”, evidence of
flood insurance on such property obtained by the applicable Borrower in such total amount as


                                           - 38 -
HW_US:73367004.8
Case 19-10547            Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39     Page 89 of 203



required by Regulation H of the Federal Reserve Board, and all official rulings and
interpretations thereunder or thereof, and otherwise in compliance with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973;

               (j)    Financial Statements. The Agent shall have received unaudited Financial
Statements of Borrowers as of and for the fiscal year ended December 31, 2018 and unaudited
Financial Statements of Borrowers as of March 31, 2019;

              (k)      Drilling Plan. The Agent shall have received the Drilling Plan, in form
and substance satisfactory to Agent in its sole discretion.

                   (l)     Organizational Documents. The Agent shall have received:

                        (i)     copies of the organizational documents of the Borrowers,
        accompanied by a certificate dated the Closing Date issued by the secretary or an
        assistant secretary or another authorized representative of the Borrowers, to the effect that
        each such copy is correct and complete;

                       (ii)   a certificate of incumbency dated the Closing Date, including
        specimen signatures of all officers or other representatives of the Borrowers, who are
        authorized to execute Loan Documents on behalf of the Borrowers, such certificate being
        executed by the secretary or an assistant secretary or another authorized representative of
        the relevant Borrower;

                        (iii) copies of resolutions adopted by the relevant governing body of the
        Borrowers approving the Loan Documents to which the relevant Borrower is a party and
        authorizing the transactions contemplated herein and therein, accompanied by a
        certificate dated the Closing Date issued by the secretary or an assistant secretary or
        another authorized representative of the Borrowers, to the effect that such copies are true
        and correct copies of resolutions duly adopted at a meeting or by unanimous consent and
        that such resolutions constitute all the resolutions adopted with respect to such
        transactions, have not been amended, modified or rescinded in any respect and are in full
        force and effect as of the date of such certificate; and

                       (iv)   certificates dated as of a recent date from the appropriate
        Governmental Authority evidencing the existence or qualification and, if applicable, good
        standing of the Borrowers in its jurisdiction of organization and in each jurisdiction in
        which it owns material assets or conducts material operations;

               (m)   Searches. The Agent shall have received results of searches of the
uniform commercial code records of the Secretary of State of the State of organization of each
Borrower, such search reports reflecting no Liens, other than Permitted Liens, against Borrowers,
or any of the Collateral as to which perfection of a Lien is accomplished by the filing of a
financing statement;

                (n)   Due Diligence. The Agent shall have completed, to its satisfaction, all
legal, tax, environmental, business and other due diligence with respect to the business, assets,


                                             - 39 -
HW_US:73367004.8
Case 19-10547      Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39      Page 90 of 203



liabilities, operations and conditions (financial or otherwise) of each Borrower in scope and
determination satisfactory to the Agent in its sole discretion; and

               (o)    KYC. The Lenders and Agent shall have received all documentation and
other information required by Governmental Authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation, a duly executed
W-9 tax form (or such other applicable IRS tax form) for each Borrower.

               (p)    Chapter 11 Plan. The Chapter 11 Plan, in form and substance satisfactory
to Agent and the Pre-Petition Agent, has been filed by the Debtors.

       3.2    Conditions of the Funding Date. The obligations of the Lenders to make the
Funding Date Loan hereunder on the Funding Date shall not become effective until the date on
which each of the following conditions precedent shall have been satisfied or waived by each of
the Lenders:

               (a)     Closing Conditions.   The conditions of the Closing Date set forth in
Section 3.1 shall have occurred;

                (b)    Initial Budget. At least seven (7) Business Days prior to any hearing
related to final approval of the DIP Facility, the Agent shall have received the Initial Budget,
which shall be approved by the Agent and the Lenders at least two (2) Business Days prior to
such hearing and is filed with the Final Order; and

                (c)    Final Order. The Final Order Entry Date shall have occurred not later than
forty-five (45) days following the date the DIP Motion is filed (or such later date as the Lenders
may reasonably agree), and the Final Order shall be in full force and effect, unstayed, and shall
not have been reversed, modified, amended, or vacated without the prior written consent of the
Lenders.

        3.3    Conditions to All Term Loans. The obligation of each Lender to make the Term
Loans from and after the Closing Date to the Termination Date is subject to the satisfaction of
the following conditions precedent on the relevant Loan Date:

                 (a)     Representations and Warranties. The representations and warranties in
Article IV shall be true and correct in all material respects (except for representations and
warranties which are qualified by a materiality qualifier, which shall be true and correct in all
respects) on and as of the date of such Term Loan with the same effect as if made on and as of
the date of such Term Loan (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they shall be true and correct as of such earlier date);

               (b)    No Material Adverse Effect. Since February 28, 2019, there shall not
have occurred or there shall not exist any event, condition, circumstance or contingency that,
individually or in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect;




                                          - 40 -
HW_US:73367004.8
Case 19-10547      Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39     Page 91 of 203



               (c)     No Existing Default. No Default or Event of Default shall exist and be
continuing or shall result from such Term Loan or proposed or actual use of the proceeds of such
Term Loan;

             (d)    No Violation of Law. The making of such Term Loan shall not violate
any Requirement of Law and shall not be enjoined, temporarily, preliminarily or permanently;

               (e)    Aggregate Exposure. After giving effect to such Term Loan, the
aggregate outstanding principal amount of Term Loans shall not exceed the amount authorized
by the applicable Order;

               (f)     Payment of Fees. The Agent and the Lenders shall have received
evidence of payment by the Borrowers to the Agent of all accrued and unpaid fees, costs and
expenses payable thereto or to the Agent or any Lender pursuant to the Loan Documents or
otherwise required to be paid to the Agent and the Lenders, and in the case of costs and
expenses, an invoice for which has been received by the Borrowers at least one Business Day
before the date of such Term Loan, including any such costs, fees and expenses arising under or
referenced in Section 2.4; and

              (g)   Other Documents. The Agent shall have received such other agreements,
documents, instruments, opinions, certificates, waivers, consents and evidences as the Agent or
any Lender may reasonably request.

        3.4     Conditions to All Term Loan Disbursements. The obligation of each Lender to
make any disbursement from and after the Closing Date to the Termination Date is subject to the
satisfaction of the following conditions precedent on the relevant Disbursement Date:

              (a)    Borrowing Request. The Agent shall have received a Borrowing Request
from the Borrowers in accordance with Section 2.1(b) or (d), as applicable.

                 (b)    Representations and Warranties. The representations and warranties in
Article IV shall be true and correct in all material respects (except for representations and
warranties which are qualified by a materiality qualifier, which shall be true and correct in all
respects) on and as of the Disbursement Date with the same effect as if made on and as of the
Disbursement Date (except to the extent such representations and warranties expressly refer to an
earlier date, in which case they shall be true and correct as of such earlier date);

               (c)    No Material Adverse Effect. Since February 28, 2019, there shall not
have occurred or there shall not exist any event, condition, circumstance or contingency that,
individually or in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect;

               (d)     No Existing Default. No Default or Event of Default shall exist and be
continuing or shall result from such Term Loan or proposed or actual use of the proceeds of such
Term Loan;

             (e)    No Violation of Law. The making of such Term Loan shall not violate
any Requirement of Law and shall not be enjoined, temporarily, preliminarily or permanently;

                                          - 41 -
HW_US:73367004.8
Case 19-10547      Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39     Page 92 of 203



               (f)    Aggregate Exposure. After giving effect to such Term Loan, the
aggregate outstanding principal amount of Term Loans shall not exceed the amount authorized
by the applicable Order;

               (g)     Consolidated Cash. After giving effect to the requested disbursement, and
the use of proceeds thereof, the consolidated cash and cash equivalents of the Borrowers, taken
as a whole, shall not exceed $1,000,000;

               (h)     Compliance with the Budget. Immediately before and after giving effect
to the requested disbursement, the Borrowers shall be in pro forma compliance with the Budget;

               (i)     Payment of Fees. The Agent and the Lenders shall have received
evidence of payment by the Borrowers to the Agent of all accrued and unpaid fees, costs and
expenses payable thereto or to the Agent or any Lender pursuant to the Loan Documents or
otherwise required to be paid to the Agent and the Lenders, and in the case of costs and
expenses, an invoice for which has been received by the Borrowers at least one Business Day
before the date of such Term Loan, including any such costs, fees and expenses arising under or
referenced in Section 2.4; and

              (j)   Other Documents. The Agent shall have received such other agreements,
documents, instruments, opinions, certificates, waivers, consents and evidences as the Agent or
any Lender may reasonably request.

                                         ARTICLE IV

                         REPRESENTATIONS AND WARRANTIES

       To induce the Agent and the Lenders to enter into this Agreement and to induce the
Lenders to make the Term Loans, the Borrowers represent and warrant to the Agent and each
Lender (which representations and warranties shall survive the delivery of the Notes) that:

        4.1    Due Authorization. Subject to the entry of the Orders and subject to the terms
thereof, the execution and delivery by the Borrowers of this Agreement and the borrowing
hereunder, the execution and delivery by the Borrowers of the Notes, the repayment of the Notes,
payment of interest and fees provided for in the Notes and this Agreement, the execution and
delivery by each Borrower of the Security Documents to which it is a party and the performance
by each Borrower of its obligations under the Loan Documents to which it is a party are within
the power of the relevant Borrower, have been duly authorized by all necessary action by the
relevant Borrower, and do not and will not (a) require the consent of any Governmental
Authority, (b) contravene or conflict with any Requirement of Law, (c) contravene or conflict
with any indenture, instrument or other agreement to which the relevant Borrower is a party or
by which any Property of the relevant Borrower may be presently bound or encumbered or (d)
result in or require the creation or imposition of any Lien in, upon or on any Property of the
relevant Borrower under any such indenture, instrument or other agreement, other than under any
of the Loan Documents to which it is a party.

       4.2     Existence. Each Borrower is a corporation, limited liability company or limited
partnership, as the case may be, duly organized, legally existing and, if applicable, in good

                                         - 42 -
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39       Page 93 of 203



standing under the laws of its jurisdiction of organization and is duly qualified as a foreign
corporation, foreign limited partnership, or foreign limited liability company, as the case may be,
and, if applicable, is in good standing in all jurisdictions wherein the ownership of Property or
the operation of its business necessitates same, other than those jurisdictions wherein the failure
to so qualify would not have a Material Adverse Effect.

        4.3    Valid and Binding Obligations. Subject to the entry of the Orders and subject to
the terms thereof, all Loan Documents to which a Borrower is a party, when duly executed and
delivered by the relevant Borrower, constitute the legal, valid and binding obligations of the
relevant Borrower enforceable against such Borrower in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

        4.4      Security Documents. Subject to the entry of the Orders and subject to the terms
thereof, the provisions of each Security Document executed by the Borrowers are effective to
create, in favor of the Agent, legal, valid and enforceable Liens in all right, title and interest of
the relevant Borrower in the Property of such Borrower described therein, which Liens have the
priority set forth in Section 2.21.

        4.5    Title to Property. Except for such encumbrances, preferential rights, whether
vested or otherwise, and Liens (except Permitted Liens) set forth on Schedule 4.5A attached
hereto, each Borrower has good and defensible title to all of its material Property, free and clear
of all encumbrances, preferential rights, whether vested or otherwise, and Liens (except
Permitted Liens) related to the Property. Schedule 4.5B attached hereto sets forth a correct and
complete list as of the Closing Date of the location, by state and street address, of all Real
Property owned or leased by each Borrower, together with the names and addresses of any
landlords. Notwithstanding the foregoing, Borrowers’ Property shall include those leases
described within that certain Partial Assignment of Oil, Gas, and Mineral Leases, effective
June 1, 2002, between BP America Production Company, assignor and RME Petroleum
Company, recorded at ORIG 597, BNDL 11659 of the Clerk of Court and Recorder’s office of
East Baton Rouge Parish, Louisiana, upon closing of that act of Partial Assignment of Oil, Gas
and Mineral Leases attached to and made part of that certain letter agreement between Anadarko
E&P Onshore LLC and Falcon, dated April 9, 2019.

        4.6     Scope and Accuracy of Financial Statements. The draft consolidated Financial
Statements provided to the Agent in satisfaction of the condition set forth in Section 3.1(j)
present fairly (subject to normal year-end audit adjustments) the financial position and results of
operations and cash flows of the Borrowers on a consolidated basis, in accordance with GAAP as
at the relevant point in time or for the period indicated, as applicable. Schedule 4.6 attached
hereto identifies all accounts payable, other than those arising in the ordinary course of business
which are not more than 30 day past due, of each Borrower.

       4.7    No Material Adverse Effect or Default. No event or circumstance has occurred
since February 28, 2019, which could reasonably be expected to have a Material Adverse Effect,
and no Default has occurred and is continuing.



                                           - 43 -
HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39       Page 94 of 203



        4.8    No Material Misstatements. No information, exhibit, statement or report
furnished to the Agent or any Lender by or at the direction of the Borrowers in connection with
this Agreement or any other Loan Document contains any material misstatement of fact or omits
to state a material fact or any fact necessary to make the statements contained therein not
misleading as of the date made or deemed made; provided that, with respect to projected
financial information, it represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

        4.9     Liabilities, Litigation and Restrictions. Other than as reflected in the Financial
Statements prepared as of December 31, 2018 or as listed on Schedule 4.9 under the heading
“Liabilities”, no Borrower has any liabilities, including, without limitation, tax liabilities, direct
or contingent, which may materially and adversely affect its business or operations or its
ownership of its Property. Except for the Cases and as set forth under the heading “Litigation”
on Schedule 4.9, no litigation or other action of any nature involving any Borrower is pending
before any Governmental Authority or, to the best knowledge of each Borrower, threatened
against or involving such Borrower which might reasonably be expected to result in any
impairment of its ownership of any of its Property or have a Material Adverse Effect.

        4.10 Authorizations; Consents. Subject to the entry of the Orders and subject to the
terms thereof, except as expressly contemplated by this Agreement or set forth on Schedule 4.10
attached hereto, no authorization, consent, approval, exemption, franchise, permit or license of,
or filing with, any Governmental Authority or any other Person is required to authorize or is
otherwise required in connection with the valid execution and delivery by the Borrowers of the
Loan Documents to which it is a party or any instrument contemplated hereby, the repayment by
the Borrowers of the Notes, payment of interest and fees provided in the Notes and this
Agreement or the performance by the Borrowers of the Obligations.

       4.11 Compliance with Laws. Subject to the entry of the Orders and subject to the
terms thereof, to the Borrowers’ knowledge, each Borrower and its Property are in compliance in
all material respects with all applicable Requirements of Law, including Environmental Laws
and ERISA.

        4.12 ERISA. No Borrowers maintain, nor have the Borrowers maintained, any Plan.
No Borrowers currently contribute to or have any obligation to contribute to or otherwise have
any liability with respect to any Plan.

        4.13       Environmental Laws. Except as disclosed on Schedule 4.13 attached hereto:

              (a)      No Property of the Borrowers (including, but not limited to, the Oil and
Gas Properties) is currently on or has ever been on any federal or state list of Superfund Sites;

               (b)     no Hazardous Substances have been generated, transported and/or
disposed of by the Borrowers at a site which was, at the time of such generation, transportation,
and/or disposal, or has since become, a Superfund Site;

              (c)     except in accordance with applicable Requirements of Law or the terms of
a valid permit, license, certificate or approval of the relevant Governmental Authority, no
Release of Hazardous Substances by the Borrowers or from, affecting or related to the Oil and

                                            - 44 -
HW_US:73367004.8
Case 19-10547            Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39   Page 95 of 203



Gas Properties or any Property of the Borrowers (including, but not limited to, the North Texas
Properties) has occurred; and

                   (d)     no Environmental Complaint has been received by the Borrowers.

       4.14 Compliance with Federal Reserve Regulations. No transaction contemplated by
the Loan Documents is in violation of any regulations promulgated by the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.

        4.15 Investment Company Act Compliance. None of the Borrowers are, nor is any
Borrower directly or indirectly controlled by or acting on behalf of any Person which is, an
“investment company” or an “affiliated person” of an “investment company” within the meaning
of the Investment Company Act of 1940.

        4.16 Proper Filing of Tax Returns; Payment of Taxes Due. Each Borrower has duly
and properly filed its United States of America income tax returns or income tax information
returns, and all other tax returns which are required to be filed by the Borrowers, as applicable,
and has paid all taxes, if any, shown as due from the Borrowers, as applicable, except (i) ad
valorem taxes accrued through 2018, (ii) where appropriate extensions have been filed, (iii) such
taxes need not be paid pursuant to an order of the Bankruptcy Court or pursuant to the
Bankruptcy Code, (iv) such taxes as are being contested in good faith and as to which adequate
provisions and disclosures have been made or (v) such taxes as could not reasonably be expected
to have a Material Adverse Effect. The respective charges and reserves on the books of the
Borrowers with respect to Taxes and other governmental charges, if any of such are required by
applicable law or GAAP, are adequate, except as could not reasonably be expected to have a
Material Adverse Effect.

        4.17 Refunds. Except as described on Schedule 4.17, no orders of, proceedings
pending before, or other requirements of, the Federal Energy Regulatory Commission or any
other Governmental Authority exist which could result in the Borrowers being required to refund
any portion of the proceeds received or to be received from the sale of Hydrocarbons constituting
part of the Mortgaged Property or other Oil and Gas Properties owned by it.

        4.18 Gas Contracts. Except as described on Schedule 4.18, (a) none of the Borrowers
are obligated, in any material respect, by virtue of any prepayment made under any contract
containing a “take-or-pay” or “prepayment” provision or under any similar agreement to deliver
Hydrocarbons produced from or allocated to any of the Mortgaged Properties or other Oil and
Gas Properties owned by it at some future date without receiving full payment therefor within 90
days of delivery and (b) none of Borrowers have produced gas, in any material amount, subject
to, and neither the Borrowers nor any of the Mortgaged Properties or other Oil and Gas
Properties are subject to, balancing rights of third parties or subject to balancing duties under
Requirements of Law, except (i) as to such matters for which the relevant Borrower has, to the
extent required by GAAP, established monetary reserves adequate in amount to satisfy such
obligations and segregated such reserves from other accounts or (ii) as could not reasonably be
expected to have a Material Adverse Effect.




                                             - 45 -
HW_US:73367004.8
Case 19-10547      Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39      Page 96 of 203



        4.19 Intellectual Property. Each of the Borrowers owns or is licensed to use all
Intellectual Property necessary to conduct all business material to its condition (financial or
otherwise), business or operations as such business is currently conducted. No claim has been
asserted or is pending by any Person with respect to the use by the Borrowers of any such
Intellectual Property or challenging or questioning the validity or effectiveness of any such
Intellectual Property; and no Borrowers know of any valid basis for any such claim. The use of
such Intellectual Property by the relevant Borrower does not infringe on the rights of any Person.

        4.20 Casualties or Taking of Property. Since April 30, 2018, neither the business nor
any Property of any Borrower has been materially adversely affected as a result of any casualty
or taking of Property or cancellation of contracts, permits or concessions by any Governmental
Authority, riot, activities of armed forces or acts of God.

        4.21 Location of Borrowers. The principal place of business and chief executive office
of each Borrower is located at the address of such Borrower set forth in Section 9.3 or at such
other location as such Borrower may have, by proper written notice hereunder, advised the
Agent, provided that such other location is within a state in which appropriate financing
statements naming such Borrower as debtor and naming Agent as secured party, have been filed,
if required by applicable law.

       4.22 Subsidiaries.     Except as set forth on Schedule 4.22, no Borrower has any
Subsidiaries.

       4.23 Compliance with Anti-Terrorism Laws. No Borrower nor any Affiliate of any
Borrower is in violation of any Anti-Terrorism Law or knowingly engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law.

              (a)     None of Borrower nor any Affiliate of any Borrower is any of the
following (each a “Blocked Person”):

                      (i)     a Person that is listed in the annex, to, or is
                              otherwise subject to the provisions of, Executive
                              Order No. 13224;

                      (ii)    a Person owned or controlled by, or acting for or on
                              behalf of, any Person that is listed in the annex to,
                              or is otherwise subject to the provisions of,
                              Executive Order No. 13224;

                      (iii)   a Person or entity with which any bank or other
                              financial institution is prohibited from dealing or
                              otherwise engaging in any transaction by any Anti-
                              Terrorism Law;

                      (iv)    a Person or entity that commits, threatens or
                              conspires to commit or supports “terrorism” as
                              defined in Executive Order No. 13224;

                                          - 46 -
HW_US:73367004.8
Case 19-10547      Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39       Page 97 of 203



                       (v)     a Person or entity that is named as a “specially
                               designated national” on the most current list
                               published by OFAC at its official website or any
                               replacement website or other replacement official
                               publication of such list; or

                       (vi)    a Person or entity who is affiliated with a Person or
                               entity listed above.

                (b)    None of the Borrowers nor any Affiliate of the Borrowers (i) conducts any
business or engages in making or receiving any contribution of funds, goods or services to or for
the benefit of any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any Property or interests in Property blocked pursuant to Executive Order No. 13224.

                (c)     None of the Borrowers nor any Affiliate of the Borrowers are in violation
of any rules or regulations promulgated by OFAC or of any economic or trade sanctions
administered and enforced by OFAC or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any rules or regulations promulgated by OFAC.

        4.24 Identification Numbers. The federal employer identification number of each
Borrower and its organizational number with appropriate Governmental Authorities are as set
forth on Schedule 4.24.

       4.25 Bankruptcy Orders. The Orders and the transactions contemplated hereby and
thereby are in full force and effect, are not subject to a stay and have not been vacated, reversed,
modified or amended in any respect adverse to (x) the Required Lenders without the prior
written consent of the Agent acting at the direction of the Required Lenders or (y) the Agent
without the prior written consent of the Agent.

        4.26 Budget. The Budget was prepared in good faith by the management of the
Borrowers, based on assumptions believed by the management of the Borrowers to be reasonable
at the time made and upon information believed by the management of the Borrowers to have
been accurate based upon the information available to the management of the Borrowers at the
time such Budget was furnished.

        4.27 Related Party Transactions. Except as set forth on Schedule 4.27 attached hereto,
(i) none of the Borrowers are party to or bound by any agreement, contract, whether written or
oral, or other instrument with any person or entity that is controlled by, whether directly or
indirectly, or in common control with or by one or more of the members of such Borrower, and
(ii) none of the Properties owned by the Borrowers are subject to any agreement that grants an
interest in and to such Properties to any person or entity that is controlled by, whether directly or
indirectly, or in common control with or by one or more of the members of such Borrower.

       4.28 Pre-Petition Indebtedness and Pre-Petition Collateral. No portion of the Liens or
the indebtedness under the Prepetition Loan Documents or any payment on account thereof is
subject to avoidance, recharacterization, recovery, reduction, subordination, disallowance,
impairment or any other challenges pursuant to the Bankruptcy Code or applicable

                                           - 47 -
HW_US:73367004.8
Case 19-10547      Doc 160      Filed 05/30/19       Entered 05/30/19 16:48:39       Page 98 of 203



nonbankruptcy law. The Liens and security interests granted to, or for the benefit of, the
administrative agent and lenders under the Prepetition Loan Documents, including with respect
to the Cash Collateral, pursuant to the Prepetition Loan Documents, constitute legal, valid,
binding, enforceable (other than in respect of the stay of enforcement arising from Section 362 of
the Bankruptcy Code) and perfected first priority Liens on and security interests in the collateral
under the Prepetition Loan Documents and are not subject to defense, counterclaim, avoidance,
recharacterization, recovery, disallowance or subordination pursuant to the Bankruptcy Code or
applicable nonbankruptcy law or regulation by any person or entity, except insofar as such Liens
and security interests are subject to the Priming Liens and the Carve-Out.

                                            ARTICLE V

                                 AFFIRMATIVE COVENANTS

        So long as any Obligation remains outstanding or unpaid, the Borrowers shall:

       5.1    Maintenance and Access to Records. Keep adequate records, in accordance with
GAAP, of all of their transactions so that at any time, and from time to time, the Borrowers true
and complete financial condition may be readily determined, and promptly following the
reasonable request of the Agent or any Lender, make such records available for inspection by the
Agent or any Lender and, at the expense of the Borrowers, allow the Agent or any Lender to
make and take away copies thereof.

        5.2     Monthly Unaudited Financial Statements and Compliance Certificates. Deliver to
the Agent, on or before the forty-fifth (45th) day after the close of each fiscal month, (a) a copy of
the Financial Statements as of the close of the relevant fiscal month and from the first day of the
then current fiscal year to the end of the relevant fiscal month, such Financial Statements to be
certified by the Financial Officer of the Borrowers as having been prepared by the Borrowers in
accordance with GAAP consistently applied and as a fair presentation of the financial condition
of the Borrowers, on a consolidated basis, subject to changes resulting from normal year-end
audit adjustments, and (b) a Compliance Certificate prepared, as to Section 2.1 thereof, as of the
close of the relevant fiscal month or quarterly period, as applicable, and executed by the
Financial Officer of the Borrowers.

       5.3     Annual Audited Financial Statements and Compliance Certificate. Deliver to the
Agent, on or before the one hundred twenty (120th) day after the close of each fiscal year of the
Borrowers, commencing with that ending on December 31, 2018, a copy of the unaudited
Financial Statements as at the close of such fiscal year and for the fiscal year then ended.

        5.4    Reserve Reports; LOE Reports; Production Reports; Payables Aging; Additional
Drilling Plans and Financial Projections.

                (a)   Deliver to the Agent, no later than each June 30 beginning in 2019 during
the term of this Agreement, a Reserve Report, in form satisfactory to the Agent, prepared as of
the preceding May 31st and certified by a Responsible Officer as fairly and accurately setting
forth (i) the PDP, PUD, shut-in, behind-pipe and undeveloped Reserves (separately classified as
such) attributable to the Mortgaged Properties and other Oil and Gas Properties of the


                                            - 48 -
HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39   Page 99 of 203



Borrowers, (ii) the aggregate PV-10 value of the future net income with respect to PDP Reserves
attributable to the Mortgaged Properties and other Oil and Gas Properties of the Borrowers, (iii)
projections of the annual rate of production, gross income and net income with respect to such
PDP Reserves, (iv) information with respect to the “take-or-pay,” “prepayment” and gas-
balancing liabilities of the Borrowers with respect to such PDP Reserves and (v) general
economic assumptions.

                (b)    Deliver to the Agent, no later than each December 31st during the term of
this Agreement, a Reserve Report, in substantially the format of and providing the information
provided in the Reserve Reports provided pursuant to Section 5.4(a), prepared as of the
preceding November 30th and certified by a Responsible Officer as fairly and accurately setting
forth the information provided therein.

                (c)    Deliver to the Agent, no later than the 45th day following the end of each
fiscal month, a report, in form reasonably satisfactory to the Agent, setting forth information as
to quantities of production from the Mortgaged Properties, volumes of production sold, volumes
of production committed to Commodity Hedge Agreements, pricing, purchasers of production,
gross revenues, lease operating expenses and such other information as the Agent or any Lender
may request with respect to the relevant monthly period.

               (d)    Deliver to the Agent, no later than the 45th day after the end of each fiscal
month, an aging of the accounts payable of the Borrowers, on a consolidated basis, at the end of
the relevant monthly period.

               (e)    Deliver to the Agent, no later than December 31st of each year, a Drilling
Plan, in form acceptable to the Agent in its sole discretion, setting forth proposed activities with
respect to the Oil and Gas Properties of the Borrowers or any of them during the subsequent
fiscal year.

               (f)    Deliver to the Agent, no later than December 31st of each year, financial
projections for the Borrowers, on a consolidated basis, as at the close of each month of the
subsequent fiscal year, which financial projections shall be presented in the form of Financial
Statements.

        5.5        Title Opinions; Title Defects; Mortgaged Properties.

               (a)   Promptly upon the request of the Agent, furnish to the Agent title
opinions, in form and by counsel reasonably satisfactory to the Agent, or other confirmation of
title reasonably acceptable to the Agent, covering Oil and Gas Properties of the relevant
Borrower.

                (b)    Promptly, but in any event within 60 days after notice by the Agent of any
title defect having a Material Adverse Effect, clear such title defect.

                (c)    Promptly upon the request of the Agent, execute and deliver to the Agent
additional Security Documents as necessary to maintain, as Mortgaged Properties, Oil and Gas
Properties of the Borrowers the PV-10 value of the Proved Reserves attributable to which, in the
aggregate, equals at least one hundred percent (100%) of the Total Proved Reserves reflected in

                                              - 49 -
HW_US:73367004.8
Case 19-10547             Doc 160   Filed 05/30/19       Entered 05/30/19 16:48:39   Page 100 of 203



 the Reserve Report most recently provided to the Agent pursuant to the provisions of Section
 5.4.

        5.6     Notices of Certain Events. Deliver to the Agent, immediately upon having
 knowledge of the occurrence of any of the following events or circumstances, a written statement
 with respect thereto, signed by a Responsible Officer of the Borrowers, and setting forth the
 relevant event or circumstance and the steps being taken by the relevant Borrower with respect to
 such event or circumstance:

                    (a)      any Default or Event of Default;

               (b)    any default or event of default under any contractual obligation of the
 Borrowers, or any litigation, investigation or proceeding between the Borrowers and any
 Governmental Authority which, in either case, if not cured or if adversely determined, as the case
 may be, could reasonably be expected to have a Material Adverse Effect;

              (c)     any litigation or proceeding involving any Borrower as a defendant or in
 which any Property of any Borrower is subject to a claim and in which the amount involved is
 $25,000 or more and which is not covered by insurance or in which injunctive or similar relief is
 sought;

                (d)   the receipt by the Borrowers of any Environmental Complaint, which if
 adversely determined could reasonably be expected to have a Material Adverse Effect;

                (e)     any actual, proposed or threatened testing or other investigation by any
 Governmental Authority or other Person concerning the environmental condition of, or relating
 to, any Property of the Borrowers following any allegation of a violation of any Requirement of
 Law;

                (f)     any Release of Hazardous Substances by the Borrowers or from, affecting
 or related to any Property of the Borrowers or Property of others adjacent to Property of the
 Borrowers which could reasonably be expected to have a Material Adverse Effect, except in
 accordance with applicable Requirements of Law or the terms of a valid permit, license,
 certificate or approval of the relevant Governmental Authority, or the violation of any
 Environmental Law, or the revocation, suspension or forfeiture of or failure to renew, any
 permit, license, registration, approval or authorization which could reasonably be expected to
 have a Material Adverse Effect;

                    (g)      any Change in Management; and

               (h)    any other event or condition which could reasonably be expected to have a
 Material Adverse Effect.

        5.7    Letters in Lieu of Transfer Orders or Division Orders. Promptly upon request by
 the Agent at any time and from time to time, and without limitation on the rights of the Agent
 pursuant to the provisions of Section 2.17, execute such letters in lieu of transfer or division
 orders as are necessary or appropriate to transfer and deliver to the remittances of Agent
 proceeds from or attributable to any of the Mortgaged Property.

                                                - 50 -
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39      Page 101 of 203



        5.8     Commodity Hedging. Maintain in effect and comply, in all material respects,
 with the provisions of the Minimum Required Commodity Hedge Agreements.

        5.9     Tax Returns. Furnish to the Agent, promptly upon, but in no event more than 30
 days after, each filing of the annual federal income tax return of the Borrowers with the Internal
 Revenue Service, a copy thereof.

          5.10 Additional Information. Furnish to the Agent and any Lender, promptly upon the
 request of the Agent, such additional financial or other information concerning the assets,
 liabilities, operations and transactions of the Borrowers as the Agent may from time to time
 reasonably request; and notify the Agent not less than ten Business Days prior to the occurrence
 of any condition or event that may change the proper location for the filing of any financing
 statement or other public notice or recording for the purpose of perfecting a Lien in any Property
 of the Borrowers, including any change in its name or the location of the jurisdiction of
 organization, principal place of business or chief executive office of the relevant Borrower; and
 upon the request of the Agent, execute such additional Security Documents as may be necessary
 or appropriate in connection therewith.

         5.11 Compliance with Laws. Except as otherwise excused by the Bankruptcy Court,
 comply, in all material respects, with all applicable Requirements of Law, including (a) ERISA,
 (b) Environmental Laws, (c) Anti-Terrorism Laws and (d) all permits, licenses, registrations,
 approvals and authorizations (i) related to any natural or environmental resource or media
 located on, above, within, related to or affected by any Property of the Borrowers, (ii) required
 for the performance of the operations of the Borrowers, or (iii) applicable to the use, generation,
 handling, storage, treatment, transport, or disposal of any Hazardous Substances; and use its best
 efforts to cause all employees, agents, contractors, subcontractors and future lessees (pursuant to
 appropriate lease provisions) of the Borrowers, while such Persons are acting within the scope of
 their relationship with the relevant Borrower, to comply with all such Requirements of Law as
 may be necessary or appropriate to enable the relevant Borrower to so comply.

        5.12 Payment of Assessments and Charges. In the case of any Debtor, in accordance
 with the Bankruptcy Code and subject to any required approval by the Bankruptcy Court, pay all
 Taxes, assessments, governmental charges, rent and solely to the extent arising post-petition,
 other Indebtedness, which, if unpaid, might become a Lien against any Property of the
 Borrowers, except any of the foregoing being contested in good faith and as to which an
 adequate reserve in accordance with GAAP has been established or unless failure to pay would
 not have a Material Adverse Effect.

         5.13 Maintenance of Existence or Qualification and Good Standing. Maintain its
 corporate, limited liability company or limited partnership, as the case may be, existence or
 qualification and, if applicable, good standing in its jurisdiction of organization and in all
 jurisdictions wherein any material Property now owned or hereafter acquired or business now or
 hereafter conducted by it necessitates same.

        5.14 Payment of Notes; Performance of Obligations. Pay the Notes according to the
 reading, tenor and effect thereof, as modified hereby, and do and perform every act and
 discharge all of the other Obligations.


                                           - 51 -
 HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39      Page 102 of 203



         5.15       Further Assurances.

                (a)     The Borrowers shall promptly (and in no event later than twenty (20) days
 after becoming aware of the need therefor) do all acts and things, and execute and file or record,
 all instruments, documents, or agreements reasonably requested by the Agent or the Required
 Lenders, to comply with, cure any defects or accomplish the conditions precedent, covenants and
 agreements of the Borrowers in the Loan Documents including the Notes, to further evidence
 and more fully describe the Collateral as security for the Obligations, as to correct any omissions
 in this Agreement or the Security Documents, or to state more fully the obligations secured
 therein, or to perfect, protect or preserve any Liens created pursuant to this Agreement, the
 Security Documents or the Orders or the priority thereof or to make any recordings, file any
 notices or obtain any consents, all as may be reasonably necessary or appropriate, in the
 reasonable discretion of the Agent or the Required Lenders, in connection therewith.

                (b)    In addition to the foregoing, the Borrowers shall, within thirty (30) days
 following request by the Agent, execute and deliver, mortgages, deeds of trust or any other
 agreements, documents or instruments with respect to the Real Property and Oil and Gas
 Properties to evidence the first-priority security interests granted to the Agent for the benefit of
 the Lenders pursuant to the Loan Documents.

         5.16 Initial Expenses of Agent. Upon request by the Agent, promptly reimburse the
 Agent for, or pay directly, all reasonable fees and expenses of counsel (including, without
 limitation, local counsel) and financial advisors to the Agent and the Lenders, in connection with
 the preparation of this Agreement and all documentation contemplated hereby, the satisfaction of
 the conditions precedent set forth herein, the filing and recordation of Security Documents, and
 the consummation of the transactions contemplated in this Agreement.

          5.17 Subsequent Expenses of Agent and Lenders. Promptly reimburse (a) all third
 party out-of-pocket amounts reasonably expended, advanced or incurred by or on behalf of the
 Agent and Lenders (i) to satisfy any obligation of the Borrowers under any of the Loan
 Documents; (ii) to ratify, amend, restate or prepare additional Loan Documents, as the case may
 be; (iii) in connection with the filing and recordation of Security Documents; (iv) in connection
 with certain back office and administrative services related to the Term Loans provided by
 Cortland Capital Market Services LLC or such other third party loan servicer as Agent may
 select from time to time; (v) in connection with all valuation services related to the Term Loans;
 and (vi) with respect to any aspect of the Cases; and (b) following an Event of Default, all out-
 of-pocket costs and expenses, if any, of the Agent or any of the Lenders to enforce or protect
 their respective rights under any of the Loan Documents, including all such out of pocket
 expenses incurred during any workout, restructuring or negotiations in respect of the Term
 Loans; and which amounts in (a) and (b) shall include all reasonable attorney’s fees (including,
 without limitation, local counsel), together with interest at the Contract Rate or Default Rate, as
 applicable, on each such amount from the date of notification by the Agent that the same was
 expended, advanced or incurred by the Agent or the Lenders until the date it is repaid to the
 Agent or the Lenders, as applicable. Notwithstanding any provision to the contrary herein, the
 Borrowers agree that, upon three (3) days’ notice, the Agent may debit the Borrowers’ account
 or accounts that are subject to exclusive control by the Agent for any amounts payable pursuant
 to this Section 5.17.

                                            - 52 -
 HW_US:73367004.8
Case 19-10547       Doc 160     Filed 05/30/19        Entered 05/30/19 16:48:39      Page 103 of 203



        5.18 Maintenance and Inspection of Properties. Maintain or, to the extent that the right
 or obligation to do so rests with another Person, exercise commercially reasonable efforts to
 cause such other Person to maintain all of the tangible Properties of the Borrowers in good repair
 and condition, ordinary wear and tear excepted; make or, to the extent that the right or obligation
 to do so rests with another Person, exercise commercially reasonable efforts to cause such other
 Person to make all necessary replacements thereof and operate such Properties in a good and
 workmanlike manner; and permit any authorized representative of the Agent, upon prior notice
 to the Borrowers, to visit and inspect, at reasonable times, any tangible Property of the
 Borrowers.

         5.19 Maintenance of Insurance. Maintain or cause to be maintained insurance with
 respect to its Properties and businesses against such liabilities, casualties, risks and contingencies
 as is customary in the relevant industry and sufficient to prevent a Material Adverse Effect, all
 such insurance to be in amounts and from insurers reasonably acceptable to the Agent and name
 the Agent as an additional insured and loss payee.

         5.20 Environmental Indemnification. Indemnify and hold the Agent and each of the
 Lenders and their respective shareholders, officers, directors, employees, agents, attorneys-in-
 fact and Affiliates and each trustee for the benefit of the Agent or the Lenders under any Security
 Document (each of the foregoing an “Indemnitee”) harmless from and against any and all claims,
 losses, damages, liabilities, fines, penalties, charges, administrative and judicial proceedings and
 orders, judgments, remedial actions, requirements and enforcement actions of any kind, and all
 reasonable costs and expenses incurred in connection therewith (including attorneys’ fees and
 expenses), arising directly or indirectly, in whole or in part, from (a) the presence of any
 Hazardous Substances on, under, or from any Property of the Borrowers, whether prior to or
 during the term hereof, (b) any activity carried on or undertaken on any Property of the
 Borrowers, whether prior to or during the term hereof, and whether by of the Borrowers or any
 of the predecessors in title, employees, agents, contractors or subcontractors of or any other
 Person at any time occupying or present on such Property, in connection with the handling,
 treatment, removal, storage, decontamination, cleanup, transportation or disposal of any
 Hazardous Substances at any time located or present on or under such Property, (c) any residual
 contamination on or under any Property of the Borrowers, (d) any contamination of any Property
 or natural resources arising in connection with the generation, use, handling, storage,
 transportation or disposal of any Hazardous Substances by the Borrowers or any employees,
 agents, contractors or subcontractors of the Borrowers while such Persons are acting within the
 scope of their relationship with the relevant Borrower, irrespective of whether any of such
 activities were or will be undertaken in accordance with applicable Requirements of Law or
 (e) the performance and enforcement of any Loan Document or any other act or omission in
 connection with or related to any Loan Document or the transactions contemplated thereby,
 including any such claim, loss, damage, liability, fine, penalty, charge, administrative or judicial
 proceeding, order, judgment, remedial action, requirement, enforcement action, cost or expense,
 arising from the negligence (but not the gross negligence or willful misconduct), whether sole or
 concurrent, of any Indemnitee; with the foregoing indemnity surviving satisfaction of all
 Obligations and the termination of this Agreement, unless all such Obligations have been
 satisfied wholly in cash and not by way of realization against any Collateral or the conveyance of
 any Property in lieu thereof, provided that such indemnity shall not extend to any act or omission
 by the Agent or any Lender with respect to any Property subsequent to the Agent or any Lender

                                             - 53 -
 HW_US:73367004.8
Case 19-10547          Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39    Page 104 of 203



 becoming the owner of such Property and with respect to which Property such claim, loss,
 damage, liability, fine, penalty, charge, proceeding, order, judgment, action or requirement arises
 subsequent to the acquisition of title thereto by the Agent or any Lender. All amounts due under
 this Section 5.20 shall be payable on written demand therefor by the Agent.

         5.21 General Indemnification. Indemnify and hold each Indemnitee harmless from and
 against any and all losses, claims, damages, liabilities and related expenses, including reasonable
 counsel fees and expenses, incurred by or asserted against any Indemnitee arising out of, in any
 way connected with or as a result of (a) the execution and delivery of this Agreement and the
 other Loan Documents, the performance by the parties hereto and thereto of their respective
 obligations hereunder and thereunder and consummation of the transactions contemplated hereby
 and thereby, (b) the use of proceeds of the Term Loan, or (c) any claim, litigation, investigation
 or proceeding relating to any of the foregoing, whether or not any Indemnitee is a party thereto,
 including any such loss, claim, damage, liability or expense arising from the negligence, whether
 sole or concurrent, of any Indemnitee, except to the extent the same is found in a final,
 nonappealable judgment by a court of competent jurisdiction to have resulted from such
 Indemnitee’s gross negligence or willful misconduct; with the foregoing indemnity surviving
 satisfaction of all Obligations and the termination of this Agreement. All amounts due under this
 Section 5.21 shall be payable on written demand therefor.

        5.22 Evidence of Compliance with Anti-Terrorism Laws. Deliver to the Agent and
 any Lender any certification or other evidence requested from time to time by the Agent or such
 Lender, in their reasonable discretion, confirming compliance by the Borrowers with the
 provisions of any or all applicable Anti-Terrorism Laws.

         5.23 Board and Management Meetings. Hold (a) a meeting of the governing body of
 each Borrower or its manager, as the case may be, at least quarterly and, in connection with each
 such meeting or any proposed action without a meeting, as the case may be, (i) provide to the
 Agent reasonable advance notice of the meeting or reasonable advance notice of any proposed
 action without a meeting, (ii) provide to the Agent, reasonably in advance of the meeting or
 proposed action without a meeting, copies of all written materials provided to the directors and
 (iii) so long as the Loan Balance exceeds $100,000, allow the Agent Observer to attend the
 meeting as a non-voting observer (other than any such meetings related to approval of the DIP
 Facility) and (b) regular operations meetings of the management team of the relevant Borrower
 and special meetings of such management team at the reasonable request of the Agent.
 Borrowers will reimburse the Agent Observer for all reasonable and documented out-of-pocket
 costs and expenses incurred in connection with its participation in any such meetings.

         5.24       Intentionally Deleted.

         5.25 Borrower Report. The Borrowers shall provide or cause to be provided to the
 Agent and each Lender a written report from the Responsible Officer, with approval and
 assistance from the Borrowers’ financial advisor, each month (or more frequently as reasonably
 requested by the Agent) in form and substance reasonably satisfactory to, and addressing such
 items as are reasonably requested by, the Agent. The Borrowers shall provide periodic
 telephonic updates of such reports to the Agent and each Lender from time to time (but not less
 than weekly), as reasonably requested by the Agent.

                                             - 54 -
 HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39    Page 105 of 203



         5.26       Budget Variance Report, Cash Forecasts & Lender Conference Calls.

                (a)     On or before the last Business Day of each calendar week following the
 end of the calendar week in which Closing Date occurs (the “Testing Date”), the Borrowers shall
 prepare and deliver to the Agent and the Lenders a Budget Variance Report as of the end of each
 prior calendar week along with a Budget Compliance Certificate as to compliance with the
 covenant set forth in Section 6.26 executed by a Responsible Officer, together with, in each case,
 a reconciliation between actual and projected cash receipts and disbursements for such prior
 calendar week and a written summary of the causes for any material variations.

               (b)    No later than three (3) days after the distribution of the Budget Variance
 Report by the Borrowers to the Lenders pursuant to Section 5.26(a) above, the Borrowers shall
 host a conference call with the Agent and the Lenders to discuss the financial information
 provided by the Company pursuant to Sections 5.2 - 5.4, and/or 5.6, as applicable, and this
 Section 5.26, which conference calls shall be conducted during normal business hours at such
 times as may be mutually agreed between the Borrowers, the Agent and the Required Lenders.

                (c)     No later than five (5) Business Days before the end of each consecutive
 full four-week period included in the then-effective Budget, the Borrowers shall deliver to the
 Agent and Lenders a proposed updated Budget for the remaining period covered by the then-
 effective Budget for the approval of the Agent and the Required Lenders in their sole discretion,
 which updated Budget must be approved by the Agent and the Required Lenders at least two (2)
 Business Days before the end of such four-week period. If the Agent and the Required Lenders
 reject such updated Budget, the Borrowers shall, within 24 hours of receipt of such notice of
 rejection, engage in good faith negotiations with the Agent in order to develop a proposed
 updated Budget that is acceptable to the Agent and Required Lenders in their sole discretion
 (such revised proposed Budget to be submitted within two (2) Business Days of the Borrower’s
 receipt of a notice of rejection). Any proposed updated Budget shall, upon approval by the
 Agent pursuant to this Section 5.26(c), become the effective Budget and shall replace and
 supersede the then-effective Budget. For clarification purposes, in the event the Budget is not
 approved by the Agent and the Required Lenders, the Budget that was last approved by the
 Agent and the Required Lenders shall remain in effect.

         5.27 Certain Other Bankruptcy Orders. As soon as practicable in advance of filing
 with the Bankruptcy Court, but in no event less than two (2) days before filing, the Borrowers
 shall furnish to the Agent and each Lender (i) the motion seeking approval of and proposed
 forms of the Orders, which motion shall be in form and substance satisfactory to the Agent in its
 sole discretion, (ii) all other proposed orders and pleadings related to this Agreement, which
 orders and pleadings shall be in form and substance reasonably satisfactory to the Agent, (iii) any
 Reorganization Plan, and/or any disclosure statement related to such plan (which plan or
 disclosure statement shall comply with the requirements set forth herein), (iv) any motion and
 proposed form of order seeking to extend or otherwise modify the Debtors’ exclusive periods set
 forth in section 1121 of the Bankruptcy Code, (v) any motion seeking approval of any sale of the
 Debtors’ assets and any proposed form of a related bidding procedures order and sale order, (vi)
 any motion and proposed form of order filed with the Bankruptcy Court relating to any
 management equity plan, incentive plan or severance plan, the assumption, rejection,
 modification or amendment of any material contract; (vii) any “first day” pleadings intended to

                                             - 55 -
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39      Page 106 of 203



 be filed with the Bankruptcy Court on the Petition Date; and (viii) any other pleadings to be filed
 by Borrowers with the Bankruptcy Court (each of which must be in form and substance
 satisfactory to the Agent in its sole discretion).

       5.28 Certain Case Milestones. The following “Milestones” shall apply to this
 Agreement, subject to extension by the Agent in its sole discretion:

              (a)     on the Petition Date, the Debtors shall file a joint chapter 11 plan (the
 “Chapter 11 Plan”), in form and substance acceptable to the Agent and the Prepetition Agent,
 pursuant to which, among other things, the Obligations (as defined in the Prepetition Loan
 Agreement) will be converted into equity of the reorganized Debtors;

                (b)     the Bankruptcy Court shall have entered an order (the “Disclosure
 Statement Order”) approving the disclosure statement accompanying the Chapter 11 Plan (the
 “Disclosure Statement”) in form and substance acceptable to the Prepetition Agent and the Agent
 and granting related relief by the 45th day after the Petition Date;

               (c)    an order confirming the Chapter 11 Plan (the “Confirmation Order”), in
 form and substance acceptable to the Prepetition Agent and the Agent, shall have been entered
 by the Bankruptcy Court by the 90th day following the Petition Date; and

                (d)    the Effective Date (as defined in the Chapter 11 Plan) shall have occurred
 by the 15th day following entry of the Confirmation Order.

         5.29 Appointment of Chief Restructuring Officer. If requested by the Agent, the
 Borrowers shall promptly retain a CRO on reasonably and customary terms acceptable to the
 Agent to oversee the bankruptcy process, subject to approval by the Bankruptcy Court. Once
 retained, the CRO shall be subject to removal only upon an order of the Bankruptcy Court.

                                           ARTICLE VI

                                    NEGATIVE COVENANTS

         So long as any Obligation remains outstanding or unpaid, none of the Borrowers will:

         6.1    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness, whether
 by way of loan or otherwise; provided, however, the foregoing restriction shall not apply to (a)
 the Obligations, (b) amounts incurred that are payable as Operating Disbursements including
 unsecured accounts payable incurred in the ordinary course of business and authorized by the
 Budget, which are not unpaid in excess of forty-five (45) days beyond invoice date or are being
 contested in good faith and as to which such reserve as is required by GAAP has been made, (c)
 Indebtedness of the Borrowers at any time owing by the relevant Borrower under any of the
 Minimum Required Commodity Hedge Agreements or other Commodity Hedge Agreement with
 Approved Hedge Counterparties and approved by the Agent, (d) Indebtedness associated with
 Permitted Liens pursuant to clauses (d) and (f) of the definition thereof, and (e) amounts incurred
 that are payable as Other Disbursements.



                                           - 56 -
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19        Entered 05/30/19 16:48:39      Page 107 of 203



         6.2     Contingent Obligations. Create, incur, assume or suffer to exist any Contingent
 Obligation; provided, however, the foregoing restriction shall not apply to (a) performance
 guarantees, performance surety or other bonds or endorsements of items deposited for collection,
 in each case provided in the ordinary course of business or (b) trade credit incurred or operating
 leases entered into in the ordinary course of business.

        6.3    Liens. Create, incur, assume or suffer to exist any Lien on any of its Property,
 whether now owned or hereafter acquired; provided, however, the foregoing restriction shall not
 apply to Permitted Liens.

         6.4     Sales of Assets. Sell, transfer or otherwise dispose of, any of its Property,
 whether now owned or hereafter acquired, or enter into any agreement to do so; provided,
 however, the foregoing restriction shall not apply to (a) the sale of Hydrocarbons or inventory in
 the ordinary course of business, provided that no contract for the sale of Hydrocarbons shall
 obligate the relevant Borrower to deliver Hydrocarbons produced from any of its Oil and Gas
 Properties at some future date without receiving full payment therefor within sixty (60) days of
 delivery, (b) the sale or other disposition of Property destroyed, lost, worn out, damaged or
 having only salvage value or no longer used or useful in the business in which it is used, (c) the
 sale, transfer or other disposition of Property from the Borrowers to any other Borrowers or
 direct obligor hereunder, or (d) sales or other dispositions of Property, the proceeds of which are
 used to pay the Obligations in full in cash.

         6.5     Leasebacks. Enter into any agreement to sell or transfer any Property and
 thereafter rent or lease as lessee such Property or other Property intended for the same use or
 purpose as the Property sold or transferred.

        6.6    Sale or Discount of Receivables. Except to minimize losses on bona fide debts
 previously contracted, discount or sell with recourse, or sell for less than the greater of the face
 or market value thereof, any of its notes receivable or accounts receivable.

         6.7    Loans or Advances. Make or agree to make or allow to remain outstanding any
 loans or advances to any Person; provided, however, the foregoing restriction shall not apply to
 (a) advances or extensions of credit in the form of accounts receivable incurred in the ordinary
 course of business and on terms customary in the relevant industry, (b) loans or advances by the
 relevant Borrower to any of the other Borrower or (c) other loans or advances not exceeding
 $25,000, in the aggregate for the Borrowers on a consolidated basis, at any time outstanding.
 Notwithstanding the forgoing, the Borrowers shall not make any advance or loan to or for the
 benefit of, whether directly or otherwise, to: (i) any Person directly or indirectly related to any
 Borrower or (ii) any officer or manager of such Borrower, without the express written consent of
 the Agent.

         6.8     Investments. Make or acquire Investments in, or purchase or otherwise acquire
 all or substantially all of the assets of, any Person; provided, however, the foregoing restriction
 shall not apply to (a) the purchase or acquisition of Oil and Gas Properties, pipelines and
 gathering systems or other Property related thereto or related to farm-out, farm-in, joint
 operating, joint venture or area of mutual interest agreements or other similar arrangements
 which are usual and customary in the oil and gas exploration and production business located


                                            - 57 -
 HW_US:73367004.8
Case 19-10547       Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39      Page 108 of 203



 within the geographic boundaries of the United States of America (including, the federal Outer
 Continental Shelf) and otherwise in accordance with the Drilling Plan, the Budget and this
 Agreement, (b) Investments in the form of (i) debt securities issued or directly and fully
 guaranteed or insured by the United States of America or any agency or instrumentality thereof,
 with maturities of no more than one year, (ii) commercial paper of a domestic issuer rated at the
 date of acquisition at least P-2 by Moody’s Investor Service, Inc. or A-2 by Standard & Poor’s
 Corporation and with maturities of no more than one year from the date of acquisition, (iii)
 repurchase agreements covering debt securities or commercial paper of the type permitted in this
 Section 6.8, or (iv) certificates of deposit, demand deposits, eurodollar time deposits, overnight
 bank deposits and bankers’ acceptances, with maturities of no more than one year from the date
 of acquisition, issued by or acquired from or through any Lender or any bank or trust company
 organized under the laws of the United States of America or any state thereof and having capital
 surplus and undivided profits aggregating at least $100,000,000, (c) other short-term Investments
 similar in nature and degree of risk to those described in clause (b) of this proviso to this Section
 6.8, (d) Investments in money-market funds sponsored or administered by Persons acceptable to
 the Agent and which funds invest in short-term Investments similar in nature and degree of risk
 to those described in clause (b) of this proviso to this Section 6.8, or (e) evidences of loans or
 advances not prohibited by the provisions of Section 6.7.

        6.9     Dividends and Distributions. Declare, pay or make, whether in cash or Property
 of the relevant Borrower, any dividend or distribution on, or purchase, redeem or otherwise
 acquire for value, any of its Equity Interests, other than distributions to another Borrower.

         6.10 Issuance of Equity; Changes in Corporate Structure. Issue or agree to issue any
 Equity Interests in any Borrower or any Subsidiary other than common Equity Interests; enter
 into any transaction of consolidation, merger or amalgamation (including through a plan of
 division), or liquidate, wind-up or dissolve (or suffer any liquidation or dissolution).

         6.11 Transactions with Affiliates and Certain Other Person. Directly or indirectly,
 enter into any transaction (including the sale, lease or exchange of Property or the rendering of
 service) with any of its Affiliates or with any Person directly or indirectly related to any
 Borrower or any manager or officer of such Borrower (other than transactions entered into in the
 normal course of business between the Borrowers and any other Borrower not otherwise
 prohibited hereunder), other than: (a) upon fair and reasonable terms no less favorable than could
 be obtained in an arm’s length transaction with a Person which was not an Affiliate and (b) upon
 terms approved by the Agent in writing.

        6.12 Lines of Business. Engage in any line of business other than those in which the
 relevant Borrower is engaged as of the Closing Date.

         6.13 Plan Obligation. Assume or otherwise become subject to an obligation to
 contribute to or maintain any Plan or acquire any Person which has at any time had an obligation
 to contribute to or maintain any Plan.

        6.14 Anti-Terrorism Laws. Conduct any business or engage in any transaction or
 dealing with any Blocked Person, including the making or receiving of any contribution of funds,
 goods or services to or for the benefit of any Blocked Person; Deal in, or otherwise engage in


                                            - 58 -
 HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39     Page 109 of 203



 any transaction relating to, any Property or interests in Property blocked pursuant to Executive
 Order No. 13224; Engage in or conspire to engage in any transaction that evades or avoids, or
 has the purpose of evading or avoiding, or attempts to violate (i) any of the prohibitions set forth
 in Executive Order No. 13224 or the USA Patriot Act or (ii) any prohibitions set forth in the
 rules or regulations issued by OFAC or any sanctions against targeted foreign countries,
 terrorism sponsoring organizations and international narcotics traffickers based on United States
 of America foreign policy.

        6.15 Amendment of Material Contracts. Amend, supplement, restate or otherwise
 modify, in any material respect, any material contract or agreement to which the relevant
 Borrower is a party, including, without limitation, any Drilling Plan or joint operating agreement,
 without express written consent from the Agent.

         6.16 Provisions of Commodity Hedge Agreements. Enter into any Commodity Hedge
 Agreement containing any provision obligating the relevant Borrower to provide to the relevant
 Approved Hedge Counterparty any further collateral, margin, letter of credit or any other form of
 security or credit support for the obligations, contingent or otherwise, of the relevant Borrower
 thereunder without approval of the Agent.

       6.17 Maintenance of Commodity Hedge Agreements. Enter into any Commodity
 Hedge Agreement, whether with an Approved Hedge Counterparty or another Person, other than
 the Minimum Required Commodity Hedge Agreements or liquidate or terminate any of
 Minimum Required Commodity Hedge Agreements.

         6.18 Deposit Accounts. Establish or maintain funds on deposit in a deposit account
 with any financial institution other than in (a) the Lockbox Account, (b) the CapEx Account, or
 (c) an Operating Account (including deposit accounts used to maintain funds in suspense or
 royalties due to third-parties) as described on Schedule 6.18 attached hereto.

         6.19 Drilling Plans. Make any expenditure with respect to maintenance, exploration or
 development activities with respect to the Oil and Gas Properties other than as contemplated in
 the Drilling Plan.

        6.20 Subsidiaries. The formation or acquisition of any new direct or indirect
 Subsidiary after the Closing Date shall only occur with the consent of the Agent and the
 Required Lenders.

         6.21       Intentionally Omitted.

        6.22 Capital Expenditures. Make or commit or agree to make, in any fiscal quarter,
 Capital Expenditures (by purchase, lease or otherwise or incur costs associated with the
 exploration and development of Borrowers’ Oil and Gas Properties) except as permitted by the
 Budget and the Drilling Plan.

         6.23       Intentionally Omitted.

         6.24       Intentionally Omitted.


                                             - 59 -
 HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39   Page 110 of 203



         6.25       Intentionally Omitted.

         6.26       Budget Variances.

                (a)    The Budget shall be tested on a weekly basis (of Monday through Sunday)
 on the last Business Day of each week as required under Section 5.26. Any deviation from the
 Budget in excess of the Permitted Variances (as described below in Section 6.26(b)) shall
 constitute non-compliance with the Budget and the terms of the Loan Documents and an Event
 of Default; provided that the Required Lenders shall have the authority to provide written pre-
 approval for any deviations in excess of the Permitted Variances.

                (b)     As of any Testing Date, for the Testing Period(s) ending on such Testing
 Date, the Borrowers shall not allow (i) any Operating Disbursements made by the Borrowers
 during such Testing Period (reduced by any applicable accrued and unused Carry Forward
 Amounts for the applicable Disbursement Line Item with respect to each Operating
 Disbursement) to be (x) greater than 120% of the applicable Disbursement Line Item related to
 such Operating Disbursements for the Borrowers set forth in the Budget for such Testing Period
 and (y) greater than 110% of the applicable Disbursement Line Item related to such Operating
 Disbursements for the Borrowers set forth in the Budget on a cumulative basis for that portion of
 the Budget ending on the Testing Date; (ii) the aggregate Operating Disbursements made by the
 Borrowers during such Testing Period (reduced by any applicable accrued and unused Carry
 Forward Amounts) to be (x) greater than 120% of the aggregate Operating Disbursements for the
 Borrowers set forth in the Budget for such Testing Period and (y) greater than 110% of the
 aggregate Operating Disbursements for the Borrowers set forth in the Budget on a cumulative
 basis for that portion of the Budget ending on the Testing Date; (iii) the aggregate Receipts
 received by the Borrowers during such Testing Period (increased by any applicable accrued and
 unused Carry Forward Amounts) to be (x) less than 80% of the aggregate Receipts for the
 Borrowers set forth in the Budget for such Testing Period or (y) less than 90% of the aggregate
 Receipts for the Borrowers set forth in the Budget on a cumulative basis for that portion of the
 Budget ending on the Testing Date; (iv) the aggregate Professionals Fees disbursements made by
 the Borrowers on a cumulative basis over each Testing Period (reduced by any applicable
 accrued and unused Carry Forward Amounts related to Professional Fees) to be greater than
 110% of the aggregate Professional Fees set forth in the Budget on a cumulative basis for that
 portion of the Budget ending on the Testing Periods (the variance in Disbursement Line Items
 described in the foregoing clause (i), the variance in Operating Disbursements described in the
 foregoing clause (ii), the variance in Receipts described in the foregoing clause (iii) and the
 variance in Professional Fees described in the foregoing clause (iv), the “Permitted Variances”).

                (c)     For the purposes of the above calculations, it is agreed that to the extent
 that the Professional Fees incurred by counsel to the Lenders exceed the amounts for such line
 items in the Budget, such excess amounts shall be disregarded when calculating the Permitted
 Variance.

        6.27 Organizational Documents.          Enter into any amendment or permit any
 modification of, or waive any material right or obligation of any Person under, any Borrower’s
 applicable certificate or articles of incorporation, certificate of formation, bylaws, limited



                                             - 60 -
 HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39    Page 111 of 203



 liability company agreement or equivalent or comparable document, in each case in a manner
 that is materially adverse to the Agent or the Lenders.

         6.28 Use of Proceeds. The Borrowers shall not directly or indirectly, use or permit the
 use of all or any portion of the Loans for any purpose other than the Approved Purposes. The
 Borrowers will not directly or indirectly use the proceeds of the Term Loans, or otherwise make
 available such proceeds to any person, (a) to permit the Borrowers, any or any other party-in-
 interest or their representatives to challenge or otherwise contest or institute any proceeding to
 determine (i) the validity, perfection or priority of security interests in favor of any of the
 Lenders or Prepetition Loan Documents, or (ii) the enforceability of the obligations of the
 Borrowers under the DIP Facility or Prepetition Loan Documents, (b) to investigate (except as
 may be required by the Bankruptcy Court), commence, prosecute or defend any claim, motion,
 proceeding or cause of action against any of the Lenders, the lenders under the Prepetition Loan
 Documents and their respective agents, attorneys, advisors or representatives including, without
 limitation, any lender liability claims, subordination claims or any claims attempting to
 invalidate any of the Loan Documents or Prepetition Loan Documents, (c) to fund acquisitions,
 capital expenditures or any other expenditure other than as set forth in the Budget, (d) in
 furtherance of an offer, payment, promise to pay, or authorization of the payment or giving of
 money, or anything else of value, to any Person in violation of any Anti-Terrorism Laws, (e) for
 the purpose of funding, financing or facilitating any activities, business or transaction of or with
 any Blocked Person, or (f) in a manner that would otherwise violate any Anti-Terrorism Law.

         6.29       Additional Bankruptcy Matters. The Borrowers shall not do any of the following:

                 (a)     assert or prosecute any claim or cause of action against any of the Secured
 Parties (in their capacities as such), unless such claim or cause of action is in connection with the
 enforcement or defense of the Loan Documents against any of the Agent or Lenders;

                (b)    subject to Section 7.2(b), object to, contest, delay, prevent or interfere with
 in any material manner the exercise of rights and remedies by the Agent or the Lenders with
 respect to the Collateral following the occurrence of an Event of Default (provided that any
 Borrower may contest or dispute whether an Event of Default has occurred);

                (c)    except as expressly provided or permitted hereunder or as provided
 pursuant to any other Order of the Bankruptcy Court which is in form and substance satisfactory
 to the Required Lenders, make any payment or distribution to any non-Debtor Affiliate or insider
 of the Borrowers outside of the ordinary course of business; or

                 (d)  without the consent of the Agent and the Required Lenders, file a motion
 (or support any motion) seeking to amend or otherwise modify any Order in any manner adverse
 to the Lenders.

         6.30 Prepayments or Amendments of Existing Debt. The Borrowers shall not directly
 or indirectly:

                (a)   make any payment or prepayment of principal of, premium, if any, or
 interest on, or redemption, purchase, retirement, defeasance (including in substance or legal


                                              - 61 -
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39      Page 112 of 203



 defeasance), sinking fund or similar payment with respect to, any Indebtedness outstanding on
 the Closing Date except as permitted in this Agreement or the Orders; or

               (b)    amend or modify any other term or provision of the Prepetition Loan
 Documents, if such amendment or modification would be materially adverse to the Lenders.

                                           ARTICLE VII

                                     EVENTS OF DEFAULT

        7.1    Enumeration of Events of Default. Any of the following events shall constitute an
 Event of Default:

                 (a)     default shall be made in the payment when due of any installment of
 principal or interest under this Agreement or the Notes or in the payment when due of any fee or
 other sum payable under any Loan Document to which the relevant Borrower is a party;

                (b)    default shall be made by the Borrowers in the due observance or
 performance of any of its obligations under the Loan Documents, and, as to compliance with the
 obligations of the Borrowers under Article V (other than Sections 5.14 and 5.28), such default
 shall continue for five (5) days after the earlier of notice thereof to the relevant Borrower or
 Borrowers by the Agent or knowledge thereof by the relevant Borrower or any of the other
 Borrowers;

                (c)     any representation or warranty made by the Borrowers in any of the Loan
 Documents to which the relevant Borrower is a party proves to have been untrue in any material
 respect or any representation, statement (including Financial Statements), certificate or data
 furnished or made to the Agent or any Lender in connection herewith proves to have been untrue
 in any material respect as of the date the facts therein set forth were stated or certified;

                 (d)    default shall be made by any Borrower (as principal or guarantor or other
 surety) in the payment or performance of any bond, debenture, note or other Indebtedness in
 excess of $50,000 in the aggregate as to the relevant Borrower or under any credit agreement,
 loan agreement, indenture, promissory note or similar agreement or instrument executed in
 connection with any of the foregoing, and such default shall remain unremedied for in excess of
 the period of grace, if any, with respect thereto; provided that this clause (d) shall not apply to
 any Indebtedness outstanding hereunder and any Indebtedness of any Borrower that was incurred
 prior to the Petition Date (or, if later, the date on which such Person became a Debtor);

                (e)   the levy against any significant portion of the Property of the Borrowers,
 or any execution, garnishment, attachment, sequestration or other writ or similar proceeding
 post-petition in an amount in excess of $50,000 as to the relevant Borrower which is not
 permanently dismissed or discharged within 60 days after the levy;

                 (f)   a final and non-appealable order, judgment or decree shall be entered
 against any Borrower post-petition for money damages and/or Indebtedness due that accrued
 post-petition in an amount in excess of $50,000, and such order, judgment or decree shall not be
 dismissed or stayed within 60 days or is not fully covered by insurance;

                                           - 62 -
 HW_US:73367004.8
Case 19-10547         Doc 160   Filed 05/30/19        Entered 05/30/19 16:48:39       Page 113 of 203



                 (g)     any charges are filed or any other action or proceeding is instituted by any
 Governmental Authority against any Borrower under the Racketeering Influence and Corrupt
 Organizations Statute (18 U.S.C. §1961 et seq.), the result of which could be the forfeiture or
 transfer of any material Property of the relevant Borrower subject to a Lien in favor of the Agent
 without (i) satisfaction or provision for satisfaction of such Lien or (ii) such forfeiture or transfer
 of such Property being expressly made subject to such Lien;

                 (h)    no Borrower shall have (i) concealed, removed or diverted, or permitted to
 be concealed, removed or diverted, any part of its Property, with intent to hinder, delay or
 defraud its creditors or any of them, (ii) made or suffered a transfer of any of its Property which
 may be fraudulent under any bankruptcy, fraudulent conveyance or similar law with intent to
 hinder, delay or defraud its creditors, (iii) made any transfer of its Property to or for the benefit
 of a creditor at a time when other creditors similarly situated have not been paid with intent to
 hinder, delay or defraud its creditors or (iv) shall have suffered or permitted, while insolvent, any
 creditor to obtain a Lien upon any of its Property through legal proceedings or distraint which is
 not vacated within 60 days from the date thereof;

               (i)      any Security Document shall for any reason not, or cease to, create valid
 and perfected first-priority Liens against the Property of the Borrower which is a party thereto
 purportedly covered thereby, except to the extent permitted by this Agreement;

                 (j)      any Loan Document ceases to be in full force and effect (other than by
 reason of a release of Collateral in accordance with the terms hereof or thereof or the payment in
 full in cash of the Obligations in accordance with the terms hereof) or any Borrower contests in
 any manner the validity or enforceability of any provision of any Loan Document to which it is a
 party, or denies that it has any liability under any Loan Document to which it is a party;

              (k)    any Borrower purports to revoke, terminate or rescind any Loan
 Document or any provision of any Loan Document;

               (l)    any Borrower pays, in cash or otherwise, any portion of any Subordinated
 Indebtedness not expressly permitted pursuant to the terms of a subordination agreement in favor
 of the Agent;

                    (m)   a Change of Management occurs;

                (n)    any Borrower (or any direct or indirect parent of any Borrower) or any
 Person claiming by or through any of the foregoing, shall obtain court authorization to
 commence, or shall commence, join in, assist or otherwise participate as an adverse party in any
 suit or other proceeding against the Agent or any of the Lenders regarding the DIP Facility,
 unless such suit or other proceeding is in connection with the enforcement of the Loan
 Documents against the Agent or Lenders;

                (o)     other than Chapter 11 Plan, a plan of reorganization shall be confirmed in
 any of the Cases, or any order shall be entered which dismisses any of the Cases and which order
 does not provide for termination of the Commitments under this Agreement and indefeasible
 payment in full in cash of the Obligations under the Loan Documents or provide such treatment
 that is otherwise acceptable to the Agent and Lenders in their sole discretion, or any of the

                                             - 63 -
 HW_US:73367004.8
Case 19-10547       Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39      Page 114 of 203



 Borrowers or any of their Subsidiaries shall file, propose, support, or fail to contest in good faith
 the filing or confirmation of such a plan or the entry of such an order;

                (p)     any Borrower or any of its Subsidiaries shall file any motion seeking
 authority to consummate the sale of assets of any Borrower or any of its Subsidiaries (other than
 as permitted under the Loan Documents) pursuant to Section 363 of the Bankruptcy Code,
 without prior written consent of the Lenders;

                (q)     the entry of an order dismissing any of the Cases or converting any of the
 Cases to a case under chapter 7 of the Bankruptcy Code, or any filing by the Borrowers or any of
 their Subsidiaries of a motion or other pleading seeking entry of such an order or supporting
 entry of such an order;

                (r)   a trustee, responsible officer or an examiner having expanded powers
 (beyond those set forth under Sections 1106(a)(3) and (4) of the Bankruptcy Code) under
 Bankruptcy Code section 1104 (other than a fee examiner) is appointed or elected in the any of
 the Cases, any Borrower or any of its Subsidiaries applies for, consents to, or fails to contest in,
 any such appointment, or the Bankruptcy Court shall have entered an order providing for such
 appointment, in each case without the prior written consent of the Lenders in their sole
 discretion;

                (s)     the entry of an order or the filing by any Borrower or any of its
 Subsidiaries of an application, motion or other pleading seeking entry of an order staying,
 reversing, vacating or otherwise modifying the Interim Order or the Final Order, in each case in a
 manner adverse in any material respect to the Agent or the Lenders;

               (t)     the entry of an order in any of the Cases denying or terminating use of
 Cash Collateral by the Borrowers or any of their Subsidiaries;

               (u)    the entry of an order in any of the Cases granting relief from any stay of
 proceeding (including, without limitation, the automatic stay) so as to allow a third party to
 proceed against any material assets of the Borrowers or any of their Subsidiaries;

                (v)     the entry of a final non-appealable order in the Cases charging any of the
 Collateral under Section 506(c) of the Bankruptcy Code against the Lenders or the
 commencement of any other actions by the Borrowers or any of their Subsidiaries (or any direct
 or indirect parent thereof), that challenges the rights and remedies of the Agent or the Lenders
 under this Agreement in any of the Cases or that is inconsistent with the Loan Documents;

                (w)     the entry of an order in any of the Cases seeking authority to use Cash
 Collateral (other than with the prior written consent of the Agent and the Lenders) or to obtain
 financing under Section 364 of the Bankruptcy Code (other than the DIP Facility);

                 (x)     the entry of an order in any of the Cases granting adequate protection to
 any other person (other than the Orders, relief approved by the Agent and Required Lenders
 granted to the Approved Hedge Counterparty, and “first day” orders), to the extent such adequate
 protection is senior or pari passu to the Liens and Superpriority Claims granted to the Agent and
 Lenders in the Orders;

                                            - 64 -
 HW_US:73367004.8
Case 19-10547         Doc 160   Filed 05/30/19       Entered 05/30/19 16:48:39      Page 115 of 203



                 (y)    the filing or support by the Borrowers or any of their Subsidiaries of a plan
 of reorganization that (a) does not provide for the indefeasible payment in full, in cash of all
 obligations owing under this Agreement or such other treatment that is acceptable to Agent and
 Lenders in their sole discretion; and (b) is not otherwise acceptable to the Agent and the Lenders
 in their sole and reasonable discretion;

                 (z)     the filing or support of any pleading by any Borrower or any of its
 Subsidiaries (or any direct or indirect parent thereof), seeking, or otherwise consenting to, any of
 the matters set forth in clauses (q) through (y) above;

                (aa) termination or expiration of any exclusivity period for any Borrower of or
 any of its Subsidiaries to file or solicit acceptances for a plan of reorganization;

                (bb) the making of any Pre-Petition Payments other than (i) as permitted by the
 Interim Order or the Final Order, (ii) as permitted by any “first day” orders reasonably
 satisfactory to the Agent and the Lenders, or (iii) as permitted by any other order of the
 Bankruptcy Court in amounts reasonably satisfactory to the Agent and the Lenders;

                (cc) the entry of an order of the Bankruptcy Court granting, other than in
 respect of the DIP Facility and the Carve-Out, any claim entitled to superpriority administrative
 expense claim status in the Cases pursuant to Section 364(c)(1) of the Bankruptcy Code pari
 passu with or senior to the claims of the Agent and the Lenders under the DIP Facility, or the
 filing by the Borrowers or any of their Subsidiaries of a motion or application seeking entry of
 such an order;

                (dd) other than with respect to the Carve-Out and the Liens permitted to have
 such priority under Section 2.21, and subject to the Orders, relief approved by the Agent and
 Required Lenders provided to the Approved Hedge Counterparty and “first day” orders, the
 Company shall create or incur, or the Bankruptcy Court enters an order granting, any Lien which
 is pari passu with or senior to any Liens under the Loan Documents or the adequate protection
 Liens granted under the Interim Order; or

                (ee) noncompliance by any Borrower or any of its Subsidiaries with the terms
 of the Interim Order or the Final Order.

         7.2        Remedies.

                (a)   Subject to the provisions of the Orders, upon the occurrence of any Event
 of Default, the Agent may, and upon the request of the Required Lenders shall, by notice in
 writing to any Borrower, declare all Obligations immediately due and payable, without
 presentment, demand, protest, notice of protest, default or dishonor, notice of intent to accelerate
 maturity, notice of acceleration of maturity or other notice of any kind, except as may be
 provided to the contrary elsewhere herein, all of which are hereby expressly waived by each
 Borrower.

               (b)     Subject to the provisions of the Orders, upon the occurrence of any Event
 of Default and the giving of five (5) Business Days’ notice to the Borrowers (the “Remedies
 Notice Period”), the Lenders, with the oral consent of the Required Lenders (confirmed promptly

                                            - 65 -
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19        Entered 05/30/19 16:48:39      Page 116 of 203



 in writing), and the Agent, in accordance with the terms hereof, may, in addition to the foregoing
 in this Section 7.2, exercise any or all of their rights and remedies provided by law or pursuant to
 the Loan Documents, including without limitation, the ability of Lenders to credit bid up to
 100% of the Obligations then outstanding. During the Remedies Notice Period, the Borrowers
 and any party in interest shall be entitled to seek an emergency hearing with the Bankruptcy
 Court, for the sole purpose of contesting whether an Event of Default has occurred and/or is
 continuing.

                 (c)     Should the Obligations under the Loan Documents become immediately
 due and payable in accordance with any of the preceding subsections of this Section 7.2,
 following the Remedies Notice Period and subject to order(s) of the Bankruptcy Court, the Agent
 shall be entitled to proceed against the Collateral.

                (d)     Proceeds received by the Agent from realization against the Collateral and
 any other funds received by the Agent from any Borrower when an Event of Default has
 occurred and is continuing shall be applied (i) first, to fees and expenses due pursuant to the
 terms of this Agreement, any other Loan Document or any Commodity Hedge Agreement with a
 Lender, (ii) second, to accrued interest on the Obligations under the Loan Documents or any
 Commodity Hedge Agreement with a Lender and (iii) third, to the Loan Balance and any other
 Obligations then due and payable, pro rata in accordance with the ratio of the Loan Balance or
 such other Obligations, as the case may be, to the sum of the Loan Balance and such other
 Obligations. Notwithstanding the foregoing, amounts received from any Borrower that is not an
 Eligible Contract Participant shall not be applied to any Excluded Swap Obligations owing to a
 Lender, it being understood that in the event any amount is applied to the Obligations other than
 Excluded Swap Obligations as a result of this sentence, the Agent shall make such adjustments
 as it determines are appropriate pursuant to this sentence, from amounts received from Eligible
 Contract Participants to ensure, as nearly as possible, that the proportional aggregate recoveries
 with respect to the Obligations described in the preceding sentence of this subsection (d) of this
 Section 7.2 by Lenders that are the holders of any Excluded Swap Obligations are the same as
 the proportional aggregate recoveries with respect to other Obligations pursuant to the preceding
 sentence of this subsection (d) of this Section 7.2.

                                           ARTICLE VIII

                                           THE AGENT

        8.1     Appointment. Each Lender hereby designates and appoints the Agent as the agent
 of such Lender under this Agreement and the other Loan Documents to which the Agent is a
 party or under which the Agent is granted any right or remedy. Each Lender authorizes the
 Agent, as the agent for such Lender, to take such action on behalf of such Lender under the
 provisions of this Agreement or the other Loan Documents to which the Agent is a party or
 under which the Agent is granted any right or remedy and to exercise such powers and perform
 such duties as are expressly delegated to the Agent by the terms of this Agreement or the other
 Loan Documents to which the Agent is a party or under which the Agent is granted any right or
 remedy, together with such other powers as are reasonably incidental thereto. Notwithstanding
 any provision to the contrary elsewhere in this Agreement or in any other Loan Document to
 which the Agent is a party or under which the Agent is granted any right or remedy, the Agent

                                            - 66 -
 HW_US:73367004.8
Case 19-10547       Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39      Page 117 of 203



 shall not have any duties or responsibilities except those expressly set forth herein or in any other
 Loan Document to which the Agent is a party or under which the Agent is granted any right or
 remedy or any fiduciary relationship with any Lender; and no implied covenants, functions,
 responsibilities, duties, obligations or liabilities on the part of the Agent shall be read into this
 Agreement or any other Loan Document to which the Agent is a party or under which the Agent
 is granted any right or remedy or otherwise exist against the Agent.

         8.2     Delegation of Duties. The Agent may execute any of its duties under this
 Agreement and the other Loan Documents to which the Agent is a party or under which the
 Agent is granted any right or remedy by or through agents or attorneys-in-fact and shall be
 entitled to advice of counsel concerning all matters pertaining to such duties. The Agent shall
 not be responsible to any Lender for the negligence or misconduct of any agents or attorneys-in-
 fact selected by it with reasonable care.

          8.3    Exculpatory Provisions. Neither the Agent nor any of its officers, directors,
 employees, agents, attorneys-in-fact or Affiliates shall be (a) required to initiate or conduct any
 litigation or collection proceedings hereunder, including in each case, without limitation, any
 expression of approval or satisfaction or any delivery of a Carve-Out Trigger Notice pursuant to
 and as defined in the Orders, except with the concurrence of the Required Lenders and
 contribution by each Lender of its Percentage Share of costs reasonably expected by the Agent to
 be incurred in connection therewith, (b) liable for any action lawfully taken or omitted to be
 taken by it or such Person under or in connection with this Agreement or any other Loan
 Document to which the Agent is a party or under which the Agent is granted any right or remedy
 (except for gross negligence or willful misconduct of the Agent or such Person) or (c)
 responsible in any manner to any Lender for any recitals, statements, representations or
 warranties made by any Borrower or any Responsible Officer thereof contained in this
 Agreement or any other Loan Document or in any certificate, report, statement or other
 document referred to or provided for in, or received by the Agent under or in connection with,
 this Agreement or any other Loan Document to which the Agent is a party or under which the
 Agent is granted any right or remedy, or for the value, validity, effectiveness, genuineness,
 enforceability or sufficiency of this Agreement or any other Loan Document to which the Agent
 is a party or under which the Agent is granted any right or remedy or for any failure of any
 Borrower to perform its obligations hereunder or thereunder. The Agent shall not be under any
 obligation to any Lender to ascertain or to inquire as to the observance or performance of any of
 the agreements contained in, or conditions of, this Agreement or any other Loan Document to
 which the Agent is a party or under which the Agent is granted any right or remedy, or to inspect
 the Properties, books or records of the Borrowers.

          8.4    Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
 protected in relying, upon any Note, writing, resolution, notice, consent, certificate, affidavit,
 letter, telegram, telecopy, telex or teletype message, statement, order or other document or
 conversation believed by it to be genuine and correct and to have been signed, sent or made by
 the proper Person or Persons and upon advice and statements of legal counsel (including counsel
 to the Borrowers), independent accountants and other experts selected by the Agent. The Agent
 may deem and treat the payee of any Note as the owner thereof for all purposes unless and until a
 written notice of assignment, negotiation or transfer thereof shall have been received by the
 Agent. The Agent shall be fully justified in failing or refusing to take any action under this

                                            - 67 -
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39      Page 118 of 203



 Agreement or any other Loan Document to which the Agent is a party or under which the Agent
 is granted any right or remedy unless it shall first receive such advice or concurrence of the
 Required Lenders as it deems appropriate and contribution by each Lender of its Percentage
 Share of costs reasonably expected by the Agent to be incurred in connection therewith. The
 Agent shall in all cases be fully protected in acting, or in refraining from acting, under this
 Agreement and the other Loan Documents to which the Agent is a party or under which the
 Agent is granted any right or remedy in accordance with a request of the Required Lenders.
 Such request and any action taken or failure to act pursuant thereto shall be binding upon the
 Lenders and all future holders of the Notes. In no event shall the Agent be required to take any
 action that exposes the Agent to liability or that is contrary to any Loan Document to which the
 Agent is a party or under which the Agent is granted any right or remedy or applicable
 Requirement of Law.

         8.5     Notice of Default. The Agent shall not be deemed to have knowledge or notice of
 the occurrence of any Default or Event of Default unless the Agent has received notice from a
 Lender or the Borrowers referring to this Agreement, describing such Default or Event of
 Default and stating that such notice is a “notice of default.” In the event that the Agent receives
 such a notice, the Agent shall promptly give notice thereof to the Lenders. The Agent shall take
 such action with respect to such Default or Event of Default as shall be reasonably directed by
 the Required Lenders; provided that unless and until the Agent shall have received such
 directions, subject to the provisions of Section 7.2, the Agent may (but shall not be obligated to)
 take such action, or refrain from taking such action, with respect to such Default or Event of
 Default as it shall deem advisable in the best interests of the Lenders. In the event that the
 officer of the Agent primarily responsible for the lending relationship with the Borrowers or any
 Responsible Officer of any Lender primarily responsible for the lending relationship with the
 Borrowers becomes aware that a Default or Event of Default has occurred and is continuing, the
 Agent or such Lender, as the case may be, shall use its good faith efforts to inform the other
 Lenders and/or the Agent, as the case may be, promptly of such occurrence. Notwithstanding the
 preceding sentence, failure to comply with the preceding sentence shall not result in any liability
 to the Agent or any Lender.

          8.6     Non-Reliance on Agent and Other Lenders. Each Lender expressly acknowledges
 that neither the Agent nor any other Lender nor any of their respective officers, directors,
 employees, agents, attorneys-in-fact or Affiliates has made any representation or warranty to
 such Lender and that no act by the Agent or any other Lender hereafter taken, including any
 review of the affairs of the Borrowers, shall be deemed to constitute any representation or
 warranty by the Agent or any Lender to any other Lender. Each Lender represents to the Agent
 that it has, independently and without reliance upon the Agent or any other Lender, and based on
 such documents and information as it has deemed appropriate, made its own appraisal of and
 investigation into the business, operations, property, condition (financial and otherwise) and
 creditworthiness of the Borrowers and the value of the Properties of the Borrowers and has made
 its own decision to enter into this Agreement. Each Lender also represents that it will,
 independently and without reliance upon the Agent or any other Lender and based on such
 documents and information as it shall deem appropriate at the time, continue to make its own
 credit analysis, appraisals and decisions in taking or not taking action under this Agreement and
 the other Loan Documents, and to make such investigation as it deems necessary to inform itself
 as to the business, operations, property, condition (financial and otherwise) and creditworthiness

                                           - 68 -
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19        Entered 05/30/19 16:48:39      Page 119 of 203



 of the Borrowers and the value of the Properties of the Borrowers. Except for notices, reports
 and other documents expressly required to be furnished to the Lenders by the Agent hereunder,
 the Agent shall not have any duty or responsibility to provide any Lender with any credit or other
 information concerning the business, operations, property, condition (financial and otherwise) or
 creditworthiness of the Borrowers or the value of the Properties of the Borrowers which may
 come into the possession of the Agent or any of its officers, directors, employees, agents,
 attorneys-in-fact or Affiliates.

         8.7     Indemnification. Each Lender agrees to indemnify the Agent and its officers,
 directors, employees, agents, attorneys-in-fact and Affiliates (to the extent not reimbursed by the
 Borrowers and without limiting the obligation of the Borrowers to do so), ratably according to
 the Percentage Share of such Lender, from and against any and all liabilities, claims, obligations,
 losses, damages, penalties, actions, judgments, suits, costs, expenses and disbursements of any
 kind whatsoever which may at any time (including any time following the payment and
 performance of all Obligations and the termination of this Agreement) be imposed on, incurred
 by or asserted against the Agent or any of its officers, directors, employees, agents, attorneys-in-
 fact or Affiliates in any way relating to or arising out of this Agreement or any other Loan
 Document, or any other document contemplated or referred to herein or the transactions
 contemplated hereby or any action taken or omitted by the Agent or any of its officers, directors,
 employees, agents, attorneys-in-fact or Affiliates under or in connection with any of the
 foregoing, including any liabilities, claims, obligations, losses, damages, penalties, actions,
 judgments, suits, costs, expenses and disbursements imposed, incurred or asserted as a result of
 the negligence, whether sole or concurrent, of the Agent or any of its officers, directors,
 employees, agents, attorneys-in-fact or Affiliates; provided that no Lender shall be liable for the
 payment of any portion of such liabilities, obligations, losses, damages, penalties, actions,
 judgments, suits, costs, expenses or disbursements resulting solely from the gross negligence or
 willful misconduct of the Agent or any of its officers, directors, employees, agents, attorneys-in-
 fact or Affiliates. The agreements in this Section 8.7 shall survive the payment and performance
 of all Obligations and the termination of this Agreement.

         8.8    Restitution. Should the right of the Agent or any Lender to realize funds with
 respect to the Obligations be challenged and any application of such funds to the Obligations be
 reversed, whether by Governmental Authority or otherwise, or should the Borrowers otherwise
 be entitled to a refund or return of funds distributed to the Lenders in connection with the
 Obligations, the Agent or such Lender, as the case may be, shall promptly notify the Lenders of
 such fact. Not later than Noon, Eastern Standard or Eastern Daylight Savings Time, as the case
 may be, of the Business Day following such notice, each Lender shall pay to the Agent an
 amount equal to the ratable share of such Lender of the funds required to be returned to the
 Borrowers entitled to such funds. The ratable share of each Lender shall be determined on the
 basis of the percentage of the payment all or a portion of which is required to be refunded
 originally distributed to such Lender, if such percentage can be determined, or, if such
 percentage cannot be determined, on the basis of the Percentage Share of such Lender. The
 Agent shall forward such funds to the relevant Borrower or to the Lender required to return such
 funds. If any such amount due to the Agent is made available by any Lender after Noon, Eastern
 Standard or Eastern Daylight Savings Time, as the case may be, of the Business Day following
 such notice, such Lender shall pay to the Agent (or the Lender required to return funds to the
 relevant Borrower, as the case may be) for its own account interest on such amount at a rate

                                            - 69 -
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19        Entered 05/30/19 16:48:39      Page 120 of 203



 equal to the Federal Funds Rate for the period from and including the date on which restitution to
 the relevant Borrower is made by the Agent (or the Lender required to return funds to the
 relevant Borrower, as the case may be) to but not including the date on which such Lender
 failing to timely forward its share of funds required to be returned to the relevant Borrower shall
 have made its ratable share of such funds available.

         8.9     Agent in Its Individual Capacity. Lender serving as the Agent hereunder and its
 Affiliates may make loans to, accept deposits from, and generally engage in any kind of business
 with the Borrowers or any of them as though such Lender were not the agent hereunder. With
 respect to any Note issued to the Lender serving as the agent, such Lender shall have the same
 rights and powers under this Agreement as a Lender and may exercise such rights and powers as
 though it were not the agent hereunder. The terms “Lender” and “Lenders” shall include the
 Agent in its individual capacity as a Lender.

         8.10 Successor Agent. The Agent may resign as Agent upon ten days’ notice to the
 Lenders and the Borrowers. If the Agent shall resign as Agent under this Agreement and the
 other Loan Documents, Lenders for which the Percentage Shares aggregate in excess of fifty
 percent (50%) shall appoint from among the Lenders or Affiliates of Lender a successor agent
 for the Lenders, whereupon such successor agent shall succeed to the rights, powers and duties
 of the Agent. The term “Agent” shall mean such successor agent effective upon its appointment.
 The rights, powers and duties of the former Agent as Agent shall be terminated, without any
 other or further act or deed on the part of such former Agent or any of the parties to this
 Agreement or any holders of the Notes. After the removal or resignation of any Agent hereunder
 as Agent, the provisions of this Article VIII and those of any Section of this Agreement relating
 to the Agent, including Section 5.16, Section 5.17, Section 5.21, Section 5.22 and Section 8.7
 shall inure to its benefit as to any actions taken or omitted to be taken by it while it was Agent
 under this Agreement and the other Loan Documents.

         8.11 Applicable Parties. The provisions of this Article VIII are solely for the benefit of
 the Agent and the Lenders, and none of the Borrowers shall have any rights as a third party
 beneficiary or otherwise under any of the provisions of this Article VIII. In performing functions
 and duties hereunder and under the other Loan Documents, the Agent shall act solely as the
 agent of the Lenders and does not assume, nor shall it be deemed to have assumed, any
 obligation or relationship of trust or agency with or for the Borrowers or any legal representative,
 successor or assign of the Borrowers.

         8.12 Releases. Each Lender hereby authorizes the Agent to release any Collateral that
 is permitted to be sold or released pursuant to the terms of the Loan Documents. Each Lender
 hereby authorizes the Agent to execute and deliver to the Borrowers or any of them, at the sole
 cost and expense of the Borrowers, any and all releases of Liens, termination statements,
 assignments or other documents reasonably requested by the Borrowers in connection with any
 sale or other disposition of Property to the extent such sale or other disposition is permitted by
 the terms of the Loan Documents.




                                            - 70 -
 HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39   Page 121 of 203



                                              ARTICLE IX

                                          MISCELLANEOUS

         9.1        Assignments; Participations.

              (a)   None of the Borrowers may assign any of its rights or obligations under
 any Loan Document without the prior written consent of the Agent and the Lenders.

                 (b)     With the consent of the Agent and, so long as there exists no Default or
 Event of Default, any Lender may assign to one or more assignees all or a portion of its rights
 and obligations under this Agreement pursuant to an Assignment Agreement. Any such
 assignment shall be in the amount of at least $25,000 (or any whole multiple of $25,000 in
 excess thereof), unless the relevant assignment is to an affiliate of the assigning Lender or is an
 assignment of the entire Commitment of the assigning Lender. The assignee shall pay to the
 Agent, if requested by the Agent, a transfer fee in the amount of $2,500 for each such
 assignment. Any such assignment shall become effective upon receipt by the Agent of all
 documentation and other information with respect to the assignee that is required by regulatory
 authorities under applicable “know your customer” and anti-money laundering rules and
 regulations, including the USA Patriot Act, the execution and delivery to the Agent of the
 Assignment Agreement and recordation by the Agent in the Register in accordance with this
 Section 9.1(b). Promptly following receipt of an executed Assignment Agreement, the Agent
 shall send to the Borrowers a copy of such executed Assignment Agreement. Promptly
 following receipt of such executed Assignment Agreement, the Borrowers shall execute and
 deliver, at their own expense, new Notes to the assignee and, if applicable, the assignor, in
 accordance with their respective interests, whereupon the prior Notes of the assignor and, if
 applicable, the assignee, shall be canceled and returned to the Borrowers. Upon the effectiveness
 of any assignment pursuant to this Section 9.1(b), the assignee will become a “Lender,” if not
 already a “Lender,” for all purposes of the Loan Documents, and the assignor shall be relieved of
 its obligations hereunder to the extent of such assignment. If the assignor no longer holds any
 rights or obligations under this Agreement, such assignor shall cease to be a “Lender” hereunder,
 except that its rights under Section 5.17, Section 5.21, Section 5.22 and Section 8.7, shall not be
 affected. On the last Business Day of each month during which an assignment has become
 effective pursuant to this Section 9.1(b), the Agent shall update the Register to show all such
 assignments effected during such month and will promptly provide a copy thereof to the
 Borrowers and each Lender. Agent, acting for this purpose as a non-fiduciary agent of
 Borrowers, shall maintain at one of its offices located in the Unites States of America a copy of
 each Assignment Agreement delivered to it and a register for the recordation of the names and
 addresses of the Lenders, and the Commitment of, and principal amount and stated interest of the
 Term Loan owing to, each Lender pursuant to the terms hereof from time to time (the
 “Register”). The entries in the Register shall be conclusive and the Borrowers, Agent and the
 Lenders shall treat each person whose name is recorded in the Register pursuant to the terms
 hereof as a Lender hereunder for all purposes of this Agreement, in the absence of manifest error.
 Notwithstanding anything to the contrary, any assignment of any Term Loan shall be effective
 only upon appropriate entries with respect thereto being made in the Register. The Register shall
 be available for inspection by any Borrower, Agent and any Lender, at any reasonable time and
 from time to time upon reasonable prior written notice. This Section shall be construed so that

                                              - 71 -
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19        Entered 05/30/19 16:48:39      Page 122 of 203



 the Term Loans are at all times maintained in “registered form” within the meanings of Sections
 163(f), 871(h)(2) and 881(c)(2) of the IRC and any related regulations (and any successor
 provisions).

                  (c)     Each Lender may transfer, grant or assign participations in all or any
 portion of its interests hereunder to any Person pursuant to this Section 9.1(c), provided that such
 Lender shall remain a “Lender” for all purposes of this Agreement and the Transferee of such
 participation shall not constitute a “Lender” hereunder. In the case of any such participation, the
 participant shall not have any rights under any Loan Document, the rights of the participant in
 respect of such participation to be against the granting Lender as set forth in the agreement with
 such Lender creating such participation, and all amounts payable by the Borrowers hereunder
 shall be determined as if such Lender had not sold such participation. Each agreement creating a
 participation must include an agreement by the participant to be bound by the provisions of
 Section 8.3, Section 8.6 and Section 8.7.

                (d)    The Agent or any Lender may furnish any information concerning the
 Borrowers in the possession of the Agent or such Lender from time to time to assignees and
 participants and prospective assignees and participants.

                (e)     Notwithstanding anything in this Section 9.1 to the contrary, any Lender
 which is a national or state bank may assign and pledge all or any of its Notes or any interest
 therein to any Federal Reserve Bank or the Department of the Treasury of the United States of
 America as collateral security pursuant to Regulation A of the Board of Governors of the Federal
 Reserve System and any operating circular issued by such Federal Reserve System and/or such
 Federal Reserve Bank. No such assignment or pledge shall release the assigning or pledging
 Lender from its obligations hereunder.

                (f)     Notwithstanding any other provisions of this Section 9.1, no transfer or
 assignment of the interests or obligations of any Lender or grant of participations therein shall be
 permitted if such transfer, assignment or grant would require the Borrowers to file a registration
 statement with the Securities and Exchange Commission or any successor Governmental
 Authority or qualify the Term Loans under the “Blue Sky” laws of any state.

         9.2     Survival of Representations, Warranties, and Covenants. All representations and
 warranties of the Borrowers and all covenants and agreements herein made by the Borrowers
 shall survive the execution and delivery of the Notes and shall remain in force and effect so long
 as any Obligation is outstanding.

         9.3    Notices and Other Communications. Except as to oral notices expressly
 authorized herein, if any, which oral notices shall be promptly confirmed in writing, all notices,
 requests and communications hereunder shall be in writing (including by facsimile or electronic
 mail). Unless otherwise expressly provided herein, any such notice, request, demand or other
 communication shall be deemed to have been duly given or made when delivered personally, or,
 in the case of delivery by mail, when deposited in the mail, certified mail with return receipt
 requested, postage prepaid, in the case of facsimile notice, when receipt thereof is acknowledged
 orally or by written confirmation report or, in the case of electronic mail, when sent and no
 undeliverable notification is received, addressed as follows:


                                            - 72 -
 HW_US:73367004.8
Case 19-10547             Doc 160    Filed 05/30/19          Entered 05/30/19 16:48:39   Page 123 of 203



                    (a)      if to the Agent, to:

                                     405 Baxterville LLC
                                     405 Lexington Avenue
                                     59th Floor
                                     New York, New York 10174
                                     Attention: Greg White
                                     E-mail: gwhite@arenaco.com

                             With a copy to:

                                     gpaulsen@arenaco.com

                                     and:

                                     reporting@arenaco.com

                             With a copy to:

                                     Hunton Andrews Kurth LLP
                                     600 Travies, Suite 4200
                                     Houston, Texas 77002
                                     Attention: Timothy A. “Tad” Davidson II
                                     E-mail: taddavidson@huntonak.com

                (b)   if to any Lender, to the Applicable Lending Office, including, without
 limitation, each email address of such Lender appearing below such Lender’s Applicable
 Lending Office.

                    (c)      if to any Borrower, to:

                                     FALCON V, L.L.C.
                                     400 Poydras Street, Suite 1100
                                     New Orleans, Louisiana 70130
                                     Attention: James E. Orth
                                     E-mail: jeo@orx.com

                             With a copy to:

                                     Kelly Hart Pitre
                                     One American Place
                                     301 Main Street, Suite 1600
                                     Baton Rouge, Louisiana 70801-1916
                                     Email: louis.phillips@kellyhart.com

        Any party may, by proper written notice hereunder to the others, change the individuals
 or addresses to which such notices to it shall thereafter be sent.


                                                    - 73 -
 HW_US:73367004.8
Case 19-10547       Doc 160     Filed 05/30/19       Entered 05/30/19 16:48:39      Page 124 of 203



        9.4      Parties in Interest. Subject to the restrictions on changes in structure set forth in
 Section 6.10 and other applicable restrictions contained herein, all covenants and agreements
 herein contained by or on behalf of the Borrowers, the Agent or the Lenders shall be binding
 upon and inure to the benefit of the relevant Borrower, the Agent or the Lenders, as the case may
 be, and their respective legal representatives, successors and assigns.

        9.5    Rights of Third Parties. Except as provided in Section 9.5, all provisions herein
 are imposed solely and exclusively for the benefit of the Agent, the Lenders and the Borrowers
 and no other Person shall have any right, benefit, priority or interest hereunder or as a result
 hereof or have standing to require satisfaction of provisions hereof in accordance with their
 terms.

        9.6    Renewals; Extensions. All provisions of this Agreement relating to the Notes
 shall apply with equal force and effect to each promissory note hereafter executed which in
 whole or in part represents a renewal or extension of any part of the Indebtedness of the
 Borrowers under this Agreement, the Notes or any other Loan Document.

         9.7     No Waiver; Rights Cumulative. No course of dealing on the part of the Agent or
 the Lenders or their officers or employees, nor any failure or delay by the Agent or the Lenders
 with respect to exercising any of their rights under any Loan Document shall operate as a waiver
 thereof. The rights of the Agent and the Lenders under the Loan Documents shall be cumulative
 and the exercise or partial exercise of any such right shall not preclude the exercise of any other
 right. The making of the Term Loans shall not constitute a waiver of any of the covenants,
 warranties or conditions of the Borrowers contained herein. In the event any of the Borrowers
 are unable to satisfy any such covenant, warranty or condition, the making of the Term Loans
 shall not have the effect of precluding the Agent or the Lenders from thereafter declaring such
 inability to be an Event of Default as hereinabove provided.

        9.8     Survival Upon Unenforceability. In the event any one or more of the provisions
 contained in any of the Loan Documents or in any other instrument referred to herein or executed
 in connection with the Obligations shall, for any reason, be held to be invalid, illegal or
 unenforceable in any respect, such invalidity, illegality or unenforceability shall not affect any
 other provision of any Loan Document or of any other instrument referred to herein or executed
 in connection with such Obligations.

         9.9     Amendments; Waivers. Neither this Agreement nor any provision hereof may be
 amended, waived, discharged or terminated orally, except by an instrument in writing signed by
 the Agent and the party against whom enforcement of the amendment, waiver, discharge or
 termination is sought. Subject to the preceding sentence, any provision of this Agreement or any
 other Loan Document may be amended or modified by the Borrowers and the Required Lenders
 or waived by the Required Lenders; provided that, notwithstanding any provision of this
 Agreement to the contrary, (a) no amendment, modification or waiver which extends the
 Maturity Date, forgives the principal amount of any Indebtedness of the Borrowers outstanding
 under this Agreement or interest thereon or fees owing under this Agreement, releases any
 guarantor of such Indebtedness, releases all or substantially all of the Property of the Borrowers
 subject to the Security Documents, reduces the interest rate applicable to the Loan Balance or the
 fees payable to the Lenders generally, amends or modifies the Superpriority Claim status of the

                                            - 74 -
 HW_US:73367004.8
Case 19-10547         Doc 160    Filed 05/30/19      Entered 05/30/19 16:48:39      Page 125 of 203



 Lenders under the Orders or under any Loan Document, affects this Section 9.9 or modifies the
 definition of “Required Lenders” shall be effective without the unanimous written consent of all
 Lenders and the Agent; (b) no amendment, modification or waiver which increases the
 Percentage Share of any Lender shall be effective without the written consent of such Lender and
 the Agent; and (c) no amendment, modification or waiver which modifies the rights, duties or
 obligations of the Agent shall be effective without the written consent of the Agent.

         9.10 Controlling Agreement. In the event of a conflict between the provisions of this
 Agreement and those of any other Loan Document, the provisions of this Agreement shall
 control.

         9.11 Disposition of Collateral. Notwithstanding any term or provision, express or
 implied, in any of the Security Documents, upon the occurrence of an Event of Default, the
 realization, liquidation, foreclosure or any other disposition on or of any or all of the Property of
 the Borrowers subject to the Security Documents shall be in the order and manner and
 determined in the sole discretion of the Agent; provided, however, that in no event shall the
 Agent violate applicable law or exercise rights and remedies other than those provided in such
 Security Documents or otherwise existing at law or in equity.

       9.12 Governing Law. This Agreement and the Notes shall be deemed to be contracts
 made under and shall be construed in accordance with and governed by the laws of the State of
 New York, without giving effect to principles thereof relating to conflicts of law.

          9.13      Forum Selection and Consent to Non-Exclusive Jurisdiction; Waiver of Jury
 Trial.

            (a)  EACH OF THE PARTIES HERETO IRREVOCABLY AND
 UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
 EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE
 BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, THE
 COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF
 THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
 YORK, AND ANY APPELLATE COURT FROM ANY THEREOF IN ANY ACTION,
 LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
 OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY
 BORROWER, THE AGENT, ANY LENDER, ANY OTHER PARTY HERETO OR ANY
 RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
 AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
 RELATING HERETO OR THERETO. EACH OF THE PARTIES HERETO IRREVOCABLY
 AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
 ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
 EXCLUSIVELY IN THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT
 DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, SUCH NEW YORK STATE
 COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
 FEDERAL COURT; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
 ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
 BROUGHT AT THE AGENT’S OPTION IN THE COURTS OF ANY JURISDICTION

                                            - 75 -
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19        Entered 05/30/19 16:48:39    Page 126 of 203



 WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF THE
 PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
 LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
 OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
 PROVIDED BY LAW. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS
 TO THE SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT
 REQUESTED, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
 NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 9.3, IF
 APPLICABLE; PROVIDED THAT NOTHING IN THIS AGREEMENT WILL AFFECT THE
 RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
 MANNER PERMITTED BY LAW. EACH OF THE PARTIES HERETO HEREBY
 EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
 BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO
 THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH
 COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS
 BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY OF
 THE PARTIES HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
 JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
 THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
 ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
 OR ITS PROPERTY, EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES TO THE
 FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS
 OBLIGATIONS UNDER THE LOAN DOCUMENTS.        IN SUCH REGARD, EACH
 BORROWER HEREBY SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR
 FEDERAL COURT LOCATED IN NEW YORK, NEW YORK COUNTY, NEW YORK, AND
 HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO TRANSFER OR CHANGE THE
 JURISDICTION OR VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY THE
 AGENT OR ANY LENDER.

            (b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
 THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
 HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
 INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
 OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
 THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
 EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
 ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR
 OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
 LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND CONSENT AND (B)
 ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
 INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
 BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
 THIS SECTION 9.13(b).

         9.14 Integration. This Agreement and the other Loan Documents constitute the entire
 agreement among the parties hereto and thereto with respect to the subject hereof and thereof and
 shall supersede any prior agreement among the parties hereto and thereto, whether written or

                                           - 76 -
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19       Entered 05/30/19 16:48:39      Page 127 of 203



 oral, relating to the subject matter hereof and thereof, including any term sheet or summary of
 principal terms provided to the Borrowers by Arena Investors, LP, the Agent or any Lender.
 Furthermore, in this regard, this Agreement and the other written Loan Documents represent,
 collectively, the final agreement among the parties thereto and may not be contradicted by
 evidence of prior, contemporaneous or subsequent oral agreements of such parties. There are no
 unwritten oral agreements among such parties.

        9.15 Waiver of Punitive and Consequential Damages. Each Borrower, the Agent and
 each Lender hereby knowingly, voluntarily, intentionally and irrevocably (a) waives, to the
 maximum extent it may lawfully and effectively do so, any right it may have to claim or recover,
 in any Dispute based hereon or directly or indirectly at any time arising out of, under or in
 connection with the Loan Documents or any transaction contemplated thereby or associated
 therewith, before or after maturity, any special, exemplary, punitive or consequential damages,
 or damages other than, or in addition to, actual damages and (b) acknowledge that it has been
 induced to enter into this Agreement, the other Loan Documents and the transactions
 contemplated hereby and thereby by, among other things, the mutual waivers and certifications
 contained in this Section 9.15.

         9.16 Counterparts. For the convenience of the parties, this Agreement may be
 executed in multiple counterparts and by different parties hereto in separate counterparts, each of
 which for all purposes shall be deemed to be an original, and all such counterparts shall together
 constitute but one and the same Agreement. In this regard, each of the parties hereto
 acknowledges that a counterpart of this Agreement containing a set of counterpart execution
 pages reflecting the execution of each party hereto shall be sufficient to reflect the execution of
 this Agreement by each party hereto.

         9.17 USA Patriot Act Notice. Each Lender and the Agent (for itself and not on behalf
 of any Lender) hereby notifies each Borrower that, pursuant to the requirements of the USA
 Patriot Act, it is required to obtain, verify and record information that identifies each Borrower,
 which information includes the name and address of the relevant Borrower and other information
 that will allow such Lender or the Agent, as applicable, to identify each Borrower in accordance
 with the USA Patriot Act.

         9.18 Tax Shelter Regulations. None of the Borrowers intend to treat the Term Loans
 and related transactions hereunder and under the other Loan Documents as a “reportable
 transaction” (within the meanings under current Treasury Regulation Section 1.6011-4 and
 Proposed Treasury Regulation Section 1.6011-4, promulgated on November 1, 2006). In the
 event the Borrowers determines to take any action inconsistent with the foregoing statement, it
 will promptly notify the Agent thereof. If the Borrowers so notifies the Agent, the Borrowers
 acknowledge that one or more of the Lenders may treat its Percentage Share of the Term Loan
 and the related transactions hereunder and under the other Loan Documents as part of a
 transaction that is subject to current Treasury Regulation Section 301.6112-1 or Proposed
 Treasury Regulation Section 301.6112-1, promulgated on November 1, 2006, and, in such case,
 such Lender or Lenders, as applicable, will maintain the lists and other records required, if any,
 by such Treasury Regulations.




                                           - 77 -
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19        Entered 05/30/19 16:48:39      Page 128 of 203



          9.19 Contribution and Indemnification. In the event that the Borrowers pay (whether
 through direct payments or as a result of providing Collateral for the Obligations) any amounts
 on the Obligations in excess of the relevant Borrowers’ Obtained Benefit (the “Excess
 Payments”), the relevant Borrower shall be entitled to make demand on the other Borrowers for
 such Excess Payments, and to receive from each other Borrowers that received an Obtained
 Benefit, such Borrowers’ Contribution Percentage of the Excess Payment. If any party obligated
 to make such a payment is unable to pay the Contribution Percentage of the Excess Payment,
 each other Borrowers agrees to make a contribution to the party entitled to such payment to the
 extent necessary so that each Borrowers shares equally the liability for such Excess Payment in
 relation to the relative Obtained Benefit received by such Borrowers. In such regard, to the
 maximum extent permitted by law, each Borrowers shall indemnify, defend and hold harmless
 the other Borrowers from and against such Borrowers’ Contribution Percentage of any and all
 liability, claims, costs and expenses (including reasonable attorneys’ fees and expenses) arising
 with respect to the Obligations and exceeding such other Borrowers’ Obtained Benefit as
 provided herein. Any amount due under this Section 9.19 shall be due and payable within ten
 days of demand therefor by the party entitled to payment and shall be made to the party entitled
 thereto at the address for notices to the Borrowers under this Agreement, in immediately
 available funds, not later than 2:00 p.m., Eastern Standard or Daylight Time, on the date on
 which such payment shall come due. The remedies available to the Borrowers pursuant to the
 provisions of this Section 9.19 are not exclusive. All rights and claims of contribution,
 indemnification and reimbursement under this Section 9.19 shall be subordinate in right of
 payment to the prior payment in full of all principal of and interest on the Term Loan and all fees
 payable hereunder. The provisions of this Section 9.19 shall, to the extent expressly inconsistent
 with any provision in any Loan Document, supersede such inconsistent provision.

         9.20 Inconsistencies with Other Documents. In the event there is a conflict or
 inconsistency between this Agreement and any other Loan Document, the terms of this
 Agreement shall control; provided that any provision of the Security Documents which imposes
 additional burdens on the Borrowers or any of their respective Subsidiaries or further restricts the
 rights of Borrowers or any of their respective Subsidiaries or gives the Agent or Lenders
 additional rights shall not be deemed to be in conflict or inconsistent with this Agreement and
 shall be given full force and effect. To the extent any provision herein or in any other Loan
 Document is inconsistent with any term of any of the Orders, such Orders shall control.

                              (Signatures appear on following pages)




                                            - 78 -
 HW_US:73367004.8
Case 19-10547   Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 129 of 203
Case 19-10547   Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 130 of 203
Case 19-10547       Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39   Page 131 of 203



                                      SCHEDULE 1.2B

                                   PERCENTAGE SHARES



                Name/Address for Notice          Percentage Share      Initial
                                                                     Commitment

            405 Baxterville LLC                      100%            $5,800,000.00
            405 Lexington Avenue
            59th Floor
            New York, New York 10174
            Attn: Greg White
            E-mail: gwhite@arenaco.com,
            gpaulsen@arenaco.com and
            reporting@arenaco.com

                                              ____________

                                                     100%           $5,800,000.00




                                          S-1.2B-i
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39     Page 132 of 203



                                        SCHEDULE 4.5A

                                             LIENS



                       [to be delivered prior to the Final Order Entry Date]




                                        S-4.5(B)-i
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 133 of 203



                                      SCHEDULE 4.5B

                                     REAL PROPERTY

 5968 Parlange Lane, Livonia, LA
 False River Field, Pointe Coupee Parish, LA
 716 Port Hudson Cemetery Road, Zachary, LA
 6271 Callegan Road W, Morganza, LA
 31825 Linder Road, Denham Springs, LA


                                          Leased:


 400 Poydras Street, Suite 1100, New Orleans, LA 70130

                               Landlord Contact Information:

 Christina Krummel Donahoe, CPM® RPA
 Senior Property Manager
 400 Poydras Street, Suite 1500
 New Orleans, Louisiana 70130
 504.299.3000 (T)
 504.299.3003 (Direct Dial)
 504.299.3001 (F)
 cdonahoe@hertzgroup.com




                                      S-4.5(B)-i
 HW_US:73367004.8
 Case 19-10547        Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39   Page 134 of 203



                                           SCHEDULE 4.6

                                       ACCOUNTS PAYABLE


                                                                                           Total
                                        Over 90         90-61      60-31     30 Days-
Vendor Name                              Days           Days       Days      Current    Outstanding


Seismic Exchange Inc.                  $900,000            $0        $0         $0       $900,000
ORX RESOURCES, LLC                     $255,591        $116,095   $250,000      $0       $621,685
Catapult Exploration LLC               $603,373            $0        $0         $0       $603,373
Pointe Coupee Parish                   $502,791            $0        $0         $0       $502,791
East Baton Rouge Sheriff               $354,536            $0        $0         $0       $354,536
SBS Energy Services LLC                $342,487            $0        $0         $0       $342,487
Archrock Services, L.P.                 $10,470        $101,953   $106,436   $106,436    $325,294
Bird & Bird LLP                           $0           $323,995      $0         $0       $323,995
McGriff, Seibels & Williams Inc        $317,250            $0        $0         $0       $317,250
Slattery, Marino & Roberts             $288,029            $0        $0         $0       $288,029
Cantor Fitzgerald Europe                  $0           $221,618      $0         $0       $221,618
Livingston Parish                      $148,183            $0        $0         $0       $148,183
Thompson & Knight LLP                  $129,697            $0        $0         $0       $129,697
Eagle Energy Services LLC              $26,738          $33,291    $31,936      $0        $91,966
Total Pump & Supply LLC                 $88,276           $618      $476        $0       $89,370
Cardinal Coil Tubing                   $85,325             $0        $0         $0       $85,325
Multi-Chem Group LLC                    $46,495          $8,331    $29,288      $0        $84,114
Power Torque Services LLC              $81,844             $0        $0         $0        $81,844
Knight Oil Tools                        $74,202            $0        $0         $0        $74,202
Tube Tech Services                     $71,384             $0        $0         $0        $71,384
Costa Energy, LLC                       $16,162         $19,732    $32,449      $0        $68,343
Deepwell Energy Services, LLC          $42,028           $7,854    $14,119      $0        $64,001
ORX EXPLORATION, INC.                   $9,211         $54,373       $0         $0       $63,584
Premium Thru Tubing                    $61,717             $0        $0         $0        $61,717
Petroleum Co-Ordinators, Inc            $55,997            $0        $0         $0        $55,997
KPMG LLP                                $52,000            $0        $0         $0        $52,000
Delta Oil Tools, LLC                    $50,439            $0        $0         $0        $50,439
Netherland, Sewell &                   $45,188             $0        $0         $0       $45,188
Scada Integrators & Service LLC         $25,006         $10,234    $8,533       $0        $43,773
Project Consulting Services Inc         $41,244            $0        $0         $0        $41,244
USA Compression Partners, LLC          $30,977           $4,516    $4,516       $0        $40,009
West Baton Rouge                       $39,257             $0        $0         $0        $39,257
Rusco Services, Inc                     $37,052            $0        $0         $0        $37,052
Crowe LLP                              $31,815             $0        $0         $0        $31,815
Cameron International Corp              $28,500            $0        $0         $0        $28,500
Energy Mgt. Consultants, LLC              $0               $0        $0      $28,125     $28,125
Crowe Clark Whitehill LLP                 $0            $27,552      $0         $0        $27,552
American Eagle Logistics, LLC           $24,487            $0        $0         $0        $24,487
Partridge-Sibley Industrial            $20,030             $0      $3,082       $0        $23,112
Wikborg Rein                              $0            $23,014      $0         $0        $23,014


                                            S-4.6-i
   HW_US:73367004.8
 Case 19-10547        Doc 160      Filed 05/30/19   Entered 05/30/19 16:48:39    Page 135 of 203



Reliable Production Service, LLC         $22,350          $0       $0           $0       $22,350
Yellowjacket Oilfield Services, LLC      $22,086          $0       $0           $0       $22,086
Crescent Drilling Foreman, Inc           $21,900          $0       $0           $0       $21,900
ABG Sundal Collier ASA                      $0         $21,161     $0           $0       $21,161
HLP Engineering Inc                      $13,262        $4,601     $0           $0       $17,863
Zealous Energy Services, LLC             $17,604          $0       $0           $0       $17,604
Precision Drilling Company LP            $15,375          $0       $0           $0       $15,375
Robert Guy Lane                             $0         $13,864     $0           $0       $13,864
AmSouth Bank - Visa Card                    $0            $0     $12,667        $0       $12,667
Kent & Smith Holdings, LLC               $11,721         $570      $0           $0       $12,291
Premier Equipment Corp Inc               $12,179          $0       $0           $0       $12,179
Brammer Engineering Inc                  $11,800          $0       $0           $0       $11,800
CF&S Tank Equipment Co.                  $11,783          $0       $0           $0       $11,783
Louisiana Crane & Construction, LLC      $11,400          $0       $0           $0       $11,400
Carlisle Energy Group Inc                 $9,109          $0       $0           $0        $9,109
Grosse Tete Well Service, Inc             $8,640          $0       $0           $0        $8,640
Gas Measurement Services, LLC             $5,974        $1,071    $786          $0        $7,832
Vesco Rental & Pressure Control LLC       $7,555          $0       $0           $0        $7,555
Wamco LLC                                 $5,735          $0       $0           $0        $5,735
Whitetail Oilfield Services, LLC            $0            $0     $4,484         $0        $4,484
The Paradigm Alliance, Inc.                 $0          $4,464     $0           $0        $4,464
Swivel Rental & Supply LLC                $4,365          $0       $0           $0        $4,365
Brothers Oilfield Service & Supply
LLC                                      $3,825          $0        $0        $0          $3,825
Hub City Industries LLC                  $3,575          $0        $0        $0          $3,575
Magnolia Torque & Testing Inc            $3,520          $0        $0        $0          $3,520
Paul E. Dubroc, Inc.                       $0            $0        $0      $3,499        $3,499
ACCU-Line Wireline Services, LLC         $3,301          $0        $0        $0          $3,301
Crescent City Litigation Support         $3,238          $0        $0        $0          $3,238
Chaffe McCall, LLP                         $0          $3,043      $0        $0          $3,043
Cajun Process Solutions LLC              $2,999          $0        $0        $0          $2,999
Total Energy Solutions LLC               $2,807          $0        $0        $0          $2,807
ENTERGY                                   -$23           $0      $2,550      $0          $2,527
Flowco Production Solutions, LLC         $2,473          $0        $0        $0          $2,473
Hudson Services Inc                      $2,440          $0        $0        $0          $2,440
Randazzo Giglio & Bailey LLC             $2,406          $0        $0        $0          $2,406
Kenny Desselle                             $0           $700     $1,600      $0          $2,300
William C P LaCosta                        $0            $0       $840     $1,120        $1,960
OMI Environmental Solutions                $0          $1,950      $0        $0          $1,950
AT&T                                       $0            $0      $1,884      $0          $1,884
Certified Professional Engineers, LLC    $1,750          $0        $0        $0          $1,750
Acme Truck Line, Inc                     $1,623          $0        $0        $0          $1,623
Airespring Inc                             $0            $0        $0      $1,266        $1,266
K&C Pneumatic & Salvage                    $0            $0        $0      $1,210        $1,210
Hebert Oilfield Services Inc             $1,083          $0        $0        $0          $1,083
A&B Valve And Piping Systems LLC           $0           $589      $465       $0          $1,054
R360 Environmental                       $1,015          $0        $0        $0          $1,015
Treads and Care Tire                       $0            $0      $1,009      $0          $1,009
St. Landry Parish                         $909           $0        $0        $0           $909
AT&T Mobility                              $0            $0        $0       $694          $694
Dixie Electric Membership Corp.            $0            $0       $690       $0           $690

                                            S-4.6-ii
   HW_US:73367004.8
 Case 19-10547        Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 136 of 203



DANIEL M BABIN TESTAMENTARY
TR                                     $631           $0       $0         $0          $631
BRIS Engineering LLC                    $0           $511      $0         $0          $511
Rene R Riviere                          $0            $0       $0        $500         $500
Techsavers                              $0           $100     $400        $0          $500
CIT Communication Fin Corp              $0            $0      $461        $0          $461
National Oilwell Varco LP                $0           $0      $450        $0          $450
Star Communications                     $0            $0       $0        $419         $419
OQSG                                    $0            $0      $407        $0          $407
Xerox Corporation                       $0            $0       $7        $322         $329
Techsavers                               $0           $0      $150       $170         $320
Jacqueline Ritchie                      $0            $0      $300        $0          $300
DIRECTV                                  $0           $0       $0        $280         $280
Bellwether Technology Corp.             $0            $0       $0        $279         $279
Louisiana Office Products, Inc          $0            $0       $0        $263         $263
TopScreening, LLC                        $0          $258      $0         $0          $258
Waste Management                        $0            $0      $186        $0          $186
DS Waters of America Inc                $0            $0      $154        $0          $154
AT&T                                     $0           $0       $0        $152         $152
Elliott Electric Supply Inc              $0          $143      $0         $0          $143
Canon Financial Services, Inc.          $0            $0       $0        $139         $139
Refreshment Solutions, LLC              $0            $0       $0        $138         $138
DAVID VENTURES INC                     $133           $0        $0        $0          $133
DUSTIN RAY BROWNING                    $119           $0       $0         $0          $119
Ansercall, Inc                           $0           $0       $0        $118         $118
MICHAEL G ALLISON                      $100           $0       $0         $0          $100
CORY DALE BAKER                        $100           $0       $0         $0          $100
ALVIN BALLARD                          $100           $0        $0        $0          $100
THOMAS E BELDING                       $100           $0       $0         $0          $100
STEVE C DELAUNE                        $100           $0       $0         $0          $100
JONATHAN TORRANCE DUPREE               $100           $0       $0         $0          $100
KAREN WALKER FUSELIER                  $100           $0       $0         $0          $100
PATRICE ELLEN GUILLORY                 $100           $0       $0         $0          $100
CLIFFORD GERARD HEARD JR               $100           $0       $0         $0          $100
MARY E KARRAS                          $100           $0       $0         $0          $100
BARBARA K KELLY                        $100           $0       $0         $0          $100
TED J MAYEUX                           $100           $0       $0         $0          $100
DAVID WAYNE MCCORMICK                  $100           $0        $0        $0          $100
BILLY KARRELL NETTLES                  $100           $0       $0         $0          $100
JASON SHOWS                            $100           $0       $0         $0          $100
PATRICIA THORGESON SMITH               $100           $0       $0         $0          $100
CLAIRE TURNLEY STEWART                 $100           $0       $0         $0          $100
BEAUGH AND LACEE S SWEEZY              $100           $0       $0         $0          $100
BETTY JANE COVINGTON VICKERS           $100           $0       $0         $0          $100
BRENDA C ZETTLEMOYER                   $100           $0       $0         $0          $100
ARPENT ENERGY LLC                       $90           $0       $0         $0           $90
Sun Coast Resources, Inc                 $0           $0       $83        $0           $83
Flow Services & Consulting, Inc        $77            $0       $0         $0           $77
Odelious Dauzat                         $0            $0       $0        $60           $60
Malcolm Dupuis                          $0            $0       $0        $60           $60
Ronnie Ellerbee                         $0            $0       $0        $60           $60

                                         S-4.6-iii
   HW_US:73367004.8
 Case 19-10547        Doc 160    Filed 05/30/19   Entered 05/30/19 16:48:39       Page 137 of 203



Michael Oglesby                          $0             $0          $0         $60           $60
Jacqueline Ritchie                       $0             $0          $0         $60           $60
Koby Richard                              $0            $0           $0        $60           $60
JANITH LYNN MILLER                       $50            $0           $0         $0           $50
CHRISTOPHER TRANCHINA                    $33            $0           $0         $0           $33
RICHARD K WATTS                          $32            $0           $0         $0           $32
Daigle Welding Supply                    $0             $0          $30         $0           $31
PAMELA J SMITH                           $18            $0           $0         $0           $18
Ward 2 Water District                    $0             $0          $14         $0           $14
JEFF JEFFERS                             $13            $0           $0         $0           $13
LA Office of Mineral Resources          -$69            $0          $0          $0          -$69
Hertz Texaco Center, LLC                 $0             $0          $0       -$3,918      -$3,918

Total                                $5,190,688      $1,006,201   $510,448   $141,573   $6,848,910




                                          S-4.6-iv
   HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19      Entered 05/30/19 16:48:39   Page 138 of 203



                                       SCHEDULE 4.9

                              LIABILITIES AND LITIGATION

 Liabilities: See Schedule 4.6; as of March 31, 2019 Hedging Liability of $609,741 and ARO
 $5,262,841

 Litigation: None




                                        S-4.9-i
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 139 of 203



                                      SCHEDULE 4.10

                              AUTHORIZATIONS; CONSENTS


 None




                                       S-4.10-i
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 140 of 203



                                      SCHEDULE 4.13

                              ENVIRONMENTAL DISCLOSURES


 None




                                       S-4.13-i
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 141 of 203



                                      SCHEDULE 4.17

                                         REFUNDS

 None




                                       S-4.17-i
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 142 of 203



                                      SCHEDULE 4.18

                                     GAS CONTRACTS




 None




                                       S-4.18-i
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19    Entered 05/30/19 16:48:39   Page 143 of 203



                                       SCHEDULE 4.22

                                        SUBSIDIARIES

 Falcon V, L.L.C. is a subsidiary of Falcon V Holdings, L.L.C.

 Online Resources, L.L.C. is a subsidiary of ORX Resources, L.L.C.




                                         S-4.22-i
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 144 of 203



                                      SCHEDULE 4.24

                     EIN, JURISDICTION OF FORMATION AND LOCATION


                    Entity                           EIN            Organization No./State

 Falcon V, L.L.C.                                 XX-XXXXXXX               42293307K
                                                                            Louisiana
 Falcon V Holdings, L.L.C.                        XX-XXXXXXX                6263354
                                                                            Delaware
 ORX Resources, L.L.C.                            XX-XXXXXXX                3343943
                                                                            Delaware




                                       S-4.24-i
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 145 of 203



                                      SCHEDULE 4.27

                               RELATED PARTY TRANSFERS


 None




                                       S-4.27-i
 HW_US:73367004.8
Case 19-10547       Doc 160      Filed 05/30/19   Entered 05/30/19 16:48:39     Page 146 of 203



                                         SCHEDULE 6.18

                                      DEPOSIT ACCOUNTS


                                          Deposit Accounts
      Description/ Company                   Bank          Account Number   Routing Number
      Falcon V Operating                 Whitney Bank        0060025887       065400153
      Falcon V Revenue                   Whitney Bank        0060131253       065400153
      Falcon V Revenue Suspense          Whitney Bank        0060373397       065400153
      405 Baxterville/Falcon V, LLC         Citibank         6783790308
      405 Baxterville/Falcon V, LLC         Citibank         6783790295
      Falcon V, LLC                    Texas Capital Bank     201002708       111017979
      Falcon V Holdings                  Whitney Bank        0060130761       065400153
      ORX Resources, LLC                 Whitney Bank        0717621049       065400153
      ORX Resources, LLC                 Whitney Bank        0717621057       065400153
      ORX Resources, LLC                 Whitney Bank        0717621065       065400153
      ORX Resources, LLC                 Regions Bank         33795312        062000019
      ORX Resources, LLC                 Regions Bank         33795320        062000019
      ORX Resources, LLC                 Regions Bank         45633134        062000019
      ORX Resources, LLC                 Merryl Lynch       258-3430030-7     062000019




                                          S-6.18-i
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39       Page 147 of 203



                                           EXHIBIT A

                                        [FORM OF NOTE]

                                      PROMISSORY NOTE
                                         (this “Note”)

 $                                    New York, New York                          ________, ____

         FOR VALUE RECEIVED and WITHOUT GRACE (except to the extent, if any,
 provided in the Loan Agreement, as hereinafter defined), the undersigned (collectively,
 “Makers”), jointly and severally, promise to pay to the order of _________________________
 (“Payee”), at the Principal Office (as such term is defined in the Loan Agreement), the sum of
 _____________ AND __/100 DOLLARS ($_____________) or so much thereof as may remain
 unpaid pursuant to the Superpriority Secured Debtor-In-Possession Term Loan Credit Agreement
 dated ________, 2019 by and among Makers, Agent and the lenders signatory thereto or bound
 thereby from time to time, including, without limitation, Payee (as amended, supplemented,
 restated or otherwise modified from time to time, the “Loan Agreement”), together with interest
 at the rates and calculated as provided in the Loan Agreement.

        Reference is hereby made to the Loan Agreement for matters governed thereby,
 including, without limitation, certain events which will entitle the holder hereof and/or Agent to
 accelerate the maturity of all amounts due hereunder. Capitalized terms used but not defined in
 this Note shall have the respective meanings assigned to such terms in the Loan Agreement.

         This Note is issued pursuant to, is a “Note” under and is payable as provided in the Loan
 Agreement. Subject to compliance with applicable provisions of the Loan Agreement, Makers
 or any of them may at any time prepay the full amount or any part of the Loan Balance
 evidenced by this Note without the payment of any premium or fee, but such payment shall not,
 until this Note is fully paid and satisfied, excuse the payment as it becomes due of any payment
 on this Note provided for in the Loan Agreement.

         Without being limited thereto or thereby, this Note is secured by the Security Documents.

      THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
 NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF
 LAW.




                              (Signatures appear on following pages)




                                            A-i
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19    Entered 05/30/19 16:48:39     Page 148 of 203



                                           MAKERS:

                                           FALCON V, L.L.C.,
                                           a Louisiana limited liability company


                                           By:
                                           Name:
                                           Title:


                                           FALCON V HOLDINGS, L.L.C.,
                                           a Delaware limited liability company


                                           By:
                                           Name:
                                           Title:


                                           ORX RESOURCES, L.L.C.,
                                           a Delaware limited liability company


                                           By:
                                           Name:
                                           Title:




                                         A-ii
 HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19    Entered 05/30/19 16:48:39       Page 149 of 203



                                              EXHIBIT B

                              [FORM OF COMPLIANCE CERTIFICATE]

                                                [Date]

 405 Baxterville LLC
 405 Lexington Avenue
 59th Floor
 New York, New York 10174
 Attn: Greg White

         Re:        Superpriority Secured Debtor-In-Possession Term Loan Credit Agreement dated
                    May 14, 2019 by and among Falcon V, L.L.C., a Louisiana limited liability
                    company, Falcon V Holdings, L.L.C., a Delaware limited liability company, and
                    ORX Resources, L.L.C., a Delaware limited liability company (collectively, the
                    “Borrowers”), the lenders party thereto or bound thereby from time to time and
                    405 Baxterville LLC, as administrative agent for such lenders (as amended,
                    supplemented, restated or otherwise modified from time to time, the “Loan
                    Agreement”)

 Ladies and Gentlemen:

         Pursuant to applicable requirements of the Loan Agreement, the undersigned, as the
 Financial Officer of Borrowers, acting on behalf of Borrowers, based on [his/her] familiarity
 with the books and records of the Borrowers and [his/her] review of the provisions of the Loan
 Agreement and the other Loan Documents, hereby certifies to the Agent and the Lenders the
 following information as true and correct, in all material respects, as of the date hereof or for the
 period indicated, as the case may be:

         1.      [To the best of the knowledge of the undersigned, no Default or Event of Default
         (including, without limitation, any arising from any violation or alleged violation of any
         Environmental Law) exists as of the date hereof or has occurred since the date of our
         most recent previous certification to you, if any.]

                 [To the best of the knowledge of the undersigned, the following Defaults or
         Events of Default (including, without limitation, any arising from any violation or
         alleged violation of any Environmental Law) exist as of the date hereof or have occurred
         since the date of our most recent previous certification to you, if any, and the actions set
         forth below are being taken to remedy such circumstances:]

         2.      The compliance of the Borrowers with the financial covenants of the Loan
         Agreement, as of the close of business on ________________, for the fiscal month ended
         ________________ or as of __________________, as the case may be and as provided
         in the relevant Section of the Loan Agreement, is evidenced by the following:




                                                   B-i
 HW_US:73367004.8
Case 19-10547             Doc 160   Filed 05/30/19    Entered 05/30/19 16:48:39   Page 150 of 203



                    (a)      Section 6.22: Capital Expenditures

                               Required                       Actual

                               Not more than $___________     $________


         3.    The Borrowers [is] [is not] in compliance with the provisions of Section 5.8 of the
         Loan Agreement relating to Commodity Hedge Agreements.

         4.     No Material Adverse Effect has occurred since the date of the consolidated
         Financial Statements of the Borrowers as of _____________ and for the period then
         ended.

         Each capitalized term used but not defined herein shall have the meaning assigned to
 such term in the Loan Agreement.




                                                     B-ii
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39    Page 151 of 203



                                           Very truly yours,

                                           FALCON V, L.L.C.,
                                           a Louisiana limited liability company


                                           By:
                                           Name:
                                           Title:


                                           FALCON V HOLDINGS, L.L.C.,
                                           a Delaware limited liability company


                                           By:
                                           Name:
                                           Title:


                                           ORX RESOURCES, L.L.C.,
                                           a Delaware limited liability company


                                           By:
                                           Name:
                                           Title:




                                               B-iii
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19    Entered 05/30/19 16:48:39        Page 152 of 203



                                           EXHIBIT C

                                        FORM OF
                                 ASSIGNMENT AGREEMENT



        This ASSIGNMENT AGREEMENT (as amended, supplemented, restated or otherwise
 modified from time to time, this “Agreement”) is dated as of       ,     , by and
 between               (the “Assignor”) and               (the “Assignee”).

                                           RECITALS

         WHEREAS, the Assignor is a party to the Superpriority Secured Debtor-In-Possession
 Term Loan Credit Agreement dated as of May 14, 2019 (as amended, supplemented, restated or
 otherwise modified from time to time, the “Loan Agreement”) by and among Falcon V, L.L.C., a
 Louisiana limited liability company, Falcon V Holdings, L.L.C., a Delaware limited liability
 company, and ORX Resources, L.L.C., a Delaware limited liability company (collectively, the
 “Borrowers”), each of the lenders that is or becomes a party thereto as provided in Section 9.1(b)
 of the Loan Agreement (individually, together with its successors and assigns, a “Lender”, and
 collectively, together with their successors and assigns, the “Lenders”), and 405 Baxterville
 LLC, a Delaware limited liability company, as agent for the Lenders (in such capacity, together
 with its successors in such capacity, the “Agent”); and

        WHEREAS, the Assignor proposes to sell, assign and transfer to the Assignee, and the
 Assignee proposes to purchase and assume from the Assignor, [all][a portion] of the Assignor’s
 Percentage Share of the Loan Balance and related rights under the Loan Agreement, all on the
 terms and conditions of this Agreement;

        NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
 contained herein, and for other good and valuable consideration, the receipt and sufficiency of
 which are hereby acknowledged, the parties hereto agree as follows:

                                           ARTICLE I

                            DEFINITIONS AND INTERPRETATION

         1.1    Definitions from Loan Agreement. All capitalized terms used but not defined
 herein have the respective meanings given to such terms in the Loan Agreement.

        1.2    Additional Defined Terms.        As used herein, the following terms have the
 following respective meanings:

                 “Assigned Interest” shall mean all of Assignor’s (in its capacity as a
         “Lender”) rights and obligations under the Loan Agreement and the other Loan
         Documents in respect of [all of] [the portion of] the Assignor’s Percentage Share
         of the Loan Balance [, being the Assigned Loan Balance] $                and any
         right to receive payments on such portion of the Loan Balance.

                                                C-i
 HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19    Entered 05/30/19 16:48:39         Page 153 of 203



                    “Assignee’s Loan Balance” shall mean the principal balance of $        .

                    “Assignment Date” shall mean            ,     .

         1.3      References. References in this Agreement to Schedule, Exhibit, Article, or
 Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this Agreement, unless
 expressly stated to the contrary. References in this Agreement to “hereby,” “herein,”
 “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
 shall be to this Agreement in its entirety and not only to the particular Schedule, Exhibit, Article,
 or Section in which such reference appears. Except as otherwise indicated, references in this
 Agreement to statutes, sections, or regulations are to be construed as including all statutory or
 regulatory provisions consolidating, amending, replacing, succeeding, or supplementing the
 statute, section, or regulation referred to. References in this Agreement to “writing” include
 printing, typing, lithography, facsimile reproduction, and other means of reproducing words in a
 tangible visible form. References in this Agreement to agreements and other contractual
 instruments shall be deemed to include all exhibits and appendices attached thereto and all
 subsequent amendments and other modifications to such instruments, but only to the extent such
 amendments and other modifications are not prohibited by the terms of this Agreement.
 References in this Agreement to Persons include their respective successors and permitted
 assigns.

         1.4    Articles and Sections. This Agreement, for convenience only, has been divided
 into Articles and Sections; and it is understood that the rights and other legal relations of the
 parties hereto shall be determined from this instrument as an entirety and without regard to the
 aforesaid division into Articles and Sections and without regard to headings prefixed to such
 Articles or Sections.

        1.5     Number and Gender. Whenever the context requires, reference herein made to
 the single number shall be understood to include the plural; and likewise, the plural shall be
 understood to include the singular. Definitions of terms defined in the singular or plural shall be
 equally applicable to the plural or singular, as the case may be, unless otherwise indicated.
 Words denoting sex shall be construed to include the masculine, feminine and neuter, when such
 construction is appropriate; and specific enumeration shall not exclude the general but shall be
 construed as cumulative.

        1.6    Negotiated Transaction. Each party to this Agreement affirms to the other that it
 has had the opportunity to consult, and discuss the provisions of this Agreement with,
 independent counsel and fully understands the legal effect of each provision.

                                              ARTICLE II

                                      SALE AND ASSIGNMENT

         2.1     Sale and Assignment. On the terms and conditions set forth herein, effective on
 and as of the Assignment Date, the Assignor hereby sells, assigns and transfers to the Assignee,
 and the Assignee hereby purchases and assumes from the Assignor, all of the right, title and
 interest of the Assignor in and to, and all of the obligations of the Assignor in respect of, the


                                                   C-ii
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39       Page 154 of 203



 Assigned Interest. Such sale, assignment and transfer is without recourse and, except as
 expressly provided in this Agreement, without representation or warranty.

         2.2      Assumption of Obligations. The Assignee agrees with the Assignor (for the
 express benefit of the Assignor and the Borrowers) that the Assignee will, from and after the
 Assignment Date, assume and perform all of the obligations of the Assignor in respect of the
 Assigned Interest. From and after the Assignment Date: (a) the Assignor shall be released from
 the Assignor’s obligations in respect of the Assigned Interest, and (b) the Assignee shall be
 entitled to all of the Assignor’s rights, powers and privileges under the Loan Agreement and the
 other Loan Documents in respect of the Assigned Interest.

         2.3    Required Consent. By executing this Agreement as provided below, if required in
 accordance with Section 9.1(b) of the Loan Agreement, each of the Agent and the Borrowers
 hereby acknowledges notice of the transactions contemplated by this Agreement and consents to
 such transactions.

                                           ARTICLE III

                                           PAYMENTS

         3.1    Payments. As consideration for the sale, assignment and transfer contemplated by
 Section 2.1, the Assignee shall, on the Assignment Date, assume Assignor’s obligations in
 respect of the Assigned Interest and pay to the Assignor an amount equal to the Assigned Loan
 Balance and all accrued and unpaid interest and fees with respect to the Assigned Interest as of
 the Assignment Date. Except as otherwise provided in this Agreement, all payments hereunder
 shall be made in Dollars and in immediately available funds, without setoff, deduction or
 counterclaim.

         3.2    Allocation of Payments.        The Assignor and the Assignee agree that
 (a) the Assignor shall be entitled to any payments of principal with respect to the Assigned
 Interest made prior to the Assignment Date, together with any interest and fees with respect to
 the Assigned Interest accrued prior to the Assignment Date, (b) the Assignee shall be entitled to
 any payments of principal with respect to the Assigned Interest made from and after the
 Assignment Date, together with any and all interest and fees with respect to the Assigned Interest
 accruing from and after the Assignment Date and (c) the Agent is authorized and instructed to
 allocate payments received by it for the account of the Assignor and the Assignee as provided in
 the foregoing clauses. Each party hereto agrees that it will hold any interest, fees or other
 amounts that it may receive to which the other party hereto shall be entitled pursuant to the
 preceding sentence for the account of such other party and pay, in like money and funds, any
 such amounts that it may receive to such other party promptly upon receipt.

        3.3     Delivery of Notes. Promptly following the receipt by the Assignor of
 the consideration required to be paid under Section 3.1, the Assignor shall, in the
 manner contemplated by Section 9.1(b) of the Loan Agreement, (a) deliver to the Agent (or its
 counsel) the Note held by the Assignor and (b) notify the Agent to request that the Borrowers
 execute and deliver new Notes to the Assignor, if Assignor continues to be a Lender, and the



                                                C-iii
 HW_US:73367004.8
Case 19-10547             Doc 160   Filed 05/30/19    Entered 05/30/19 16:48:39   Page 155 of 203



 Assignee, dated the Assignment Date in the appropriate respective principal amounts after giving
 effect to the sale, assignment and transfer contemplated hereby.

        3.4     Further Assurances. The Assignor and the Assignee hereby agree to execute and
 deliver such other instruments, and take such other actions, as either party may reasonably
 request in connection with the transactions contemplated by this Agreement.

                                              ARTICLE IV

                                       CONDITIONS PRECEDENT

         The effectiveness of the sale, assignment and transfer contemplated hereby is subject to
 the satisfaction of each of the following conditions precedent:

                    (a)      the execution and delivery of this Agreement by the Assignor and the
 Assignee;

                (b)          the receipt by the Assignor of the payments required to be made under
 Section 3.1; and

                (c)    the receipt by the Agent of all documentation and other information with
 respect to the assignee that is required by regulatory authorities under applicable “know your
 customer” and anti-money laundering rules and regulations, including the USA Patriot Act.



                                               ARTICLE V

                               REPRESENTATIONS AND WARRANTIES

        5.1     Representations and Warranties of Assignor.          The Assignor represents and
 warrants to the Assignee as follows:

                (a)    it has all requisite power and authority, and has taken all action necessary
 to execute and deliver this Agreement and to fulfill its obligations under, and consummate the
 transactions contemplated by, this Agreement;

                 (b)    the execution, delivery and compliance with the terms hereof by the
 Assignor and the delivery of all instruments required to be delivered by it hereunder do not and
 will not violate any Requirement of Law applicable to it;

                 (c)    this Agreement has been duly executed and delivered by it and constitutes
 the legal, valid and binding obligation of the Assignor, enforceable against it in accordance with
 its terms;

              (d)    all approvals and authorizations of, all filings with and all actions by any
 Governmental Authority necessary for the validity or enforceability of its obligations under this
 Agreement have been obtained;

                                                     C-iv
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19    Entered 05/30/19 16:48:39        Page 156 of 203



               (e)     the Assignor has good title to, and is the sole legal and beneficial owner
 of, the Assigned Interest, free and clear of all Liens, claims, participations or other charges of
 any nature whatsoever; and

                (f)     the transactions contemplated by this Agreement are commercial banking
 transactions entered into in the ordinary course of the banking business of the Assignor.

         5.2    Disclaimer. Except as expressly provided in Section 5.1 hereof, the Assignor
 does not make any representation or warranty, nor shall it have any responsibility to the
 Assignee, with respect to the accuracy of any recitals, statements, representations or warranties
 contained in the Loan Agreement or in any other Loan Document or for the value, validity,
 effectiveness, genuineness, execution, legality, enforceability or sufficiency of the Loan
 Agreement, the Notes or any other Loan Document or for any failure by the Borrowers or any
 other Person (other than Assignor) to perform any of its obligations thereunder or for the
 existence, value, perfection or priority of any collateral security or the financial or other
 condition of the Borrowers or any other Person, or any other matter relating to the Loan
 Agreement or any other Loan Document or any extension of credit thereunder.

        5.3     Representations and Warranties of Assignee.        The Assignee represents and
 warrants to the Assignor as follows:

                (a)    it has all requisite power and authority, and has taken all action necessary
 to execute and deliver this Agreement and to fulfill its obligations under, and consummate the
 transactions contemplated by, this Agreement;

                 (b)    the execution, delivery and compliance with the terms hereof by the
 Assignee and the delivery of all instruments required to be delivered by it hereunder do not and
 will not violate any Requirement of Law applicable to it;

                 (c)    this Agreement has been duly executed and delivered by it and constitutes
 the legal, valid and binding obligation of the Assignee, enforceable against it in accordance with
 its terms;

              (d)    all approvals and authorizations of, all filings with and all actions by any
 Governmental Authority necessary for the validity or enforceability of its obligations under this
 Agreement have been obtained;

               (e)      the Assignee has received copies of the Loan Agreement and the other
 Loan Documents, as well as copies of all Financial Statements previously provided by the
 Borrowers in satisfaction of obligations under the Loan Agreement.

                (f)      the Assignee has fully reviewed the terms of the Loan Agreement and the
 other Loan Documents and has independently and without reliance upon the Assignor, and based
 on such information as the Assignee has deemed appropriate, made its own credit analysis and
 decision to enter into this Agreement;




                                                C-v
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39        Page 157 of 203



               (g)     if the Assignee is not incorporated under the laws of the United States of
 America or a state thereof, the Assignee has contemporaneously herewith delivered to the Agent
 and the Borrowers such documents as are required by Section 2.6(f) of the Loan Agreement; and

                (h)     the transactions contemplated by this Agreement are commercial banking
 transactions entered into in the ordinary course of the banking business of the Assignee.

                                           ARTICLE VI

                                       MISCELLANEOUS

         6.1    Notices. All notices and other communications provided for herein (including
 any modifications of, or waivers, requests or consents under, this Agreement) shall be given or
 made in writing (including by telecopy) to the intended recipient at its “Address for Notices”
 specified below its name on the signature pages hereof or, as to either party, at such other
 address as shall be designated by such party in a notice to the other party.

        6.2      Amendment, Modification or Waiver. No provision of this Agreement may be
 amended, modified or waived except by an instrument in writing signed by the Assignor and the
 Assignee, and consented to by the Agent and, so long as there exists no Default or Event of
 Default at the time of any such amendment, modification or waiver, the Borrowers.

        6.3     Successors and Assigns. This Agreement shall be binding upon and inure to the
 benefit of the parties hereto and their respective successors and permitted assigns. The
 representations and warranties made herein by the Assignee are also made for the benefit of the
 Agent, and the Assignee agrees that the Agent is entitled to rely upon such representations and
 warranties.

        6.4    Assignments. Neither party hereto may assign any of its rights or obligations
 hereunder except in accordance with the terms of the Loan Agreement.

        6.5   Counterparts. This Agreement may be executed in any number of counterparts,
 each of which shall be identical and all of which, taken together, shall constitute one and the
 same instrument, and each of the parties hereto may execute this Agreement by signing any such
 counterpart.

        6.6     Governing Law. This Agreement (including the validity and enforceability
 hereof) shall be governed by, and construed in accordance with, the laws of the State of New
 York, other than the conflict of laws rules thereof.

        6.7     Expenses. To the extent not paid by the Borrowers or any one or more of them
 pursuant to the terms of the Loan Agreement, each party hereto shall bear its own expenses in
 connection with the execution, delivery and performance of this Agreement.

         6.8      Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives, to the
 fullest extent permitted by law, any and all right to trial by jury in any legal proceeding arising
 out of or relating to this Agreement or the transactions contemplated hereby.


                                                C-vi
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39   Page 158 of 203



        IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
 be executed and delivered as of the date first above written.

                                           ASSIGNOR:




                                           By:
                                           Name:
                                           Title:


                                           Address for Notices:




                                           Telephone No.:
                                           Attention:


                                           ASSIGNEE:




                                           By:
                                           Name:
                                           Title:


                                                                        Address for Notices:




                                                       Telephone No.:
                                                       Attention:




                                               C-vii
 HW_US:73367004.8
Case 19-10547          Doc 160     Filed 05/30/19    Entered 05/30/19 16:48:39     Page 159 of 203



                                               EXHIBIT D

                                          FORM OF
                                BUDGET COMPLIANCE CERTIFICATE



                                     ____________________, 20___

         The undersigned hereby certifies that he/she is a Responsible Officer of Falcon V
 Holdings, L.L.C., a Delaware limited liability company, and ORX Resources, L.L.C., a
 Delaware limited liability company (each a “Borrower” and collectively, “Borrowers”), and that
 as such he/she is authorized to execute this certificate on behalf of the Borrowers. With reference
 to the Superpriority Secured Debtor-In-Possession Term Loan Credit Agreement dated as of May
 14, 2019 (as amended, supplemented, restated or otherwise modified from time to time, the
 “Loan Agreement”) among the Borrowers, the lenders party thereto or bound thereby from time
 to time and 405 Baxterville LLC, as administrative agent for such lenders, the undersigned
 represents and warrants as follows (each capitalized term used herein having the same meaning
 given to it in the Loan Agreement unless otherwise specified):

        (a)    The proceeds of the Term Loans used during the immediately preceding week
 were for one of the types of expenditures set forth in Section 6.24(b) and in compliance with the
 maximum amounts permitted to be expended thereunder for the relevant time period in
 accordance with the Budget (including any usage of the Permitted Variance) [or specify non-
 compliance and describe]; and

         (b)        There exists no Default [or specify Default and describe].


                                         [Signature page follows]




                                                    D-i
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19    Entered 05/30/19 16:48:39      Page 160 of 203



         WITNESS the following signature as of the day and year first written above.

                                             FALCON V, L.L.C.,
                                             a Louisiana limited liability company


                                             By:
                                             Name:
                                             Title:


                                             FALCON V HOLDINGS, L.L.C.,
                                             a Delaware limited liability company


                                             By:
                                             Name:
                                             Title:


                                             ORX RESOURCES, L.L.C.,
                                             a Delaware limited liability company


                                             By:
                                             Name:
                                             Title:




                                                D-ii
 HW_US:73367004.8
Case 19-10547         Doc 160     Filed 05/30/19    Entered 05/30/19 16:48:39       Page 161 of 203



                                              EXHIBIT E

                                            FORM OF
                                       BORROWING REQUEST



                                     Dated as of: ______________

 405 Baxterville LLC,
 as Administrative Agent
 405 Lexington Avenue, 59th Floor
 New York, New York 10174
 Attention: Greg White



 Ladies and Gentlemen:

         This irrevocable Borrowing Request is delivered to you pursuant to Section 2.1 of the
 Superpriority Secured Debtor-in-Possession Term Loan Credit Agreement dated as of May 14,
 2019 (as amended, restated, supplemented or otherwise modified from time to time, the “Loan
 Agreement”), by and among Falcon V Holdings, L.L.C., a Delaware limited liability company,
 and ORX Resources, L.L.C., a Delaware limited liability company (each a “Borrower” and
 collectively, “Borrowers”), the lenders who are or may become party thereto, and 405
 Baxterville LLC, a Delaware limited liability company, as administrative agent for such lenders
 (the “Agent”). Capitalized terms used herein and not defined herein shall have the meanings
 assigned thereto in the Loan Agreement.

 A.      Loan

        1.    Borrowers hereby request that the Lenders disburse the [Interim Funding Loan]
 [Funding Date Loan] to Borrowers in the aggregate principal amount of $ ___________.
 (Complete with an amount in accordance with Section 2.1 of the Loan Agreement.)

        2.       Borrowers hereby request that such disbursement be made on the following
 Business Day: __________________. (Complete with a Business Day in accordance with
 Section 2.1 of the Loan Agreement).

        3.      The aggregate principal amount of all Term Loans outstanding as of the date
 hereof (including the Term Loan requested herein) does not exceed the maximum amount
 permitted to be outstanding pursuant to the terms of the Loan Agreement.

         4.     In connection with the foregoing and pursuant to the terms and provisions of the
 Loan Agreement, the undersigned hereby certify to the Agent that the following statements are
 true and correct:

         (a)        such disbursement is necessary to fund the Approved Purposes;

                                                   E-i
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 162 of 203



         (b)    as of the date of the requested disbursement, the applicable conditions set forth in
 [Section 3.1,] [Section 3.2,] Section 3.3 and Section 3.4 of the Loan Agreement have been
 satisfied;

        (c)     the representations and warranties in Article IV of the Loan Agreement are true
 and correct in all material respects (except for representations and warranties which are qualified
 by a materiality qualifier, which are true and correct in all respects) on and as of the date of the
 requested Term Loan with the same effect as if made on and as of the date of the requested Term
 Loan (except to the extent such representations and warranties expressly refer to an earlier date,
 in which case they are true and correct as of such earlier date);

        (d)    no Default or Event of Default exists and is continuing or shall result from such
 requested disbursement or proposed or actual use of the proceeds of such requested
 disbursement;

       (e)     the making of the requested disbursement does not violate any Requirement of
 Law and is not enjoined, temporarily, preliminarily or permanently; and

       (f)     immediately before and after giving effect to the requested disbursement, the
 Borrowers are in pro forma compliance with the Budget.



                                     [Signature page follows.]




                                                 E-ii
 HW_US:73367004.8
Case 19-10547       Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39    Page 163 of 203



        IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request as of
 the day and year first written above.



                                           FALCON V, L.L.C.,
                                           a Louisiana limited liability company


                                           By:
                                           Name:
                                           Title:


                                           FALCON V HOLDINGS, L.L.C.,
                                           a Delaware limited liability company


                                           By:
                                           Name:
                                           Title:


                                           ORX RESOURCES, L.L.C.,
                                           a Delaware limited liability company


                                           By:
                                           Name:
                                           Title:




                                               E-iii
 HW_US:73367004.8
Case 19-10547       Doc 160    Filed 05/30/19    Entered 05/30/19 16:48:39        Page 164 of 203



                                      PROMISSORY NOTE
                                         (this “Note”)

 $5,800,000.00                        New York, New York                            May 14, 2019

         FOR VALUE RECEIVED and WITHOUT GRACE (except to the extent, if any,
 provided in the Loan Agreement, as hereinafter defined), the undersigned (collectively,
 “Makers”), jointly and severally, promise to pay to the order of 405 Baxterville LLC, a Delaware
 limited liability company (“Payee”), at the Principal Office (as such term is defined in the Loan
 Agreement), the sum of Five Million Eight Hundred Thousand AND NO/100 DOLLARS
 ($5,800,000.00) or so much thereof as may remain unpaid pursuant to the Superpriority Secured
 Debtor-In-Possession Term Loan Credit Agreement dated May 14, 2019 by and among Makers,
 Agent (as defined in the Loan Agreement) and the lenders signatory thereto or bound thereby
 from time to time, including, without limitation, Payee (as amended, supplemented, restated or
 otherwise modified from time to time, the “Loan Agreement”), together with interest at the rates
 and calculated as provided in the Loan Agreement.

        Reference is hereby made to the Loan Agreement for matters governed thereby,
 including, without limitation, certain events which will entitle the holder hereof and/or Agent to
 accelerate the maturity of all amounts due hereunder. Capitalized terms used but not defined in
 this Note shall have the respective meanings assigned to such terms in the Loan Agreement.

         This Note is issued pursuant to, is a “Note” under and is payable as provided in the Loan
 Agreement. Subject to compliance with applicable provisions of the Loan Agreement, Makers
 or any of them may at any time prepay the full amount or any part of the Loan Balance
 evidenced by this Note without the payment of any premium or fee, but such payment shall not,
 until this Note is fully paid and satisfied, excuse the payment as it becomes due of any payment
 on this Note provided for in the Loan Agreement.

         Without being limited thereto or thereby, this Note is secured by the Security Documents.

      THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
 NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF
 LAW.




                              (Signatures appear on following pages)




 HW_US:74133818.2
Case 19-10547   Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 165 of 203
Case 19-10547       Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39        Page 166 of 203



                                   SECURITY AGREEMENT

        This SECURITY AGREEMENT (this “Security Agreement”) is made and entered into
 as of May 14, 2019 (the “Effective Date”), by FALCON V, L.L.C., a Louisiana limited liability
 company (“Falcon”), FALCON V HOLDINGS, L.L.C., a Delaware limited liability company
 (“Holdings”), and ORX RESOURCES, L.L.C., a Delaware limited liability company (“ORX”;
 and with Falcon and Holdings, each individually, a “Debtor” and collectively, the “Debtors”),
 the addresses for each such Debtor, for purposes hereof, being 400 Poydras Street, Suite 1100,
 New Orleans, Louisiana 70130, in favor of 405 Baxterville LLC, a Delaware limited liability
 company, as collateral agent (in such capacity, “Secured Party”), the address for which, for
 purposes hereof, being 405 Lexington Avenue, 59th Floor, New York, NY 10174, Attention:
 Greg White, for the pro rata benefit of the Lenders.

                                            RECITALS

        WHEREAS, the Debtors, the Lenders and Secured Party are parties to that certain
 Superpriority Secured Debtor-in-Possession Term Loan Credit Agreement dated of even date
 herewith (as amended, restated, supplemented or otherwise modified from time to time, the “DIP
 Credit Agreement”), pursuant to which, upon the terms and conditions stated therein, the Secured
 Party and the Lenders agreed to extend credit to Debtors; and

         WHEREAS, to secure the Obligations, the Debtors have agreed to assign to Secured
 Party, and grant to Secured Party a security interest in, all right, title and interest in and to the
 property hereinafter described;

        NOW, THEREFORE, (i) in order to comply with the terms and conditions of the DIP
 Credit Agreement, (ii) for and in consideration of the premises and the agreements herein
 contained and (iii) for other good and valuable consideration, the receipt and sufficiency of all of
 which is hereby acknowledged, the Debtors hereby agree as follows:

                                            ARTICLE I

                                        GENERAL TERMS

         1.1    Terms Defined Above. As used in this Security Agreement, each of the terms
 defined in the preamble hereto and the above recital paragraphs shall have the meaning assigned
 to such term above.

         1.2    Definitions Contained in DIP Credit Agreement. Each term used herein
 beginning with a capital letter which is not defined herein shall have the meaning assigned to
 such term in the DIP Credit Agreement, unless the context hereof otherwise requires.

        1.3    Certain Definitions. As used in this Security Agreement, each of the following
 terms shall have the meaning set forth for such term below, unless the context otherwise
 requires:

        “Code” shall mean the Uniform Commercial Code as in effect in the State of New York
 or any other relevant jurisdiction from time to time.


 HW_US:74101289.3
Case 19-10547       Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39        Page 167 of 203



        “Collateral” shall mean all Property, including, without limitation, cash or other
 proceeds, in which Secured Party shall have a security interest pursuant to Article II of this
 Security Agreement.

         “Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
 conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
 receivership, insolvency, reorganization, or similar debtor relief Requirement of Law of the
 United States or other applicable jurisdictions from time to time in effect and affecting the rights
 of creditors generally.

         “Gas” shall have the meaning assigned to such term in Article II hereof.

         “Pledged Securities” means, collectively, (a) any shares, stock certificates, options,
 interests or rights of any nature whatsoever in respect of the Equity Interests of any Person that
 may be issued or granted to, or held by, the Debtors while this Security Agreement is in effect;
 and (b) (i) the certificates or instruments, if any, representing such Equity Interests, (ii) all
 dividends (cash, Equity Interests or otherwise), cash, instruments, rights to subscribe, purchase
 or sell and all other rights and property from time to time received, receivable or otherwise
 distributed in respect of or in exchange for any or all of such Equity Interests, (iii) all
 replacements, additions to and substitutions for any of the Property referred to in this definition,
 including, without limitation, claims against third parties, (iv) the proceeds, interest, profits and
 other income of or on any of the Property referred to in this definition, (v) all security
 entitlements in respect of any of the foregoing, if any, and (vi) all books and records relating to
 any of the Property referred to in this definition.

         “Receivable” shall mean any right to payment for goods sold or leased or for services
 rendered, whether or not such right is evidenced by an Instrument or Chattel Paper and whether
 or not it has been earned by performance (including, without limitation, any Account).

        “Related Rights” shall mean all chattel papers, documents and instruments relating to the
 Accounts or the General Intangibles and all rights now or hereafter existing in and to all security
 agreements, leases, and other contracts securing or otherwise relating to any Accounts or General
 Intangibles or any such chattel papers, documents or instruments.

         “Secured Obligations” shall mean the Obligations and all renewals and extensions
 thereof.

        1.4     Terms Defined in Code. All terms used herein which are not defined herein or in
 the DIP Credit Agreement but are defined in the Code shall have the same meaning as defined in
 the Code, unless the context otherwise requires.

                                            ARTICLE II

                                     SECURITY INTEREST

        In addition to the security interests created by the Interim Order (and when applicable,
 the Final Order), upon authorization by the Bankruptcy Court under any of the Orders, including
 as pursuant to sections 364(c)(2), 364(c)(3) and 364(d)(1) of the Bankruptcy Code, to secure the


 HW_US:74101289.3
Case 19-10547       Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39        Page 168 of 203



 Secured Obligations, the Debtors hereby grant to Secured Party, in the priority specified in the
 Orders, a continuing security interest in, a general lien upon, and a right of set-off against, the
 following described Property of the Debtors:

                 (a)     all now existing and hereafter acquired or arising Accounts, Goods,
         General Intangibles, Payment Intangibles, Deposit Accounts, Securities Accounts,
         Chattel Paper (including, without limitation, Electronic Chattel Paper), Documents,
         Instruments, Software, Investment Property, letters of credit, Letter of Credit Rights,
         advices of credit, money, As-Extracted Collateral (including As-Extracted Collateral
         from the Debtors’ present and future operations, regardless of whether such mineral or
         gas interests are presently owned or hereafter acquired by the Debtors), Commercial Tort
         Claims, Equipment, Inventory, Fixtures and Supporting Obligations, together with all
         products of and Accessions to any of the foregoing and all Proceeds of any of the
         foregoing (including, without limitation, all insurance policies and proceeds thereof);

                 (b)     to the extent, if any, not included in clause (a) above, the Debtors’ present
         and future contracts, agreements, arrangements or understandings (i) for the sale, supply,
         provision or disposition of any natural gas, casinghead gas, all other hydrocarbons not
         defined as oil, carbon dioxide, and helium or other substances of a gaseous nature
         (“Gas”), oil or other minerals by the Debtors or any one or more of its agents,
         representatives, successors or assigns to any purchaser or acquirer thereof, and all
         products, replacements and proceeds thereof (including, without limitation, all Gas or oil
         sales contracts) and (ii) relating to the mining, drilling or recovery of any mineral, crude
         oil or gas reserves for the benefit of or on behalf of the Debtors or any of its agents,
         representatives, successors or assigns (including, without limitation, all contract mining,
         drilling or recovery agreements and arrangements), and all products and Proceeds thereof
         and payments thereunder, together with all products and Proceeds (including, without
         limitation, all insurance policies and proceeds) of and any Accessions to any of the
         foregoing;

                 (c)     to the extent, if any, not included in above, all Gas, oil and other minerals
         severed or extracted from the ground (specifically including all “As-Extracted Collateral”
         of the Debtors and all severed or extracted Gas purchased, acquired or obtained from
         other parties), and all Accounts, General Intangibles and products and Proceeds thereof or
         related thereto, regardless of whether any such Gas, oil or other minerals are in raw form
         or processed for sale;

                 (d)    to the extent, if any, not included above, each and every other item of
         personal Property and fixtures, whether now existing or hereafter arising or acquired,
         including, without limitation, all licenses, contracts and agreements (including, without
         limitation, Commodity Hedge Agreements), and all collateral for the payment or
         performance of any contract or agreement, together with all products and Proceeds
         (including all insurance policies and proceeds) and any Accessions to any of the
         foregoing;

                 (e)    all present and future business records and information, including, without
         limitation, computer tapes and other storage media containing the same and computer


 HW_US:74101289.3
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39        Page 169 of 203



         programs and software (including, without limitation, source code, object code and
         related manuals and documentation and all licenses to use such software) for accessing
         and manipulating such information; and

                (f)     any additional Property of the Debtors from time to time delivered to or
         deposited with Secured Party as security for the Secured Obligations or otherwise
         pursuant to the terms of this Security Agreement.

        Pursuant to Bankruptcy Code Section 364(c)(1) the Secured Party and the Lenders have
 been granted a super-priority administrative claim over any and all administrative claims of the
 type specified in Bankruptcy Code 503(b) and 507(b), subject to the Carve-Out.

                                          ARTICLE III

                         REPRESENTATIONS AND WARRANTIES

        In order to induce Secured Party to accept this Security Agreement, the Debtors represent
 and warrant to Secured Party (which representations and warranties will survive the creation of
 the Secured Obligations and any other extension of credit under the DIP Credit Agreement) that:

         3.1     Ownership and Liens. Except for the security interest of Secured Party granted in
 this Security Agreement and other Permitted Liens, the Debtors own good and marketable title to
 the Collateral free and clear of any other Liens. The Debtors have full right, power and authority
 to grant a security interest in the Collateral to Secured Party in the manner provided herein, free
 and clear of any other Liens, adverse claims and options other than Permitted Liens. No other
 Lien created by the Debtors or is known by the Debtors to exist with respect to any Collateral;
 and no financing statement or other security instrument is on file in any jurisdiction covering
 such Collateral, other than those in favor of Secured Party and other Permitted Liens. At the
 time the security interest in favor of Secured Party attaches, good and marketable title to all
 after-acquired Property included within the Collateral, free and clear of any other Liens, other
 than Permitted Liens, will be vested in Debtors.

        3.2      Status of Accounts. Each Account now existing represents, and each Account
 hereafter arising will represent, the valid and legally enforceable indebtedness of a bona fide
 account debtor arising from the sale or lease or rendition by the Debtors of goods and/or services
 and is not and will not be subject to contra accounts, set-offs, defenses or counterclaims by or
 available to account debtors obligated on the Accounts except as disclosed to Secured Party in
 writing; such goods will have been delivered to, or be in the process of being delivered to, the
 Debtors, and such services will have been rendered by the Debtors to the account debtor and
 accepted by the account debtor; and the amount shown as to each Account of the Debtors on the
 Debtors’ books will be the true and undisputed amount owing and unpaid thereon, subject to any
 discounts, allowances, rebates, credits and adjustments to which the account debtor has a right
 and which have been disclosed to Secured Party in writing.

         3.3     Status of Related Rights. All Related Rights of the Debtors are, and those
 hereafter arising will be, valid and genuine.




 HW_US:74101289.3
Case 19-10547             Doc 160   Filed 05/30/19     Entered 05/30/19 16:48:39       Page 170 of 203



         3.4    Location. The office where the Debtors keep their records concerning their
 Accounts and the General Intangibles and the originals of all of the Related Rights of each such
 Debtor is 400 Poydras Street, Suite 1100, New Orleans, Louisiana 70130. No Equipment and/or
 Inventory is covered by a certificate of title (other than certain motor vehicles) pursuant to
 applicable law. The jurisdiction of organization for Falcon V is the State of Louisiana and the
 jurisdiction of organization for ORX and Falcon V Holdings is the State of Delaware. The
 Debtors’ chief executive office and chief place of business is 400 Poydras Street, Suite 1100,
 New Orleans, Louisiana 70130.

         3.5

                    (a)      Receivables.

                            (i)    No amount payable to any Debtor under or in connection with any
                    Receivable (in an aggregate amount in excess of $10,000 for all such
                    Receivables) is evidenced by any Instrument or Chattel Paper which has not been
                    delivered to Secured Party.

                           (ii)    None of the obligors on any Receivables (in an aggregate amount
                    in excess of $10,000 for all such Receivables) is a Governmental Authority.

                           (iii) The amounts represented by each Debtor to Secured Party from
                    time to time as owing to such Debtor in respect of the Receivables will at such
                    times be accurate (subject to offsets and refunds in the ordinary course of
                    business).

                    (b)      Commercial Tort Claims.

                           (i)    On the date hereof, except to the extent listed in Schedule 3.5(b),
                    Debtors have no knowledge of rights in any Commercial Tort Claim.

                            (ii)    Upon the filing of a financing statement covering any Commercial
                    Tort Claim referred to in Section 4.6 against Debtors in their state of organization,
                    the security interest granted in such Commercial Tort Claim will constitute a valid
                    perfected security interest in favor of Secured Party, as collateral security for the
                    Secured Obligations, enforceable in accordance with the terms hereof against all
                    creditors of Debtors and any Persons purporting to purchase such Collateral from
                    each Debtor, which security interest shall be prior to all other Liens on such
                    Collateral except for Permitted Liens.

                 (c)      Certificated Collateral. No Equipment and/or Inventory is covered by a
         certificate of title pursuant to applicable law other than certain motor vehicles described
         on Schedule 3.5(c) attached hereto.

               (d)     Deposit Accounts. Schedule 3.5(d) lists all Deposit Accounts owned by
         each Debtor in its own name.




 HW_US:74101289.3
Case 19-10547       Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39        Page 171 of 203



                (e)     Pledged Notes. There are no promissory notes issued to or held by the
         Debtors (other than promissory notes issued in connection with extensions of trade credit
         by the Debtors in the ordinary course of business).

                (f)    Pledged Securities. There are no Pledged Securities owned by the Debtors
         other than the 100% membership interest of Falcon V L.L.C. owned by Falcon V
         Holdings, L.L.C. and the 100% membership interest of Online Resources, L.L.C. owned
         by ORX Resources, L.L.C.

         3.6     Secured Party’s Security Interest. Upon and subject to the entry of the Interim
 Order (and when applicable, the Final Order), this Security Agreement creates a valid and
 binding security interest in the Collateral securing the Secured Obligations. Notwithstanding the
 perfection of any security interest granted hereunder pursuant to the order of the Bankruptcy
 Court under the applicable Order, all filings (which filings with Governmental Authorities are
 described in Article IV of this Security Agreement) and other actions necessary to perfect or
 protect such security interest will be promptly taken by the Debtors upon request by Secured
 Party. No further or subsequent filing, recording, registration or other public notice of such
 security interest is necessary in any governmental office or jurisdiction in order to perfect such
 security interest or to continue, preserve or protect such security interest except for continuation
 statements or for filings upon the occurrence of any of the events stated in Article IV of this
 Security Agreement. Such perfected security interest in the Collateral constitutes a first-priority
 (except as to Permitted Liens or as otherwise provided in the Orders) security interest under the
 Code.

                                           ARTICLE IV

                              COVENANTS AND AGREEMENTS

        Each Debtor covenants and agrees with Secured Party that from and after the date of this
 Security Agreement until the indefeasible payment of the Obligations in full:

         4.1    Delivery of Instruments, Certificated Securities and Chattel Paper. If any amount
 payable under or in connection with any of the Collateral shall be or become evidenced by any
 Instrument, Certificated Security or Chattel Paper, such Instrument, Certificated Security or
 Chattel Paper shall be promptly delivered to Secured Party, duly indorsed in a manner
 satisfactory to Secured Party, to be held as Collateral pursuant to this Security Agreement;
 provided that no such Instrument, Certificated Security or Chattel Paper shall be required to be
 delivered to Secured Party so long as the aggregate amount payable evidenced by all such
 undelivered Instruments, Certificated Securities or Chattel Papers does not exceed $10,000.

        4.2   Maintenance of Perfected Security Interest; Perfection Certificate Updates;
 Further Documentation.

                (a)     The Debtors shall maintain the security interest created by this Security
         Agreement as a perfected security interest having at least the priority described in Section
         3.6 and shall defend such security interest against the material claims and demands of all




 HW_US:74101289.3
Case 19-10547         Doc 160      Filed 05/30/19   Entered 05/30/19 16:48:39       Page 172 of 203



         Persons whomsoever, subject to the rights of the Debtors under the Loan Documents to
         dispose of the Collateral.

                (b)     The Debtors will furnish to Secured Party from time to time statements
         and schedules further identifying and describing the Property of such Debtor and such
         other reports in connection therewith as Secured Party may reasonably request, all in
         reasonable detail.

                 (c)    Subject to the Orders, at any time and from time to time, upon the written
         request of Secured Party, and at the sole expense of the Debtors, the Debtors will
         promptly and duly execute and deliver, and have recorded, such further instruments and
         documents and take such further actions as Secured Party may reasonably request for the
         purpose of obtaining or preserving the full benefits of this Security Agreement and of the
         rights and powers herein granted, including, without limitation, (i) filing any financing or
         continuation statements under the Code (or other similar laws) in effect in any
         jurisdiction with respect to the security interests created hereby and (ii) in the case of
         Investment Property, Deposit Accounts, Letter-of-Credit Rights and any other relevant
         Collateral, taking any actions necessary to enable Secured Party to obtain “control”
         (within the meaning of the Code) with respect thereto.

        4.3     Notices. Debtors will advise Secured Party promptly upon any Responsible
 Officer obtaining knowledge, in reasonable detail, of:

                (a)     any Lien (other than security interests created hereby or Permitted Liens)
         on any of the Collateral which would adversely affect the ability of Secured Party to
         exercise any of its remedies hereunder; and

                 (b)     the occurrence of any other event which could reasonably be expected to
         have a material adverse effect on the aggregate value of the Collateral or on the security
         interests created hereby.

         4.4        Receivables.

                (a)     Other than to the extent deemed prudent business conduct to be
         determined in good faith by the Debtors, the Debtors will not (i) grant any extension of
         the time of payment of any Receivable, (ii) compromise or settle any Receivable for less
         than the full amount thereof, (iii) release, wholly or partially, any Person liable for the
         payment of any Receivable, (iv) allow any credit or discount whatsoever on any
         Receivable or (v) amend, supplement or modify any Receivable in any manner that could
         adversely affect the value thereof.

                (b)     The Debtors will deliver to Secured Party a copy of each material demand,
         notice or document received by it that questions or calls into doubt the validity or
         enforceability of more than 5% of the aggregate amount of the then outstanding
         Receivables.

      4.5    Commercial Tort Claims. If any Debtor shall obtain an interest in any
 Commercial Tort Claim, such Debtor shall within thirty (30) days of a Responsible Officer


 HW_US:74101289.3
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 173 of 203



 obtaining knowledge of such interest sign and deliver documentation acceptable to Secured Party
 granting a security interest under the terms and provisions of this Security Agreement in and to
 such Commercial Tort Claim.

         4.6     Financing Statement Matters. The Debtors recognize that one or more financing
 statement pertaining to the Collateral will be filed in one or more filing offices. The Debtors will
 promptly notify Secured Party of any condition or event that may change the proper location for
 the filing of any financing statement or other public notice or recordings for the purpose of
 perfecting a security interest in the Collateral. Without limiting the foregoing, the Debtors will
 (a) promptly notify Secured Party of any change (i) in the location of the office where the
 Debtors keep their records concerning their Accounts or (ii) in the “location” of any Debtor
 within the meaning set forth in the Code of each such Debtor’s jurisdiction of formation; (b)
 prior to any of the Collateral provided by the Debtors becoming so related to any particular real
 estate so as to become a fixture on such real estate, notify Secured Party of the description of
 such real estate and the name of the record owner thereof, to the extent such real estate is not
 already encumbered in favor or for the benefit of Secured Party to secure the Secured
 Obligations; and (c) promptly notify Secured Party of any change in the Debtors’ names,
 identities or structures. In any notice furnished pursuant to this paragraph, the Debtors will
 expressly state that the notice is required by this Security Agreement and contains facts that will
 or may require additional filings of financing statements or other notices for the purpose of
 continuing perfection of Secured Party’s security interest in the Collateral. Further, the Debtors
 authorize Secured Party to file, at the expense of the Debtors, any and all financing statements,
 pursuant to Article 9 of the Code, as Secured Party deems necessary, in its sole discretion, in
 conjunction with this Security Agreement. The Debtors agree that such financing statements
 may describe the Collateral in the same manner as described in this Security Agreement or as
 “all assets,” “all personal property” or words of similar effect, regardless of whether or not the
 Collateral includes all assets or all personal property of the Debtors, or such other description as
 Secured Party, in its sole judgment, determines is necessary or advisable that is of an equal or
 lesser scope or with greater detail.

                                           ARTICLE V

                          RIGHTS, REMEDIES AND WARRANTIES

         5.1    With Respect to Collateral. If an Event of Default under the DIP Credit
 Agreement has occurred and is continuing, Secured Party is, subject to the Orders, hereby fully
 authorized and empowered (without the necessity of any further consent or authorization from
 the Debtors) and the right is expressly granted to Secured Party, and Debtors hereby appoint
 Secured Party as their attorney-in-fact and agent to act for them and in their name, place and
 stead, with full power of substitution, in Secured Party’s name or the Debtors’ names or
 otherwise, for the sole use and benefit of Secured Party, but at the Debtors’ cost and expense, to
 exercise, without notice, all or any of the following powers at any time with respect to all or any
 of the Collateral until termination of the Security Agreement in accordance with its terms:

                (a)     to notify account debtors or the obligors on the Accounts, the General
         Intangibles and the Related Rights to make and deliver payment to Secured Party;



 HW_US:74101289.3
Case 19-10547       Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39         Page 174 of 203



               (b)     to demand, sue for, collect, receive and give acquittance for any and all
         monies due or to become due by virtue thereof and otherwise deal with proceeds;

                 (c)    to receive, take, endorse, assign and deliver any and all checks, notes,
         drafts, Documents and other negotiable and non-negotiable Instruments and Chattel
         Paper taken or received by Secured Party in connection therewith;

                (d)    to settle, compromise, compound, prosecute or defend any action or
         proceeding with respect thereto;

                (e)     to sell, transfer, assign or otherwise deal in or with the same or the
         Proceeds or avails thereof or the relative goods, as fully and effectively as if Secured
         Party were the absolute owner thereof; and

               (f)    to extend the time of payment of any or all thereof and to grant waivers
         and make any allowance or other adjustment with reference thereto;

 provided, however, Secured Party shall be under no obligation or duty to exercise any of the
 powers hereby conferred upon it and shall be without liability for any act or failure to act in
 connection with the collection of, or the preservation of any rights under, any Collateral.

         5.2    Default Remedies. Upon the occurrence and continuation of any Event of
 Default, Secured Party may then, or at any time thereafter and from time to time, subject to the
 Orders, apply, set-off, collect, sell in one or more sales, lease, or otherwise dispose of, any or all
 of the Collateral, in its then condition or following any commercially reasonable preparation or
 processing, in such order as Secured Party may elect, and any such sale may be made either at
 public or private sale at its place of business or elsewhere, or at any brokers’ board or securities
 exchange, either for cash or upon credit or for future delivery, at such price as Secured Party may
 deem fair, and Secured Party may be the purchaser of any or all Collateral so sold and may hold
 the same thereafter in its own name free from any claim of the Debtors or right of redemption.
 No such purchase or holding by Secured Party shall be deemed a retention by Secured Party in
 satisfaction of the Secured Obligations. All demands, notices and advertisements and the
 presentment of Property at sale are hereby waived. If, notwithstanding the foregoing provisions,
 any applicable provision of the Code or other law requires Secured Party to give reasonable
 notice of any such sale or disposition or other action, the Debtors hereby agree that ten (10) days’
 prior written notice shall constitute reasonable notice. Secured Party may require the Debtors to
 assemble the Collateral and make it available to Secured Party at a place designated by Secured
 Party which is reasonably convenient to Secured Party and the Debtors. Any sale hereunder may
 be conducted by an auctioneer or any officer or agent of Secured Party.

         5.3    Right of Set-Off. Upon the occurrence and continuation of any Event of Default,
 Secured Party is, subject to the Orders, hereby authorized to then, or at any time thereafter and
 from time to time, without notice to the Debtors (any such notice being expressly waived by the
 Debtors), apply and set-off against the Secured Obligations (i) any and all deposits (general or
 special, time or demand, provisional or final) of Debtors at any time held by Secured Party; (ii)
 any and all other claims of the Debtors against Secured Party, now or hereafter existing, (iii) any
 and all other indebtedness at any time owing by Secured Party to or for the account of the



 HW_US:74101289.3
Case 19-10547       Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39         Page 175 of 203



 Debtors; (iv) any and all money, Instruments, securities, Documents, Chattel Paper, credits,
 claims, demands and other Property, rights or interests of the Debtors which at any time shall
 come into the possession or custody or under the control of Secured Party, for any purpose; and
 (v) the Proceeds of any of the foregoing Property, in accordance with the DIP Credit Agreement,
 as if the same were included in the Collateral, and in addition to the security interests created by
 the Interim Order (and when applicable, the Final Order), upon authorization by the Bankruptcy
 Court under any of the Orders, including as pursuant to sections 364(c)(2), 364(c)(3) and
 364(d)(1) of the Bankruptcy Code, the Debtors hereby grant to Secured Party in the priority set
 forth in the Orders a security interest in, a general lien upon and a right of set-off against the
 foregoing described Property as security for the Secured Obligations. Secured Party shall have
 the right to so set-off and apply such Property against the Secured Obligations regardless of
 whether or not Secured Party shall have made any demand for payment of any of the Secured
 Obligations or shall have given any other notice. Secured Party agrees to promptly notify the
 Debtors after any such set-off and application; provided, however, the failure of Secured Party to
 give any such notice shall not affect the validity of such set-off and application. The rights of
 Secured Party under this Section 5.3 are in addition to other rights and remedies (including,
 without limitation, other rights of set-off in this Security Agreement, the other Loan Documents
 or the Orders) which Secured Party may have.

        5.4     Proceeds. Following the occurrence and continuation of any Event of Default, the
 proceeds of any sale or other disposition of the Collateral and all sums received or collected by
 Secured Party from or on account of the Collateral shall be applied by Secured Party in the
 manner set forth in the DIP Credit Agreement.

         5.5    Secured Party’s Lack of Duties. The powers conferred upon Secured Party by
 this Security Agreement are solely to protect its interest in the Collateral and shall not impose
 any duty upon Secured Party to exercise any such powers. Secured Party shall be under no duty
 whatsoever to make or give any presentment, demand for performance, notice of
 nonperformance, protest, notice of protest, notice of dishonor or other notice or demand in
 connection with any Collateral or the Secured Obligations, or to take any steps necessary to
 preserve any rights against prior parties. Secured Party shall not be liable for failure to collect or
 realize upon any or all of the Secured Obligations or Collateral, or for any delay in so doing, nor
 shall Secured Party be under any duty to take any action whatsoever with regard thereto.
 Secured Party shall use reasonable care in the custody and preservation of any Collateral in its
 possession, but need not take any steps to keep the Collateral identifiable. Secured Party shall
 have no duty to comply with any recording, filing or other legal requirements necessary to
 establish or maintain the validity, priority or enforceability of, or Secured Party’s rights in or to,
 any of the Collateral.

         5.6    Secured Party’s Actions. To the extent permitted by applicable law (including,
 without limitation, the Bankruptcy Code or any order of the Bankruptcy Court entered in
 connection with the Cases), the Debtors waive any right to require Secured Party to marshal or
 proceed against any Person, exhaust any Collateral or pursue any other remedy in Secured
 Party’s power, and the Debtors waive any and all notice of acceptance of this Security
 Agreement or of creation, modification, rearrangement, renewal or extension for any period of
 any of the Secured Obligations from time to time. All dealings between the Debtors and Secured
 Party, whether or not resulting in the creation of the Secured Obligations, shall conclusively be


 HW_US:74101289.3
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 176 of 203



 presumed to have been had or consummated in reliance upon this Security Agreement. Until all
 the Secured Obligations shall have been indefeasibly paid in full and the commitments of the
 Lenders terminated, the Debtors shall not have any right to subrogation, and the Debtors waive
 any benefit of and any right to participate in any Collateral or security whatsoever now or
 hereafter held by Secured Party. The Debtors authorize Secured Party, without notice or demand
 and without any reservation of rights against the Debtors and without affecting the Debtors’
 liability hereunder or on the Secured Obligations, from time to time to (a) take and hold any
 other Property as collateral, other than the Collateral, as security for any or all of the Secured
 Obligations and exchange, enforce, waive and release any or all of the Collateral or such other
 Property to the Secured Obligations; and (b) apply the Collateral or such other Property and
 direct the order or manner of sale thereof as Secured Party in its discretion may determine,
 subject, however, to the provisions of the DIP Credit Agreement and the Orders.

         5.7    Transfer of Secured Obligations and Collateral. Any of the Secured Obligations
 may be transferred, in whole or in part, in accordance with the provisions of the Loan
 Documents, and, upon any such transfer, Secured Party may transfer any or all of the Collateral
 and shall be fully discharged thereafter from all liability with respect to the Collateral so
 transferred, and the transferee shall be vested with all rights, powers and remedies of Secured
 Party hereunder with respect to Collateral so transferred; but with respect to any Collateral not so
 transferred, Secured Party shall retain all rights, powers and remedies hereby given. Secured
 Party may at any time deliver any or all of the Collateral to the Debtors, whose receipt shall be a
 complete and full acquittance for the Collateral so delivered, and Secured Party shall thereafter
 be discharged from any liability therefor.

         5.8     Cumulative Security. The execution and delivery of this Security Agreement in
 no manner shall impair or affect any other security (by endorsement or otherwise) for the
 Secured Obligations. No security taken hereafter as security for the Secured Obligations shall
 impair in any manner or affect this Security Agreement. All such present and future additional
 security is to be considered as cumulative security.

          5.9    Continuing Agreement. This is a continuing Security Agreement and the grant of
 the security interest hereunder shall remain in full force and effect and all the rights, powers and
 remedies of Secured Party hereunder shall continue to exist until the Secured Obligations are
 paid in full as the same become due and payable, until the Debtors are entitled to obtain the
 release hereof pursuant to the DIP Credit Agreement and until Secured Party, upon request of the
 Debtors, has executed a written termination statement, reassigned to the Debtors, without
 recourse, the Collateral and all rights conveyed hereby and returned possession of the Collateral
 in its possession to Debtors.

         5.10 Cumulative Rights. The rights, powers and remedies of Secured Party hereunder
 shall be in addition to all rights, powers and remedies given under the Orders, the DIP Credit
 Agreement, the other Loan Documents or by statute or rule of law and are cumulative. The
 exercise of any one or more of the rights, powers and remedies provided herein shall not be
 construed as a waiver of any other rights, powers and remedies of Secured Party. Furthermore,
 regardless of whether or not the Code is in effect in the jurisdiction where such rights, powers
 and remedies are asserted, Secured Party shall have the rights, powers and remedies of a secured
 party under the Code. Secured Party may exercise its bankers’ lien or right of set-off with


 HW_US:74101289.3
Case 19-10547       Doc 160    Filed 05/30/19    Entered 05/30/19 16:48:39        Page 177 of 203



 respect to the Secured Obligations in the same manner as if the Secured Obligations were
 unsecured.

         5.11 Exercise of Rights. Time shall be of the essence for the performance by the
 Debtors of any act under this Security Agreement or in respect of the Secured Obligations, but
 neither Secured Party’s acceptance of partial or delinquent payments nor any forbearance, failure
 or delay by Secured Party in exercising any right, power or remedy shall be deemed a waiver of
 any obligation of the Debtors or of any right, power or remedy of Secured Party or preclude any
 other or further exercise thereof; and no single or partial exercise of any right, power or remedy
 shall preclude any other or further exercise thereof, or the exercise of any other right, power or
 remedy.

        5.12 Remedy and Waiver. Secured Party may remedy any Default and may waive any
 Default without waiving the Default remedied or waiving any prior or subsequent Default.

         5.13 Non-Judicial Remedies. To the extent permitted by applicable law (including,
 without limitation, the Bankruptcy Code or any order of the Bankruptcy Court entered in
 connection with the Cases), Secured Party may enforce its rights hereunder without prior judicial
 process or judicial hearing, and the Debtors expressly waive, renounce and knowingly relinquish
 any and all legal rights which might otherwise require Secured Party to enforce its rights by
 judicial process. In so providing for non-judicial remedies, the Debtors recognize and concede
 that such remedies are consistent with the usage of the trade, are responsive to commercial
 necessity and are the result of bargain at arm’s length. Nothing herein is intended to prevent
 Secured Party from resorting to judicial process at its option.

         5.14 Expenses. The Debtors shall pay to Secured Party all expenses, including,
 without limitation, reasonable attorneys’ fees and legal expenses, incurred or paid by Secured
 Party in exercising or protecting its interests, rights and remedies under this Security Agreement
 or the other Loan Documents to which any Debtor is a party (including, without limitation, all
 such costs and expenses incurred during any “workout” or restructuring in respect of the
 Obligations and during any legal proceeding, including any legal proceeding under any Debtor
 Relief Law).

                                          ARTICLE VI

                                      MISCELLANEOUS

        6.1     Preservation of Liability. Neither this Security Agreement nor the exercise by
 Secured Party of (or the failure to so exercise) any right, power or remedy conferred herein or by
 law shall be construed as relieving any Person liable on the Secured Obligations from liability on
 the Secured Obligations and for any deficiency thereon.

         6.2    Notices. Any notice or demand under this Security Agreement or in connection
 with this Security Agreement may be given as provided in the DIP Credit Agreement, but actual
 notice, however given or received, shall always be effective.




 HW_US:74101289.3
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39        Page 178 of 203



        6.3     Governing Law. This Security Agreement and the security interest granted
 hereby shall be governed by the laws of the State of New York (and to the extent applicable, the
 Bankruptcy Code), without giving effect to principles thereof relating to conflicts of law.

       6.4      Amendment and Waiver. This Security Agreement may not be amended (nor
 may any of its terms be waived) except in the manner provided in the DIP Credit Agreement.

        6.5    Invalidity. In case any provision of this Security Agreement is invalid, illegal or
 unenforceable, the validity, legality and enforceability of the remaining provisions shall not in
 any way be affected or impaired thereby.

         6.6   Survival of Agreements. All covenants and agreements of the Debtors herein not
 fully performed before the effective date of this Security Agreement shall survive such date.

         6.7    Successors and Assigns. All representations and warranties of the Debtors herein,
 and the covenants and agreements herein contained by or on behalf of the Debtors, shall bind the
 Debtors and the Debtors’ legal representatives, successors and assigns and shall inure to the
 benefit of Secured Party, its successors and assigns.

         6.8     Titles of Articles, Sections and Subsections. All titles or headings to articles,
 sections, subsections or other divisions of this Security Agreement are only for the convenience
 of the parties and shall not be construed to have any effect or meaning with respect to the other
 content of such articles, sections, subsections or other divisions, such other content being
 controlling as to the agreement between the parties hereto.

         6.9     Counterparts. This Security Agreement may be executed by one or more of the
 parties hereto in any number of separate counterparts, and all of such counterparts taken together
 shall be deemed to constitute one and the same instrument and shall be enforceable as of the date
 hereof upon the execution of one or more counterparts hereof by each of the parties hereto. In
 this regard, each of the parties hereto acknowledges that a counterpart of this Security
 Agreement containing a set of counterpart execution pages reflecting the execution of each party
 hereto shall be sufficient to reflect the execution of this Security Agreement by each party hereto
 and shall constitute one instrument.

        6.10 Conflict with DIP Credit Agreement. In the event of a conflict between any
 provision of this Security Agreement and a provision that is in the DIP Credit Agreement, the
 provision of the DIP Credit Agreement shall control; provided, however, the inclusion in this
 Security Agreement of a provision with respect to which there is no corresponding provision in
 the DIP Credit Agreement shall not constitute a conflict with any provision of the DIP Credit
 Agreement.

         6.11 The Orders-No Violation. This Security Agreement is subject in all respects
 (including with respect to all obligations and agreements of the Debtors provided for hereunder)
 to the terms of the Interim Order (and when applicable, the Final Order). In the event of any
 inconsistency or conflict between the provisions of this Security Agreement and the Interim
 Order (and when applicable, the Final Order), the provisions of the Interim Order (and when
 applicable, the Final Order) shall govern. Performance of the Debtor’s or Secured Party’s rights
 as permitted under this Security Agreement shall in no way constitute for the purpose of the


 HW_US:74101289.3
Case 19-10547       Doc 160   Filed 05/30/19    Entered 05/30/19 16:48:39      Page 179 of 203



 Cases a violation of the automatic stay provided by Section 362 of the Bankruptcy Code, and the
 Debtor hereby waives the applicability thereof.

       6.12 WAIVER OF RIGHTS TO JURY TRIAL. THE PARTIES HEREBY
 KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY, AND
 UNCONDITIONALLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
 SUIT, PROCEEDING, COUNTERCLAIM, OR OTHER LITIGATION BASED ON, OR
 ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURITY
 AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION WITH THIS
 SECURITY AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
 DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
 ANY PARTY WITH RESPECT HERETO.

      6.13 FORUM SELECTION AND CONSENT TO NON-EXCLUSIVE
 JURISDICTION.   EACH OF THE PARTIES HERETO IRREVOCABLY AND
 UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
 EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE
 BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION,
 THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
 AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
 OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF IN ANY
 ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
 WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
 OTHERWISE, AGAINST ANY BORROWER, THE SECURED PARTY, ANY LENDER,
 ANY OTHER PARTY HERETO OR ANY RELATED PARTY OF THE FOREGOING
 IN ANY WAY RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
 LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO.
 EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
 AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
 OR PROCEEDING MAY BE HEARD AND DETERMINED EXCLUSIVELY IN THE
 BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
 ABSTAINS FROM) JURISDICTION, SUCH NEW YORK STATE COURT OR, TO THE
 FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
 COURT; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
 AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT AT
 THE SECURED PARTY’S OPTION IN THE COURTS OF ANY JURISDICTION
 WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
 THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
 ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
 ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
 OTHER MANNER PROVIDED BY LAW. EACH OF THE PARTIES HERETO
 IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE MANNER
 PROVIDED FOR NOTICES IN SECTION 9.3 OF THE DIP CREDIT AGREEMENT;
 PROVIDED THAT NOTHING IN THIS SECURITY AGREEMENT WILL AFFECT
 THE RIGHT OF ANY PARTY TO THIS SECURITY AGREEMENT TO SERVE
 PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH OF THE
 PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE


 HW_US:74101289.3
Case 19-10547       Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 180 of 203



 FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY
 HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
 LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
 CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
 INCONVENIENT FORUM. TO THE EXTENT THAT ANY OF THE PARTIES
 HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
 JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
 THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
 ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
 ITSELF OR ITS PROPERTY, EACH SUCH PARTY HEREBY IRREVOCABLY
 WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
 RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

                                   (Signature pages follow)




 HW_US:74101289.3
Case 19-10547   Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 181 of 203
Case 19-10547   Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 182 of 203
Case 19-10547       Doc 160   Filed 05/30/19    Entered 05/30/19 16:48:39   Page 183 of 203



                                     SCHEDULE 3.5(b)

                                  Commercial Tort Claims

                                               None




                                       Schedule 3.5(b)
 HW_US:74101289.3
Case 19-10547       Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 184 of 203



                                     SCHEDULE 3.5(c)

                                          Vehicles



      [BORROWER TO PROVIDE PRIOR TO THE FINAL ORDER ENTRY DATE]




                                       Schedule 3.5(c)
 HW_US:74101289.3
Case 19-10547       Doc 160      Filed 05/30/19   Entered 05/30/19 16:48:39     Page 185 of 203



                                        SCHEDULE 3.5(d)

                                         Deposit Accounts



                                          Deposit Accounts
      Description/ Company                   Bank          Account Number   Routing Number
      Falcon V Operating                 Whitney Bank        0060025887       065400153
      Falcon V Revenue                   Whitney Bank        0060131253       065400153
      Falcon V Revenue Suspense          Whitney Bank        0060373397       065400153
      405 Baxterville/Falcon V, LLC         Citibank         6783790308
      405 Baxterville/Falcon V, LLC         Citibank         6783790295
      Falcon V, LLC                    Texas Capital Bank     201002708       111017979
      Falcon V Holdings                  Whitney Bank        0060130761       065400153
      ORX Resources, LLC                 Whitney Bank        0717621049       065400153
      ORX Resources, LLC                 Whitney Bank        0717621057       065400153
      ORX Resources, LLC                 Whitney Bank        0717621065       065400153
      ORX Resources, LLC                 Regions Bank         33795312        062000019
      ORX Resources, LLC                 Regions Bank         33795320        062000019
      ORX Resources, LLC                 Regions Bank         45633134        062000019
      ORX Resources, LLC                 Merryl Lynch       258-3430030-7     062000019




                                          Schedule 3.5(d)
 HW_US:74101289.3
Case 19-10547       Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 186 of 203




                                  PLEDGE AGREEMENT

                                               BY

                              FALCON V HOLDINGS, L.L.C.,
                                    AS DEBTOR

                                       IN FAVOR OF

                                 405 BAXTERVILLE LLC,
                                   IN ITS CAPACITY AS
                                ADMINISTRATIVE AGENT,
                                   AS SECURED PARTY

                                   Effective May 14, 2019




 HW_US:74098635.3
Case 19-10547              Doc 160           Filed 05/30/19             Entered 05/30/19 16:48:39                       Page 187 of 203



                                                     TABLE OF CONTENTS

 Article I DEFINED TERMS ........................................................................................................... 1
   1.1      Terms Defined in the Loan Agreement .......................................................................... 1
   1.2      Additional Defined Terms .............................................................................................. 1

 Article II PLEDGE ......................................................................................................................... 2

 Article III OBLIGATIONS SECURED ......................................................................................... 2

 Article IV WARRANTIES AND REPRESENTATIONS BY DEBTORS ................................... 3
   4.1     Collateral ......................................................................................................................... 3
   4.2     Prior Financing Statements ............................................................................................. 3
   4.3     Jurisdiction of Formation or Principal Residence of Debtor .......................................... 3

 Article V AGREEMENTS OF DEBTOR....................................................................................... 3
   5.1     Filings of Financing Statements...................................................................................... 3
   5.2     Transfer of Collateral ...................................................................................................... 3
   5.3     Defense of Claims ........................................................................................................... 3
   5.4     Payover ........................................................................................................................... 3
   5.5     Power of Attorney ........................................................................................................... 3
   5.6     Delivery to Secured Party ............................................................................................... 4
   5.7     Financing Statement Filings ........................................................................................... 4
   5.8     Transfer or Pledge of Collateral ...................................................................................... 4
   5.9     Expenses of Secured Party .............................................................................................. 4
   5.10 Payments to Protect Collateral ........................................................................................ 5
   5.11 Further Assurances.......................................................................................................... 5

 Article VI EVENTS OF DEFAULT; RIGHTS AND REMEDIES OF SECURED PARTY ........ 5
   6.1     Events of Default ............................................................................................................ 5
   6.2     Remedies ......................................................................................................................... 5
   6.3     Subrogation ..................................................................................................................... 7
   6.4     Waivers ........................................................................................................................... 7
   6.5     Negation of Liability ....................................................................................................... 7

 Article VII MISCELLANEOUS..................................................................................................... 7
   7.1     Assignment ..................................................................................................................... 7
   7.2     Waiver ............................................................................................................................. 7
   7.3     Release of Lien ............................................................................................................... 8
   7.4     Remedies Cumulative ..................................................................................................... 8
   7.5     Parties in Interest............................................................................................................. 8
   7.6     Reasonable Notice .......................................................................................................... 8
   7.7     WAIVER OF RIGHTS TO JURY TRIAL ................................................................ 8
   7.8     FORUM            SELECTION                     AND             CONSENT                   TO          NON-EXCLUSIVE
   JURISDICTION ....................................................................................................................... 8
   7.9     GOVERNING LAW ..................................................................................................... 9
   7.10 Notices .......................................................................................................................... 10


                                                                      -i-
 HW_US:74098635.3
Case 19-10547          Doc 160           Filed 05/30/19              Entered 05/30/19 16:48:39                       Page 188 of 203



   7.11     Invalidity of Certain Provisions .................................................................................... 10
   7.12     Counterparts .................................................................................................................. 10
   7.13     Controlling Agreement ................................................................................................. 10
   7.14     The Orders-No Violation .............................................................................................. 10
   7.15     No Oral Agreements ..................................................................................................... 10




                                                                  - ii -
 HW_US:74098635.3
Case 19-10547         Doc 160     Filed 05/30/19   Entered 05/30/19 16:48:39         Page 189 of 203



                                      PLEDGE AGREEMENT

          This PLEDGE AGREEMENT (the “Agreement”) is executed effective as of May 14,
 2019 (the “Effective Date”), by FALCON V HOLDINGS, L.L.C., a Delaware limited liability
 company (the “Debtor”), the address for which, for purposes hereof, is 400 Poydras Street, Suite
 1100, New Orleans, LA 70130, in favor of 405 BAXTERVILLE LLC, a Delaware limited
 liability company, the address for which, for purposes hereof, is 405 Lexington Avenue, 59th
 Floor, New York, NY 10174, in its capacity as administrative agent (in such capacity, “Secured
 Party”) for the lenders (individually, a “Lender” and collectively, the “Lenders”) party to that
 certain Superpriority Secured Debtor-in-Possession Term Loan Credit Agreement dated of even
 date hereof by and among Falcon V, L.L.C., a Louisiana limited liability company, ORX
 Resources, L.L.C., a Delaware limited liability company, Debtor, such Lenders and Secured
 Party (as amended, supplemented restated or otherwise modified from time to time, the “DIP
 Credit Agreement”).

                                             RECITALS

        WHEREAS, the execution and delivery of this Agreement by the Debtor is, among other
 conditions, a condition precedent under the DIP Credit Agreement;

        WHEREAS, the Debtor owns all of the Pledged Equity (as such term is defined
 hereinafter); and

        WHEREAS, to secure the Obligations under the DIP Credit Agreement, and to induce
 Secured Party and the Lenders to execute the DIP Credit Agreement, the Debtor has agreed to
 pledge the Pledged Equity to Secured Party;

        NOW, THEREFORE, in consideration of the premises, the mutual promises and benefits
 contained herein, and for other good and valuable consideration, the receipt and sufficiency of
 which are hereby acknowledged, the Debtor and Secured Party hereby agree as follows:

                                              ARTICLE I

                                          DEFINED TERMS

         1.1        Terms Defined in the Loan Agreement. Any capitalized term used and not

  defined herein shall have the meaning assigned to such term in the DIP Credit Agreement.

        1.2    Additional Defined Terms. The following terms, as used in this Agreement, shall
 have the meanings indicated below, unless the context otherwise requires:

                 (a)    “Collateral” shall mean all of the Debtor’s right, title and interest in and to
 the Pledged Equity (defined below), including, without limitation, (i) the Distributions (defined
 below), (ii) allocation of loss, gain, deduction, credit or similar items, (iii) property or rights
 issued in connection with, or as a result of a conversion of, or substitution or exchange thereof,
 (iv) all papers, documents, chattel paper, instruments and general intangibles relating to or



 HW_US:74098635.3
Case 19-10547             Doc 160   Filed 05/30/19    Entered 05/30/19 16:48:39      Page 190 of 203



 evidencing all or any part of the interests described in clauses (i) through (iii) above, including,
 without limitation, certificates, if any, evidencing the Pledged Equity, (v) all proceeds, income,
 fees, moneys, salaries or other distributions made with respect to the Pledged Equity and (vi) any
 and all proceeds of or from any of the above.

                 (b)     “Debtor Relief Laws” shall mean the Bankruptcy Code, and all other
 liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium,
 rearrangement, receivership, insolvency, reorganization, or similar debtor relief Requirement of
 Law of the United States or other applicable jurisdictions from time to time in effect and
 affecting the rights of creditors generally.

               (c)     “Distributions” shall mean (i) all rights to receive and payments of
 proceeds, income, dividends, distributions, returns or repayments of capital or loans, profits, and
 other sums, whether payable in cash or otherwise, attributable to the Pledged Equity, and (ii) all
 other payments paid or payable to the Debtor as a result of the Debtor’s ownership of the
 Pledged Equity.

                    (d)      “Event of Default” shall have the meaning assigned to such term in
 Section 6.1.

                 (e)     “Pledged Equity” shall mean all of Debtor’s shares or other ownership
 interest in and to Falcon V, L.L.C., a Louisiana limited liability company.

                                              ARTICLE II

                                                PLEDGE

        The Debtor has pledged, and by these presents does pledge, unto Secured Party, and its
 successors and assigns, and the Debtor hereby grants to Secured Party, and its successors and
 assigns, in the priority specified in the Orders, a continuing lien on and security interest in and to
 the Collateral, to the fullest extent the Collateral may be pledged or assigned pursuant to
 applicable law.

                                              ARTICLE III

                                       OBLIGATIONS SECURED

        The pledge, security interest and other rights granted pursuant to Article II are granted to
 Secured Party to secure the prompt and unconditional payment and performance in full when
 due, whether by lapse of time, acceleration, mandatory prepayment or otherwise of the
 Obligations and are in addition to the security interests created by the Interim Order (and when
 applicable, the Final Order), upon authorization by the Bankruptcy Court under any of the
 Orders, including as pursuant to sections 364(c)(2), 364(c)(3) and 364(d)(1) of the Bankruptcy
 Code.




                                                     -2-
 HW_US:74098635.3
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 191 of 203



                                           ARTICLE IV

                    WARRANTIES AND REPRESENTATIONS BY DEBTORS

         The Debtor warrants and represents to Secured Party, as follows:

         4.1     Collateral. The Debtor has good title to the Collateral, free and clear of any Lien
 (other than the Permitted Liens), and full power and authority to pledge, sell, transfer or assign
 the Collateral to Secured Party. No other Person has any right, title or interest in the Collateral
 (other than the Permitted Liens). Except for restrictions imposed by applicable state and federal
 laws and except as set forth in the Orders, the Debtor is not bound by any indentures, contracts,
 agreements or other documents that could affect the Collateral, directly or indirectly, or which
 prohibit the execution and delivery of this Agreement or the performance of its terms.

         4.2     Prior Financing Statements. To the best of the Debtor’s knowledge, there are no
 financing statements or security instruments covering the Pledged Equity and there are no
 existing liens, adverse claims or options or other adverse interests with respect to the Pledged
 Equity except for the security interests granted herein in favor of Secured Party and the
 Permitted Liens.

        4.3     Jurisdiction of Formation or Principal Residence of Debtor. The jurisdiction of
 formation or principal residence, as applicable, of the Debtor is the State of Delaware.

                                            ARTICLE V

                                  AGREEMENTS OF DEBTOR

          5.1    Filings of Financing Statements. The Debtor shall not, until the Obligations have
 been paid in full, authorize the filing of any financing statement (or other evidence of any lien)
 covering the Collateral or any interest therein, except any financing statement filed or to be filed
 pursuant to the Orders or in respect of the security interest in favor of Secured Party as provided
 for in this Agreement.

        5.2     Transfer of Collateral. All certificates or instruments representing or evidencing
 the Pledged Equity shall be delivered to and held by Secured Party or a person or entity
 designated by Secured Party and shall be in suitable form for transfer by delivery, or shall be
 accompanied by duly executed instruments of transfer or assignments in blank, with signatures
 appropriately guaranteed.

        5.3    Defense of Claims. The Debtor shall defend the Collateral against all claims and
 demands of all Persons at any time claiming the same or any interest therein adverse to Secured
 Party.

         5.4     Payover. Except as otherwise provided in the DIP Credit Agreement, the Debtor
 shall deliver any funds attributable to the Collateral directly to the Lockbox.

        5.5   Power of Attorney. Subject to the further provisions of this Section 5.5, the
 Debtor hereby irrevocably appoints Secured Party as the Debtor’s true and lawful agent and

                                                -3-
 HW_US:74098635.3
Case 19-10547       Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39        Page 192 of 203



 attorney-in-fact, with full power of substitution, in the name of Secured Party or in the name of
 the Debtor, for the sole use and benefit of Secured Party, but at the cost and expense of the
 Debtor, to exercise all or any of the following powers and rights with respect to the Collateral
 (without any obligation on the part of Secured Party to exercise any of the following powers and
 rights): (a) to demand, receive, collect, sue and give acquittance for, settle, compromise,
 compound, prosecute or defend any action or proceeding with respect to the Collateral; (b) to
 endorse, collect, deposit and receipt for any checks, drafts or other means of payment thereof
 received from any source that constitutes all or part of the Collateral; (c) to receive, collect, and
 demand payment of all the sums due and payable to the Debtor with respect to the Pledged
 Equity; (d) to make payments thereon directly to Secured Party; and (e) to exercise, enforce,
 enjoy, carry out, receive and/or perform any and all rights, powers, duties, benefits and remedies
 of the Debtor with respect to and arising under the Collateral; provided, however, the exercise by
 Secured Party of or failure of Secured Party to exercise any such authority shall in no manner
 affect the liability of Debtor hereunder or the liability of the Borrowers under the DIP Credit
 Agreement, and Secured Party shall be under no obligation or duty to exercise any of the powers
 hereby conferred upon it and shall be without liability for any act or failure to act in connection
 with the collection of, or the preservation of any rights under the Collateral. The agency and
 authority hereby granted and created constitute an agency coupled with an interest and are
 irrevocable while this Agreement remains in force and effect. Secured Party shall not be bound
 to take any steps necessary to preserve rights in any of the Collateral against other Persons.

         5.6     Delivery to Secured Party. Except as otherwise provided in the DIP Credit
 Agreement or the Orders, if any Collateral is received by the Debtor, the Debtor shall deliver, or
 cause to be delivered, to Secured Party such Collateral on the day received or promptly
 thereafter, with any checks being endorsed by the Debtor in favor of Secured Party. The Debtor
 shall not commingle any such Collateral with any other funds, proceeds or monies of the Debtor.

        5.7     Financing Statement Filings. The Debtor authorizes Secured Party to file, with all
 appropriate jurisdictions, such financing statements describing the Collateral as Secured Party
 deems reasonably necessary, without the need for further authorization from the Debtor. The
 Debtor shall pay the cost of filing such financing statements.

         5.8    Transfer or Pledge of Collateral. The Debtor shall not sell, assign, transfer,
 encumber, pledge, hypothecate or otherwise dispose of any interest in the Collateral, except as
 permitted hereunder, under the other Loan Documents or in the Orders. Debtor shall not vote to
 enable a Borrower to, or otherwise permit a Borrower to, issue any stock, certificates,
 membership interests or other security of any nature in addition to or in exchange or substitution
 for the Pledged Equity except in accordance with the DIP Credit Agreement.

         5.9    Expenses of Secured Party. The Debtor shall pay to Secured Party all expenses,
 including, without limitation, reasonable attorneys’ fees and legal expenses, incurred or paid by
 Secured Party in exercising or protecting its interests, rights and remedies under this Agreement
 or the other Loan Documents to which Debtor is a party (including, without limitation, all such
 costs and expenses incurred during any “workout” or restructuring in respect of the Obligations
 and during any legal proceeding, including any legal proceeding under any Debtor Relief Law).




                                                 -4-
 HW_US:74098635.3
Case 19-10547       Doc 160     Filed 05/30/19     Entered 05/30/19 16:48:39        Page 193 of 203



         5.10 Payments to Protect Collateral. Except as otherwise provided in the DIP Credit
 Agreement or the Orders, the Debtor shall pay, prior to delinquency or any applicable period of
 grace granted by the relevant Governmental Authority all taxes, charges and other assessments,
 if any, against the Collateral. Upon the Debtor’s failure to make such payments, Secured Party
 shall have the right, but not the obligation, to pay the same. Any such payment made by Secured
 Party shall be payable by the Debtor to Secured Party upon demand, with interest from the date
 advanced by Secured Party at a rate equal to the Default Rate.

         5.11 Further Assurances. The Debtor shall make, procure, execute and deliver all acts,
 things, writings and assurances as Secured Party may at any time reasonably request, to protect,
 assure or enforce its interests, rights and remedies pursuant to this Agreement, the other Loan
 Documents or the Orders.

                                            ARTICLE VI

           EVENTS OF DEFAULT; RIGHTS AND REMEDIES OF SECURED PARTY

       6.1    Events of Default. The occurrence of an Event of Default under the DIP Credit
 Agreement shall constitute an “Event of Default” under this Agreement.

        6.2    Remedies. Subject to the Orders, upon the occurrence and continuance of an
 Event of Default:

                 (a)    Secured Party shall have the rights and remedies provided in the UCC in
 force in the State of New York or other applicable jurisdiction;

               (b)     Secured Party shall have the rights and remedies provided in the DIP
 Credit Agreement, any other Loan Document and any security instruments or financing
 statements executed in connection therewith;

                (c)     in addition to, or in conjunction with, the rights and remedies provided
 pursuant to clauses (a)-(b) of this Section 6.2, Secured Party may in accordance with applicable
 law:

                         (i)    in its discretion, sell, assign, transfer and deliver the whole of the
         Collateral or any part thereof, or any additions thereto, or substitutes therefor, as a whole
         or in parcels, in such order as Secured Party may elect, at public or private sale, through
         brokers or otherwise, with such commercially reasonable notice or advertisement as may
         be required by the UCC or otherwise in any manner permitted by the Bankruptcy Court,
         the Bankruptcy Code or applicable law;

                        (ii)    bid and become purchaser at any public sale of the Collateral or
         any part thereof;

                        (iii) apply the net proceeds of disposition of all or any part of the
         Collateral available for application on the Obligations in the manner set for in the DIP
         Credit Agreement, and the Debtor shall remain liable for any deficiency, but only if the
         Debtor is a Borrower;

                                                 -5-
 HW_US:74098635.3
Case 19-10547       Doc 160     Filed 05/30/19      Entered 05/30/19 16:48:39        Page 194 of 203



                         (iv)  demand, collect and receive all or any part of the Collateral
         thereafter due and payable to the Debtor;

                        (v)     transfer to itself or to its nominee all or any part of the Collateral,
         and receive the monies, interest, income or benefits attributable or accruing to the
         Collateral, and hold the same as security for the Obligations, whether or not then due;

                (d)   Secured Party shall be entitled to immediate possession of all books and
 records evidencing any Collateral and it or its representatives shall have the authority to enter
 upon any premises upon which any of the same, or any Collateral, may be situated and remove
 the same therefrom without liability;

                 (e)     The Debtor specifically understands and agrees that any sale by Secured
 Party of all or part of the Collateral pursuant to the terms of this Agreement may be effected by
 Secured Party at times and in manners which could result in the proceeds of such sale being
 significantly and materially less than might have been received if such sale had occurred at
 different times or in different manners, and Debtor hereby releases Secured Party and its officers
 and representatives from and against any and all obligations and liabilities arising out of or
 related to the timing or manner of any such sale, except as may be caused through fraud, willful
 misconduct or gross negligence of Secured Party or any of its officers or representatives;

                 (f)    Secured Party shall not be obligated to make any sale or other disposition
 of the Collateral regardless of notice having been given. Secured Party may adjourn any public
 or private sale from time to time by announcement at the time and place fixed therefor, and such
 sale may, without further notice, be made at the time and place to which it was so adjourned.
 Debtor shall cooperate fully with Secured Party in all respects in selling or realizing upon all or
 any part of the Collateral. In addition, Debtor shall fully comply with federal and state securities
 laws and take such actions as may be reasonably necessary to permit Secured Party to sell or
 otherwise dispose of any securities representing the Collateral in compliance with such laws;

                  (g)   Secured Party shall have the right to receive any and all dividends,
 payments or other proceeds in respect of the Pledged Equity and make application thereof to the
 Obligations in the order set forth in the DIP Credit Agreement, and any or all of the Pledged
 Equity shall be automatically deemed registered without the need for further action in the name
 of the Secured Party or its nominee, and the Secured Party or its nominee shall have (except to
 the extent specifically waived in each instance by the Secured Party) the exclusive right to
 exercise (i) all voting, corporate and other rights pertaining to such Pledged Equity at any
 meeting of shareholders of the relevant issuer or issuers or otherwise and (ii) any and all rights of
 conversion, exchange and subscription and any other rights, privileges or options pertaining to
 such Pledge Equity as if it were the absolute owner thereof (including the right to exchanges, at
 its discretion, any and all of the Pledged Equity upon the merger, consolidation, reorganization,
 recapitalization or other fundamental change in the corporate structure of any issuer, or upon the
 exercise by Debtor or the Secured Party of any right to deposit and deliver any and all of the
 Pledged Equity with any committee, depositary, transfer agent, registrar or other designated
 agency upon such terms and conditions as the Secured Party may determine), all without liability
 except to account for property actually received by it, but Secured Party shall have no duty to



                                                 -6-
 HW_US:74098635.3
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39        Page 195 of 203



 Debtor to exercise any such right, privilege or option and shall not be responsible for any failure
 to do so or delay in so doing; and

                (h)     Debtor hereby authorizes and instructs each issuer of any Pledged Equity
 pledged by such Debtor hereunder to comply with any instruction received by it from Secured
 Party in writing that states that an Event of Default has occurred and is continuing, without any
 other or further instructions from Debtor, and Debtor agrees that each issuer shall be fully
 protected in so complying and shall have no duty or right to inquire as to Secured Party’s
 authority to give such instruction, including the payment of any dividends or other payments
 with respect to the Pledged Equity directly to Secured Party.

         6.3    Subrogation. Notwithstanding a foreclosure sale, transfer, assignment or other
 disposition of any of the Collateral hereunder or exercise of any other remedy by Secured Party
 in connection with an Event of Default, the Debtor shall not be subrogated to any rights of
 Secured Party against the Collateral or any other security for the Obligations, nor shall the
 Debtor be deemed to be the owner of any interest in any of the Obligations, nor shall the Debtor
 exercise any rights or remedies with respect to the Collateral or any other security for the
 Obligations until the Obligations have been indefeasibly paid in full.

        6.4     Waivers. The Debtor waives demand, notice, protest, notice of intent to
 acceleration, acceleration, and all demands and notices of any action taken by Secured Party
 under this Agreement except as is specifically elsewhere provided herein or in the Orders and
 except as to notices which are required, and which may not be waived, under the UCC.

        6.5     Negation of Liability. Secured Party shall not be responsible in any way for any
 depreciation or diminution in the value or price of the Collateral, nor shall Secured Party have
 any duty or responsibility whatsoever to enforce collection of the Collateral by legal proceedings
 or otherwise, the sole duty of Secured Party being to receive collections, remittances and
 payments on the Collateral if and when tendered to Secured Party, and at Secured Party’s option
 to apply the amount or amounts so received, after deduction of any collection costs incurred, as
 payment upon the Obligations in the order and manner prescribed in Section 6.2.

                                           ARTICLE VII

                                       MISCELLANEOUS

          7.1     Assignment. The rights of Secured Party hereunder may be assigned at any time
 and from time to time, whether in whole or in part, and in such case the assignee shall be entitled
 to all of the rights, privileges and remedies granted in this Agreement.

         7.2    Waiver. No delay of Secured Party in exercising any power or right under this
 Agreement, the other Loan Documents or the Orders shall operate as a waiver thereof; nor shall
 any single or partial exercise of any power or right preclude other or further exercise thereof or
 the exercise of any other power or right. No waiver by Secured Party of any right hereunder,
 under the other Loan Documents or the Orders or of any default by the Debtor shall be binding
 upon Secured Party unless in writing, and no failure by Secured Party to exercise any power or
 right hereunder, under the other Loan Documents or the Orders or waiver of any default by the


                                                -7-
 HW_US:74098635.3
Case 19-10547       Doc 160    Filed 05/30/19    Entered 05/30/19 16:48:39        Page 196 of 203



 Debtor shall operate as a waiver of any other or further exercise of such right or power or of any
 further default. The exercise or beginning of the exercise by Secured Party of any one or more
 of such rights, powers or remedies shall not preclude the simultaneous or later exercise by
 Secured Party of any or all other such rights, powers or remedies. No indulgence by Secured
 Party, or waiver of compliance with any provision hereof, shall be construed as a waiver of the
 right of Secured Party to subsequently require strict performance hereof by the Debtor.

         7.3    Release of Lien. After indefeasible payment in full of the Obligations, this
 Agreement shall automatically terminate and be of no further force or effect and within a
 reasonable time after the Debtor’s written request and at the Debtor’s expense, Secured Party
 shall (a) execute and deliver release or termination instruments and (b) return to the Debtor all
 certificates and other instruments evidencing the Collateral in the possession or control of
 Secured Party, and take other reasonable action that the Debtor reasonably requests in order to
 release Secured Party’s security interest in the Collateral.

         7.4    Remedies Cumulative. Each right, power and remedy of Secured Party as
 provided for herein, in the other Loan Documents, in the Orders, at law or in equity or by statute
 or otherwise, shall be cumulative and in addition to every other such right, power or remedy, and
 the exercise of any one or more of the remedies provided for herein shall not be construed as a
 waiver of any of the other remedies of Secured Party.

         7.5    Parties in Interest. The terms “Secured Party” and “Debtor” as used in this
 instrument include the respective heirs, executors, administrators, successors, representatives,
 trustees and permitted assigns of such parties.

         7.6     Reasonable Notice. Notice mailed to the Debtor’s address or to Debtor’s most
 recent changed address on file with Secured Party, at least ten (10) days prior to the related
 action, or if the UCC specifies a longer period, such longer period prior to the related action,
 shall be deemed reasonable.

       7.7 WAIVER OF RIGHTS TO JURY TRIAL. THE PARTIES HEREBY
 KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY, AND
 UNCONDITIONALLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
 SUIT, PROCEEDING, COUNTERCLAIM, OR OTHER LITIGATION BASED ON, OR
 ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
 ANY DOCUMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR
 ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
 VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO.

      7.8  FORUM SELECTION AND CONSENT TO NON-EXCLUSIVE
 JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
 UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
 EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE
 BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION,
 THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
 AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
 OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF IN ANY


                                                -8-
 HW_US:74098635.3
Case 19-10547       Doc 160   Filed 05/30/19    Entered 05/30/19 16:48:39   Page 197 of 203



 ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
 WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
 OTHERWISE, AGAINST ANY BORROWER, THE SECURED PARTY, ANY LENDER,
 ANY OTHER PARTY HERETO OR ANY RELATED PARTY OF THE FOREGOING
 IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
 DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO. EACH
 OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
 THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
 PROCEEDING MAY BE HEARD AND DETERMINED EXCLUSIVELY IN THE
 BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
 ABSTAINS FROM) JURISDICTION, SUCH NEW YORK STATE COURT OR, TO THE
 FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
 COURT; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
 AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT AT
 THE SECURED PARTY’S OPTION IN THE COURTS OF ANY JURISDICTION
 WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
 THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
 ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
 ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
 OTHER MANNER PROVIDED BY LAW. EACH OF THE PARTIES HERETO
 IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE MANNER
 PROVIDED FOR NOTICES IN SECTION 9.3 OF THE DIP CREDIT AGREEMENT;
 PROVIDED THAT NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT
 OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
 MANNER PERMITTED BY LAW. EACH OF THE PARTIES HERETO HEREBY
 EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
 PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
 MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT
 IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
 LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
 EXTENT THAT ANY OF THE PARTIES HERETO HAS OR HEREAFTER MAY
 ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM
 ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
 ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
 OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH SUCH
 PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
 PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
 UNDER THE LOAN DOCUMENTS.

       7.9  GOVERNING LAW. THIS AGREEMENT AND ANY ISSUES RELATED
 TO IT (INCLUDING, WITHOUT LIMITATION, THE VALIDITY, ENFORCEABILITY,
 INTERPRETATION, AND CONSTRUCTION OF THIS AGREEMENT AND ANY
 ISSUES RELATED TO IT) SHALL BE GOVERNED BY THE LAWS OF THE STATE
 OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAW RULES) AND THE
 LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN NEW
 YORK (AND TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE).


                                               -9-
 HW_US:74098635.3
Case 19-10547       Doc 160    Filed 05/30/19     Entered 05/30/19 16:48:39         Page 198 of 203



        7.10 Notices. All notices, demands, requests and other communications required or
 permitted hereunder shall be in writing and delivered in the manner set forth in the DIP Credit
 Agreement. For purposes hereof, the address for notice to the Debtor shall be as set forth in the
 preamble hereof and the address for notice to Secured Party shall be as set forth in the DIP Credit
 Agreement. The Debtor and Secured Party shall have the right to change its address by
 designating a new address in a written notice to the other as herein required.

         7.11 Invalidity of Certain Provisions. In the event any one or more of the provisions
 contained in this Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
 in any respect, such invalidity, illegality or unenforceability shall not affect any other provision
 of this Agreement.

        7.12 Counterparts. This Agreement may be executed by the parties hereto in any
 number of separate counterparts, each of which shall be deemed an original, but all of which
 shall constitute one and the same instrument. In this regard, each of the parties hereto
 acknowledges that a counterpart of this Agreement containing a set of counterpart execution
 pages reflecting the execution of each party hereto shall be sufficient to reflect the execution of
 this Agreement by each party hereto and shall constitute one instrument.

         7.13 Controlling Agreement. In the event of a conflict between any provision of this
 Agreement and a provision of the DIP Credit Agreement, the provision of the DIP Credit
 Agreement shall control; provided, however, the inclusion in this Agreement of a provision with
 respect to which there is no corresponding provision in the DIP Credit Agreement shall not
 constitute a conflict with any provision of this Agreement.

         7.14 The Orders-No Violation. This Agreement is subject in all respects (including
 with respect to all obligations and agreements of the Debtor provided for hereunder) to the terms
 of the Interim Order (and when applicable, the Final Order). In the event of any inconsistency or
 conflict between the provisions of this Agreement and the Interim Order (and when applicable,
 the Final Order), the provisions of the Interim Order (and when applicable, the Final Order) shall
 govern. Performance of the Debtor’s or Secured Party’s rights as permitted under this
 Agreement shall in no way constitute for the purpose of the Cases a violation of the automatic
 stay provided by Section 362 of the Bankruptcy Code, and the Debtor hereby waives the
 applicability thereof.

      7.15 No Oral Agreements. THIS AGREEMENT AND THE DOCUMENTS
 EXECUTED    CONCURRENTLY       HEREWITH   REPRESENT  THE  FINAL
 AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
 EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
 AGREEMENTS OF THE PARTIES.         THERE ARE NO UNWRITTEN ORAL
 AGREEMENTS BETWEEN THE PARTIES.

                              (Signatures appear on following pages)




                                                - 10 -
 HW_US:74098635.3
Case 19-10547   Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 199 of 203
Case 19-10547   Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 200 of 203
Case 19-10547   Doc 160   Filed 05/30/19   Entered 05/30/19 16:48:39   Page 201 of 203



                                    EXHIBIT B

                                    DIP Budget
                                                                                        Case 19-10547                            Doc 160                 Filed 05/30/19                     Entered 05/30/19 16:48:39                                           Page 202 of 203

Weekly Cash ForFalcon V DIP Budget                        5                   5                 6                 6                  6                   6                 6                 7
  5/29/2019                             Week #            1                   2                 3                 4                  5                   6                 7                 8                  9                  10                  11                12                  13
                                                      5/13/2019           5/20/2019         5/27/2019         6/3/2019           6/10/2019           6/17/2019         6/24/2019         7/1/2019           7/8/2019            7/15/2019           7/22/2019         7/29/2019           8/5/2019           13 Week
                                  Week Ended          5/19/2019           5/26/2019         6/2/2019          6/9/2019           6/16/2019           6/23/2019         6/30/2019         7/7/2019           7/14/2019           7/21/2019           7/28/2019         8/4/2019            8/11/2019           Total
               Production (Gross Receipts)
                Oil (Bbls)                                    –               9,750                 –                    –               –               9,750                 –                    –               –                   –               9,750                 –                   –                      29,250
                  $/Bbl                                       –              $61.54                 –                    –               –              $64.10                 –                    –               –                   –              $64.10                 –                   –

                Gas (MCF)                                82,200                   –           310,000                    –               –                   –                 –           310,000                  –                   –                   –                 –             310,000                    1,012,200
                 $/MCF                                        –                   –             $2.42                    –               –                   –                 –             $2.42                  –                   –                   –                 –               $2.42

                NGL (Barrels)                             5,806                   –             5,559                    –               –                   –             5,682                    –               –                   –               5,682                 –                   –                      22,729
                 $/Gallon                                     –                   –            $17.99                    –               –                   –            $26.40                    –               –                   –              $26.40                 –                   –

               CASH RECEIPTS
                Gross Oil Revenue                                           600,000                 –                    –               –             625,000                 –                 –                  –                   –             625,000                 –                   –                    1,850,000
                Gross Gas Revenue                             –                   –           750,000                    –               –                   –                 –           750,000                  –                   –                   –                 –             750,000                    2,250,000
                Gross NGL Revenue                             –                   –           100,000                    –               –                   –           150,000                 –                  –                   –             150,000                 –                   –                      400,000

                Hedge Settlement                              –                   –                 –           (50,000)                 –                   –                 –           (50,000)                 –                   –                   –                 –             (50,000)                   (150,000)
                   TOTAL CASH RECEIPTS            $               ‐   $       600,000   $       850,000   $       (50,000) $                 ‐   $       625,000   $       150,000   $       700,000    $               ‐   $               ‐   $       775,000   $               ‐   $       700,000    $              4,350,000


               CASH DISBURSEMENTS
                Louisiana Royalty                             –              15,000                 –                    –               –                   –            15,000                    –               –                   –              15,000                 –                   –                       45,000
                Mineral Interest Owner Payments               –                               490,030                    –               –                   –           474,375                    –               –                   –             474,375                 –                   –                    1,438,780
                Ad Valorem Taxes / Leasehold                  –                   –         1,077,046                    –               –                   –                 –                    –               –                   –                   –                 –                   –                    1,077,046
                Severance Taxes                               –              75,000                 –                    –               –                   –            75,000                    –               –                   –              75,000                 –                   –                      225,000
                Lease Operating Expense                  90,000              90,000            90,000            90,000             90,000              90,000            90,000            90,000             90,000              90,000              90,000            90,000              90,000                    1,170,000
                Field Surface Rentals                       500                   –           161,630                 –              4,730              44,500                 –             3,550              1,750                   –                 750                 –                   –                      217,410
                Payroll ‐ Office & Field                      –                   –           157,000                 –            157,000                   –           157,000                 –            157,000                   –             157,000                 –             120,000                      905,000
                G&A Expenses                                  –                   –            55,000                 –             30,000                   –            55,000                 –             30,000                   –              55,000                 –                   –                      225,000
                Surety Bond Premium                           –                   –                 –                 –                  –             317,500                 –                    –               –                   –                   –                 –                   –                      317,500
                Annual Insurance Premium                      –                   –           625,000                 –                  –                   –                 –                    –               –                   –                   –                 –                   –                      625,000
                Acquisition of Chalk Acreage          1,020,000                   –                 –                 –                  –                   –                 –                    –               –                   –                   –                 –                   –                    1,020,000
                Critical Vendors                        400,000                   –           100,000           100,000            100,000             100,000           100,000                    –               –                   –                   –                 –                                          900,000

                1st Lien Professional Fees                    –                   –                 –           170,000                  –                   –                 –           170,000                  –                   –                   –           170,000                   –                     510,000
                DIP Upfront Fee                          37,500                   –            75,000                 –             61,500                   –                 –                 –                  –                   –                   –                 –                   –                     174,000
                Debtor Professional Fees                      –                   –                 –           100,000            160,000              50,000                 –           280,000                  –              50,000                   –           210,000                   –                     850,000
                Restructuring Advisor (Seaport)               –                   –                 –                 –                  –                   –                 –                 –                  –                   –                   –                 –             650,000                     650,000
                Committee Professional Fees                   –                   –                 –                 –                  –              25,000                 –                 –                  –                   –                   –                 –                   –                      25,000
                                                                                                                                                                                                                                                                                                                              –
             TOTAL OPERATING EXPENSES             $     1,548,000     $       180,000   $     2,830,706   $      460,000     $       603,230     $       627,000   $       966,375   $      543,550     $       278,750     $       140,000     $       867,125   $       470,000     $       860,000    $             10,374,736


               DIP Beginning B alance                   1,250,000           1,250,000         1,250,000         3,750,000          3,764,236           5,814,236         5,814,236         5,814,236          5,859,458           5,859,458           5,859,458         5,859,458           5,905,032

               Upfront Fee                                 37,500                 ‐              75,000                  ‐            61,500                 ‐                 ‐                    ‐               ‐                   ‐                   ‐                 ‐                   ‐

               PIK Interest Expense                           ‐                   ‐                 ‐              14,236                ‐                   ‐                 ‐              45,222                ‐                   ‐                   ‐              45,574              11,482

               Draw / (Repayment)                             ‐                   ‐           2,500,000                  ‐         2,050,000                 ‐                 ‐                    ‐               ‐                   ‐                   ‐                 ‐                   ‐

               DIP Ending Balance                       1,250,000           1,250,000         3,750,000         3,764,236          5,814,236           5,814,236         5,814,236         5,859,458          5,859,458           5,859,458           5,859,458         5,905,032           5,916,514

               Beginning Cash                     $       544,762     $       209,262   $       629,262   $     1,073,556    $       549,320     $     1,934,590   $     1,932,590   $     1,116,215    $     1,227,443     $       948,693     $       808,693   $       716,568     $       200,994
               Net Cash Flow                      $    (1,585,500) $          420,000   $    (2,055,706) $       (524,236) $        (664,730) $           (2,000) $       (816,375) $       111,228     $      (278,750) $         (140,000) $          (92,125) $       (515,574) $         (171,482)
               DIP Borrowing / (Repayment)              1,250,000                 ‐           2,500,000               ‐            2,050,000                 ‐                 ‐                ‐                   ‐                   ‐                   ‐                 ‐                   ‐
               Ending Cash Balance                $       209,262     $       629,262   $     1,073,556   $      549,320     $     1,934,590     $     1,932,590   $     1,116,215   $     1,227,443    $       948,693     $       808,693     $       716,568   $       200,994     $        29,512
Case 19-10547      Doc 160      Filed 05/30/19     Entered 05/30/19 16:48:39        Page 203 of 203



                                             EXHIBIT C

                                              Milestones

        The following “Milestones” shall apply to the DIP Credit Agreement, subject to

 extension by the Agent in its sole discretion:

        (a)     on the Petition Date, the Debtors shall file a joint chapter 11 plan (the “Chapter 11

 Plan”), in form and substance acceptable to the Agent and the Prepetition Agent, pursuant to

 which, among other things, the Obligations (as defined in the Prepetition Loan Agreement) will

 be converted into equity of the Debtors;

        (b)     the Court shall have entered an order (the “Disclosure Statement Order”)

 approving the disclosure statement accompanying the Chapter 11 Plan (the “Disclosure

 Statement”) in form and substance acceptable to the Prepetition Agent and the Agent and

 granting related relief by the 55th day after the Petition Date;

        (c)     an order confirming the Chapter 11 Plan (the “Confirmation Order”), in form and

 substance acceptable to the Prepetition Agent and the Agent, shall have been entered by the

 Court by the 100th day following the Petition Date; and

        (d)     the Effective Date (as defined in the Chapter 11 Plan) shall have occurred by the

 15th day following entry of the Confirmation Order.
